                       Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 1 of 95

                                          \2ÿÿ]ÿ1ÿ^ÿ_2ÿ01ÿÿ̀aÿ
                                                                   76bR2Kÿ̀ÿc22J
                                                     012ÿ45       012ÿ45      012ÿ45      012ÿ45      012ÿ45       012ÿ45
                                                      6578         6579        657         657         657          6565
                             ÿ"                 #$%&$'(      #))&*%+     #,$&(-$     #)$&('*     %*-&+#,      -('&#%(
                          ./01234                 #,'&)%+      #-+&$*%     #'#&))-     #%-&(--     %+'&#*)      #)*&#'(
        5/07/3ÿ5/        6
                             892/ÿÿ.432ÿ
                                                      %+#&,)*      %-,&)$'     %+)&),%     %))&,-)     %,(&%)(      -''&*%'
             ÿ8:00/3ÿ;/20ÿ
             <=/0ÿ>20/0ÿ;/20             #)?, ##?) %(?% #%?( +)?+                                             ÿ
                    @:1A/0ÿ4BÿC:6/9D                ,$$      ,$$       ,$$        ,$$       ,$$                      ,$$
                  E2723ÿC:6/9DÿF439ÿG -*)?* $*(?- (&((-?( (&-+#?, (&--)?$                                       (&*(+?,
                                 .432                --%      -$#       -%+        -$+       -''                      $,$
                                 8=                %(%      %+'       %*(        %(-       %#%                      ,++
                   L2J 80      12
                                 /4M               (*%      (*$       (*(        ((,       (+-                      ((*
     H2ÿ                    N:D/0=/6
       I                       O//2/                 #,      #$        %*          %(       %*                          #-
    01JKI                    P/20
                        5/6ÿ82/ÿG                 ,+,      ,$-       ,##        $++       ,)+                         ))-
                       Q/93/6ÿÿG              %)+      %'+       %$-        -*$       -+)                         ,#+
                          ./01234                 -%,      -+(       -)+        -(*       ,#%       20                -,+
                                                                                                  /1 e




                                                                                                          .
                                                                                                       on
                                                                                               12 fag
                                                                                                     4/
                       .02ÿ841D/3/6                  ($      ($        ($          (,       ($                          (#



                                                                                                    si
                                                                                            er t.
                                                                                          ed ol




                                                                                                 is
                                                                                        t p igh
                                 8012
                                                                                       id K




                041ÿ

                                                                                               m
                                                                                              0


                                                                                   ou yr
                                                                                   ec v




      R2 ÿ34 /4M                          $?-      $?%       $?$        $?+       $?*                         ,?%
                                                                                            2
                                                                                 D US




                                                                                ith op
                                                                                          /
                                                                                       21



      ST WD434 8=ÿG                     ÿÿÿÿÿ)?) ÿÿÿÿÿ)?- ÿÿÿÿ(*?% ÿÿÿÿÿ$?) ÿÿÿÿ(+?+                        ÿÿÿÿÿ)?'
                                                                              w c
                                                                             12 in




                                                                                     /

                                                                           d by
                                                                                  12




     UR2KV        041ÿÿ34ÿ.02ÿG
                                                                        C ited




                                                                        ite d
                                                                              on




                           X8=ÿ<MY          ÿÿÿÿ+,?- ÿÿÿÿ+$?( ÿÿÿÿ+,?, ÿÿÿÿ+,?' ÿÿÿÿ+$?+                        ÿÿÿÿ+)?%
                                                                      ib te
                                                                     20 C




                                                                   oh ec
                                                                          ed
                                                                          r4




                       @:1A/0ÿX26ÿZYÿ
                                                                 pr ot
                                                                       iv




                         4Bÿ8=ÿ82/ÿ           #*&%#+ -#&**# -'&#$- '*&),% -)&,-'                                  -%&,,%
                                                               is pr
                                                                    ch




                      <=/0ÿ#ÿ;/20ÿ<6ÿG                )?' (%?# ($?+ ++?' (,?(                                           (*?'
                                                                  Ar


                                                              n is




                       [=/02/ÿ@:1A/0
                                                           tio nt
                                                         uc e




                    4Bÿ/4MÿW/B/623ÿ
                                                       od um




        K             /6ÿD/0ÿ82/                 (?#      (?#       (?#        (?#       (?+                       (?+
                                                     pr oc




                          [=?ÿ50//3ÿB40
                                                   re d




                 C:040 C5/ :0MÿN//734             %)?+ %)?% %'?% -+?* -+?#                                           -(?-
                                                 er is
                                                    Th




                             07/3ÿ@43ÿN//73/6
                          40ÿ892//6              #,?# #)?( #$?- #$?# #)?(                                           #'?,
                                                     rth




               6565ÿÿÿ2ÿT2ÿL2nÿ]a22ÿL2Jÿonÿ_1ÿaÿ1ÿ2ÿaa2
                                                  Fu




   .432ÿ8=                                                    %+(&*)+ .432ÿ8012"                                $%&##'
   [dN472ÿN/7:03M                                                ()&+-' [dF20g:22                                    (&+,(
   ed5/042ÿfg:0Mh5046:73ÿi2A3M                             ())&)$) ed[ÿ<39/0ÿW0:                               ('&%%$
   8d504/0ÿ5/334                                               -,&)+# 8df110234                                 +)&$(,
   Wd40B/3:0/ÿ26ÿ5/23/                                          (&*+% Wd0/201 ÿ26ÿ>mD4=/                      (*&%-,
   >dO/2ÿ504D/03M                                                    -&,)' >d02:6                                       -&,*(
   di2A40ÿN:3                                                     (-&%$' dE4/3ÿ<BB//                               +&($$
   jd8430273                                                       +,&*(+ jdN/mÿ<BB//                                   +&)$'
   Pd.403ÿX439/0ÿ392ÿ5/042ÿfg:0Mh5046:73ÿi2A3MY             +%&-(% Pd40/0Mÿ26ÿ84:3/0B/3                     ($(
   fd84DM093&ÿ523/3&ÿ26ÿ.026/120k                               (*&($) fdi207/Mÿ26ÿ.9/B3                              $$'
   Cd8=ÿO93                                                    %+&*-# CdC:37/ÿNM3/1ÿ<BB//                            ,-%
   ld[330:3                                                           ,)* ldO/:2340Mÿ<BB//                             $()
   id[ÿ<39/0ÿ8=                                                #(&%'# id[ÿ<39/0ÿ8012                           (&%)*
@<.>pÿ8012ÿ6232ÿÿ39ÿD04B/ÿ74:3ÿ6/B/623ÿ0239/0ÿ392ÿ72/ÿ26ÿ39/0/B40/ÿqÿ43ÿ12379ÿD0/=4:MÿD:A9/6ÿ:1A/0?
 "ÿÿÿ39/ÿr<=/02ÿ82/426ÿN32337rÿ/734ÿ7:6/ÿ7012ÿ302B/0&ÿq9/0/2ÿBÿrAMÿ23:0/ÿ4Bÿ4BB//rÿ64ÿ43?
 GÿN//ÿÿr>mD2234ÿ4BÿN//73/6ÿ./01 ?r
                              Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 2 of 95

                                                                    d2dÿ0#"#$"ÿ5 "ÿuÿ!#$#ÿ5!ÿso#
01234153ÿ78ÿ579 1                                                          r "Tÿs#!ÿt!#Sÿ
                                                        ÿ      ÿ ÿ ÿ ÿ ÿ                                       bZ#$
                                                                                                                     2"!#S
                                     %&'&()*ÿ,             -.//0       1.210 1.342 1.546 0.-35 0.-76                                          c#"T#
      7                     89:;&(<=&>(*             -.5-3       -.515 -.602 1.3/5 1.546 0.33/                                        d2d 5#$#"
     5!                         ?9(@&()               1.-45       1.454 1.76/ 0./62 /.372 /.10/
     2""#"#$           ?9:A9(=ÿBC<()9ÿ&(ÿ8>=<'ÿ
                             %&'&()*ÿBD::9(=ÿE9<:ÿ
                               FG9:ÿH<:'&9:ÿE9<:                  56I1        14I2           03I3        25I7         -I-          ÿ        -/     e
                                    JD;K9:ÿ>LÿMD@)9*C&N*            2/          2/             2/          2/          2/        2/         ÿ
                             O<A<(=ÿMD@)9*C&NÿP>(=C*ÿQ 21I0                   21I6           /1I7        -1I3        23I4        3I3        ÿ
                                             8>=<'                 243         -37            -3/        -0/         -63        -64         61     e
                                             B&G&'                 205         262            256        -37         -03        -07         57     e
                           8##S %9'>(U    B:&;& (<'
                                                                    2/          -3             -2          -6          13        -/         73     e
       $"#ÿ                                VD N 9:G&
                                                     *9@
  Rÿ!ST#R                              W9'9<*9
                                             X9<:&()*                 7          6             25           6          22        2-         6-     e
                               ?9(@&()ÿB<*9*ÿQ                     -26         -/2            -55        13/         117        1/5         42     e
                              Y9&)C=9@ÿ%&'&()*ÿQ                   244         --4            -21        -57         -47        -66         46     e
                                  89:;&(<=&>(*                     24/         245            267        -30      20 -0/        -54         6/     e
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               8:&<'*ÿB>;N'9=9@                       4          5              4           5           7          4        46     e




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       %:>;ÿ%&'&()ÿ=> B:       &;&(<'
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            55     e
                                                                                             ou yr
                                                                                             ec v




                                             %9 '>(U              22I7        24I2           22I3        2-I7         7I/       2-I3
                                                                                                      2
                                                                                           D US




        !#ÿ            ]&*N>*&=&>(                                                     ith op
                                                                                                    /
                                                                                                 21



                                             B&G&'ÿQ           ÿÿÿÿÿ6I- ÿÿÿÿÿ6I3 ÿÿÿÿÿ5I7 ÿÿÿÿÿ5I3 ÿÿÿÿÿ/I5 ÿÿÿÿÿ/I1                        /      e
                                                                                        w c
  3#Zÿ[ "T\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             %:>;ÿ%&'&()ÿ=>ÿ8:&<'ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^B&G&'ÿF('U_               ÿÿÿÿ0/I2 ÿÿÿÿ03I- ÿÿÿÿ05I3 ÿÿÿÿ05I2 ÿÿÿÿ06I4 ÿÿÿÿ03I3                         04     e
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JD;K9:ÿ^<(@ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 >LÿB&G&'ÿB<*9*ÿ                   156         157            171        016         551        54-
                                                                        is pr
                                                                              ch




                              FG9:ÿ1ÿE9<:*ÿF'@ÿQ                  2/I2        2-I/           2-I/        2-I1        25I/       2/I6        45     e
                                                                           Ar


                                                                       n is




                               aG9:<)9ÿJD;K9:
                                                                    tio nt




                            >Lÿ%9'>(Uÿ]9L9(@<(=*ÿ
                                                                  uc e
                                                                od um




       7"T                     %&'9@ÿN9:ÿB<*9                     2I1        2I0            2I1         2I0         2I-        2I0
                                                              pr oc




                                 aG)Iÿ?:9*9(=ÿL>:ÿ
                                                            re d




                                 MD:UÿV9'9A=&>(                   07I2        //I2           50I6        41I0 231I1             71I4
                                                          er is
                                                             Th




                      MD:>:* ?9:A9(=ÿJ>=
                                 V9'9A=9@ÿ>:ÿ
                                 BC<''9()9@                       0-I6        04I4           /-I-        /0I0        53I/       /1I4
                                                              rth
                                                           Fu




                                      ÿ5##ÿ5ÿ!ÿ5#Z#ÿ8nÿ0o!"ÿ8##Sÿpnÿb"ÿoÿ2#"ÿ!ÿ7oo
        8UN9ÿ>L           8>=<' a                    f       B          ]          H            %         g          X         h     M      i    j
          B&G&'             1.417            1/ -27 027                    2/          -5 214 -36 -34                            03 ///      237 2.457
       B:&;&(<'ÿ,              142            /        54         2        6/          0-          -3        -4           e       /    -4     --    43
JF8HqÿB:&;&(<'ÿ@<=<ÿ&(ÿ=C&*ÿN:>L&'9ÿA>D(=ÿ@9L9(@<(=*ÿ:<=C9:ÿ=C<(ÿA<*9*ÿ<(@ÿ=C9:9L>:9ÿl&''ÿ(>=ÿ;<=ACÿN:9G&>D*'UÿNDK'&*C9@ÿ(D;K9:*I
,ÿ%&'&()*ÿ&(ÿ=C9ÿkFG9:<''ÿB<*9'><@ÿV=<=&*=&A*kÿ*9A=&>(ÿ&(A'D@9ÿA:&;&(<'ÿ=:<(*L9:*.ÿlC&'9ÿL&'&()*ÿKUÿkJ<=D:9ÿ>LÿFLL9(*9kÿ@>ÿ(>=I
 QÿV99ÿkHmN'<(<=&>(ÿ>LÿV9'9A=9@ÿ89:;*Ik
                              Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 3 of 95

                                                                  `aaÿlÿ6ÿrÿ56ÿÿqm
01234                                                                 p07Oÿqÿ477Nÿ
                                                        567ÿ9 567ÿ9 567ÿ9 567ÿ9 567ÿ9 567ÿ9                                                   36W
                                                                                                                                          77N
                                     !"!#$%ÿ'               ())   *+,       ()-       -((    *,* -).                                           _O7
                          /012!#34!5#%               (6+   (6(       (66       (,)    -6( -7(                                        `aa 6
                            80#9!#$                 6.(   67-       6).       6,-    -6* -7:
                801;0#4ÿ<=3#$0ÿ!#ÿ/543"ÿ
                             !"!#$%ÿ<>110#4ÿ?031ÿ
                              @A01ÿB31"!01ÿ?031                  C,+D: C,*D- C,+D6                      C6D, C,*D7                 ÿ        ((       )
                                   E>2F01ÿ5GÿH>9$0%=!I%               :         :              :           :           :          :          ÿ
                            J3;3#4ÿH>9$0%=!IÿK5#4=%ÿL               .D.       .D.            .D.        ,+D.         :D:        .D.          ÿ
                                            /543"                  +(,        :.-            +(+        +6:         :.6        +)-          ((       7
                                            <!A!"                  ,(.        +,-            ,(.        ,-+         ,(7        ,-.          ()       )
                           P7N          <1!2! #3"
                                             0"5#Q                  -.         6+             6)          7*          *6         77         6(       :
     17ÿ                               R> I 01A!
                                                    %09
  Mÿ56NOM                             S0"03%0
                                            T031!#$%                :+         +*             :(          :+          +6         ++         6.       +
                              80#9!#$ÿ<3%0%ÿL                      +.:        +,*            +,:        +.6         +76        +7,          *.       7
                             U0!$=409ÿ!"!#$%ÿL                     +--        +--            +7)        +:-         :.,        ++)          ((       7
                                 /012!#34!5#%                      +(-        +(*            +(*        +-,       20+76        +7:          (-       )
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                              /1!3"%ÿ<52I"0409                      ,-         ,-             ++          +.          +,         +.         ,(       ,




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                         152ÿ!"!#$ÿ45 <1      !2!#3"
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            7(       +
                                                                                             ou yr
                                                                                             ec v




                                             0 "5#Q                 *D(       *D)           ,,D+         *D:         *D-       ,,D.
                                                                                                      2
                                                                                           D US




     07ÿ             Z!%I5%!4!5#                                                      ith op
                                                                                                    /
                                                                                                 21



                                            <!A!"ÿL            ÿÿÿÿÿ-D7 ÿÿÿÿÿ6D: ÿÿÿÿÿ6D* ÿÿÿÿÿ-D* ÿÿÿÿÿ-D7 ÿÿÿÿÿ(D)                        :.       +
                                                                                        w c
  VWÿX07OY
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                              152ÿ!"!#$ÿ45ÿ/1!3"ÿL
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                  [<!A!"ÿ@#"Q\                        C          C ÿÿÿÿ,*D:                C            C         C          C       C
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                              E>2F01ÿ[3#9ÿ]\ÿ
                                                                          pr ot
                                                                                 iv




                                5Gÿ<!A!"ÿ<3%0%ÿ                       (         -              (          ,-          +:         ,7
                                                                        is pr
                                                                              ch




                             @A01ÿ:ÿ?031%ÿ@"9ÿL                     +D.       ,D7            ,D-         :D*         )D*        :D:         ,,       +
                                                                           Ar


                                                                       n is




                              ^A013$0ÿE>2F01
                                                                    tio nt




                           5Gÿ0"5#QÿZ0G0#93#4%ÿ
                                                                  uc e
                                                                od um




      O                      !"09ÿI01ÿ<3%0                      ,D:       ,D+            ,D+         ,D+         ,D+        ,D)
                                                              pr oc




                                ^A$Dÿ810%0#4ÿG51ÿ
                                                            re d




                                H>1QÿR0"0;4!5#                    )7D6       ).D-           :+D7        :-D-        7,D)       6)D.
                                                          er is
                                                             Th




                     H>151% 801;0#4ÿE54
                                R0"0;409ÿ51ÿ
                                <=3""0#$09                        ++D)       +(D+           +,D(        ++D-        +(D6       :+D.
                                                              rth
                                                           Fu




                                           ÿÿÿ7ÿW7ÿP7kÿlm77ÿP7Nÿnkÿ36ÿmÿ6ÿ7ÿmm7
       /QI0ÿ5G            /543" ^                   b       <           Z         B                      c          T         d      H      e        f
         <!A!"                7.*           (.        +.        67         , ,.,                  +6        7.         +*         6    *:        ,       :-
      <1!2!#3"ÿ'              ,6)            ,        ()        ,6        ++          ,(           -        ,.           C        +     +        C        +
E@/Boÿ<1!2!#3"ÿ9343ÿ!#ÿ4=!%ÿI15G!"0ÿ;5>#4ÿ90G0#93#4%ÿ134=01ÿ4=3#ÿ;3%0%ÿ3#9ÿ4=010G510ÿi!""ÿ#54ÿ234;=ÿI10A!5>%"QÿI>F"!%=09ÿ#>2F01%D
'ÿ!"!#$%ÿ!#ÿ4=0ÿg@A013""ÿ<3%0"539ÿR434!%4!;%gÿ%0;4!5#ÿ!#;">90ÿ;1!2!#3"ÿ413#%G01%hÿi=!"0ÿG!"!#$%ÿFQÿgE34>10ÿ5Gÿ@GG0#%0gÿ95ÿ#54D
 LÿR00ÿgBjI"3#34!5#ÿ5GÿR0"0;409ÿ/012%Dg
                              Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 4 of 95

                                                                  5b2bÿlÿ39ÿrÿ89ÿ3ÿqm
0122134526772                                                       p0 Qÿqÿ6 Pÿ
                                                       89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ                                                         `9X
                                                                                                                            2 P
                                     !"#"$%&ÿ(            )*++) ,*-.+ /*).0 /*.), ,*+.. /*)-1                                                 aQ
                           2345"$67"8$&            /*.+9 /*:., ,*0+) 9*+/0 )*++, /*0+9                                              5b2b 39
     3                        ;3$<"$%              :*,,, :*:-, 0*:1/ )*0-9 ,*:9/ ,*0/1
     2            ;34=3$7ÿ>?6$%3ÿ"$ÿ2876#ÿ
                             !"#"$%&ÿ>@443$7ÿA364ÿ
                               BC34ÿD64#"34ÿA364                 E/.F0 E19F)                  E-F1       E:F0 E11F0                ÿ       0+      -
                                    G@5H34ÿ8IÿJ@<%3&?"K&           1/           1/             1/          1/          1/        1/         ÿ
                             L6=6$7ÿJ@<%3&?"KÿM8$7?&ÿN 1/F+                   1-F+             +F+       10F.        -,F+       -,F+        ÿ
                                             2876#                ,)-          //+            -:,        /+9         /19        -0.        :,      /
                                             >"C"#                ,+9          -,.            --,        -,,         -,-        -10        09      -
                           RP !3#8$S     >4"5" $6#
                                                                   /9           9,             ,+          /0          91        ,,        00      ,
      1  ÿ                               T@ K 34C"
                                                     &3<
  Oÿ89PQO                              U3#36&3
                                             V364"$%&              --           -)             -+          -/          --        1:        ))      /
                               ;3$<"$%ÿ>6&3&ÿN                    )9+          )0.            )+1        910         /0/        /),        ):      /
                              W3"%?73<ÿ!"#"$%&ÿN                  /9-          /+1            -:/        /+1         /+:        -:,        0.      -
                                  2345"$67"8$&                    /++          /++            /)-        /:0      20 ,)-        -:9        :/      -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               24"6#&ÿ>85K#373<                    1/           1+             11          1-          1-          .       ):      /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !485ÿ!"#"$%ÿ78 >4       "5"$6#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           0/      ,
                                                                                             ou yr
                                                                                             ec v




                                             !3 #8$S              19F)        1,F-           1-F.        1,F+        1-F.       1-F0
                                                                                                      2
                                                                                           D US




      0 ÿ             ["&K8&"7"8$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             >"C"#ÿN          ÿÿÿÿ1+F+ ÿÿÿÿ1+F, ÿÿÿÿ1)F: ÿÿÿÿ1.F, ÿÿÿÿ-0F- ÿÿÿÿ11F+                        0+      ,
                                                                                        w c
  7XÿY0 QZ
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !485ÿ!"#"$%ÿ78ÿ24"6#ÿN
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   \>"C"#ÿB$#S]               ÿÿÿÿ-)F) ÿÿÿÿ/+F, ÿÿÿÿ/+F1 ÿÿÿÿ/,F: ÿÿÿÿ/+F0 ÿÿÿÿ/-F+                        //      1
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               G@5H34ÿ\6$<ÿ^]ÿ
                                                                          pr ot
                                                                                 iv




                                 8Iÿ>"C"#ÿ>6&3&ÿ                  -:,          ,,. 1*)-0 -*-))                       9,:        )/)
                                                                        is pr
                                                                              ch




                              BC34ÿ/ÿA364&ÿB#<ÿN                   /F)          9F)          -/F/        /0F0        1/F0       1)F0       0.      9
                                                                           Ar


                                                                       n is




                               _C346%3ÿG@5H34
                                                                    tio nt




                            8Iÿ!3#8$Sÿ[3I3$<6$7&ÿ
                                                                  uc e
                                                                od um




       Q                     !"#3<ÿK34ÿ>6&3                    1F,         1F)             1F9        1F-         1F/        1F9
                                                              pr oc




                                 _C%Fÿ;43&3$7ÿI84ÿ
                                                            re d




                                 J@4SÿT3#3=7"8$                   :1F/        91F.           0,F1        :0F0        9.F0       9,F/
                                                          er is
                                                             Th




                      J@484& ;34=3$7ÿG87
                                 T3#3=73<ÿ84ÿ
                                 >?6##3$%3<                       /.F:        /1F.           /:F+        ,9F1        /)F,       -0F9
                                                             rth
                                                          Fu




                                        ÿ3ÿ3ÿ ÿ3XÿR kÿlm  ÿRPÿnkÿ̀9ÿmÿ29ÿ ÿmm 
        2SK3ÿ8I           2876# _                    c       >          [          D             !        d          V         e     J     f      g
          >"C"#             -*:-+            0+ /.) ,+/                     0 1+9 -9/ /)0 -:. 1/9 /./                                           , /.:
       >4"5"$6#ÿ(              9))            E -9)             -)         )1          :0          1.        -,          /       1/    ,        )   )0
GB2Doÿ>4"5"$6#ÿ<676ÿ"$ÿ7?"&ÿK48I"#3ÿ=8@$7ÿ<3I3$<6$7&ÿ467?34ÿ7?6$ÿ=6&3&ÿ6$<ÿ7?343I843ÿi"##ÿ$87ÿ567=?ÿK43C"8@&#SÿK@H#"&?3<ÿ$@5H34&F
(ÿ!"#"$%&ÿ"$ÿ7?3ÿhBC346##ÿ>6&3#86<ÿT767"&7"=&hÿ&3=7"8$ÿ"$=#@<3ÿ=4"5"$6#ÿ746$&I34&*ÿi?"#3ÿI"#"$%&ÿHSÿhG67@43ÿ8IÿBII3$&3hÿ<8ÿ$87F
 NÿT33ÿhDjK#6$67"8$ÿ8IÿT3#3=73<ÿ2345&Fh
                              Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 5 of 95

                                                                  de8eÿo"!"#!ÿ !ÿtÿ "#"ÿ ÿ7p"
012ÿ45678491                                                        s6 !Tÿ7" ÿ1 "Sÿ
                                                          ÿ   ÿ       ÿ        ÿ   ÿ   ÿ                                         0 \"#
                                                                                                                     8! "S
                                     $%&%'()ÿ+              ,-.   ,/.       ,00 123.- 12441 12.13                                             2"!T"
                           5678%'9:%;')              ,1.   /,,       /.,        /,4   /<0   /1<                                     de8e "# "!
                              =6'>%'(                4-4   4<<       /4- 1230/ 020-/ 32--.
     8!!"!"#           =67?6':ÿ@A9'(6ÿ%'ÿ5;:9&ÿ
                             $%&%'()ÿ@B776':ÿC697ÿ
                               DE67ÿF97&%67ÿC697                  ,,G-        /0G<           ,HG1        10G1        I,G<          ÿ       .<       1
                                    JB8K67ÿ;LÿMB>(6)A%N)              3          3              3           3           3          3        ÿ
                             O9?9':ÿMB>(6)A%NÿP;':A)ÿQ              -G-        -G-            -G-         -G-         -G-        -G-        ÿ
                                             5;:9&                 04,         0<0            0/H        H.-         ..H        .-H        3,       1
                                             @%E%&                 1/.         1,4            1/.        3.1         H3/        H0,        01       1
                           U""S $6&;'V     @7%8% '9&
                                                                    4.          ,-             /4          /,          <3         41       .<       0
      5#!" ÿ                               WB N 67E%
                                                     )6>
  Rÿ ST"R                                X6&69)6
                                             Y697%'()               0,          0.             03          0-          03         1.       /0       H
                               =6'>%'(ÿ@9)6)ÿQ                     0-0         033            0.3        HH0         /34 12--0             <        1
                              Z6%(A:6>ÿ$%&%'()ÿQ                   0H.         0.4            0.1        3,4         H/,        H04        HH       1
                                  5678%'9:%;')                     0/0         043            0.3        040      20 04H        0H-        ,<       .
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57%9&)ÿ@;8N&6:6>                     1-          11             10          11           <         11       ./       0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $7;8ÿ$%&%'(ÿ:; @7       %8%'9&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           H4       1
                                                                                             ou yr
                                                                                             ec v




                                             $6 &;'V                /G4        /G0            <G<        1-G1         ,G<        <G<
                                                                                                      2
                                                                                           D US




      6 " ÿ             _%)N;)%:%;'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @%E%&ÿQ           ÿÿÿÿÿ,G0 ÿÿÿÿÿ,GH ÿÿÿÿÿ,G, ÿÿÿÿ1-G- ÿÿÿÿ1-GH ÿÿÿÿÿ,G-                       0.       1
                                                                                        w c
  ["\ÿ]6 !T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $7;8ÿ$%&%'(ÿ:;ÿ57%9&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `@%E%&ÿD'&Va                       I           I             I           I            I         I        I       I
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JB8K67ÿ̀9'>ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 ;Lÿ@%E%&ÿ@9)6)ÿ                    0<          00             03          3H          3<         ,/
                                                                        is pr
                                                                              ch




                              DE67ÿ3ÿC697)ÿD&>ÿQ                    4G3        HGH            HG0         3G1         0G-        3G0        <       1
                                                                           Ar


                                                                       n is




                               cE679(6ÿJB8K67
                                                                    tio nt




                            ;Lÿ$6&;'Vÿ_6L6'>9':)ÿ
                                                                  uc e
                                                                od um




       !T                     $%&6>ÿN67ÿ@9)6                     1G0        1G1            1G3         1GH         1G0        1G0
                                                              pr oc




                                 cE(Gÿ=76)6':ÿL;7ÿ
                                                            re d




                                 MB7VÿW6&6?:%;'                   H.G3        .<G,           ..G-        4-G.        .HG4       4HGH
                                                          er is
                                                             Th




                      MB7;7) =67?6':ÿJ;:
                                 W6&6?:6>ÿ;7ÿ
                                 @A9&&6'(6>                       0HG1        H1G4           0HG0        H1G3        3.G1       30G4
                                                             rth
                                                          Fu




                                      ÿ""ÿÿ ÿ"\"ÿU nÿop  !ÿU""Sÿqnÿ0!ÿpÿ8 "!ÿ ÿpp 
        5VN6ÿ;L           5;:9& c                    f       @          _          F            $         g          Y         h     M     i        j
          @%E%&             120,H            04 ,.,             <3         13          01          1H        .1         .H       11 1-,         I       3.
       @7%8%'9&ÿ+              1,3            1 1-0             0H         1/          0H            I         /          I        I   1        .        0
JD5Frÿ@7%8%'9&ÿ>9:9ÿ%'ÿ:A%)ÿN7;L%&6ÿ?;B':ÿ>6L6'>9':)ÿ79:A67ÿ:A9'ÿ?9)6)ÿ9'>ÿ:A676L;76ÿl%&&ÿ';:ÿ89:?AÿN76E%;B)&VÿNBK&%)A6>ÿ'B8K67)G
+ÿ$%&%'()ÿ%'ÿ:A6ÿkDE679&&ÿ@9)6&;9>ÿW:9:%):%?)kÿ)6?:%;'ÿ%'?&B>6ÿ?7%8%'9&ÿ:79')L67)2ÿlA%&6ÿL%&%'()ÿKVÿkJ9:B76ÿ;LÿDLL6')6kÿ>;ÿ';:G
 QÿW66ÿkFmN&9'9:%;'ÿ;LÿW6&6?:6>ÿ5678)Gk
                              Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 6 of 95

                                                                  ef7fÿ3!!"ÿ ÿuÿ !"!ÿÿtp!
01234ÿ6789 3                                                        sZ Sÿt!ÿ4 !Rÿ
                                                          ÿ   ÿ       ÿ       ÿ    ÿ   ÿ                                           \!"
                                                                                                                     7 !R
                                     #$%$&'(ÿ*              +,-   ,.-       /-/       ,0+    ,,+   /-+                                        d!S!
      2                     1234$&56$7&(            89-,:   ,.8       ,80       /;-    ,.:   /;-                                     ef7f !" !
                             <2&=$&'                ,;+   ,,0       ,>+       ,,8    ;.;   ,;+
     7!!"              <23?2&6ÿ@A5&'2ÿ$&ÿ1765%ÿ
                             #$%$&'(ÿ@B332&6ÿC253ÿ
                               DE23ÿF53%$23ÿC253                  8:G0         H;G-           H:G8 H8:G+ H80G/                     ÿ       ,>       .
                                    IB4J23ÿ7KÿLB='2(A$M(             .            .              .          .           .          .        ÿ
                             N5?5&6ÿLB='2(A$MÿO7&6A(ÿP             :G:          ;G:          8>G:        8>G:        8>G:       8>G:        ÿ
                                             1765%                >>,          >/,            >->        >,>         >;-        >->        ,/       0
                                             @$E$%                8,:          >>:            >:0        >8+         >>+        >:0        /,       .
                           T!!R #2%7&U     @3$4$ &5%
                                                                   .+            0-             ./         -:          ->        .-        ,/       -
      9"! ÿ                                VB M 23E$
                                                     (2=
  Qÿ RS!Q                               W2%25(2
                                             X253$&'(              8>            8.             88         8+          8/        80        /+       -
                               <2&=$&'ÿ@5(2(ÿP                    >;;          >;-            >/-        >;0         .8.        >;;        ,0       0
                              Y2$'A62=ÿ#$%$&'(ÿP                  >8,          >-.            >.;        >//         >;0        >00        ,-       0
                                  1234$&56$7&(                    ->/          >//            >/8        >+-      20 >//        >+-        ,+       .
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               13$5%(ÿ@74M%262=                      ;            +              /          .           -          0       ;0       -




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #374ÿ#$%$&'ÿ67 @3       $4$&5%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           +;       .
                                                                                             ou yr
                                                                                             ec v




                                             #2 %7&U               ;G+          ,G8          8:G0         ,G-        8:G-       8>G8
                                                                                                      2
                                                                                           D US




      Z! ÿ             _$(M7($6$7&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP          ÿÿÿÿ>-G- ÿÿÿÿ80G0 ÿÿÿÿ8:G- ÿÿÿÿÿ,G+ ÿÿÿÿÿ,G- ÿÿÿÿÿ;G>                        00       .
                                                                                        w c
  [!\ÿ]Z S^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #374ÿ#$%$&'ÿ67ÿ13$5%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `@$E$%ÿD&%Ua                      H            H              H          H            H         H        H       H
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB4J23ÿ̀5&=ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 7Kÿ@$E$%ÿ@5(2(ÿ                  8,/            +-             -/         //          /0        ,;
                                                                        is pr
                                                                              ch




                              DE23ÿ.ÿC253(ÿD%=ÿP                  >0G:          ,G+            ,G>       8:G;         ;G/       88G;       +>       .
                                                                           Ar


                                                                       n is




                               cE235'2ÿIB4J23
                                                                    tio nt




                            7Kÿ#2%7&Uÿ_2K2&=5&6(ÿ
                                                                  uc e
                                                                od um




       2 S                     #$%2=ÿM23ÿ@5(2                    8G>          8G>            8G.        8G8         8G.        8G.
                                                              pr oc




                                 cE'Gÿ<32(2&6ÿK73ÿ
                                                            re d




                                 LB3UÿV2%2?6$7&                   +;G8        00G>           0,G8        -8G.        ++G.       -,G.
                                                          er is
                                                             Th




                      LB373( <23?2&6ÿI76
                                 V2%2?62=ÿ73ÿ
                                 @A5%%2&'2=                       0.G+        .,G-           ./G>        .>G-        0-G.       0+G;
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ!\!ÿT oÿ3p  ÿT!!Rÿqoÿ ÿpÿ7 !ÿ ÿ2pp 
        1UM2ÿ7K           1765% c                    g       @          _          F             #        h          X         i     L     j        k
          @$E$%                +88           .0        ->       ,-          0          -+          .;        ,0         ,8        / 88>         H       -/
       @3$4$&5%ÿ*              8:0            0        0:         /         /          >.           +        8>           H       8    >        H        >
ID1Frÿ@3$4$&5%ÿ=565ÿ$&ÿ6A$(ÿM37K$%2ÿ?7B&6ÿ=2K2&=5&6(ÿ356A23ÿ6A5&ÿ?5(2(ÿ5&=ÿ6A232K732ÿm$%%ÿ&76ÿ456?AÿM32E$7B(%UÿMBJ%$(A2=ÿ&B4J23(G
*ÿ#$%$&'(ÿ$&ÿ6A2ÿlDE235%%ÿ@5(2%75=ÿV656$(6$?(lÿ(2?6$7&ÿ$&?%B=2ÿ?3$4$&5%ÿ635&(K23(9ÿmA$%2ÿK$%$&'(ÿJUÿlI56B32ÿ7KÿDKK2&(2lÿ=7ÿ&76G
 PÿV22ÿlFnM%5&56$7&ÿ7KÿV2%2?62=ÿ1234(Gl
                              Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 7 of 95

                                                                  1ddÿnÿ8 ÿsÿ9 ÿ8ÿ0o
012345ÿ3785                                                        rY Rÿ0ÿ2 Qÿ
                                                       9ÿ 9ÿ 9ÿ 9ÿ 9ÿ 9ÿ                                                                     b Z
                                                                                                                             Q
                                     !"#"$%&ÿ(           )*+,- ,*./0 0*,+/ )*0,) )*/1) )*2)+                                                  cR
      5                     3456"$78"9$&           )*+/1 0*)/) 0*):) )*,.. 0*20: )*1)0                                               1dd 8 
     8                        ;4$<"$%             0*:)) ,*,:0 ,*+22 ,*:/) ,*,+) 0*/:,
                 ;45=4$8ÿ>?7$%4ÿ"$ÿ3987#ÿ
                             !"#"$%&ÿ>@554$8ÿA475ÿ
                               BC45ÿD75#"45ÿA475                 E)1F0 E:.F: E,.F+ E.0F: E)-F)                                     ÿ       -)       :
                                    G@6H45ÿ9IÿJ@<%4&?"K&             +            +              +          +           +          +        ÿ
                             L7=7$8ÿJ@<%4&?"KÿM9$8?&ÿN             2F2         .F2           .)F2        .)F2        ).F2       .)F2        ÿ
                                             3987#                0-0          :-/            ,-+        00:         ,2-        )-2        /)       )
                                             >"C"#                ./:          0+2            )10        .00         ./-        .)1        /+       :
                           SQ !4#9$T     >5"6" $7#
                                                                  ./)          )2,            .-1        .+)         .+:        .).        )2       .
      O  ÿ                               U@ K 45C"
                                                     &4<
  Pÿ9 QRP                              V4#47&4
                                             W475"$%&              )1           ),             0/          )-          ,:        ,)        )-       .
                               ;4$<"$%ÿ>7&4&ÿN                    :20          101            1+.        1::         10-        ::.        0:       )
                              X4"%?84<ÿ!"#"$%&ÿN                  ,)0          :,0            ,:+        0,.         011        )1)        /,       0
                                  3456"$78"9$&                    0-/          ,1-            ,1:        0,,      20 ,0,        0+:        +)       .
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35"7#&ÿ>96K#484<                    ..           .)             .,          .2          .2          +       +/       ,




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !596ÿ!"#"$%ÿ89 >5       "6"$7#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           -2       :
                                                                                             ou yr
                                                                                             ec v




                                             !4 #9$T              .)F1        .0F1           .,F,        .1F-        ./F-       .+F2
                                                                                                      2
                                                                                           D US




      Y ÿ             ]"&K9&"8"9$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             >"C"#ÿN          ÿÿÿÿ.)F. ÿÿÿÿÿ1F2 ÿÿÿÿ.2F2 ÿÿÿÿ.,F+ ÿÿÿÿ./F, ÿÿÿÿ.0F:                        /+       :
                                                                                        w c
  4Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !596ÿ!"#"$%ÿ89ÿ35"7#ÿN
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^>"C"#ÿB$#T_               ÿÿÿÿ)+F0            E              E          E            E         E        E       E
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               G@6H45ÿ^7$<ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 9Iÿ>"C"#ÿ>7&4&ÿ                  .21          .2)            ..+        .:1         )2)        )0+
                                                                        is pr
                                                                              ch




                              BC45ÿ0ÿA475&ÿB#<ÿN                   1F:          ,F.            ,F1        +F,        .2F0       .,F0       +)       ,
                                                                           Ar


                                                                       n is




                               aC457%4ÿG@6H45
                                                                    tio nt




                            9Iÿ!4#9$Tÿ]4I4$<7$8&ÿ
                                                                  uc e
                                                                od um




       5R                     !"#4<ÿK45ÿ>7&4                    .F+         )F2            .F/         .F/         .F1        .F:
                                                              pr oc




                                 aC%Fÿ;54&4$8ÿI95ÿ
                                                            re d




                                 J@5TÿU4#4=8"9$                   /.F,        1-F.           +:F)        /2F.        +1F2       /.F.
                                                          er is
                                                             Th




                      J@595& ;45=4$8ÿG98
                                 U4#4=84<ÿ95ÿ
                                 >?7##4$%4<                       ,/F2        ,:F)           ,.F0        ,.F2        ,)F+       00F2
                                                             rth
                                                          Fu




                                        ÿ8ÿ8ÿ ÿ8ZÿS mÿno  ÿSQÿpmÿbÿoÿ ÿ ÿ5oo 
        3TK4ÿ9I           3987# a                    e       >          ]          D             !        f          W         g     J     h        i
          >"C"#                //0           -:        .- .2-              01 ./,                  .1        -. .0,              )2 ..1         )       1.
       >5"6"$7#ÿ(              /,/           .0 ),+ .:: ),-                            ,,          1/        00          .        :    1       ..       .1
GB3Dqÿ>5"6"$7#ÿ<787ÿ"$ÿ8?"&ÿK59I"#4ÿ=9@$8ÿ<4I4$<7$8&ÿ578?45ÿ8?7$ÿ=7&4&ÿ7$<ÿ8?454I954ÿk"##ÿ$98ÿ678=?ÿK54C"9@&#TÿK@H#"&?4<ÿ$@6H45&F
(ÿ!"#"$%&ÿ"$ÿ8?4ÿjBC457##ÿ>7&4#97<ÿU878"&8"=&jÿ&4=8"9$ÿ"$=#@<4ÿ=5"6"$7#ÿ857$&I45&*ÿk?"#4ÿI"#"$%&ÿHTÿjG78@54ÿ9IÿBII4$&4jÿ<9ÿ$98F
 NÿU44ÿjDlK#7$78"9$ÿ9IÿU4#4=84<ÿ3456&Fj
                              Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 8 of 95

                                                                 6bbÿlÿ08ÿrÿ78ÿ0ÿqm
01223045064                                                          pX9Qÿqÿ399Pÿ
                                                       789ÿ 789ÿ 789ÿ 789ÿ 789ÿ 789ÿ                                                        28Y
                                                                                                                                  99P
                                     !"!#$%ÿ'             ()*+* (),*- ()+*. ()--+ ()/0( ()1++                                                aQ9
      1                    2345!#67!8#%             (),.* ()*-1 ()++- ()--0 ()/19 (),+*                                             6bb 08
    0                        :3#;!#$               9).(+ 9)0., 9).-- 9).-* 9).1- ()-1/
                :34<3#7ÿ=>6#$3ÿ!#ÿ2876"ÿ
                             !"!#$%ÿ=?443#7ÿ@364ÿ
                              AB34ÿC64"!34ÿ@364                    D9E-       D,E-           D/E/ D01E( D01E/                     ÿ       -9      ,
                                   F?5G34ÿ8HÿI?;$3%>!J%               -          -              -          -           -          -        ÿ
                            K6<6#7ÿI?;$3%>!JÿL8#7>%ÿM               1E+        .E.            *E/       0(E.        0(E(       0(E.        ÿ
                                            2876"                  9((        99(            911        9,0         9,1        90.        +-      *
                                            =!B!"                  (,+        (,9            (++        (-1         (+0        (1,        +.      *
                           R9P          =4!5! #6"
                                             3"8#S                  9*         1*             19          *9          ,-        10        -9      ,
     N9ÿ                               T? J 34B!
                                                    %3;
  Oÿ78PQO                             U3"36%3
                                            V364!#$%                0/         (1             (9          (1          (,        (9        *-      *
                              :3#;!#$ÿ=6%3%ÿM                      9+-        9--            9-,        9-,         9-0        9*,        +0      *
                             W3!$>73;ÿ!"!#$%ÿM                     9.1        9./            9(,        9*,         9,*        (/,        +*      *
                                 2345!#67!8#%                      9(,        9(9            91+        9,.      20 9,-        991        +*      *
                                                                                                           /1 e




                                                                                                                  .
                                                                                                               on
                                                                                                        12 fag
                                                                                                              4/
                              24!6"%ÿ=85J"373;                      0,         0,             01          0*          0(          +       +-      *




                                                                                                             si
                                                                                                     er t.
                                                                                                   ed ol




                                                                                                          is
                                                                                                 t p igh
                         485ÿ!"!#$ÿ78 =4      !5!#6"
                                                                                                id K




                                                                                                        m
                                                                                                       0
                                                                                                                                          +,      1
                                                                                            ou yr
                                                                                            ec v




                                             3 "8#S               0,E9       0,E-           01E.        00E/        0(E*       09E.
                                                                                                     2
                                                                                          D US




     X9ÿ             \!%J8%!7!8#                                                     ith op
                                                                                                   /
                                                                                                21



                                            =!B!"ÿM            ÿÿÿÿÿ/E/ ÿÿÿÿ0.E, ÿÿÿÿÿ/E+ ÿÿÿÿ0.E( ÿÿÿÿÿ/E1 ÿÿÿÿÿ/E.                      10      1
                                                                                       w c
  4YÿZX9Q[
                                                                                      12 in




                                                                                              /

                                                                                    d by
                                                                                           12




                              485ÿ!"!#$ÿ78ÿ24!6"ÿM
                                                                                 C ited




                                                                                 ite d
                                                                                       on




                                  ]=!B!"ÿA#"S^                ÿÿÿÿ10E* ÿÿÿÿ9-E+ ÿÿÿÿ9*E0 ÿÿÿÿ9+E/ ÿÿÿÿ9.E, ÿÿÿÿ9/E*                       11      (
                                                                              ib te
                                                                             20 C




                                                                           oh ec
                                                                                   ed
                                                                                   r4




                              F?5G34ÿ]6#;ÿ_^ÿ
                                                                         pr ot
                                                                                iv




                                8Hÿ=!B!"ÿ=6%3%ÿ                    (./        0,0            0,-        01(         0(.        0(0
                                                                       is pr
                                                                             ch




                             AB34ÿ9ÿ@364%ÿA";ÿM                     -E*        ,E1            ,E+        *E-         *E1        *E/       9-      0
                                                                          Ar


                                                                      n is




                              `B346$3ÿF?5G34
                                                                   tio nt




                           8Hÿ3"8#Sÿ\3H3#;6#7%ÿ
                                                                 uc e
                                                               od um




      1Q                      !"3;ÿJ34ÿ=6%3                      0E1        0E+            0E*        0E+         0E,        0E*
                                                             pr oc




                                `B$Eÿ:43%3#7ÿH84ÿ
                                                           re d




                                I?4SÿT3"3<7!8#                    ,(E0       *.E,           ,0E(        ,(E1        ,+E1       ,,E/
                                                         er is
                                                            Th




                     I?484% :34<3#7ÿF87
                                T3"3<73;ÿ84ÿ
                                =>6""3#$3;                        01E-       0/E0           (.E+        0*E1        (-E1        /E.
                                                             rth
                                                          Fu




                                           ÿ0ÿ0ÿ9ÿ0Y9ÿR9kÿlm99ÿR9Pÿnkÿ28ÿmÿ8ÿ9ÿ1mm9
       2SJ3ÿ8H            2876" `                   c       =           \         C                      d          V         e     I     f      g
         =!B!"             0)/,/ 0,.                  -* 1(,              9.          09 0(+ ((+ (./                            1+ 10-         + ((.
      =4!5!#6"ÿ'              9(*            0 0+*                +       **          9+           -        09           D       *    /        *   0.
FA2Coÿ=4!5!#6"ÿ;676ÿ!#ÿ7>!%ÿJ48H!"3ÿ<8?#7ÿ;3H3#;6#7%ÿ467>34ÿ7>6#ÿ<6%3%ÿ6#;ÿ7>343H843ÿi!""ÿ#87ÿ567<>ÿJ43B!8?%"SÿJ?G"!%>3;ÿ#?5G34%E
'ÿ!"!#$%ÿ!#ÿ7>3ÿhAB346""ÿ=6%3"86;ÿT767!%7!<%hÿ%3<7!8#ÿ!#<"?;3ÿ<4!5!#6"ÿ746#%H34%)ÿi>!"3ÿH!"!#$%ÿGSÿhF67?43ÿ8HÿAHH3#%3hÿ;8ÿ#87E
 MÿT33ÿhCjJ"6#67!8#ÿ8HÿT3"3<73;ÿ2345%Eh
                              Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 9 of 95

                                                                  deeÿo!!"ÿ ÿuÿ !"!ÿÿtp!
012ÿ4567ÿ05689160                                                   s[ Tÿt!ÿ1 !Sÿ
                                                          ÿ    ÿ        ÿ        ÿ     ÿ ÿ                                             0 \!"
                                                                                                                      !S
                                     #$%$&'(ÿ*            +,-+. +,/-0 +,+1+ +,+23 +,/++ +,/41                                                 2!T!
      5                     5678$&9:$;&(            +,000 +,//1 +,/2. +,/3. +,+23 +,/14                                              dee !" !
                             <6&=$&'              +,>44 +,>/- +,00+ +,-2> +,0/. +,03+
     !!"              <67?6&:ÿ@A9&'6ÿ$&ÿ5;:9%ÿ
                             #$%$&'(ÿ@B776&:ÿC697ÿ
                               DE67ÿF97%$67ÿC697                  G-H2         G4H0           -H3         1H3        G1H0          ÿ       /+       4
                                    IB8J67ÿ;KÿLB='6(A$M(             0            0              0          0           0          0        ÿ
                             N9?9&:ÿLB='6(A$MÿO;&:A(ÿP             -H>          0H3          4+H1        4+H1        4+H1       4+H1        ÿ
                                             5;:9%                -20          -.3            --1        -02         -.-        -.+        -3       -
                                             @$E$%                />3          /0-            /-1        /-1         /-2        />0        /-       -
                           U!!S #6%;&V     @7$8$ &9%
                                                                   .+           >+             .1          >>          2/        02        .+       /
      Q"! ÿ                                WB M 67E$
                                                     (6=
  Rÿ ST!R                               X6%69(6
                                             Y697$&'(              -0           -/             -1          -4          //        +3        04       /
                               <6&=$&'ÿ@9(6(ÿP                    0-+          0->            041        -3>         01>        042        -/       -
                              Z6$'A:6=ÿ#$%$&'(ÿP                  /./          /..            /+2        //3         />+        /00        .+       -
                                  5678$&9:$;&(                    044          -..            ->>        ->3      20 -02        -.1        -2       -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57$9%(ÿ@;8M%6:6=                    4>           40             4>          40          44          >       >2       0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #7;8ÿ#$%$&'ÿ:; @7       $8$&9%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           +0       4
                                                                                             ou yr
                                                                                             ec v




                                             #6 %;&V              4+H-        4+H0           41H3        4+H/        41H-        2H/
                                                                                                      2
                                                                                           D US




      [! ÿ             _$(M;($:$;&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP          ÿÿÿÿ44H1 ÿÿÿÿ4+H4 ÿÿÿÿ44H4 ÿÿÿÿÿ3H2 ÿÿÿÿ41H4 ÿÿÿÿÿ2H>                        />       /
                                                                                        w c
  8!\ÿ][ T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #7;8ÿ#$%$&'ÿ:;ÿ57$9%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `@$E$%ÿD&%Va               ÿÿÿÿ-4H+ ÿÿÿÿ-/H1 ÿÿÿÿ-+H. ÿÿÿÿ-/H> ÿÿÿÿ-1H> ÿÿÿÿ-1H.                        -2       -
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB8J67ÿ̀9&=ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 ;Kÿ@$E$%ÿ@9(6(ÿ                  4>+          40.            4.>        42/         4>0        423
                                                                        is pr
                                                                              ch




                              DE67ÿ/ÿC697(ÿD%=ÿP                   2H-          >H>            2H3       41H+         3H.       41H+       03       +
                                                                           Ar


                                                                       n is




                               cE679'6ÿIB8J67
                                                                    tio nt




                            ;Kÿ#6%;&Vÿ_6K6&=9&:(ÿ
                                                                  uc e
                                                                od um




       5 T                     #$%6=ÿM67ÿ@9(6                    4H4          4H/           4H/         4H+         4H/        4H4
                                                              pr oc




                                 cE'Hÿ<76(6&:ÿK;7ÿ
                                                            re d




                                 LB7VÿW6%6?:$;&                   /+H2        /-H1           +3H/        /4H/        /1H2       /.H-
                                                          er is
                                                             Th




                      LB7;7( <67?6&:ÿI;:
                                 W6%6?:6=ÿ;7ÿ
                                 @A9%%6&'6=                       +-H4        42H-           4-H/        4>H-        42H-       ++H4
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ!\!ÿU nÿop  ÿU!!Sÿqnÿ0 ÿpÿ !ÿ ÿ5pp 
        5VM6ÿ;K           5;:9% c                    f       @          _          F             #        g          Y         h     L     i        j
          @$E$%             4,2>/ +23                  34 0-.              4/ 4/+                  ->        3. 4+0              .1 /2.         4       2>
       @7$8$&9%ÿ*              +23            /        0>       3/         /+          -+           -        -+           G       4    /        /        3
ID5Frÿ@7$8$&9%ÿ=9:9ÿ$&ÿ:A$(ÿM7;K$%6ÿ?;B&:ÿ=6K6&=9&:(ÿ79:A67ÿ:A9&ÿ?9(6(ÿ9&=ÿ:A676K;76ÿl$%%ÿ&;:ÿ89:?AÿM76E$;B(%VÿMBJ%$(A6=ÿ&B8J67(H
*ÿ#$%$&'(ÿ$&ÿ:A6ÿkDE679%%ÿ@9(6%;9=ÿW:9:$(:$?(kÿ(6?:$;&ÿ$&?%B=6ÿ?7$8$&9%ÿ:79&(K67(,ÿlA$%6ÿK$%$&'(ÿJVÿkI9:B76ÿ;KÿDKK6&(6kÿ=;ÿ&;:H
 PÿW66ÿkFmM%9&9:$;&ÿ;KÿW6%6?:6=ÿ5678(Hk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 10 of 95

                                                                  cd9dÿn!!"ÿ ÿtÿ !"!ÿÿso!
012ÿ4567ÿ189 160                                                     rZ Sÿs!ÿ1 !Rÿ
                                                          ÿ    ÿ       ÿ       ÿ    ÿ ÿ                                          0 [!"
                                                                                                                     9 !R
                                     #$%$&'(ÿ*            +,-+. +,+/0 +,122 +,23+ +,102 1,00/                                                 2!S!
      5                     4567$&89$:&(            +,13+ +,0;0 +,010 2,;<3 +,2.1 1,+;3                                              cd9d !" !
                             =5&>$&'             .<,-;2 .<,+0< .3,/</ .<,0-3 .<,<3/ ..,+.0
     9!!"              =56?5&9ÿ@A8&'5ÿ$&ÿ4:98%ÿ
                             #$%$&'(ÿ@B665&9ÿC586ÿ
                               DE56ÿF86%$56ÿC586                 G.3H/ G.;H3 G.;H< G.0H0 G.3H+                                     ÿ       +.       0
                                    IB7J56ÿ:KÿLB>'5(A$M(            .0          .0             .0          .0          .0        .0         ÿ
                             N8?8&9ÿLB>'5(A$MÿO:&9A(ÿP <+H.                   <3H2           30H/        ;+H/        ;2H1       ;/H2        ÿ
                                             4:98%                 012         0+1            0+1        02-         0+;        0/3        32       <
                                             @$E$%                 0//         0/.            0/0        0/0         0/;        ;30        </       <
                           T!!R #5%:&U     @6$7$ &8%
                                                                    ;2          01             ;2          0.          0/        ;3        +/       ;
      8"! ÿ                                VB M 56E$
                                                     (5>
  Qÿ RS!Q                               W5%58(5
                                             X586$&'(               <2          <2             33          32          3/        <-        0;       ;
                               =5&>$&'ÿ@8(5(ÿP                     +;3         +01            +-+        +3+         +.0        1++        .<       <
                              Y5$'A95>ÿ#$%$&'(ÿP                   0-<         0;1            0<.        0;3         0;2        ;+3        <+       3
                                  4567$&89$:&(                     0+3         01/            01<        -<+      20 02;        0<3        3/       <
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46$8%(ÿ@:7M%595>                     .1          .0             .1          .0          ./        .<        0.       <




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #6:7ÿ#$%$&'ÿ9: @6       $7$&8%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           23       -
                                                                                             ou yr
                                                                                             ec v




                                             #5 %:&U              <.H2        <3H<           .2H1        <.H-        <.H.       </H.
                                                                                                      2
                                                                                           D US




      Z! ÿ             ^$(M:($9$:&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ2H- ÿÿÿÿÿ2H/ ÿÿÿÿÿ2H0 ÿÿÿÿÿ+H. ÿÿÿÿÿ+H1 ÿÿÿÿÿ+H0                       33       <
                                                                                        w c
   ![ÿ\Z S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #6:7ÿ#$%$&'ÿ9:ÿ46$8%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%U`               ÿÿÿÿ3.H; ÿÿÿÿ3-H< ÿÿÿÿ3;H0 ÿÿÿÿ33H0 ÿÿÿÿ;3H2 ÿÿÿÿ32H1                        ;0       3
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB7J56ÿ_8&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 :Kÿ@$E$%ÿ@8(5(ÿ                .,<<; .,11< .,2;< .,1-. .,-0- .,-3/
                                                                        is pr
                                                                              ch




                              DE56ÿ3ÿC586(ÿD%>ÿP                  .<H0        .1H-           .+H2        .+H/        .1H1       .+H0       +.       0
                                                                           Ar


                                                                       n is




                               bE568'5ÿIB7J56
                                                                    tio nt




                            :Kÿ#5%:&Uÿ^5K5&>8&9(ÿ
                                                                  uc e
                                                                od um




       5 S                     #$%5>ÿM56ÿ@8(5                     .H3        .H;            .H;         .H;         .H3        .H;
                                                              pr oc




                                 bE'Hÿ=65(5&9ÿK:6ÿ
                                                            re d




                                 LB6UÿV5%5?9$:&                 ..3H0 ..<H+                  22H- .<0H1 .;3H1                   2-H<
                                                          er is
                                                             Th




                      LB6:6( =56?5&9ÿI:9
                                 V5%5?95>ÿ:6ÿ
                                 @A8%%5&'5>                       3+H<        ;2H2           0.H.        ;0H3        ;.H;       ;2H/
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ![!ÿT mÿno  ÿT!!Rÿpmÿ0 ÿoÿ9 !ÿ ÿ5oo 
        4UM5ÿ:K           4:98% b                    e       @          ^          F            #         f          X         g     L     h      i
          @$E$%             -,0<. 3;0 .+0 ;-0                              .3 .1- 21. ;+0 -11 3-0 .,<03                                        << .,0-;
       @6$7$&8%ÿ*              -;.           0; .;+             ;- ../ .3+                         32        3;          <       ..    +       .<    32
ID4Fqÿ@6$7$&8%ÿ>898ÿ$&ÿ9A$(ÿM6:K$%5ÿ?:B&9ÿ>5K5&>8&9(ÿ689A56ÿ9A8&ÿ?8(5(ÿ8&>ÿ9A565K:65ÿk$%%ÿ&:9ÿ789?AÿM65E$:B(%UÿMBJ%$(A5>ÿ&B7J56(H
*ÿ#$%$&'(ÿ$&ÿ9A5ÿjDE568%%ÿ@8(5%:8>ÿV989$(9$?(jÿ(5?9$:&ÿ$&?%B>5ÿ?6$7$&8%ÿ968&(K56(,ÿkA$%5ÿK$%$&'(ÿJUÿjI89B65ÿ:KÿDKK5&(5jÿ>:ÿ&:9H
 PÿV55ÿjFlM%8&89$:&ÿ:KÿV5%5?95>ÿ4567(Hj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 11 of 95

                                                                  9e8eÿo"!"#!ÿ !ÿuÿ "#"ÿ ÿtp"
012ÿ4567ÿ859 160                                                      s\!Uÿt" ÿ1 "Tÿ
                                                          ÿ ÿ ÿ ÿ ÿ                                    ÿ                    0 ]"#
                                                                                                                      8! "T
                                     $%&%'()ÿ+            ,-./,- ,-./01 ,2.324 ,-.020 ,3./53                          ,-.,32                   2"!U"
      5                     6789%':;%<')            ,-.0/- ,2.0-, ,-.232 ,2.305 ,1.153                          ,-.14-                9e8e "# "!
                              =7'>%'(              ,5./4? ,5.-1, ,0./-/ ,5.,32 ,5.0/?                          ,5.-31
     8!!"!"#           =78@7';ÿAB:'(7ÿ%'ÿ6<;:&ÿ
                             $%&%'()ÿAC887';ÿD7:8ÿ
                               EF78ÿG:8&%78ÿD7:8                    ,H,        /H4            3H/        I1H2 I,2H5                ÿ        03       -
                                    JC9K78ÿ<LÿMC>(7)B%N)            25          25             25          25          25        25          ÿ
                             O:@:';ÿMC>(7)B%NÿP<';B)ÿQ              /H/       ,,H/           ,4H/        -5H5        44H2       31H4         ÿ
                                             6<;:&                 143         140            110        1?/         3-?        10/         14       -
                                             A%F%&                 1/,         -52            -41        1,1         142        1/1         23       -
                           V""T $7&<'W    A8%9% ':&
                                                                    1-          35             32          1?          10        1-         5/       1
      R#!"ÿ                               XC N 78F%
                                                     )7>
  Sÿ TU"S                                Y7&7:)7
                                             Z7:8%'()               2,          20             -,          25          2?        2-         35       3
                               =7'>%'(ÿA:)7)ÿQ                     413         433            4/5        415         445        434         2/       -
                              [7%(B;7>ÿ$%&%'()ÿQ                   112         10,            130        3,2         350        3-3         22       2
                                  6789%':;%<')                     15?         133            10-        11?      20 3,0        15,         1,       -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68%:&)ÿA<9N&7;7>                     ,1          ,1             ,3          ,1          ,4        ,/         42       -




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $8<9ÿ$%&%'(ÿ;< A8       %9%':&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            55       3
                                                                                             ou yr
                                                                                             ec v




                                             $7 &<'W              ,4H-        ,1H3           ,-H,        ,1H-        ,1H,       ,3H2
                                                                                                      2
                                                                                           D US




      \ "ÿ             `%)N<)%;%<'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ           ÿÿÿÿÿ5H? ÿÿÿÿÿ0H? ÿÿÿÿÿ5H1 ÿÿÿÿÿ4H1 ÿÿÿÿÿ4H3 ÿÿÿÿÿ4H1                        ,1       ,
                                                                                        w c
   "]ÿ^\!U_
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $8<9ÿ$%&%'(ÿ;<ÿ68%:&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   aA%F%&ÿE'&Wb               ÿÿÿÿ-/H/ ÿÿÿÿ23H, ÿÿÿÿ-,H1 ÿÿÿÿ-,H1 ÿÿÿÿ-/H1 ÿÿÿÿ-,H-                         2?       ,
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC9K78ÿa:'>ÿcbÿ
                                                                          pr ot
                                                                                 iv




                                 <LÿA%F%&ÿA:)7)ÿ                2.0,4 2.-?0 2.243 2.1?- 2.?20 2.0?/
                                                                        is pr
                                                                              ch




                              EF78ÿ-ÿD7:8)ÿE&>ÿQ                  2/H/        ,0H4           ,5H5        ,5H5        2/H?       2/H4        54       4
                                                                           Ar


                                                                       n is




                               dF78:(7ÿJC9K78
                                                                    tio nt




                            <Lÿ$7&<'Wÿ̀7L7'>:';)ÿ
                                                                  uc e
                                                                od um




       5!U                     $%&7>ÿN78ÿA:)7                     ,H0        2H/            2H2         2H/         ,H0        ,H?
                                                              pr oc




                                 dF(Hÿ=87)7';ÿL<8ÿ
                                                            re d




                                 MC8WÿX7&7@;%<'                   03H5        0-H,           45H0        03H0        01H5 ,/1H4
                                                          er is
                                                             Th




                      MC8<8) =78@7';ÿJ<;
                                 X7&7@;7>ÿ<8ÿ
                                 AB:&&7'(7>                       33H,        33H0           15H4        3,H4        32H5       44H0
                                                              rth
                                                           Fu




                                      ÿ""ÿÿ ÿ"]"ÿVnÿop !ÿV""Tÿqnÿ0!ÿpÿ8 "!ÿ ÿ5pp
        6WN7ÿ<L           6<;:& d                    f       A          `          G            $         g          Z         h     M      i      j
          A%F%&            ,,.-/3 13- -,- ,.//4                            2-          55 ,./3/ ,.242 ?,0 ,./14 -.1/,                           -- ,.0,-
       A8%9%':&ÿ+           ,.2,,             - 150             11 ,44 --0                         4,        2-          -        3    ,?       ,2    3,
JE6GrÿA8%9%':&ÿ>:;:ÿ%'ÿ;B%)ÿN8<L%&7ÿ@<C';ÿ>7L7'>:';)ÿ8:;B78ÿ;B:'ÿ@:)7)ÿ:'>ÿ;B787L<87ÿl%&&ÿ'<;ÿ9:;@BÿN87F%<C)&WÿNCK&%)B7>ÿ'C9K78)H
+ÿ$%&%'()ÿ%'ÿ;B7ÿkEF78:&&ÿA:)7&<:>ÿX;:;%);%@)kÿ)7@;%<'ÿ%'@&C>7ÿ@8%9%':&ÿ;8:')L78).ÿlB%&7ÿL%&%'()ÿKWÿkJ:;C87ÿ<LÿELL7')7kÿ><ÿ'<;H
 QÿX77ÿkGmN&:':;%<'ÿ<LÿX7&7@;7>ÿ6789)Hk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 12 of 95

                                                                  cd8dÿn!ÿ ÿtÿ !ÿÿso
012ÿ4567ÿ2189160                                                     rZ Sÿsÿ1  Rÿ
                                                           ÿ    ÿ        ÿ        ÿ     ÿ ÿ                                             0 [!
                                                                                                                      8  R
                                     "#$#%&'ÿ)             *+,-. .+/0- .+/-1 *+0.2 *+/3. *+442                                                 2 S
      5                     5678#%9:#;%'             .+/1* .+24- .+/20 .+2-4 *+1-4 *+03-                                              cd8d ! 
                             <6%=#%&               *+-/4 *+1/1 *+100 4+.,0 4+**4 4+.01
     8!             <67>6%:ÿ?@9%&6ÿ#%ÿ5;:9$ÿ
                             "#$#%&'ÿ?A776%:ÿB697ÿ
                               CD67ÿE97$#67ÿB697                  3.F*        .,F-           32F2        G.F*        G2F0          ÿ        1,      .
                                    HA8I67ÿ;JÿKA=&6'@#L'             4           4              4           4           4          4         ÿ
                             M9>9%:ÿKA=&6'@#LÿN;%:@'ÿO             2F1        30F/           3.F,        3.F,        3.F,        0F3         ÿ
                                             5;:9$                -1/          -34            -32        //.         20*        /1.         /       3
                                             ?#D#$                42/          414            42,        1.1         1-,        14-         1       3
                           T R "6$;%U      ?7#8# %9$
                                                                  3.2           2/             20        334         33/        3,4         .1      3
      P! ÿ                                VA L 67D#
                                                     '6=
  Qÿ RSQ                                W6$69'6
                                             X697#%&'             34.          30*            3*0        34*         310        33.         *       3
                               <6%=#%&ÿ?9'6'ÿO                    241          2..            234 3+,03 3+,/4 3+,14                         /       3
                              Y6#&@:6=ÿ"#$#%&'ÿO                  0*,          4/,            4-,        012         1.2        13.         34      3
                                  5678#%9:#;%'                    -31          -*-            -.4        -44      20 232        /-2         2       3
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57#9$'ÿ?;8L$6:6=                    3,           3,             34          34          30        3,         1.      *




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "7;8ÿ"#$#%&ÿ:; ?7       #8#%9$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            4.      .
                                                                                             ou yr
                                                                                             ec v




                                             "6 $;%U              3*F-        31F4           3/F3        3.F4        34F0        2F0
                                                                                                      2
                                                                                           D US




      Z ÿ              ^#'L;'#:#;%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO          ÿÿÿÿ3,F1 ÿÿÿÿ33F1 ÿÿÿÿ3.F4 ÿÿÿÿ33F* ÿÿÿÿ30F, ÿÿÿÿ34F4                         /2      1
                                                                                        w c
  9[ÿ\Z S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "7;8ÿ"#$#%&ÿ:;ÿ57#9$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _?#D#$ÿC%$U`               ÿÿÿÿ-2F- ÿÿÿÿ04F1 ÿÿÿÿ1,F2 ÿÿÿÿ1.F. ÿÿÿÿ13F.                         G         G      G
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA8I67ÿ_9%=ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 ;Jÿ?#D#$ÿ?9'6'ÿ                  */,          *2.            */*        413         4*2        41.
                                                                        is pr
                                                                              ch




                              CD67ÿ*ÿB697'ÿC$=ÿO                  34F*        34F-           3*F2        3*F-        3.F*       3*F*        1-      4
                                                                           Ar


                                                                       n is




                               bD679&6ÿHA8I67
                                                                    tio nt




                            ;Jÿ"6$;%Uÿ^6J6%=9%:'ÿ
                                                                  uc e
                                                                od um




       5S                     "#$6=ÿL67ÿ?9'6                    3F4         3F*            3F3         3F.         3F.        3F.
                                                              pr oc




                                 bD&Fÿ<76'6%:ÿJ;7ÿ
                                                            re d




                                 KA7UÿV6$6>:#;%                   01F*        -.F1           12F-        2*F.        10F- 330F.
                                                          er is
                                                             Th




                      KA7;7' <67>6%:ÿH;:
                                 V6$6>:6=ÿ;7ÿ
                                 ?@9$$6%&6=                       4,F0        43F2           */F2        4-F*        41F3       41F-
                                                              rth
                                                           Fu




                                      ÿÿÿ ÿ[ ÿT mÿno  ÿT Rÿpmÿ0ÿoÿ8 ÿ ÿ5oo 
        5UL6ÿ;J           5;:9$ b                    e       ?          ^          E            "         f          X         g     K      h      i
          ?#D#$             .+0// 2*/ 3/0 043                              *3          4*          4*        /1 3*1              03 *.-          1 .,3
       ?7#8#%9$ÿ)              434           3, 3-,             4*         0-          **          .,        04          3        3    3*        0   -
HC5Eqÿ?7#8#%9$ÿ=9:9ÿ#%ÿ:@#'ÿL7;J#$6ÿ>;A%:ÿ=6J6%=9%:'ÿ79:@67ÿ:@9%ÿ>9'6'ÿ9%=ÿ:@676J;76ÿk#$$ÿ%;:ÿ89:>@ÿL76D#;A'$UÿLAI$#'@6=ÿ%A8I67'F
)ÿ"#$#%&'ÿ#%ÿ:@6ÿjCD679$$ÿ?9'6$;9=ÿV:9:#':#>'jÿ'6>:#;%ÿ#%>$A=6ÿ>7#8#%9$ÿ:79%'J67'+ÿk@#$6ÿJ#$#%&'ÿIUÿjH9:A76ÿ;JÿCJJ6%'6jÿ=;ÿ%;:F
 OÿV66ÿjElL$9%9:#;%ÿ;JÿV6$6>:6=ÿ5678'Fj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 13 of 95

                                                                  abbÿmÿ8ÿsÿ78ÿÿrn
0123456                                                             q39Qÿrÿ199Pÿ
                                                        789ÿ 789ÿ 789ÿ 789ÿ 789ÿ 789ÿ                                                         58X
                                                                                                                                    99P
                                     !"#"$%&ÿ(              ))*  +,-       ))+       -./     ))- -.0                                           `Q9
      4                     1234"$56"7$&              )*)  )-/       +88       -98     )00 )--                                        abb 8
                             :2$;"$%                ).-  +-,       ))9       ))-     )/8 )8.
                 :23<2$6ÿ=>5$%2ÿ"$ÿ1765#ÿ
                             !"#"$%&ÿ=?332$6ÿ@253ÿ
                               AB23ÿC53#"23ÿ@253                  D0*E/ D*,E- D08E)                      D0E+ D08E*                ÿ        99       -
                                    F?4G23ÿ7HÿI?;%2&>"J&              *          *              *           *           *          *         ÿ
                             K5<5$6ÿI?;%2&>"JÿL7$6>&ÿM              ,E,        ,E,            ,E,         ,E,         ,E,        ,E,         ÿ
                                             1765#                 *9+         8,*            *9.        *-)         *99        *-0         ./       +
                                             ="B"#                 0-/         0)*            08-        0*-         0**        00+         ./       +
                           R9P !2#7$S    =3"4" $5#
                                                                    /+         0,.             //          9/        0,.         9*         -8       *
      N 9ÿ                               T? J 23B"
                                                     &2;
  Oÿ78PQO                              U2#25&2
                                             V253"$%&               8*          -*             -+          -*          -.        )8         *8       *
                               :2$;"$%ÿ=5&2&ÿM                     */*         8*,            *9/        *99         */9        *+/         ..       +
                              W2"%>62;ÿ!"#"$%&ÿM                   *+9         *./            *+,        *00         *90        **0         ./       +
                                  1234"$56"7$&                     *+8         *9)            809        *89      20 *)+        *9*         .-       +
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               13"5#&ÿ=74J#262;                     0/          *0             *+          *8          *8        *,         0.       0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !374ÿ!"#"$%ÿ67 =3       "4"$5#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            +)       8
                                                                                             ou yr
                                                                                             ec v




                                             !2 #7$S               00E9       0,E9           00E,        0-E,        0*E/       00E9
                                                                                                      2
                                                                                           D US




      39ÿ             ["&J7&"6"7$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ="B"#ÿM           ÿÿÿÿ0,E/ ÿÿÿÿÿ.E/ ÿÿÿÿ00E, ÿÿÿÿÿ/E9 ÿÿÿÿ0,E, ÿÿÿÿ0,E,                        )9       )
                                                                                        w c
  6XÿY39QZ
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !374ÿ!"#"$%ÿ67ÿ13"5#ÿM
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   \="B"#ÿA$#S]                       D           D             D           D            D         D         D       D
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               F?4G23ÿ\5$;ÿ^]ÿ
                                                                          pr ot
                                                                                 iv




                                 7Hÿ="B"#ÿ=5&2&ÿ                    *)          *+             */          8)          8.        8+
                                                                        is pr
                                                                              ch




                              AB23ÿ8ÿ@253&ÿA#;ÿM                    .E0        9E)           0,E8        00E/        0*E,       0*E)        +)       8
                                                                           Ar


                                                                       n is




                               _B235%2ÿF?4G23
                                                                    tio nt




                            7Hÿ!2#7$Sÿ[2H2$;5$6&ÿ
                                                                  uc e
                                                                od um




       4Q                     !"#2;ÿJ23ÿ=5&2                     0E8        0E8            0E-         0E*         0E8        0E*
                                                              pr oc




                                 _B%Eÿ:32&2$6ÿH73ÿ
                                                            re d




                                 I?3SÿT2#2<6"7$                    -.E,       9+E- 0,*E+                 --E/ 0**E.             -9E.
                                                          er is
                                                             Th




                      I?373& :23<2$6ÿF76
                                 T2#2<62;ÿ73ÿ
                                 =>5##2$%2;                        */E)       -/E,           9)E)        8/E0        9+E9       8+E+
                                                              rth
                                                           Fu




                                            ÿÿÿ9ÿX9ÿR9lÿmn99ÿR9Pÿolÿ58ÿnÿ8ÿ9ÿ4nn9
        1SJ2ÿ7H           1765# _                    c       =          [          C            !         d          V         e     I      f        g
          ="B"#                *8*           88         +        8)         0          08           .        *+         88        -    ))        0       09
       =3"4"$5#ÿ(              0--            8        ..          .       *,           .           -          9         0        0     0        8        D
FA1Cpÿ=3"4"$5#ÿ;565ÿ"$ÿ6>"&ÿJ37H"#2ÿ<7?$6ÿ;2H2$;5$6&ÿ356>23ÿ6>5$ÿ<5&2&ÿ5$;ÿ6>232H732ÿj"##ÿ$76ÿ456<>ÿJ32B"7?&#SÿJ?G#"&>2;ÿ$?4G23&E
(ÿ!"#"$%&ÿ"$ÿ6>2ÿhAB235##ÿ=5&2#75;ÿT656"&6"<&hÿ&2<6"7$ÿ"$<#?;2ÿ<3"4"$5#ÿ635$&H23&iÿj>"#2ÿH"#"$%&ÿGSÿhF56?32ÿ7HÿAHH2$&2hÿ;7ÿ$76E
 MÿT22ÿhCkJ#5$56"7$ÿ7HÿT2#2<62;ÿ1234&Eh
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 14 of 95

                                                                  cddÿ0ÿ7ÿsÿ67ÿÿrn
01234351                                                              qX8Qÿrÿ188Pÿ
                                                        678ÿ 678ÿ 678ÿ 678ÿ 678ÿ 678ÿ                                                         b7Z
                                                                                                                                         88P
                                     !"#"$%&ÿ(             )*+,, )*-.. )*/.0 ,*)0- ,*++) ,*,)/                                                 4Q8
                           1234"$56"7$&             ,*)-8 )*.90 )*.)) ,*:80 ,*,-- ,*80:                                              cdd 7
                             ;2$<"$%               ,*:9: )*/+. ,*)), ,*,+: ,*++/ ,*--+
                 ;23=2$6ÿ>?5$%2ÿ"$ÿ1765#ÿ
                             !"#"$%&ÿ>@332$6ÿA253ÿ
                               BC23ÿD53#"23ÿA253                   -+E0       +)E8           )/E/         ,E: F)8E)                ÿ        0.      +
                                    G@4H23ÿ7IÿJ@<%2&?"K&              -          -              -           -           -          -         ÿ
                             L5=5$6ÿJ@<%2&?"KÿM7$6?&ÿN              :E:        :E:            .E/        ,-E:         ,E:        :E:         ÿ
                                             1765#                 8/)         8.0            -.0        +--         .8/        +++         ,-      ,
                                             >"C"#                 8+/         88-            --)        +)/         .::        +,9         )-      ,
                           R8P !2#7$S    >3"4" $5#
                                                                    )+          ,0             ,:          ,)          8)        ,8         9,      .
      3 8ÿ                               T@ K 23C"
                                                     &2<
  Oÿ67PQO                              U2#25&2
                                             V253"$%&                 /          .              +           +           0          -        9:      +
                               ;2$<"$%ÿ>5&2&ÿN                     +,8         -.-            +,/        +.8         .-:        .))         ,8      -
                              W2"%?62<ÿ!"#"$%&ÿN                   .:-         +,.            .+,        /0: )*:98              90)         ,       )
                                  1234"$56"7$&                     +8.         -,-            -:8        +:9      20 +.)        +98         ,:      ,
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               13"5#&ÿ>74K#262<                     ,:          )8             )+          )8          ).        ,8         )-      ,




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !374ÿ!"#"$%ÿ67 >3       "4"$5#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            )8      )
                                                                                             ou yr
                                                                                             ec v




                                             !2 #7$S               ),E:       ),E9           ),E:        ),E:         9E0        .E0
                                                                                                      2
                                                                                           D US




      X8ÿ             ]"&K7&"6"7$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             >"C"#ÿN           ÿÿÿÿ):E/ ÿÿÿÿ),E+ ÿÿÿÿÿ/E, ÿÿÿÿÿ+E- ÿÿÿÿÿ+E- ÿÿÿÿÿ+E0                        /       ,
                                                                                        w c
  YZÿ[X8Q\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !374ÿ!"#"$%ÿ67ÿ13"5#ÿN
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^>"C"#ÿB$#S_                ÿÿÿÿ8-E) ÿÿÿÿ,-E, ÿÿÿÿ,+E0 ÿÿÿÿ,.E+ ÿÿÿÿ8,E+ ÿÿÿÿ,9E8                        ,,      ,
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               G@4H23ÿ^5$<ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 7Iÿ>"C"#ÿ>5&2&ÿ                   ,/0         ,,8            ,,/        ,:-         ,8:        ,/+
                                                                        is pr
                                                                              ch




                              BC23ÿ8ÿA253&ÿB#<ÿN                   )-E/       )8E8           ))E0         9E9         9E.       ),E-        .-      -
                                                                           Ar


                                                                       n is




                               aC235%2ÿG@4H23
                                                                    tio nt




                            7Iÿ!2#7$Sÿ]2I2$<5$6&ÿ
                                                                  uc e
                                                                od um




       Q                     !"#2<ÿK23ÿ>5&2                     )E8        )E-            )E,         )E,         )E)        )E:
                                                              pr oc




                                 aC%Eÿ;32&2$6ÿI73ÿ
                                                            re d




                                 J@3SÿT2#2=6"7$                    .)E/       --E:           +)E,        9/E9        -8E,       -8E+
                                                          er is
                                                             Th




                      J@373& ;23=2$6ÿG76
                                 T2#2=62<ÿ73ÿ
                                 >?5##2$%2<                        -,E/       8:E)           8/E.        -0E.        ,-E,       8)E:
                                                              rth
                                                           Fu




                                            ÿÿÿ8ÿZ8ÿR8mÿ0n88ÿR8Pÿomÿb7ÿnÿ7ÿ8ÿnn8
        1SK2ÿ7I           1765# a                    e       >          ]          D            !         f          V         g     J      h      i
          >"C"#             ,*))-            ,,        0+ ).0               )           8          )9 ,:)               -. //-         9:        / +9/
       >3"4"$5#ÿ(                9:           )        ,8        8.        )+           0            F         8          F        F    8        F   ,
GB1Dpÿ>3"4"$5#ÿ<565ÿ"$ÿ6?"&ÿK37I"#2ÿ=7@$6ÿ<2I2$<5$6&ÿ356?23ÿ6?5$ÿ=5&2&ÿ5$<ÿ6?232I732ÿk"##ÿ$76ÿ456=?ÿK32C"7@&#SÿK@H#"&?2<ÿ$@4H23&E
(ÿ!"#"$%&ÿ"$ÿ6?2ÿjBC235##ÿ>5&2#75<ÿT656"&6"=&jÿ&2=6"7$ÿ"$=#@<2ÿ=3"4"$5#ÿ635$&I23&*ÿk?"#2ÿI"#"$%&ÿHSÿjG56@32ÿ7IÿBII2$&2jÿ<7ÿ$76E
 NÿT22ÿjDlK#5$56"7$ÿ7IÿT2#2=62<ÿ1234&Ej
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 15 of 95

                                                                  bc6cÿmÿ8ÿsÿ48ÿÿrn
012ÿ415617                                                           qX9Qÿrÿ199Pÿ
                                                       489ÿ 489ÿ 489ÿ 489ÿ 489ÿ                                     489ÿ                     08Z
                                                                                                                                        699P
                                     !"!#$%ÿ'            ()*+,- .*/). (,*(+) 00*--+ 0-*(1.                                   (.*0,0           2Q9
                          23 45! #67!8#%           .*/9+ .*/+( ((*(91 ()*001 (+*()9                                   (0*0(1        bc6c 8
                            :3#;!#$              ()*)+( .*./) ((*.(( 0+*1-) ,-*9,0                                   +0*1+/
    6            :34<3#7ÿ=>6#$3ÿ!#ÿ2876"ÿ
                             !"!#$%ÿ=?443#7ÿ@364ÿ
                              AB34ÿC64"!34ÿ@364                   9+D, ())D(                +/D+ E(+D1 E0,D/                       ÿ       .)       /
                                   F?5G34ÿ8HÿI?;$3%>!J%             (1         (1             (1          (1          (1         (1         ÿ
                            K6<6#7ÿI?;$3%>!JÿL8#7>%ÿM (1D.                   +0D.           +.D)        ,/D-        -1D,       10D)         ÿ
                                            2876"                  /(+        -/-            11, (*,01 (*+9( (*(,(                         ,        (
                                            =!B!"                  -/-        -00            1,+ (*09) (*+00 (*)/.                         ,        (
                           R9P          =4!5! #6"
                                             3"8#S                  ,9         ,(             01          ,/          +9         -,        /.       +
     N9ÿ                               T? J 34B!
                                                    %3;
  Oÿ48PQO                             U3"36%3
                                            V364!#$%                ((         (0             (,          ()          ((         ()        9-       ,
                              :3#;!#$ÿ=6%3%ÿM                      -.(        -9/            1)( (*+-/ 0*()9 0*-(+                         ,        (
                             W3!$>73;ÿ!"!#$%ÿM                     /)1        -((            -1(        .91 (*),(               19)        /        0
                                 2345!#67!8#%                      -1)        -/1            /-9        /)0       209,)         1(.        (+       (
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                              24!6"%ÿ=85J"373;                        9        (0               9          /           9          -        .,       /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                         485ÿ!"!#$ÿ78 =4      !5!#6"
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           01       0
                                                                                             ou yr
                                                                                             ec v




                                             3 "8#S               ()D/       (,D9           (,D,         9D9         9D0        9D-
                                                                                                      2
                                                                                           D US




     X9ÿ             ]!%J8%!7!8#                                                      ith op
                                                                                                    /
                                                                                                 21



                                            =!B!"ÿM            ÿÿÿÿÿ1D9 ÿÿÿÿÿ9D) ÿÿÿÿÿ1D( ÿÿÿÿÿ1D- ÿÿÿÿÿ-D) ÿÿÿÿÿ.D9                       -,       +
                                                                                        w c
  YZÿ[X9Q\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                              485ÿ!"!#$ÿ78ÿ24!6"ÿM
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                  ^=!B!"ÿA#"S_                ÿÿÿÿ+(D- ÿÿÿÿ+1D9 ÿÿÿÿ,-D9 ÿÿÿÿ-+D+ ÿÿÿÿ+1D. ÿÿÿÿ,.D+                        +,       -
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                              F?5G34ÿ^6#;ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                8Hÿ=!B!"ÿ=6%3%ÿ                    -/-        -/0            //, (*(.. (*)0/ (*.(0
                                                                        is pr
                                                                              ch




                             AB34ÿ,ÿ@364%ÿA";ÿM                     /D0        /D0            -D.        -D)         0D.        +D/        0+       0
                                                                           Ar


                                                                       n is




                              aB346$3ÿF?5G34
                                                                    tio nt




                           8Hÿ3"8#Sÿ]3H3#;6#7%ÿ
                                                                  uc e
                                                                od um




      Q                      !"3;ÿJ34ÿ=6%3                      (D(       (D(            (D(         (D(         (D(        (D(
                                                              pr oc




                                aB$Dÿ:43%3#7ÿH84ÿ
                                                            re d




                                I?4SÿT3"3<7!8#                    -/D)       11D(           9.D. (0/D9 ()+D9                   ..D+
                                                          er is
                                                             Th




                     I?484% :34<3#7ÿF87
                                T3"3<73;ÿ84ÿ
                                =>6""3#$3;                        +0D-       ,9D,           ,9D9        ,.D1        ,1D+       +,D+
                                                             rth
                                                          Fu




                                           ÿÿÿ9ÿZ9ÿR9lÿmn99ÿR9Pÿolÿ08ÿnÿ68ÿ9ÿnn9
       2SJ3ÿ8H            2876" a                   d       =           ]         C                      e          V         f      I     g      h
         =!B!"            (9*(10 ,,1 ()*,-/ (*,11                         (0          1/ /00 9,+ (*(,1 ,,) (*0)1                               01 (*9-1
      =4!5!#6"ÿ'              99-           01 ,/+              -9 (-) (9(                        01        (1          (        (0    /       (,    0.
FA2Cpÿ=4!5!#6"ÿ;676ÿ!#ÿ7>!%ÿJ48H!"3ÿ<8?#7ÿ;3H3#;6#7%ÿ467>34ÿ7>6#ÿ<6%3%ÿ6#;ÿ7>343H843ÿj!""ÿ#87ÿ567<>ÿJ43B!8?%"SÿJ?G"!%>3;ÿ#?5G34%D
'ÿ!"!#$%ÿ!#ÿ7>3ÿiAB346""ÿ=6%3"86;ÿT767!%7!<%iÿ%3<7!8#ÿ!#<"?;3ÿ<4!5!#6"ÿ746#%H34%*ÿj>!"3ÿH!"!#$%ÿGSÿiF67?43ÿ8HÿAHH3#%3iÿ;8ÿ#87D
 MÿT33ÿiCkJ"6#67!8#ÿ8HÿT3"3<73;ÿ2345%Di
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 16 of 95

                                                                  fg3gÿq#"#$"ÿ "ÿvÿ !#$#ÿ!ÿ0r#
012234567287ÿ173 1 2                                                u\ "Uÿ0#!ÿ1!#Tÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                       2 ]#$
                                                                                                                     3"!#T
                                     %&'&()*ÿ,           -./012 1/034 5/033 4/061 5/.21 5/.61                                                 e#"U#
                           789:&(;<&=(*           ->/>>> 1/10> 5/1-. 5/.-. 4/0.. 2/20-                                              fg3g #$ #"
     !                         ?8(@&()              5/013 5/-6. 4/4>5 4/356 4/51- 1/>.>
     3""#"#$           ?89A8(<ÿBC;()8ÿ&(ÿ7=<;'ÿ
                             %&'&()*ÿBD998(<ÿE8;9ÿ
                               FG89ÿH;9'&89ÿE8;9                 I36J. I-0J0                  I0J2        2J2        I.J3          ÿ       >.      3
                                    KD:L89ÿ=MÿND@)8*C&O*            33          33             33          33          33        33         ÿ
                             P;A;(<ÿND@)8*C&OÿQ=(<C*ÿR 6-J0                   31J2           >5J1        04J.        24J1       >2J3        ÿ
                                             7=<;'                 653         6>>            >54        >6>         >24        >22        43      6
                                             B&G&'                 6>-         >51            >63        >..         >3.        >>0        65      6
                           V##T %8'=(W    B9&:& (;'
                                                                    >>          31             >.          35          >0        36        1-      0
      7$"#ÿ                                XD O 89G&
                                                     *8@
  Sÿ !TU#S                               Y8'8;*8
                                             Z8;9&()*               -5          -0             -0          -0          -3          4       54      6
                               ?8(@&()ÿB;*8*ÿR                     >1-         >4.            >03        >>-         >01        63>        00      0
                              [8&)C<8@ÿ%&'&()*ÿR                   >0-         >3-            >-5        >.-         >.1        >-3        4>      0
                                  789:&(;<&=(*                     2.2         603            6.0        >26      20 >6-        >.3        5-      0
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               79&;'*ÿB=:O'8<8@                     ->          --               1          1           4          2       50      0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       %9=:ÿ%&'&()ÿ<= B9       &:&(;'
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           42      6
                                                                                             ou yr
                                                                                             ec v




                                             %8 '=(W              -6J0        -6J-           -0J>        ->J4        -2J>       ->J.
                                                                                                      2
                                                                                           D US




      \!#ÿ             `&*O=*&<&=(                                                     ith op
                                                                                                    /
                                                                                                 21



                                             B&G&'ÿR           ÿÿÿÿÿ0J0 ÿÿÿÿÿ0J0 ÿÿÿÿÿ0J> ÿÿÿÿÿ2J. ÿÿÿÿÿ0J5 ÿÿÿÿÿ0J5                       1       >
                                                                                        w c
   #]ÿ^\ "U_
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             %9=:ÿ%&'&()ÿ<=ÿ79&;'ÿR
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   aB&G&'ÿF('Wb               ÿÿÿÿ36J0 ÿÿÿÿ-5J2 ÿÿÿÿ3-J> ÿÿÿÿ-1J3 ÿÿÿÿ3-J0 ÿÿÿÿ-5J6                        2       -
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               KD:L89ÿa;(@ÿcbÿ
                                                                          pr ot
                                                                                 iv




                                 =MÿB&G&'ÿB;*8*ÿ                -/>>- -/66- -/6.- -/.63 -/0>3 -/0>0
                                                                        is pr
                                                                              ch




                              FG89ÿ>ÿE8;9*ÿF'@ÿR                  -5J2        3-J6           33J-        -4J6        3>J2       -1J>       5>      0
                                                                           Ar


                                                                       n is




                               dG89;)8ÿKD:L89
                                                                    tio nt




                            =Mÿ%8'=(Wÿ̀8M8(@;(<*ÿ
                                                                  uc e
                                                                od um




       "U                     %&'8@ÿO89ÿB;*8                     -J6        -J>             -J>        -J3         -J>        -J3
                                                              pr oc




                                 dG)Jÿ?98*8(<ÿM=9ÿ
                                                            re d




                                 ND9WÿX8'8A<&=(                   2-J>        4.J.           2-J5        23J3        01J2       02J0
                                                          er is
                                                             Th




                      ND9=9* ?89A8(<ÿK=<
                                 X8'8A<8@ÿ=9ÿ
                                 BC;''8()8@                       >.J3        6-J-           66J2        60J>        63J>       >1J5
                                                             rth
                                                          Fu




                                      ÿ##ÿÿ!ÿ#]#ÿVpÿqr!"ÿV##Tÿspÿ2"ÿrÿ3 #"ÿ!ÿrr
        7WO8ÿ=M           7=<;' d                    h       B          `          H             %        i          Z         j     N     k      l
          B&G&'             4/>4- >04 -/6>3 -/-5.                           > -.2 6>. 1.2 406 --1 -/>00                                        36 4.0
       B9&:&(;'ÿ,              0-2            I -0>             26         4. -33                  6.        34          6       --    >        2   -2
KF7HtÿB9&:&(;'ÿ@;<;ÿ&(ÿ<C&*ÿO9=M&'8ÿA=D(<ÿ@8M8(@;(<*ÿ9;<C89ÿ<C;(ÿA;*8*ÿ;(@ÿ<C898M=98ÿn&''ÿ(=<ÿ:;<ACÿO98G&=D*'WÿODL'&*C8@ÿ(D:L89*J
,ÿ%&'&()*ÿ&(ÿ<C8ÿmFG89;''ÿB;*8'=;@ÿX<;<&*<&A*mÿ*8A<&=(ÿ&(A'D@8ÿA9&:&(;'ÿ<9;(*M89*/ÿnC&'8ÿM&'&()*ÿLWÿmK;<D98ÿ=MÿFMM8(*8mÿ@=ÿ(=<J
 RÿX88ÿmHoO';(;<&=(ÿ=MÿX8'8A<8@ÿ789:*Jm
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 17 of 95

                                                                  fg3gÿ#"#$"ÿ "ÿuÿ !#$#ÿ!ÿ0q#
012234567287ÿ 8 51                                                  t "Uÿ0#!ÿ1!#Tÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                       2 ]#$
                                                                                                                     3"!#T
                                     %&'&()*ÿ,            -./01 -.-/2 -.33/ -.-31 0.2-2 0.4/1                                                 e#"U#
                           5678&(9:&;(*            -./12 0.204 0.2/< -.3=3 -./1/ 0.2=0                                              fg3g #$ #"
     !                         >6(?&()              -.-/3 -.121 -.@@/ =.3=/ -.4/4 -.142
     3""#"#$           >67A6(:ÿBC9()6ÿ&(ÿ5;:9'ÿ
                             %&'&()*ÿBD776(:ÿE697ÿ
                               FG67ÿH97'&67ÿE697                   I2J2 I/<J0                 I1J0 I/=J4             I=J0          ÿ       </      =
                                    KD8L67ÿ;MÿND?)6*C&O*              1           1              1          1           1          1        ÿ
                             P9A9(:ÿND?)6*C&OÿQ;(:C*ÿR              3J3        3J3             3J3        3J3         4J1        =J0        ÿ
                                             5;:9'                 <0/         <<-            <33        <</         =23        =12        =@      -
                                             B&G&'                 =-1         ===            =30        ==0         -44        -23        -3      -
                           V##T %6';(W    B7&8& (9'
                                                                    @3          2=             40          2/          4/        11        <=      /
      7$"#ÿ                                XD O 67G&
                                                     *6?
  Sÿ !TU#S                               Y6'69*6
                                             Z697&()*               /1          /1             /1          /2          00        /-        @2      /
                               >6(?&()ÿB9*6*ÿR                     <<0         1/1            102        1@=         1-1        1/<        00      -
                              [6&)C:6?ÿ%&'&()*ÿR                   =<4         =21            =<4        =4=         =-0        =//        =1      -
                                  5678&(9:&;(*                     <04         =44            =41        <3@      20 <0@        =23        -1      -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57&9'*ÿB;8O'6:6?                     00          0/             0-          -/          00        /1        -0      =




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       %7;8ÿ%&'&()ÿ:; B7       &8&(9'
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           20      1
                                                                                             ou yr
                                                                                             ec v




                                             %6 ';(W              //J2        /0J<           /0J@        /=J1        /<J/       /4J3
                                                                                                      2
                                                                                           D US




        !#ÿ            `&*O;*&:&;(                                                     ith op
                                                                                                    /
                                                                                                 21



                                             B&G&'ÿR           ÿÿÿÿÿ2J1 ÿÿÿÿÿ2J3 ÿÿÿÿÿ2J- ÿÿÿÿ/3J/ ÿÿÿÿ/3J- ÿÿÿÿ//J/                       @-      <
                                                                                        w c
  \#]ÿ^ "U_
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             %7;8ÿ%&'&()ÿ:;ÿ57&9'ÿR
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   aB&G&'ÿF('Wb               ÿÿÿÿ--J0 ÿÿÿÿ04J4 ÿÿÿÿ-1J@ ÿÿÿÿ-=J= ÿÿÿÿ-1J/ ÿÿÿÿ-1J2                        =3      =
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               KD8L67ÿa9(?ÿcbÿ
                                                                          pr ot
                                                                                 iv




                                 ;MÿB&G&'ÿB9*6*ÿ                   /2-         0-@            0<3        0=0         043        04=
                                                                        is pr
                                                                              ch




                              FG67ÿ-ÿE697*ÿF'?ÿR                    @J=         4J1            2J0        4J-        /3J0       /3J@       1/      -
                                                                           Ar


                                                                       n is




                               dG679)6ÿKD8L67
                                                                    tio nt




                            ;Mÿ%6';(Wÿ̀6M6(?9(:*ÿ
                                                                  uc e
                                                                od um




       "U                     %&'6?ÿO67ÿB9*6                     /J=        /J@             /J=        /J=         /J0        /J=
                                                              pr oc




                                 dG)Jÿ>76*6(:ÿM;7ÿ
                                                            re d




                                 ND7WÿX6'6A:&;(                   -=J0        =@J-           1-J4        =@J/        =1J/       </J@
                                                          er is
                                                             Th




                      ND7;7* >67A6(:ÿK;:
                                 X6'6A:6?ÿ;7ÿ
                                 BC9''6()6?                       -/J2        -4J@           <3J2        --J4        -1J2       =/J1
                                                             rth
                                                          Fu




                                      ÿ##ÿÿ!ÿ#]#ÿVpÿq!"ÿV##Tÿrpÿ2"ÿqÿ3 #"ÿ!ÿqq
        5WO6ÿ;M           5;:9' d                    h       B          `          H             %        i          Z         j     N     k      l
          B&G&'             0.-=/ 034                  4< 42-               1          =/          41 /@4 /@2                    03 =44         I /<@
       B7&8&(9'ÿ,              -2<            I /@0             1/         -@          =2          /@        /<          1        1    -       /3   /2
KF5HsÿB7&8&(9'ÿ?9:9ÿ&(ÿ:C&*ÿO7;M&'6ÿA;D(:ÿ?6M6(?9(:*ÿ79:C67ÿ:C9(ÿA9*6*ÿ9(?ÿ:C676M;76ÿn&''ÿ(;:ÿ89:ACÿO76G&;D*'WÿODL'&*C6?ÿ(D8L67*J
,ÿ%&'&()*ÿ&(ÿ:C6ÿmFG679''ÿB9*6';9?ÿX:9:&*:&A*mÿ*6A:&;(ÿ&(A'D?6ÿA7&8&(9'ÿ:79(*M67*.ÿnC&'6ÿM&'&()*ÿLWÿmK9:D76ÿ;MÿFMM6(*6mÿ?;ÿ(;:J
 RÿX66ÿmHoO'9(9:&;(ÿ;MÿX6'6A:6?ÿ5678*Jm
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 18 of 95

                                                                  ef3fÿp$#$%#ÿ!#ÿuÿ"$%$ÿ !"ÿ0!q$
012234567287ÿ 13 1 2                                                t\!#Uÿ0$!" ÿ1"$Tÿ
                                                        ÿ ÿ ÿ ÿ ÿ ÿ                                                  2]$%
                                                                                                                     3#"$T
                                     &'(')*+ÿ-            ./.01 ./234 ./256 ./.21 ./556 ./715                                                   $#U$
                           89:;')<='>)+            ./50. ./074 ./..0 ./653 ./.70 ./2?.                                              ef3f $%$#
      !"                        @9)A')*              2/464 2/352 2/157 2/?20 ./00. ./230
     3##$#$%             @9:B9)=ÿCD<)*9ÿ')ÿ8>=<(ÿ
                             &'(')*+ÿCE::9)=ÿF9<:ÿ
                               GH9:ÿI<:('9:ÿF9<:                    3J6        3J3           60J.         1J5         .J?          ÿ       63      6
                                    KE;L9:ÿ>MÿNEA*9+D'O+            60          60             60          60          60         60        ÿ
                             P<B<)=ÿNEA*9+D'OÿQ>)=D+ÿR .4J0                   .4J?           53J0        46J0        7?J5       .2J1        ÿ
                                             8>=<(                 ..6         .2?            .25        ...         .55        .71        15      7
                                             C'H'(                 27?         212            245        274         245        233        71      7
                           V$$T            C:';' )<(
                                             &9(>)W                 71          5.             54          7?          45         74       41      .
      7%#$! ÿ                               XE O 9:H'
                                                     +9A
  Sÿ"T U$S                               Y9(9<+9
                                             Z9<:')*+               67          65             6.          63          64         6.       1?      6
                               @9)A')*ÿC<+9+ÿR                     242         235            217        2?2         .00        .23        36      4
                              [9'*D=9Aÿ&'(')*+ÿR                   .0.         236            2?4        .60         .03        .2?        10      5
                                  89:;')<='>)+                     .50         .04            ...        .67      20 ..7        .2?        14      5
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               8:'<(+ÿC>;O(9=9A                     20          22             64          20          26         26       64      .




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       &:>;ÿ&'(')*ÿ=> C:       ';')<(
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           3.      7
                                                                                             ou yr
                                                                                             ec v




                                             &9 (>)W              65J3        62J1           67J7        64J0        67J6       65J1
                                                                                                      2
                                                                                           D US




      \"$ÿ             `'+O>+'='>)                                                     ith op
                                                                                                    /
                                                                                                 21



                                             C'H'(ÿR           ÿÿÿÿÿ4J1 ÿÿÿÿÿ4J. ÿÿÿÿÿ4J6 ÿÿÿÿÿ7J3 ÿÿÿÿÿ4J1 ÿÿÿÿÿ7J4                       1       6
                                                                                        w c
   $]ÿ^\!#U _
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             &:>;ÿ&'(')*ÿ=>ÿ8:'<(ÿR
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   aC'H'(ÿG)(Wb               ÿÿÿÿ.7J6 ÿÿÿÿ.6J5 ÿÿÿÿ.6J7 ÿÿÿÿ.2J4 ÿÿÿÿ.2J4 ÿÿÿÿ.6J?                        .2      .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               KE;L9:ÿa<)Aÿcbÿ
                                                                          pr ot
                                                                                 iv




                                 >MÿC'H'(ÿC<+9+ÿ                    30          17             12          10          ?6         43
                                                                        is pr
                                                                              ch




                              GH9:ÿ.ÿF9<:+ÿG(AÿR                    5J.        .J4            .J4         .J5         5J1        .J2        ?      6
                                                                           Ar


                                                                       n is




                               dH9:<*9ÿKE;L9:
                                                                    tio nt




                            >Mÿ&9(>)Wÿ̀9M9)A<)=+ÿ
                                                                  uc e
                                                                od um




       #U                     &'(9AÿO9:ÿC<+9                     6J3        6J.            6J.         6J7         6J7        6J5
                                                              pr oc




                                 dH*Jÿ@:9+9)=ÿM>:ÿ
                                                            re d




                                 NE:WÿX9(9B='>)                   5?J3        53J.           53J3        5.J0        42J3       5?J7
                                                          er is
                                                             Th




                      NE:>:+ @9:B9)=ÿK>=
                                 X9(9B=9Aÿ>:ÿ
                                 CD<((9)*9A                       .4J3        .4J3           .?J3        .5J3        54J7       .?J0
                                                             rth
                                                          Fu




                                      ÿ$$ÿ ÿ"ÿ$]$ÿV!oÿpq"#ÿV$$T ÿroÿ2#ÿ!qÿ3$#ÿ"ÿqq 
        8WO9ÿ>M           8>=<( d                    g       C          `          I            &         h          Z         i     N     j      k
          C'H'(             2/33. 6?5                  43 306              63          .1 203 242 6?5                            71 145         7 217
       C:';')<(ÿ-              773            . 2??               3        36          46          25        .1          2       61    2        .   26
KG8IsÿC:';')<(ÿA<=<ÿ')ÿ=D'+ÿO:>M'(9ÿB>E)=ÿA9M9)A<)=+ÿ:<=D9:ÿ=D<)ÿB<+9+ÿ<)Aÿ=D9:9M>:9ÿm'((ÿ)>=ÿ;<=BDÿO:9H'>E+(WÿOEL('+D9Aÿ)E;L9:+J
-ÿ&'(')*+ÿ')ÿ=D9ÿlGH9:<((ÿC<+9(><AÿX=<='+='B+lÿ+9B='>)ÿ')B(EA9ÿB:';')<(ÿ=:<)+M9:+/ÿmD'(9ÿM'(')*+ÿLWÿlK<=E:9ÿ>MÿGMM9)+9lÿA>ÿ)>=J
 RÿX99ÿlInO(<)<='>)ÿ>MÿX9(9B=9Aÿ89:;+Jl
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 19 of 95

                                                                  ef6fÿ9!!"ÿ ÿvÿ !"!ÿÿtp!
012314ÿ1678496                                                      sZ Sÿt!ÿu !Rÿ
                                                          ÿ    ÿ        ÿ        ÿ     ÿ   ÿ                                           4 \!"
                                                                                                                     6 !R
                                     #$%$&'(ÿ*              +,-   ++.      ++-       ,/0    +/.  +12                                          d!S!
                           3456$&78$9&(              +,:   +1;      ,0/       ,/:    +11  ,0+                                       ef6f !" !
                             <4&=$&'              />,,: />,.. />+,1 />+/. />+,/ />+:0
     6!!"              <45?4&8ÿ@A7&'4ÿ$&ÿ3987%ÿ
                             #$%$&'(ÿ@B554&8ÿC475ÿ
                               DE45ÿF75%$45ÿC475                  G;H1         G0H;           G-H;       :1H:        G,H-          ÿ       :;       +
                                    IB6J45ÿ9KÿLB='4(A$M(             ,            ,              ,          ,           ,          ,        ÿ
                             N7?7&8ÿLB='4(A$MÿO9&8A(ÿP             1H1          1H1            1H1        1H1         1H1        1H1        ÿ
                                             3987%                /2.          /20            /;1        /1-         /.0        /.+        -,       2
                                             @$E$%                //0          /1/             0+          ;1          -:        -+        -/       2
                           T!!R #4%9&U     @5$6$ &7%
                                                                   +;           21             ;0          +.          .-        .0        2,       ,
      8"! ÿ                                VB M 45E$
                                                     (4=
  Qÿ RS!Q                               W4%47(4
                                             X475$&'(              //             ;              -          .           .          +       -/       2
                               <4&=$&'ÿ@7(4(ÿP                    2/,          2,0            221        2.0         22/        2;:        /0       ,
                              Y4$'A84=ÿ#$%$&'(ÿP                     G            G              G          G            G         G        G       G
                                  3456$&78$9&(                    /2,          /.:            /:/        /1;      20 /.1        /:,        -,       2
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35$7%(ÿ@96M%484=                    ,/           ,2             ,0          ++          +0        ,0        /1       /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #596ÿ#$%$&'ÿ89 @5       $6$&7%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           22       +
                                                                                             ou yr
                                                                                             ec v




                                             #4 %9&U               ;H;          0H/            2H,        ;H2        /+H;       /,H1
                                                                                                      2
                                                                                           D US




      Z! ÿ             _$(M9($8$9&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP          ÿÿÿÿ/+H- ÿÿÿÿ/2H2 ÿÿÿÿ/-H/ ÿÿÿÿ/;H: ÿÿÿÿ/+H. ÿÿÿÿ/2H1                        -1       2
                                                                                        w c
  [!\ÿ]Z S^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #596ÿ#$%$&'ÿ89ÿ35$7%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `@$E$%ÿD&%Ua                      G            G              G          G            G         G        G       G
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB6J45ÿ̀7&=ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 9Kÿ@$E$%ÿ@7(4(ÿ                  /,/          //;            /,;        /:1         /2-        /20
                                                                        is pr
                                                                              ch




                              DE45ÿ+ÿC475(ÿD%=ÿP                  ,;H;        ,2H;           ,-H1        ++H:        +;H-       +2H-       -,       2
                                                                           Ar


                                                                       n is




                               cE457'4ÿIB6J45
                                                                    tio nt




                            9Kÿ#4%9&Uÿ_4K4&=7&8(ÿ
                                                                  uc e
                                                                od um




        S                     #$%4=ÿM45ÿ@7(4                    /H,          /H;            /H-        /H,         /H:        /H2
                                                              pr oc




                                 cE'Hÿ<54(4&8ÿK95ÿ
                                                            re d




                                 LB5UÿV4%4?8$9&                   2:H:        2:H1           ;:H0 /1:H-              .,H.       +-H,
                                                          er is
                                                             Th




                      LB595( <45?4&8ÿI98
                                 V4%4?84=ÿ95ÿ
                                 @A7%%4&'4=                       ,0H2        +2H.           +1H:        .1H+        ,-H:       /;H+
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ!\!ÿT oÿ9p  ÿT!!Rÿqoÿ4 ÿpÿ6 !ÿ ÿpp 
        3UM4ÿ9K           3987% c                    g       @          _          F             #        h          X         i     L     j        k
          @$E$%                /0.            G         ,       /,          ,          +:           0        .-         +0         G   0        /       ,/
       @5$6$&7%ÿ*              //.            .        +0       ,/         ,1           :           +          2          G       /    /        ,       /:
ID3Frÿ@5$6$&7%ÿ=787ÿ$&ÿ8A$(ÿM59K$%4ÿ?9B&8ÿ=4K4&=7&8(ÿ578A45ÿ8A7&ÿ?7(4(ÿ7&=ÿ8A454K954ÿm$%%ÿ&98ÿ678?AÿM54E$9B(%UÿMBJ%$(A4=ÿ&B6J45(H
*ÿ#$%$&'(ÿ$&ÿ8A4ÿlDE457%%ÿ@7(4%97=ÿV878$(8$?(lÿ(4?8$9&ÿ$&?%B=4ÿ?5$6$&7%ÿ857&(K45(>ÿmA$%4ÿK$%$&'(ÿJUÿlI78B54ÿ9KÿDKK4&(4lÿ=9ÿ&98H
 PÿV44ÿlFnM%7&78$9&ÿ9KÿV4%4?84=ÿ3456(Hl
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 20 of 95

                                                                  cddÿ6!ÿ8ÿtÿ78!ÿÿrn
01234156                                                             q09Rÿrÿs99Qÿ
                                                       789ÿ 789ÿ 789ÿ 789ÿ 789ÿ 789ÿ                                                         58Z!
                                                                                                                                   99Q
                                     "#$#%&'ÿ)            *+,-. .+-/* *+0*1 .+2/. .+/03 *+*2,                                                 b R9
                           4567#%89#:%'            .+/03 *+101 *+1/; *+00. *+-;2 *+3-.                                              cdd !8
                             <5%=#%&              *+;0/ *+,1; *+02/ .+3-/ .+-/3 .+,,-
     !             <56>5%9ÿ?@8%&5ÿ#%ÿ4:98$ÿ
                             "#$#%&'ÿ?A665%9ÿB586ÿ
                               CD56ÿE86$#56ÿB586                   F1G/ F23G/                 F-G, F3*G1 F32G0                     ÿ       02      ,
                                    HA7I56ÿ:JÿKA=&5'@#L'            3/          3/             3/          3/          3/        3/         ÿ
                             M8>8%9ÿKA=&5'@#LÿN:%9@'ÿO              ,G1       3-G1           2*G/        2*G/        32G/        2G*        ÿ
                                             4:98$                 *,0         .-/            *0.        .23         ./0        **;        .*      *
                                             ?#D#$                 ;1*         *-,            ;.1        *33         */2        ;0-        ;2      ;
                           S9Q "5$:%T      ?6#7# %8$
                                                                    0.          03             1/          ,.          ,/        *1        0;      1
      1!9ÿ                                UA L 56D#
                                                     '5=
  Pÿ78QRP                               V5$58'5
                                             W586#%&'               3,          22             20          2.          2.        3,        --      1
                               <5%=#%&ÿ?8'5'ÿO                     *;0         *,1            *02        .3-         .-/        .,1        2,      2
                              X5#&@95=ÿ"#$#%&'ÿO                   *-;         *01            **3        *13         *01        ;,3        .*      .
                                  4567#%89#:%'                     ./0         *1,            *1/        *0,      20 *-;        *30        -2      ,
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46#8$'ÿ?:7L$595=                     30          3,             30          31          30        3;        *,      0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "6:7ÿ"#$#%&ÿ9: ?6       #7#%8$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           03      1
                                                                                             ou yr
                                                                                             ec v




                                             "5 $:%T              32G/        33G-           33G0        33G-        32G1       32G2
                                                                                                      2
                                                                                           D US




      09ÿ              ]#'L:'#9#:%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO           ÿÿÿÿÿ0G- ÿÿÿÿÿ0G/ ÿÿÿÿÿ,G; ÿÿÿÿÿ0G, ÿÿÿÿÿ0G, ÿÿÿÿÿ,G-                       ;*      2
                                                                                        w c
  YZÿ[09R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "6:7ÿ"#$#%&ÿ9:ÿ46#8$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?#D#$ÿC%$T_               ÿÿÿÿ2-G0 ÿÿÿÿ21G* ÿÿÿÿ;/G- ÿÿÿÿ;3G. ÿÿÿÿ;;G2 ÿÿÿÿ2,G/                        31      ;
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA7I56ÿ^8%=ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 :Jÿ?#D#$ÿ?8'5'ÿ                   3*,         3.-            3,*        31.         *;;        *-0
                                                                        is pr
                                                                              ch




                              CD56ÿ;ÿB586'ÿC$=ÿO                    *G-         *G3            .G2        .G/         1G1        1G,       .-      -
                                                                           Ar


                                                                       n is




                               aD568&5ÿHA7I56
                                                                    tio nt




                            :Jÿ"5$:%Tÿ]5J5%=8%9'ÿ
                                                                  uc e
                                                                od um




       R                     "#$5=ÿL56ÿ?8'5                     3G.        3G*             3G0        3G.         3G-        3G*
                                                              pr oc




                                 aD&Gÿ<65'5%9ÿJ:6ÿ
                                                            re d




                                 KA6TÿU5$5>9#:%                   ./G-        *-G*           .;G0        *;G2        *,G2       .3G3
                                                          er is
                                                             Th




                      KA6:6' <56>5%9ÿH:9
                                 U5$5>95=ÿ:6ÿ
                                 ?@8$$5%&5=                       ;/G3        21G,           ;3G0        2*G-        ;3G3       ;2G0
                                                             rth
                                                          Fu




                                            ÿÿÿ9ÿZ 9ÿS9mÿ6n99ÿS9Qÿomÿ58ÿnÿ8ÿ9ÿnn9
        4TL5ÿ:J           4:98$ a                    e       ?          ]          E             "        f          W         g     K     h      i
          ?#D#$             ;+0-3 ;/, ;// 3+/;.                            20          02 2-; ;*2 ;10                            0/ *,1         0 *.3
       ?6#7#%8$ÿ)              *13           2* 3.-             ;* 3/*                 .1          *,        2*          *       3.    .        ,   3/
HC4Epÿ?6#7#%8$ÿ=898ÿ#%ÿ9@#'ÿL6:J#$5ÿ>:A%9ÿ=5J5%=8%9'ÿ689@56ÿ9@8%ÿ>8'5'ÿ8%=ÿ9@565J:65ÿk#$$ÿ%:9ÿ789>@ÿL65D#:A'$TÿLAI$#'@5=ÿ%A7I56'G
)ÿ"#$#%&'ÿ#%ÿ9@5ÿjCD568$$ÿ?8'5$:8=ÿU989#'9#>'jÿ'5>9#:%ÿ#%>$A=5ÿ>6#7#%8$ÿ968%'J56'+ÿk@#$5ÿJ#$#%&'ÿITÿjH89A65ÿ:JÿCJJ5%'5jÿ=:ÿ%:9G
 OÿU55ÿjElL$8%89#:%ÿ:JÿU5$5>95=ÿ4567'Gj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 21 of 95

                                                                  deeÿo!!"ÿ6 ÿuÿ !"!ÿ6ÿtp!
01234ÿ67218907ÿ7 3 20                                               sZSÿt!ÿ!Rÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                      0 [!"
                                                                                                                      !R
                                     #$%$&'(ÿ*            +,-+- .,+/- +,/-0 +,--1 .,12/ .,23-                                                c!S!
      1                     4567$&89$:&(            +,;.< +,/1. +,-12 +,/0. +,;3< +,;;<                                              dee 6!" !
     6                        =5&>$&'              +,/.3 .,1.0 +,3-/ .,2+2 .,+.1 .,030
       !!"             =56?5&9ÿ@A8&'5ÿ$&ÿ4:98%ÿ
                             #$%$&'(ÿ@B665&9ÿC586ÿ
                               DE56ÿF86%$56ÿC586                  2-G+         H+G2          23G/        2<G0         /G1          ÿ       2.      +
                                    IB7J56ÿ:KÿLB>'5(A$M(              0           0             0           0           0          0        ÿ
                             N8?8&9ÿLB>'5(A$MÿO:&9A(ÿP 2+G1                   2+G1           2+G1        2+G1        2+G1        <G2        ÿ
                                             4:98%                 /;+         ;2-            //3        /3.         -<0        -33        21      2
                                             @$E$%                 031         /1;            0<-        02-         001        032        2<      2
                           T!!R #5%:&U    @6$7$ &8%
                                                                   203         2<-            2<.        +10         +01        +0/        /       2
      7"!ÿ                                VB M 56E$
                                                     (5>
  Qÿ RS!Q                               W5%58(5
                                             X586$&'(               0.           <+            <3          -2          -<        /.        23      0
                               =5&>$&'ÿ@8(5(ÿP                     //1         -<3            -00        -;1         ;1;        ;-0        21      2
                              Y5$'A95>ÿ#$%$&'(ÿP                   <;<         /.3            <03        /2.         /3<        /30        ;       2
                                  4567$&89$:&(                     -13         /<2            /-<        //2      20 -+0        -+2        2.      +
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46$8%(ÿ@:7M%595>                     01           .+            01          .;          .3        .1        ;       +




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #6:7ÿ#$%$&'ÿ9: @6       $7$&8%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           <0      -
                                                                                             ou yr
                                                                                             ec v




                                             #5 %:&U                ;G.         ;G.           3G<         3G+         3G0       21G-
                                                                                                      2
                                                                                           D US




      Z!ÿ             ^$(M:($9$:&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ-G3 ÿÿÿÿÿ3G+ ÿÿÿÿÿ3G2 ÿÿÿÿ21G. ÿÿÿÿÿ3G3 ÿÿÿÿÿ;G-                       .-      .
                                                                                        w c
  3![ÿ\ZS]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #6:7ÿ#$%$&'ÿ9:ÿ46$8%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%U`               ÿÿÿÿ++G+ ÿÿÿÿ.+G+ ÿÿÿÿ.+G. ÿÿÿÿ01G/ ÿÿÿÿ.-G+ ÿÿÿÿ<2G.                        <1      <
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB7J56ÿ_8&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 :Kÿ@$E$%ÿ@8(5(ÿ                   .2.           03            </          3+        .30        .12
                                                                        is pr
                                                                              ch




                              DE56ÿ.ÿC586(ÿD%>ÿP                  2/G.          +G+           +G/         0G.        23G0       20G+       -1      ;
                                                                           Ar


                                                                       n is




                               bE568'5ÿIB7J56
                                                                    tio nt




                            :Kÿ#5%:&Uÿ^5K5&>8&9(ÿ
                                                                  uc e
                                                                od um




       1 S                     #$%5>ÿM56ÿ@8(5                     2G.         2G.           2G.         2G.         2G.        2G+
                                                              pr oc




                                 bE'Gÿ=65(5&9ÿK:6ÿ
                                                            re d




                                 LB6UÿV5%5?9$:&                   +/G.        01G0           .2G/        ./G.        .-G.       .<G1
                                                          er is
                                                             Th




                      LB6:6( =56?5&9ÿI:9
                                 V5%5?95>ÿ:6ÿ
                                 @A8%%5&'5>                       2-G0        .3G;           2;G-        +/G1        +0G3       +3G3
                                                             rth
                                                          Fu




                                      ÿ6!!ÿ6ÿÿ6![!ÿTnÿopÿT!!Rÿqnÿ0 ÿpÿ !ÿÿ1pp
        4UM5ÿ:K           4:98% b                    f       @          ^          F            #         g          X         h     L     i      j
          @$E$%             2,3/+ +2.                  <0 2,12;            2;          +<          <1 2;0               ;3       .1 2-2         H 221
       @6$7$&8%ÿ*              3;+           /+ ..1             3. .+0                 <2          02        .-           H 22         3        -   2-
ID4Frÿ@6$7$&8%ÿ>898ÿ$&ÿ9A$(ÿM6:K$%5ÿ?:B&9ÿ>5K5&>8&9(ÿ689A56ÿ9A8&ÿ?8(5(ÿ8&>ÿ9A565K:65ÿl$%%ÿ&:9ÿ789?AÿM65E$:B(%UÿMBJ%$(A5>ÿ&B7J56(G
*ÿ#$%$&'(ÿ$&ÿ9A5ÿkDE568%%ÿ@8(5%:8>ÿV989$(9$?(kÿ(5?9$:&ÿ$&?%B>5ÿ?6$7$&8%ÿ968&(K56(,ÿlA$%5ÿK$%$&'(ÿJUÿkI89B65ÿ:KÿDKK5&(5kÿ>:ÿ&:9G
 PÿV55ÿkFmM%8&89$:&ÿ:KÿV5%5?95>ÿ4567(Gk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 22 of 95

                                                                  ef!fÿ#"#$"ÿ6"ÿuÿ #$#ÿ6 ÿtp#
01234ÿ67218907ÿ 9 8                                                 s "Uÿt# ÿ #Tÿ
                                                        ÿ ÿ ÿ ÿ ÿ ÿ                                                  0\#$
                                                                                                                     !" #T
                                     %&'&()*ÿ,            -./0- 1.02/ -./30 -./1/ 1.0-/ -.450                                                 d#"U#
      1                     6789&(:;&<(*            -.4/- -.4/= -.4-/ -.//1 -.41= 1.050                                              ef!f 6#$#"
     6                         >7(?&()              -.523 -./12 -.55/ -.5=4 -./-@ -.35=
     !""#"#$           >78A7(;ÿBC:()7ÿ&(ÿ6<;:'ÿ
                             %&'&()*ÿBD887(;ÿE7:8ÿ
                               FG78ÿH:8'&78ÿE7:8                   4I@         J@I=           2I4         5I/        J1I@          ÿ       @@       @
                                    KD9L78ÿ<MÿND?)7*C&O*             @            @             @           @           @          @        ÿ
                             P:A:(;ÿND?)7*C&OÿQ<(;C*ÿR -1I0                     0I0           0I0         0I0         0I0        0I0        ÿ
                                             6<;:'                @20          2-2            @32        @25         202        @4=        @0       =
                                             B&G&'                133          =52            143        1/2         1/=        =05        21       2
                           V##T %7'<(W    B8&9& (:'
                                                                  -@4          -0-            -14        --3         -@2        -1-        10       =
      7$"#ÿ                               XD O 78G&
                                                     *7?
  Sÿ TU#S                               Y7'7:*7
                                             Z7:8&()*              =3           =/             @-          25          55        3@        -5       =
                               >7(?&()ÿB:*7*ÿR                    @=4          @23            @@2        @=2         @2@        @-/        25       2
                              [7&)C;7?ÿ%&'&()*ÿR                  @1/          @01            @-/        =40         @-/        @-0        @5       1
                                  6789&(:;&<(*                    @42          @43            @/0        @5-      20 @/-        2-/        =1       =
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68&:'*ÿB<9O'7;7?                    -3           -@             -=          1-          15        -4        1=       =




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       %8<9ÿ%&'&()ÿ;< B8       &9&(:'
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           -1       1
                                                                                             ou yr
                                                                                             ec v




                                             %7 '<(W               3I-          5I0           3I=         3I5         5I-        3I3
                                                                                                      2
                                                                                           D US




         #ÿ            _&*O<*&;&<(                                                     ith op
                                                                                                    /
                                                                                                 21



                                             B&G&'ÿR          ÿÿÿÿ--I3 ÿÿÿÿ-0I2 ÿÿÿÿÿ4I5 ÿÿÿÿÿ4I= ÿÿÿÿ--I- ÿÿÿÿÿ4I@                        @4       2
                                                                                        w c
  3#\ÿ] "U^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             %8<9ÿ%&'&()ÿ;<ÿ68&:'ÿR
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `B&G&'ÿF('Wa                      J            J             J           J            J         J        J       J
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               KD9L78ÿ̀:(?ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 <MÿB&G&'ÿB:*7*ÿ                  -25          -1-             /1          /=        -33        --1
                                                                        is pr
                                                                              ch




                              FG78ÿ=ÿE7:8*ÿF'?ÿR                  -1I5          /I5           3I@         3I5        -=I3        4I5       2@       2
                                                                           Ar


                                                                       n is




                               cG78:)7ÿKD9L78
                                                                    tio nt




                            <Mÿ%7'<(Wÿ_7M7(?:(;*ÿ
                                                                  uc e
                                                                od um




       1"U                     %&'7?ÿO78ÿB:*7                    -I@          -I=           -I=         -I1         -I=        -I1
                                                              pr oc




                                 cG)Iÿ>87*7(;ÿM<8ÿ
                                                            re d




                                 ND8WÿX7'7A;&<(                   @1I-        @4I4           @/I5        @=I/        @-I3       =4I-
                                                          er is
                                                             Th




                      ND8<8* >78A7(;ÿK<;
                                 X7'7A;7?ÿ<8ÿ
                                 BC:''7()7?                       1@I1        @/I2           @=I5        @3I3        1/I3       11I-
                                                             rth
                                                          Fu




                                      ÿ6##ÿ6ÿ ÿ6#\#ÿVoÿp "ÿV##Tÿqoÿ0"ÿpÿ!#"ÿ ÿ1pp
        6WO7ÿ<M           6<;:' c                    g       B          _          H            %         h          Z         i     N     j        k
          B&G&'             -.11/ -1=                  @/ 251              -2           4          @1 -05               @@       14 -22         @       /0
       B8&9&(:'ÿ,              @/@           -= -@-             13 113                 15          11        1-           J       -    1        J        2
KF6HrÿB8&9&(:'ÿ?:;:ÿ&(ÿ;C&*ÿO8<M&'7ÿA<D(;ÿ?7M7(?:(;*ÿ8:;C78ÿ;C:(ÿA:*7*ÿ:(?ÿ;C787M<87ÿm&''ÿ(<;ÿ9:;ACÿO87G&<D*'WÿODL'&*C7?ÿ(D9L78*I
,ÿ%&'&()*ÿ&(ÿ;C7ÿlFG78:''ÿB:*7'<:?ÿX;:;&*;&A*lÿ*7A;&<(ÿ&(A'D?7ÿA8&9&(:'ÿ;8:(*M78*.ÿmC&'7ÿM&'&()*ÿLWÿlK:;D87ÿ<MÿFMM7(*7lÿ?<ÿ(<;I
 RÿX77ÿlHnO':(:;&<(ÿ<MÿX7'7A;7?ÿ6789*Il
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 23 of 95

                                                                  deeÿo"!"#!ÿ6!ÿuÿ "#"ÿ6 ÿtp"
01234ÿ67218907ÿ 3 20                                                 s[!Tÿt" ÿ "Sÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                 0\"#
                                                                                                                      ! "S
                                     $%&%'()ÿ+             ,-./0 0-12. 0-0,/ 0-02/ 0-231 0-,.2                                                  "!T"
      1                     4567%'89%:')             0-,.; 0-0,0 0-,,. 0-002 0-23< 0-,=<                                              dee 6"#"!
     6                         >5'?%'(               ,-3;3 ,-;<2 ,-<;, ,-<1. ,-<0< ,-<;;
       !!"!"#          >56@5'9ÿAB8'(5ÿ%'ÿ4:98&ÿ
                             $%&%'()ÿAC665'9ÿD586ÿ
                               EF56ÿG86&%56ÿD586                  ,0H<         I=H0           I,H,       I2H3         3H0           ÿ       ,0      ,
                                    JC7K56ÿ:LÿMC?(5)B%N)              =           =              =          =           =          =         ÿ
                             O8@8'9ÿMC?(5)B%NÿP:'9B)ÿQ              2H2         2H2            2H2        .H.        ,2H;        2H2         ÿ
                                             4:98&                 1<<         /30            //1        //,         /,1        /1<         ==      =
                                             A%F%&                 0,;         0<=            0/;        0/.         010        01<         ;0      <
                           U""S $5&:'V    A6%7% '8&
                                                                   ,,1         ,02            ,1<        ,00         ,,1        ,1/         ,<      0
      7#!"ÿ                               WC N 56F%
                                                     )5?
  Rÿ ST"R                               X5&58)5
                                             Y586%'()               =<           =;             =;         ;2          3;         33        ,/      ,
                               >5'?%'(ÿA8)5)ÿQ                     11=         1=3            1;/        13<         133        1;=         3;      ;
                              Z5%(B95?ÿ$%&%'()ÿQ                   132         1<1            /1<        /2,         130        1..         =,      /
                                  4567%'89%:')                     /1.         //0            /0/        ///      20 /,/        /10         ==      ;
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46%8&)ÿA:7N&595?                     ,;           ,/             ,=         ,;          ,3         ,,        =;      .




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $6:7ÿ$%&%'(ÿ9: A6       %7%'8&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            =0      3
                                                                                             ou yr
                                                                                             ec v




                                             $5 &:'V              ,=H3        ,,H/             .H;        .H2        ,2H0       ,2H=
                                                                                                      2
                                                                                           D US




      [ "ÿ             _%)N:)%9%:'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ           ÿÿÿÿÿ<H= ÿÿÿÿÿ.H0 ÿÿÿÿÿ<H; ÿÿÿÿÿ<H; ÿÿÿÿÿ.H, ÿÿÿÿÿ<H;                        1;      1
                                                                                        w c
  3"\ÿ][!T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $6:7ÿ$%&%'(ÿ9:ÿ46%8&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `A%F%&ÿE'&Va                       I ÿÿÿÿ,.H0 ÿÿÿÿ,;H. ÿÿÿÿ,.H1 ÿÿÿÿ0,H=                        I         I      I
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC7K56ÿ̀8'?ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 :LÿA%F%&ÿA8)5)ÿ                    1<           1.             /=         =/        ,0;          ;/
                                                                        is pr
                                                                              ch




                              EF56ÿ1ÿD586)ÿE&?ÿQ                    1H.         1H1            1H;        /H=        ,2H.        3H1        /2      /
                                                                           Ar


                                                                       n is




                               cF568(5ÿJC7K56
                                                                    tio nt




                            :Lÿ$5&:'Vÿ_5L5'?8'9)ÿ
                                                                  uc e
                                                                od um




        1!T                    $%&5?ÿN56ÿA8)5                     ,H/         ,H3            ,H=        ,H1         ,H0        ,H0
                                                              pr oc




                                 cF(Hÿ>65)5'9ÿL:6ÿ
                                                            re d




                                 MC6VÿW5&5@9%:'                   1/H0        0<H;           0.H,        /0H,        12H.       1.H/
                                                          er is
                                                             Th




                      MC6:6) >56@5'9ÿJ:9
                                 W5&5@95?ÿ:6ÿ
                                 AB8&&5'(5?                       00H,        0.H;           02H=        /2H1        03H=       /2H.
                                                              rth
                                                           Fu




                                      ÿ6""ÿ6ÿ ÿ6"\"ÿUnÿop !ÿU""Sÿqnÿ0!ÿpÿ"!ÿ ÿ1pp
        4VN5ÿ:L           4:98& c                    f       A          _          G             $        g          Y         h      M     i      j
          A%F%&             ,-,., 000                  1; 00.              ,1          ,<          ;1 ,3<               32       1. 003          , ,2=
       A6%7%'8&ÿ+              33.           0, 0,<             <3 022                 /.          0/        /;          0         ,    3        1   ,0
JE4GrÿA6%7%'8&ÿ?898ÿ%'ÿ9B%)ÿN6:L%&5ÿ@:C'9ÿ?5L5'?8'9)ÿ689B56ÿ9B8'ÿ@8)5)ÿ8'?ÿ9B565L:65ÿl%&&ÿ':9ÿ789@BÿN65F%:C)&VÿNCK&%)B5?ÿ'C7K56)H
+ÿ$%&%'()ÿ%'ÿ9B5ÿkEF568&&ÿA8)5&:8?ÿW989%)9%@)kÿ)5@9%:'ÿ%'@&C?5ÿ@6%7%'8&ÿ968')L56)-ÿlB%&5ÿL%&%'()ÿKVÿkJ89C65ÿ:LÿELL5')5kÿ?:ÿ':9H
 QÿW55ÿkGmN&8'89%:'ÿ:LÿW5&5@95?ÿ4567)Hk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 24 of 95

                                                                  2d0dÿn!!"ÿ6 ÿuÿ !"!ÿ6ÿso!
01234ÿ67819 7                                                       rZSÿs!ÿt!Rÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                         [!"
                                                                                                                     0!R
                                     #$%$&'(ÿ*            +,--. /,0.. 1,/-- +,0.2 1,-3+ +,0/4                                                 c!S!
      1                     5678$&9:$;&(            1,/3. 1,24/ <,/.2 1,</2 +,420 1,1/+                                              2d0d 6!" !
     6                        =6&>$&'              /,/30 <,243 1,-00 +,4/< 1,-3< +,+/2
     0!!"              =67?6&:ÿ@A9&'6ÿ$&ÿ5;:9%ÿ
                             #$%$&'(ÿ@B776&:ÿC697ÿ
                               DE67ÿF97%$67ÿC697                 G4+H+ G4/H0                  <H<         0H<         .H/          ÿ       .3      3
                                    IB8J67ÿ;KÿLB>'6(A$M(            40          40             40          40          40        40         ÿ
                             N9?9&:ÿLB>'6(A$MÿO;&:A(ÿP 4-H1                   .1H0           .1H0        .2H+         0H0       4<H4        ÿ
                                             5;:9%                 +--         /0.            1<0        +03         1-1        +0/        3/      .
                                             @$E$%                 122         122            332        3+1         3/1        1.4        .3      .
                           T!!R #6%;&U    @7$8$ &9%
                                                                    2+          2/             -2        443           -<        +3        /-      2
      7"!ÿ                                VB M 67E$
                                                     (6>
  Qÿ RS!Q                               W6%69(6
                                             X697$&'(               ./          .2             31          3/          33        3.        12      /
                               =6&>$&'ÿ@9(6(ÿP                     //3         <24            1-0        +4<         1-1        ++<        33      1
                              Y6$'A:6>ÿ#$%$&'(ÿP                   1-3         1-3            1..        1+<         1.1        104        +0      3
                                  5678$&9:$;&(                     1/3         12.            </3        1<<      20 +42        11<        +.      +
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57$9%(ÿ@;8M%6:6>                     4+          43             4+          4+          42        4.        +4      2




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #7;8ÿ#$%$&'ÿ:; @7       $8$&9%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           ++      2
                                                                                             ou yr
                                                                                             ec v




                                             #6 %;&U                -H/       40H.           44H-        44H2        4.H1       40H2
                                                                                                      2
                                                                                           D US




      Z!ÿ             ^$(M;($:$;&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ-H3 ÿÿÿÿÿ2H1 ÿÿÿÿ4<H1 ÿÿÿÿÿ2H< ÿÿÿÿÿ-H- ÿÿÿÿÿ-H-                       +/      /
                                                                                        w c
  3![ÿ\ZS]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #7;8ÿ#$%$&'ÿ:;ÿ57$9%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%U`               ÿÿÿÿ.2H0 ÿÿÿÿ30H< ÿÿÿÿ.+H< ÿÿÿÿ.4H/ ÿÿÿÿ.<H+ ÿÿÿÿ.0H/                        -       .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB8J67ÿ_9&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 ;Kÿ@$E$%ÿ@9(6(ÿ                   3.-         3+3            10/        1.3         +41        11+
                                                                        is pr
                                                                              ch




                              DE67ÿ3ÿC697(ÿD%>ÿP                    +H-         +H3          44H+        44H/        41H.       40H0       +2      <
                                                                           Ar


                                                                       n is




                               bE679'6ÿIB8J67
                                                                    tio nt




                            ;Kÿ#6%;&Uÿ^6K6&>9&:(ÿ
                                                                  uc e
                                                                od um




       1 S                     #$%6>ÿM67ÿ@9(6                     4H2        4H/            4H/         4H+         4H/        4H1
                                                              pr oc




                                 bE'Hÿ=76(6&:ÿK;7ÿ
                                                            re d




                                 LB7UÿV6%6?:$;&                   +0H3        ++H4           //H1        +4H+        +0H4       /2H/
                                                          er is
                                                             Th




                      LB7;7( =67?6&:ÿI;:
                                 V6%6?:6>ÿ;7ÿ
                                 @A9%%6&'6>                       42H/        .1H.           3+H/        3<H-        10H/       1+H1
                                                             rth
                                                          Fu




                                      ÿ6!!ÿ6ÿÿ6![!ÿTmÿnoÿT!!Rÿpmÿ ÿoÿ0 !ÿÿ1oo
        5UM6ÿ;K           5;:9% b                    e       @          ^          F            #         f          X         g     L     h      i
          @$E$%             1,.41 1-3 <1/ 4,4-0                            42          /- .34 32- 1/.                            3/ 3<.         . .0/
       @7$8$&9%ÿ*              +.2            3 4/- 443 4.0                            11           4        42          3       4+    <        4   31
ID5Fqÿ@7$8$&9%ÿ>9:9ÿ$&ÿ:A$(ÿM7;K$%6ÿ?;B&:ÿ>6K6&>9&:(ÿ79:A67ÿ:A9&ÿ?9(6(ÿ9&>ÿ:A676K;76ÿk$%%ÿ&;:ÿ89:?AÿM76E$;B(%UÿMBJ%$(A6>ÿ&B8J67(H
*ÿ#$%$&'(ÿ$&ÿ:A6ÿjDE679%%ÿ@9(6%;9>ÿV:9:$(:$?(jÿ(6?:$;&ÿ$&?%B>6ÿ?7$8$&9%ÿ:79&(K67(,ÿkA$%6ÿK$%$&'(ÿJUÿjI9:B76ÿ;KÿDKK6&(6jÿ>;ÿ&;:H
 PÿV66ÿjFlM%9&9:$;&ÿ;KÿV6%6?:6>ÿ5678(Hj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 25 of 95

                                                                  de8eÿo!!"ÿ ÿuÿ !"!ÿÿtp!
01231415ÿ7589724                                                    sZ Sÿt!ÿ7 !Rÿ
                                                          ÿ    ÿ        ÿ        ÿ     ÿ ÿ                                             4 [!"
                                                                                                                     8 !R
                                     #$%$&'(ÿ*            +,-./ /,01/ +,223 +,2-- +,11+ +,4.-                                                 c!S!
                           5678$&9:$;&(            +,/20 +,104 +,2/< +,203 +,1<1 +,0+1                                              de8e !" !
                             =6&>$&'              4,<40 4,+13 4,/+4 4,34. 4,4/- 4,343
     8!!"              =67?6&:ÿ@A9&'6ÿ$&ÿ5;:9%ÿ
                             #$%$&'(ÿ@B776&:ÿC697ÿ
                               DE67ÿF97%$67ÿC697                 G.<H. G./H.                  G-H3 G.0H0 G..H3                     ÿ       3-      3
                                    IB8J67ÿ;KÿLB>'6(A$M(            ..          ..             ..          ..          ..         ..        ÿ
                             N9?9&:ÿLB>'6(A$MÿO;&:A(ÿP              0H0        0H0             0H0        -H-        <4H4       .3H+        ÿ
                                             5;:9%                 ++2         +3<            +4+        +43         +++        4-4        31      2
                                             @$E$%                 4.1         44/            4..        40/         4.<        <-<        //      3
                           T!!R #6%;&U     @7$8$ &9%
                                                                    1/          1+             1.          12          -.         33       /+      3
      5"! ÿ                                VB M 67E$
                                                     (6>
  Qÿ RS!Q                               W6%69(6
                                             X697$&'(               ++          +4             +<          ++          +.         4/       ++      /
                               =6&>$&'ÿ@9(6(ÿP                     <-+         4.2            4<<        440         40/        44.        2-      -
                              Y6$'A:6>ÿ#$%$&'(ÿP                   +<3         4--            4-<        +03         4-1        4+<        33      2
                                  5678$&9:$;&(                     +./         +42            +4<        +<1      20 +4-        431        24      -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57$9%(ÿ@;8M%6:6>                     <<          <.             <.          <4          <4         .2       4.      +




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #7;8ÿ#$%$&'ÿ:; @7       $8$&9%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           -       .
                                                                                             ou yr
                                                                                             ec v




                                             #6 %;&U                /H4        /H/             /H-        /H+         /H<        /H1
                                                                                                      2
                                                                                           D US




      Z! ÿ             ^$(M;($:$;&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ/H4 ÿÿÿÿÿ/H< ÿÿÿÿÿ/H4 ÿÿÿÿÿ/H< ÿÿÿÿÿ/H1 ÿÿÿÿÿ/H1                       -       .
                                                                                        w c
  9![ÿ\Z S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #7;8ÿ#$%$&'ÿ:;ÿ57$9%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%U`               ÿÿÿÿ.0H2 ÿÿÿÿ..H. ÿÿÿÿ.0H0 ÿÿÿÿ.<H1 ÿÿÿÿ..H1 ÿÿÿÿ.<H/                        .       .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB8J67ÿ_9&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 ;Kÿ@$E$%ÿ@9(6(ÿ                    3<          -.            4+1        +4.         .4.          -.
                                                                        is pr
                                                                              ch




                              DE67ÿ4ÿC697(ÿD%>ÿP                    <H3        4H/           .4H/        .3H4         /H2        4H3       .3      4
                                                                           Ar


                                                                       n is




                               bE679'6ÿIB8J67
                                                                    tio nt




                            ;Kÿ#6%;&Uÿ^6K6&>9&:(ÿ
                                                                  uc e
                                                                od um




        S                     #$%6>ÿM67ÿ@9(6                     .H4        .H4             .H<        .H<         .H<        .H<
                                                              pr oc




                                 bE'Hÿ=76(6&:ÿK;7ÿ
                                                            re d




                                 LB7UÿV6%6?:$;&                   /<H/        4+H4           /0H<        /<H0        /2H.       /+H<
                                                          er is
                                                             Th




                      LB7;7( =67?6&:ÿI;:
                                 V6%6?:6>ÿ;7ÿ
                                 @A9%%6&'6>                       4-H-        +.H0           4-H4        43H+        +4H1       +.H+
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ![!ÿT nÿop  ÿT!!Rÿqnÿ4 ÿpÿ8 !ÿ ÿpp 
        5UM6ÿ;K           5;:9% b                    f       @          ^          F             #        g          X         h     L     i      j
          @$E$%             4,<.0 .<+                  2/ .,.13             +          +0 .+0 4++ <22 ... ++-                                   + +/3
       @7$8$&9%ÿ*              2<1            + <1-             -1 ..1                 -2          .4        /-           G .+         +       .3   .3
ID5Frÿ@7$8$&9%ÿ>9:9ÿ$&ÿ:A$(ÿM7;K$%6ÿ?;B&:ÿ>6K6&>9&:(ÿ79:A67ÿ:A9&ÿ?9(6(ÿ9&>ÿ:A676K;76ÿl$%%ÿ&;:ÿ89:?AÿM76E$;B(%UÿMBJ%$(A6>ÿ&B8J67(H
*ÿ#$%$&'(ÿ$&ÿ:A6ÿkDE679%%ÿ@9(6%;9>ÿV:9:$(:$?(kÿ(6?:$;&ÿ$&?%B>6ÿ?7$8$&9%ÿ:79&(K67(,ÿlA$%6ÿK$%$&'(ÿJUÿkI9:B76ÿ;KÿDKK6&(6kÿ>;ÿ&;:H
 PÿV66ÿkFmM%9&9:$;&ÿ;KÿV6%6?:6>ÿ5678(Hk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 26 of 95

                                                                  de9eÿo"!"#!ÿ !ÿuÿ "#"ÿ ÿtp"
01231415ÿ789 824                                                    s[ !Tÿt" ÿ8 "Sÿ
                                                          ÿ   ÿ       ÿ        ÿ   ÿ ÿ                                           4 \"#
                                                                                                                     9! "S
                                     $%&%'()ÿ+            ,-./0 ,-12. ,-.21 ,-.,3 ,-45. ,-/5/                                                 7"!T"
                           6789%':;%<')            ,-/.. ,-04, ,-/0/ ,-.5, ,-01. ,-/32                                              de9e "# "!
                              =7'>%'(              ,-22? ,-34. ,-2// ,-2.1 ,-.3. ,-.5/
     9!!"!"#           =78@7';ÿAB:'(7ÿ%'ÿ6<;:&ÿ
                             $%&%'()ÿAC887';ÿD7:8ÿ
                               EF78ÿG:8&%78ÿD7:8                   5H3         I5H3           /H3         1H3 I,?H2                ÿ       .2       0
                                    JC9K78ÿ<LÿMC>(7)B%N)             5            5             5           5           5          5        ÿ
                             O:@:';ÿMC>(7)B%NÿP<';B)ÿQ ,,H?                     ?H?           ?H?         .H.        ,2H?       ,2H?        ÿ
                                             6<;:&                5,4          50/            5?/        5?3         51/        53/        0.       .
                                             A%F%&                24.          350            3?2        241         352        324        0?       5
                           U""S $7&<'V     A8%9% ':&
                                                                   15            /0            /,          04        ,?,          /1       31       5
      5#!" ÿ                               WC N 78F%
                                                     )7>
  Rÿ ST"R                                X7&7:)7
                                             Y7:8%'()              5?            3.            30          5.          53         3?       0?       /
                               =7'>%'(ÿA:)7)ÿQ                    3?0          354            3,4        3,/         5?4        5,2        04       .
                              Z7%(B;7>ÿ$%&%'()ÿQ                  300          300            35.        33/         5?.        35/        .5       .
                                  6789%':;%<')                    552          341            534        5,?      20 34/        533        05       .
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68%:&)ÿA<9N&7;7>                    33            5,            34          53          55         30       0        ,




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $8<9ÿ$%&%'(ÿ;< A8       %9%':&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           55       0
                                                                                             ou yr
                                                                                             ec v




                                             $7 &<'V               4H5          4H,           4H4         1H4         1H,        4H.
                                                                                                      2
                                                                                           D US




      [ " ÿ             _%)N<)%;%<'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ          ÿÿÿÿ,?H, ÿÿÿÿÿ4H/ ÿÿÿÿÿ4H, ÿÿÿÿÿ4H? ÿÿÿÿ,,H? ÿÿÿÿ,,H0                        /.       1
                                                                                        w c
   "\ÿ][ !T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $8<9ÿ$%&%'(ÿ;<ÿ68%:&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `A%F%&ÿE'&Va               ÿÿÿÿ,4H2 ÿÿÿÿ,0H1 ÿÿÿÿ2?H3 ÿÿÿÿ2?H3 ÿÿÿÿ,4H5 ÿÿÿÿ21H?                        ,4       3
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC9K78ÿ̀:'>ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 <LÿA%F%&ÿA:)7)ÿ                   ,/            2,            2?          2?          30         35
                                                                        is pr
                                                                              ch




                              EF78ÿ3ÿD7:8)ÿE&>ÿQ                   2H3          2H,           2H,         2H,         3H?        3H?        1       ,
                                                                           Ar


                                                                       n is




                               cF78:(7ÿJC9K78
                                                                    tio nt




                            <Lÿ$7&<'Vÿ_7L7'>:';)ÿ
                                                                  uc e
                                                                od um




       !T                     $%&7>ÿN78ÿA:)7                    ,H.          ,H1           ,H1         ,H/         ,H0        ,H3
                                                              pr oc




                                 cF(Hÿ=87)7';ÿL<8ÿ
                                                            re d




                                 MC8VÿW7&7@;%<'                   34H.        52H1           31H.        34H1        35H4       50H1
                                                          er is
                                                             Th




                      MC8<8) =78@7';ÿJ<;
                                 W7&7@;7>ÿ<8ÿ
                                 AB:&&7'(7>                       2?H?        23H1           ,1H,        ,/H?        ,?H,       2,H5
                                                             rth
                                                          Fu




                                      ÿ""ÿÿ ÿ"\"ÿU nÿop  !ÿU""Sÿqnÿ4!ÿpÿ9 "!ÿ ÿpp 
        6VN7ÿ<L           6<;:& c                    f       A          _          G            $         g          Y         h     M     i        j
          A%F%&             ,-3,0 ,53                  0? .1/              ,?          ,1          52        /,         42       ,? ,2/         I       .0
       A8%9%':&ÿ+              3?1            , ,,?             .?         .4          23           0        ,?          ,       ,?    5        ,       ,5
JE6GrÿA8%9%':&ÿ>:;:ÿ%'ÿ;B%)ÿN8<L%&7ÿ@<C';ÿ>7L7'>:';)ÿ8:;B78ÿ;B:'ÿ@:)7)ÿ:'>ÿ;B787L<87ÿl%&&ÿ'<;ÿ9:;@BÿN87F%<C)&VÿNCK&%)B7>ÿ'C9K78)H
+ÿ$%&%'()ÿ%'ÿ;B7ÿkEF78:&&ÿA:)7&<:>ÿW;:;%);%@)kÿ)7@;%<'ÿ%'@&C>7ÿ@8%9%':&ÿ;8:')L78)-ÿlB%&7ÿL%&%'()ÿKVÿkJ:;C87ÿ<LÿELL7')7kÿ><ÿ'<;H
 QÿW77ÿkGmN&:':;%<'ÿ<LÿW7&7@;7>ÿ6789)Hk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 27 of 95

                                                                   ef2fÿp#"#$"ÿ "ÿvÿ!#$#ÿ!ÿuq#
0123ÿ5678696ÿ9 73 179                                                t\ "Uÿu#!ÿ1!#Tÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                   9]#$
                                                                                                                       2"!#T
                                     %&'&()*ÿ,             -./-0 -.12/ -./1/ -.314 -.345 -.-20                                                  0#"U#
                            6789&(:;&<(*             -./25 -.15- -.110 -.152 -.//1 -./02                                               ef2f #$#"
     !                         =7(>&()                 53?   514 -.?-1 -.-/4 -.142 -.?@-
     2""#"#$           =78A7(;ÿBC:()7ÿ&(ÿ6<;:'ÿ
                             %&'&()*ÿBD887(;ÿE7:8ÿ
                               FG78ÿH:8'&78ÿE7:8                 I-?J4         I2J2 I--J1 I-2J4 I1?J?                               ÿ        @5       5
                                    KD9L78ÿ<MÿND>)7*C&O*             /            /             /           /           /          /          ÿ
                             P:A:(;ÿND>)7*C&OÿQ<(;C*ÿR             ?J?          ?J?           ?J?        -?J4         /J/        ?J?          ÿ
                                             6<;:'                3/@          313            33-        320         35?        /51          45       @
                                             B&G&'                110          14-            131        103         15/        102          40       2
                           V##T %7'<(W    B8&9& (:'
                                                                  -3/           @4            ---        --/         -13          4@         0/       0
       $"#ÿ                                XD O 78G&
                                                     *7>
  Sÿ!TU#S                               Y7'7:*7
                                             Z7:8&()*              2?           22             @@        -?@           21         44         -3       -
                               =7(>&()ÿB:*7*ÿR                    /-/          /?5            //2        /25         311        /4?          45       @
                              [7&)C;7>ÿ%&'&()*ÿR                  /50          /-@            /44        /@?         311        /?/          23       @
                                  6789&(:;&<(*                    34?          3/?            3?@        3/1      20 333        301          0?       3
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68&:'*ÿB<9O'7;7>                    -0           -0             -0          -5          -3         -4         /1       0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       %8<9ÿ%&'&()ÿ;< B8       &9&(:'
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                             /5       3
                                                                                             ou yr
                                                                                             ec v




                                             %7 '<(W               4J@          2J1           4J2         4J5         @J?        5J3
                                                                                                      2
                                                                                           D US




      \!#ÿ             `&*O<*&;&<(                                                     ith op
                                                                                                    /
                                                                                                 21



                                             B&G&'ÿR          ÿÿÿÿ--J5 ÿÿÿÿÿ@J5 ÿÿÿÿÿ5J5 ÿÿÿÿ-?J/ ÿÿÿÿ--J1 ÿÿÿÿ-?J-                          05       2
                                                                                        w c
  3#]ÿ^\ "U_
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             %8<9ÿ%&'&()ÿ;<ÿ68&:'ÿR
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   aB&G&'ÿF('Wb               ÿÿÿÿ-2J?            I             I           I            I         I          I       I
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               KD9L78ÿa:(>ÿcbÿ
                                                                          pr ot
                                                                                 iv




                                 <MÿB&G&'ÿB:*7*ÿ                   -?             5            11          //          3/         10
                                                                        is pr
                                                                              ch




                              FG78ÿ/ÿE7:8*ÿF'>ÿR                   -J@          -J/           /J1         3J1         0J?        /J3         -/       1
                                                                           Ar


                                                                       n is




                               dG78:)7ÿKD9L78
                                                                    tio nt




                            <Mÿ%7'<(Wÿ̀7M7(>:(;*ÿ
                                                                  uc e
                                                                od um




         "U                    %&'7>ÿO78ÿB:*7                    -J@          -J/           -J4         -J4         -J5        -J3
                                                              pr oc




                                 dG)Jÿ=87*7(;ÿM<8ÿ
                                                            re d




                                 ND8WÿX7'7A;&<(                   3-J@        /@J/           41J-        35J0        05J3       42J?
                                                          er is
                                                             Th




                      ND8<8* =78A7(;ÿK<;
                                 X7'7A;7>ÿ<8ÿ
                                 BC:''7()7>                       /4J/        -2J/           /3J?        10J5        /4J2       3-J?
                                                              rth
                                                           Fu




                                      ÿ##ÿÿ!ÿ#]#ÿVoÿpq!"ÿV##Tÿroÿ9"ÿqÿ2#"ÿ!ÿqq
        6WO7ÿ<M           6<;:' d                    g       B          `          H            %         h          Z         i      N      j        k
          B&G&'                22-           -4        -5 3?@                I 1?                  14        @5         4?       -0     32        I       2-
       B8&9&(:'ÿ,              1?3            - -?1             -1         /2          -@           4        -2           I        /     /        -        3
KF6HsÿB8&9&(:'ÿ>:;:ÿ&(ÿ;C&*ÿO8<M&'7ÿA<D(;ÿ>7M7(>:(;*ÿ8:;C78ÿ;C:(ÿA:*7*ÿ:(>ÿ;C787M<87ÿm&''ÿ(<;ÿ9:;ACÿO87G&<D*'WÿODL'&*C7>ÿ(D9L78*J
,ÿ%&'&()*ÿ&(ÿ;C7ÿlFG78:''ÿB:*7'<:>ÿX;:;&*;&A*lÿ*7A;&<(ÿ&(A'D>7ÿA8&9&(:'ÿ;8:(*M78*.ÿmC&'7ÿM&'&()*ÿLWÿlK:;D87ÿ<MÿFMM7(*7lÿ><ÿ(<;J
 RÿX77ÿlHnO':(:;&<(ÿ<MÿX7'7A;7>ÿ6789*Jl
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 28 of 95

                                                                    f2fÿp$#$%#ÿ!#ÿvÿ"$%$ÿ !"ÿu!q$
0123ÿ5678696ÿ2 3 179                                                       t]!#Vÿu$!" ÿ1"$Uÿ
                                                        ÿ      ÿ ÿ ÿ ÿ ÿ                                       9^$%
                                                                                                                     2#"$U
                                     &'(')*+ÿ-            ./0//1      /20334 /50331 .0653 /012. /0273                                         0$#V$
                            89:;')<='>)+            //0446       305.2 210755 206?? 440//4 1051/                                      f2f $%$#
      !"                        @9)A')*              ?.017/      ??04/. 12053. ?/025. 404.3 .03/4
     2##$#$%             @9:B9)=ÿCD<)*9ÿ')ÿ8>=<(ÿ
                             &'(')*+ÿCE::9)=ÿF9<:ÿ
                               GH9:ÿI<:('9:ÿF9<:                 J32K4 J35K7 J6?K? J1.K5 J//K3                                     ÿ        ?/       ?
                                    LE;M9:ÿ>NÿOEA*9+D'P+             1           1              1           1           1          1        ÿ
                             Q<B<)=ÿOEA*9+D'PÿR>)=D+ÿS             5K5         5K5            5K5         5K5         ?K3        2K1        ÿ
                                             8>=<(              70..2 .0?33 .0/33                        14.         254        .?5         61       3
                                             C'H'(              70/75 .0?/6 .0/52                        74/         /31        /64         6.       3
                           W$$U            C:';' )<(
                                             &9(>)X                 11          15             14          4.          ?/        1?         41       ?
       %#$! ÿ                               YE P 9:H'
                                                     +9A
  Tÿ"U V$T                              Z9(9<+9
                                             [9<:')*+               .3          2/             75          26          75        .?         1.       6
                               @9)A')*ÿC<+9+ÿS                /70156 /101.. /504/6 /70.45 /02.4                                 162         .3       2
                              \9'*D=9Aÿ&'(')*+ÿS                .0332 /0321 /0127                        722         .42        .27         6?       3
                                  89:;')<='>)+                  .0227 /0651 ?0565                        ??1 /20..2 /05/5
                                                                                                                  20                        4        /
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               8:'<(+ÿC>;P(9=9A                     /1           6              3          /5          /2        /1         26       4




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       &:>;ÿ&'(')*ÿ=> C:       ';')<(
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            .1       2
                                                                                             ou yr
                                                                                             ec v




                                             &9 (>)X               4K1         4K2            4K/         4K3         ?K6        6K2
                                                                                                      2
                                                                                           D US




      ]"$ÿ             a'+P>+'='>)                                                     ith op
                                                                                                    /
                                                                                                 21



                                             C'H'(ÿS          ÿÿÿÿ/1K7 ÿÿÿÿ.1K2 ÿÿÿÿ27K. ÿÿÿÿ24K/ ÿÿÿÿ12K/ ÿÿÿÿ4/K1                         37       3
                                                                                        w c
  3$^ÿ_]!#V `
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             &:>;ÿ&'(')*ÿ=>ÿ8:'<(ÿS
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   bC'H'(ÿG)(Xc               ÿÿÿÿ./K6            J             J           J            J         J         J       J
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               LE;M9:ÿb<)Aÿdcÿ
                                                                          pr ot
                                                                                 iv




                                 >NÿC'H'(ÿC<+9+ÿ                20/23 .5017. .10315 760364 70?/2 /042?
                                                                        is pr
                                                                              ch




                              GH9:ÿ2ÿF9<:+ÿG(AÿS                   7K2        .4K1           73K/        43K5        ?1K5       4.K1        37       3
                                                                           Ar


                                                                       n is




                               eH9:<*9ÿLE;M9:
                                                                    tio nt




                            >Nÿ&9(>)Xÿa9N9)A<)=+ÿ
                                                                  uc e
                                                                od um




         #V                    &'(9AÿP9:ÿC<+9                    /K.         /K2            /K2         /K7         /K.        /K.
                                                              pr oc




                                 eH*Kÿ@:9+9)=ÿN>:ÿ
                                                            re d




                                 OE:XÿY9(9B='>)                   23K.        37K1           .6K7        75K?        75K1       7?K1
                                                          er is
                                                             Th




                      OE:>:+ @9:B9)=ÿL>=
                                 Y9(9B=9Aÿ>:ÿ
                                 CD<((9)*9A                        5K6        16K4            1K4        .7K6         3K3       /4K6
                                                              rth
                                                           Fu




                                      ÿ$$ÿ ÿ"ÿ$^$ÿW!oÿpq"#ÿW$$U ÿroÿ9#ÿ!qÿ2$#ÿ"ÿqq 
        8XP9ÿ>N           8>=<( e                    g       C          a          I            &         h          [         i     O      j        k
          C'H'(                325           63        12 223               3          .?          73        64 /.7               2    3.        J       13
       C:';')<(ÿ-              .6/            J /23             /?         43          /3            J /3                 J       7     2        2        6
LG8IsÿC:';')<(ÿA<=<ÿ')ÿ=D'+ÿP:>N'(9ÿB>E)=ÿA9N9)A<)=+ÿ:<=D9:ÿ=D<)ÿB<+9+ÿ<)Aÿ=D9:9N>:9ÿm'((ÿ)>=ÿ;<=BDÿP:9H'>E+(XÿPEM('+D9Aÿ)E;M9:+K
-ÿ&'(')*+ÿ')ÿ=D9ÿlGH9:<((ÿC<+9(><AÿY=<='+='B+lÿ+9B='>)ÿ')B(EA9ÿB:';')<(ÿ=:<)+N9:+0ÿmD'(9ÿN'(')*+ÿMXÿlL<=E:9ÿ>NÿGNN9)+9lÿA>ÿ)>=K
 SÿY99ÿlInP(<)<='>)ÿ>NÿY9(9B=9Aÿ89:;+Kl
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 29 of 95

                                                                  2d4dÿn!!"ÿ ÿtÿ !"!ÿÿso!
012343565ÿ85498 6                                                    rZ Sÿs!ÿ8 !Rÿ
                                                          ÿ    ÿ       ÿ       ÿ    ÿ ÿ                                          6 [!"
                                                                                                                     4 !R
                                     #$%$&'(ÿ*            +,-./ 01,+23 00,2/1 02,4/0 0/,.5- 3,-4/                                             c!S!
      1                     6789$&:;$<&(            5,1// +,5/. +,43- 3,1.5 2,41. 03,434                                             2d4d !" !
                             =7&>$&'              1,421 04,/41 .1,.53 54,+2/ +/,4-/ 5/,-5/
     4!!"              =78?7&;ÿ@A:&'7ÿ$&ÿ6<;:%ÿ
                             #$%$&'(ÿ@B887&;ÿC7:8ÿ
                               DE78ÿF:8%$78ÿC7:8                  .1G5 H1/G0 H31G/ H20G1 H25G3                                     ÿ       /+      /
                                    IB9J78ÿ<KÿLB>'7(A$M(           0.           0.             0.          0.          0.        0.         ÿ
                             N:?:&;ÿLB>'7(A$MÿO<&;A(ÿP             -G-        0.G-           ..G.        .3G2        .+G+        -G-        ÿ
                                             6<;:%                551 0,525                   /45 0,+/0 0,1-5                   +.+        10      1
                                             @$E$%                .4/ 0,552                   /3+ 0,+3+ 0,312                   5/4        .2      .
                           T!!R #7%<&U     @8$9$ &:%
                                                                   +0           .4             .5          .2          .1        .-        /5      /
      5"! ÿ                                VB M 78E$
                                                     (7>
  Qÿ RS!Q                               W7%7:(7
                                             X7:8$&'(                1           2              2          00           /          1       44      4
                               =7&>$&'ÿ@:(7(ÿP                    325 0,34. .,041 5,.-2 +,030 5,.35                                        .       0
                              Y7$'A;7>ÿ#$%$&'(ÿP                  .2/ 0,03.                   223 0,.34 0,.2/                   5+1        13      1
                                  6789$&:;$<&(                    5-4          511            +-+        +1/      20 133 0,5..             5       0
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68$:%(ÿ@<9M%7;7>                      4           /              /           4           2          2       24      4




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #8<9ÿ#$%$&'ÿ;< @8       $9$&:%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           4-      /
                                                                                             ou yr
                                                                                             ec v




                                             #7 %<&U               /G+        05G5           01G-        01G.        0.G+       05G1
                                                                                                      2
                                                                                           D US




      Z! ÿ             ^$(M<($;$<&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP          ÿÿÿÿ0-G1 ÿÿÿÿÿ4G3 ÿÿÿÿÿ3G/ ÿÿÿÿÿ+G3 ÿÿÿÿ00G- ÿÿÿÿ..G/                        /.      /
                                                                                        w c
  9![ÿ\Z S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #8<9ÿ#$%$&'ÿ;<ÿ68$:%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%U`               ÿÿÿÿ03G1 ÿÿÿÿ04G0 ÿÿÿÿ0/G3 ÿÿÿÿ02G3 ÿÿÿÿ.0G5 ÿÿÿÿ02G2                        +       0
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB9J78ÿ_:&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 <Kÿ@$E$%ÿ@:(7(ÿ                0,-++ .,3++ .,+/0 5,5/5 05,010 05,3.1
                                                                        is pr
                                                                              ch




                              DE78ÿ5ÿC7:8(ÿD%>ÿP                  01G3        05G4            /G2         4G/        .1G2       53G-       /-      4
                                                                           Ar


                                                                       n is




                               bE78:'7ÿIB9J78
                                                                    tio nt




                            <Kÿ#7%<&Uÿ^7K7&>:&;(ÿ
                                                                  uc e
                                                                od um




       1 S                     #$%7>ÿM78ÿ@:(7                    0G2         0G3            0G+         0G3         0G5        0G3
                                                              pr oc




                                 bE'Gÿ=87(7&;ÿK<8ÿ
                                                            re d




                                 LB8UÿV7%7?;$<&                   +5G-        20G3           3/G2        54G2        3-G0       +1G2
                                                          er is
                                                             Th




                      LB8<8( =78?7&;ÿI<;
                                 V7%7?;7>ÿ<8ÿ
                                 @A:%%7&'7>                       ++G3        11G1           3+G/        +.G-        +2G2       +3G4
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ![!ÿT mÿno  ÿT!!Rÿpmÿ6 ÿoÿ4 !ÿ ÿ1oo 
        6UM7ÿ<K           6<;:% b                    e       @          ^          F            #         f          X         g     L     h      i
          @$E$%             +,22.            5. .,.43 503                   .          ..          // 5-0 0,.3+                  .+ .30         . 043
       @8$9$&:%ÿ*              .++            +        2/       50         ./          2-          00          4         5        0    0        5   +
ID6Fqÿ@8$9$&:%ÿ>:;:ÿ$&ÿ;A$(ÿM8<K$%7ÿ?<B&;ÿ>7K7&>:&;(ÿ8:;A78ÿ;A:&ÿ?:(7(ÿ:&>ÿ;A787K<87ÿk$%%ÿ&<;ÿ9:;?AÿM87E$<B(%UÿMBJ%$(A7>ÿ&B9J78(G
*ÿ#$%$&'(ÿ$&ÿ;A7ÿjDE78:%%ÿ@:(7%<:>ÿV;:;$(;$?(jÿ(7?;$<&ÿ$&?%B>7ÿ?8$9$&:%ÿ;8:&(K78(,ÿkA$%7ÿK$%$&'(ÿJUÿjI:;B87ÿ<KÿDKK7&(7jÿ><ÿ&<;G
 PÿV77ÿjFlM%:&:;$<&ÿ<KÿV7%7?;7>ÿ6789(Gj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 30 of 95

                                                                  2d4dÿ9!!"ÿ ÿsÿ !"!ÿÿrn!
012343565ÿ83990                                                      q8 Sÿr!ÿ !Rÿ
                                                           ÿ   ÿ       ÿ       ÿ   ÿ ÿ                                            6 [!"
                                                                                                                      4 !R
                                     #$%$&'(ÿ*             +,++- +,+./ +,-01 2,.3+ +,-0/ +,-44                                                 c!S!
      1                     5678$&9:$;&(             +,-0. +,-4. +,-+2 +,+10 +,.0/ +,/<0                                              2d4d !" !
                             =6&>$&'               +,+42 +,2.2 +,.-4 2,/44 2,+43 +,404
     4!!"              =67?6&:ÿ@A9&'6ÿ$&ÿ5;:9%ÿ
                             #$%$&'(ÿ@B776&:ÿC697ÿ
                               DE67ÿF97%$67ÿC697                  G.H-         G<H-           G+H0 G</H/             G+H3           ÿ       .0       <
                                    IB8J67ÿ;KÿLB>'6(A$M(             .            .              .          .           .          .         ÿ
                             N9?9&:ÿLB>'6(A$MÿO;&:A(ÿP +2H-                     -H-            -H-        -H-         -H-        -H-         ÿ
                                             5;:9%                .4-          .41            .33        414         .3<        .<0         4.       4
                                             @$E$%                21<          .-2            20+        30<         20<        200         </       4
                           T!!R #6%;&U     @7$8$ &9%
                                                                   4.            <0             32         41          <2         /3        43       3
      5"! ÿ                                VB M 67E$
                                                     (6>
  Qÿ RS!Q                               W6%69(6
                                             X697$&'(              +2            +3             +/         +/          +1         +<        42       <
                               =6&>$&'ÿ@9(6(ÿP                    .0+          /++            /.3        123         42<        <00         23       <
                              Y6$'A:6>ÿ#$%$&'(ÿP                  .3/          .<4            .3-        0+/         .<.        ./-         34       4
                                  5678$&9:$;&(                    .3/          .<1            ..4        .03      20 /3<        /13         .1       <
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57$9%(ÿ@;8M%6:6>                    ./            /0             .3         ..          /2         ./        3        +




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #7;8ÿ#$%$&'ÿ:; @7       $8$&9%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            /<       4
                                                                                             ou yr
                                                                                             ec v




                                             #6 %;&U               1H0          0H-          ++H1         0H3         0H3        0H4
                                                                                                      2
                                                                                           D US




      8! ÿ             ^$(M;($:$;&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP          ÿÿÿÿ++H2 ÿÿÿÿ++H4 ÿÿÿÿ++H3 ÿÿÿÿ+-H- ÿÿÿÿ+.H- ÿÿÿÿ2-H<                         0+       1
                                                                                        w c
  Z![ÿ\8 S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #7;8ÿ#$%$&'ÿ:;ÿ57$9%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%U`               ÿÿÿÿ..H- ÿÿÿÿ./H- ÿÿÿÿ.4H+ ÿÿÿÿ.<H3 ÿÿÿÿ20H/                         G         G       G
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB8J67ÿ_9&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 ;Kÿ@$E$%ÿ@9(6(ÿ                   ..            /+             <<         /2          <<         3-
                                                                        is pr
                                                                              ch




                              DE67ÿ.ÿC697(ÿD%>ÿP                   .H4          /H2            <H/        +H0         2H0        .H0        2-       .
                                                                           Ar


                                                                       n is




                               bE679'6ÿIB8J67
                                                                    tio nt




                            ;Kÿ#6%;&Uÿ^6K6&>9&:(ÿ
                                                                  uc e
                                                                od um




       1 S                     #$%6>ÿM67ÿ@9(6                    +H/          +H.            +H.        +H<         +H+        +H+
                                                              pr oc




                                 bE'Hÿ=76(6&:ÿK;7ÿ
                                                            re d




                                 LB7UÿV6%6?:$;&                   .2H.        20H1           20H3        /+H+        ./H2       ./H0
                                                          er is
                                                             Th




                      LB7;7( =67?6&:ÿI;:
                                 V6%6?:6>ÿ;7ÿ
                                 @A9%%6&'6>                       .0H+        .4H.           ./H1        .-H.        20H<       .-H+
                                                              rth
                                                           Fu




                                      ÿ!!ÿÿ ÿ![!ÿT mÿ9n  ÿT!!Rÿomÿ6 ÿnÿ4 !ÿ ÿ1nn 
        5UM6ÿ;K           5;:9% b                    e       @          ^          F             #        f          X         g      L     h        i
          @$E$%                103           2/        <- 2<4               <           /          .4 +-+ 2.4                      + +..         .       //
       @7$8$&9%ÿ*              +.4            G /2              +-         /3          2.           +          3          G        /    2        G        .
ID5Fpÿ@7$8$&9%ÿ>9:9ÿ$&ÿ:A$(ÿM7;K$%6ÿ?;B&:ÿ>6K6&>9&:(ÿ79:A67ÿ:A9&ÿ?9(6(ÿ9&>ÿ:A676K;76ÿk$%%ÿ&;:ÿ89:?AÿM76E$;B(%UÿMBJ%$(A6>ÿ&B8J67(H
*ÿ#$%$&'(ÿ$&ÿ:A6ÿjDE679%%ÿ@9(6%;9>ÿV:9:$(:$?(jÿ(6?:$;&ÿ$&?%B>6ÿ?7$8$&9%ÿ:79&(K67(,ÿkA$%6ÿK$%$&'(ÿJUÿjI9:B76ÿ;KÿDKK6&(6jÿ>;ÿ&;:H
 PÿV66ÿjFlM%9&9:$;&ÿ;KÿV6%6?:6>ÿ5678(Hj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 31 of 95

                                                                  2d4dÿn"!"#!ÿ !ÿtÿ "#"ÿ ÿso"
012343565ÿ894 9 6                                                   r[!Tÿs" ÿ9 "Sÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                       6 \"#
                                                                                                                     4! "S
                                     $%&%'()ÿ+            ,-.,/ 0-,/0 0-1/1 0-121 0-134 0-12.                                                 8"!T"
      1                     5678%'9:%;')            0-0<= ,-1.1 4-3., 0-233 0-1,, 0-0/<                                              2d4d "# "!
                              >6'?%'(              .-,20 <-224 0-4<3 0-1=1 0-020 0-2=2
     4!!"!"#           >67@6':ÿAB9'(6ÿ%'ÿ5;:9&ÿ
                             $%&%'()ÿAC776':ÿD697ÿ
                               EF67ÿG97&%67ÿD697                 H20I2         H<I.           0I0         /I,        H0I0          ÿ       21       <
                                    JC8K67ÿ;LÿMC?(6)B%N)             .            .             .           .           .          .        ÿ
                             O9@9':ÿMC?(6)B%NÿP;':B)ÿQ             ,I=        1,I/           02I=        4/I/        ,=I0       10I/        ÿ
                                             5;:9&                4,,          ,03            ,//        ,/<         ,12        ,/.        .3       3
                                             A%F%&                2=4          0.3            04,        04<         020        040        <.       3
                           U""S $6&;'V    A7%8% '9&
                                                                   ,4           ,=             ,=          21          <1        22        ..       .
      5#!"ÿ                               WC N 67F%
                                                     )6?
  Rÿ ST"R                                X6&69)6
                                             Y697%'()              12           10              3           3          1/        1/        =4       .
                               >6'?%'(ÿA9)6)ÿQ                  1-/23          301            ,<.        ,10         ,0/        ,44        .,       =
                              Z6%(B:6?ÿ$%&%'()ÿQ                  2/.          0=1            0<<        0=4         03,        0.1        =1       =
                                  5678%'9:%;')                    ,02          24,            =4,        ,4.      20 ,/4        ,14        .=       3
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57%9&)ÿA;8N&6:6?                    1,           11              =           3           =          <       =4       3




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $7;8ÿ$%&%'(ÿ:; A7       %8%'9&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           ,4       4
                                                                                             ou yr
                                                                                             ec v




                                             $6 &;'V              1/I2        1/I2           1/I2         3I/         =I/        3I0
                                                                                                      2
                                                                                           D US




      [ "ÿ             _%)N;)%:%;'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ          ÿÿÿÿ10I/ ÿÿÿÿ0/I, ÿÿÿÿ03I0 ÿÿÿÿ12I< ÿÿÿÿ11I, ÿÿÿÿ11I4                        .<       <
                                                                                        w c
   "\ÿ][!T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $7;8ÿ$%&%'(ÿ:;ÿ57%9&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `A%F%&ÿE'&Va               ÿÿÿÿ0=I0 ÿÿÿÿ,/I, ÿÿÿÿ02I3 ÿÿÿÿ0=I<                        H ÿÿÿÿ,,I3        ,4       .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC8K67ÿ̀9'?ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 ;LÿA%F%&ÿA9)6)ÿ                  === 0-/.4                   ,1,        1,4         120        2,<
                                                                        is pr
                                                                              ch




                              EF67ÿ,ÿD697)ÿE&?ÿQ                  10I4        ,,I.           1,I.         .I1         .I<       0/I2       =4       .
                                                                           Ar


                                                                       n is




                               cF679(6ÿJC8K67
                                                                    tio nt




                            ;Lÿ$6&;'Vÿ_6L6'?9':)ÿ
                                                                  uc e
                                                                od um




       1!T                     $%&6?ÿN67ÿA9)6                    1I<          1I4           1I4         1I,         1I,        1I,
                                                              pr oc




                                 cF(Iÿ>76)6':ÿL;7ÿ
                                                            re d




                                 MC7VÿW6&6@:%;'                   4/I2        ,4I<           21I=        ,,I<        24I=       ,2I.
                                                          er is
                                                             Th




                      MC7;7) >67@6':ÿJ;:
                                 W6&6@:6?ÿ;7ÿ
                                 AB9&&6'(6?                       2.I2        03I1           ,,I2        0<I0        04I=       ,2I/
                                                             rth
                                                          Fu




                                      ÿ""ÿÿ ÿ"\"ÿUmÿno !ÿU""Sÿpmÿ6!ÿoÿ4 "!ÿ ÿ1oo
        5VN6ÿ;L           5;:9& c                    e       A          _          G            $         f          Y         g     M     h        i
          A%F%&             1-.<.            40        ./ 442               2          =,          4, 1./ 22,                     3 0,4         0       30
       A7%8%'9&ÿ+              ,/3            ,        =0       40         =4          2,           4        02          0        0    0        2        4
JE5GqÿA7%8%'9&ÿ?9:9ÿ%'ÿ:B%)ÿN7;L%&6ÿ@;C':ÿ?6L6'?9':)ÿ79:B67ÿ:B9'ÿ@9)6)ÿ9'?ÿ:B676L;76ÿk%&&ÿ';:ÿ89:@BÿN76F%;C)&VÿNCK&%)B6?ÿ'C8K67)I
+ÿ$%&%'()ÿ%'ÿ:B6ÿjEF679&&ÿA9)6&;9?ÿW:9:%):%@)jÿ)6@:%;'ÿ%'@&C?6ÿ@7%8%'9&ÿ:79')L67)-ÿkB%&6ÿL%&%'()ÿKVÿjJ9:C76ÿ;LÿELL6')6jÿ?;ÿ';:I
 QÿW66ÿjGlN&9'9:%;'ÿ;LÿW6&6@:6?ÿ5678)Ij
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 32 of 95

                                                                  de2eÿo!!"ÿ ÿtÿ !"!ÿÿ3p!
01221221331ÿ56789 75                                                 s0 Tÿ3!ÿ !Sÿ
                                                           ÿ   ÿ       ÿ       ÿ   ÿ   ÿ                                          5 [!"
                                                                                                                      2 !S
                                     #$%$&'(ÿ*               +,-   +.+       +// 01--- 01-20       +34                                         c!T!
      6                     5678$&9:$;&(             01-43   <..       <4. 01-.. 01-00       +3/                                      de2e !" !
                             =6&>$&'                 4++   +--       +04       <..   <<+   <+2
     2!!"              =67?6&:ÿ@A9&'6ÿ$&ÿ5;:9%ÿ
                             #$%$&'(ÿ@B776&:ÿC697ÿ
                               DE67ÿF97%$67ÿC697                   .G0         -G<            /G3        H/G/        H4G0           ÿ       .<       <
                                    IB8J67ÿ;KÿLB>'6(A$M(             /           /              /           /           /          /         ÿ
                             N9?9&:ÿLB>'6(A$MÿO;&:A(ÿP             -G-         -G-            -G-         -G-         -G-        -G-         ÿ
                                             5;:9%                /-4          /,-            /00        ///         /24        /,,         43       <
                                             @$E$%                ,/,          ,.2            ,/4        ,30         ,.-        ,42         3-       <
                           U!!S #6%;&V     @7$8$ &9%
                                                                   33           .2             3-          .<          4<         /2        <<       <
      Q"! ÿ                                WB M 67E$
                                                     (6>
  Rÿ ST!R                               X6%69(6
                                             Y697$&'(                <          00             02          02          0+         02        43       3
                               =6&>$&'ÿ@9(6(ÿP                    ,33          /--            /-3        ,<.         ,+3        ,+<         <.       +
                              Z6$'A:6>ÿ#$%$&'(ÿP                  /-3          /--            ,<+        /0+         //2        ,4-         <,       +
                                  5678$&9:$;&(                    /.+          ,<.            ,+,        /.,      20 //4        /,0         44       <
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57$9%(ÿ@;8M%6:6>                    03           ,0             03          ,2          ,.         03        /,       .




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #7;8ÿ#$%$&'ÿ:; @7       $8$&9%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            /.       .
                                                                                             ou yr
                                                                                             ec v




                                             #6 %;&V               +G+         +G3           0-G<         +G,         <G<        +G,
                                                                                                      2
                                                                                           D US




      0! ÿ             ^$(M;($:$;&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP          ÿÿÿÿ0-G/ ÿÿÿÿÿ+G- ÿÿÿÿÿ<G+ ÿÿÿÿÿ+G/ ÿÿÿÿÿ+G- ÿÿÿÿÿ+G/                         24       .
                                                                                        w c
  8![ÿ\0 T]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #7;8ÿ#$%$&'ÿ:;ÿ57$9%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%V`               ÿÿÿÿ,2G< ÿÿÿÿ,0G. ÿÿÿÿ,<G- ÿÿÿÿ,,G,                        H         H         H       H
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB8J67ÿ_9&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 ;Kÿ@$E$%ÿ@9(6(ÿ                     4           +             0,           4          ,/         03
                                                                        is pr
                                                                              ch




                              DE67ÿ/ÿC697(ÿD%>ÿP                   0G,         0G/            0G4         0G-         /G2        ,G0        /        0
                                                                           Ar


                                                                       n is




                               bE679'6ÿIB8J67
                                                                    tio nt




                            ;Kÿ#6%;&Vÿ^6K6&>9&:(ÿ
                                                                  uc e
                                                                od um




       6 T                     #$%6>ÿM67ÿ@9(6                    0G3         0G/            0G2         0G/         0G.        0G,
                                                              pr oc




                                 bE'Gÿ=76(6&:ÿK;7ÿ
                                                            re d




                                 LB7VÿW6%6?:$;&                   /.G0        /0G.           ,.G2        ,<G.        ,4G3       /,G<
                                                          er is
                                                             Th




                      LB7;7( =67?6&:ÿI;:
                                 W6%6?:6>ÿ;7ÿ
                                 @A9%%6&'6>                       2/G.        ,3G+           /4G3        /.G0        ,3G+       ,0G<
                                                              rth
                                                           Fu




                                      ÿ!!ÿÿ ÿ![!ÿU nÿop  ÿU!!Sÿqnÿ5 ÿpÿ2 !ÿ ÿ6pp 
        5VM6ÿ;K           5;:9% b                    f       @          ^          F            #         g          Y         h      L     i        j
          @$E$%                <,0 ,2-                 .+ 0/0               ,          02          ,,        <<         +<         3 0,4         0       //
       @7$8$&9%ÿ*              0-/            0        ,3         3        /3           2           .        0/          ,         2    0        ,        /
ID5Frÿ@7$8$&9%ÿ>9:9ÿ$&ÿ:A$(ÿM7;K$%6ÿ?;B&:ÿ>6K6&>9&:(ÿ79:A67ÿ:A9&ÿ?9(6(ÿ9&>ÿ:A676K;76ÿl$%%ÿ&;:ÿ89:?AÿM76E$;B(%VÿMBJ%$(A6>ÿ&B8J67(G
*ÿ#$%$&'(ÿ$&ÿ:A6ÿkDE679%%ÿ@9(6%;9>ÿW:9:$(:$?(kÿ(6?:$;&ÿ$&?%B>6ÿ?7$8$&9%ÿ:79&(K67(1ÿlA$%6ÿK$%$&'(ÿJVÿkI9:B76ÿ;KÿDKK6&(6kÿ>;ÿ&;:G
 PÿW66ÿkFmM%9&9:$;&ÿ;KÿW6%6?:6>ÿ5678(Gk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 33 of 95

                                                                   6d2dÿo"!"#!ÿ !ÿtÿ "#"ÿ ÿ3p"
01221221331ÿ256789                                                   s0!Tÿ3" ÿ9 "Sÿ
                                                          ÿ ÿ ÿ ÿ ÿ ÿ                                                          ["#
                                                                                                                       2! "S
                                     $%&%'()ÿ+             ,-./0 ,-.12 ,-,03 ,-/41 ,-313 ,-545                                                  c"!T"
      5                     6789%':;%<')             ,-,54 ,-.05 ,-,35 ,-/,3 ,-.=/ ,-5/2                                               6d2d "# "!
                              >7'?%'(               ,-4/5 .-052 ,-440 .-0=. ,-/// ,-,53
     2!!"!"#           >78@7';ÿAB:'(7ÿ%'ÿ6<;:&ÿ
                             $%&%'()ÿAC887';ÿD7:8ÿ
                               EF78ÿG:8&%78ÿD7:8                  ,2H2        ,2H.           .=H4        .5H3         2H1           ÿ        ..      ,
                                    IC9J78ÿ<KÿLC?(7)B%M)             2           2              2           2           2          2          ÿ
                             N:@:';ÿLC?(7)B%MÿO<';B)ÿP             4H4         4H4            4H4         /H,        .1H4       ,1H4          ÿ
                                             6<;:&                /35          /3=            /=/        /=1         1,1        13.          3.      3
                                             A%F%&                ,=1          ,0,            ,02        ,50         /4,        /22          /3      1
                           U""S $7&<'V    A8%9% ':&
                                                                   3/           1/             2,          =3        .4,          20         34      3
      Q#!"ÿ                               WC M 78F%
                                                     )7?
  Rÿ ST"R                                X7&7:)7
                                             Y7:8%'()              ,4           ,/             ,1          ,.          ,.         .2         5.      1
                               >7'?%'(ÿA:)7)ÿP                    /14          /,0            //3        //4         /=0        /50          22      5
                              Z7%(B;7?ÿ$%&%'()ÿP                  /15          /,2            /22        /=0         1.0        1,=          1.      3
                                  6789%':;%<')                    /5=          /22            /52        /==      20 /21        132          10      5
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68%:&)ÿA<9M&7;7?                    ,4           .=             ,.          ,4          ,3         ,4         .=      /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $8<9ÿ$%&%'(ÿ;< A8       %9%':&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                             ,1      1
                                                                                             ou yr
                                                                                             ec v




                                             $7 &<'V               =H3         =H,            0H,         5H=         =H.        =H,
                                                                                                      2
                                                                                           D US




      0 "ÿ             ^%)M<)%;%<'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿP          ÿÿÿÿ.4H1 ÿÿÿÿ.4H0 ÿÿÿÿ.4H4 ÿÿÿÿÿ0H4 ÿÿÿÿÿ0H/ ÿÿÿÿÿ5H.                          .5      ,
                                                                                        w c
  7"[ÿ\0!T]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $8<9ÿ$%&%'(ÿ;<ÿ68%:&ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _A%F%&ÿE'&V`               ÿÿÿÿ,.H1 ÿÿÿÿ.0H4 ÿÿÿÿ,5H. ÿÿÿÿ,.H2 ÿÿÿÿ,/H, ÿÿÿÿ,5H5                          .=      2
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IC9J78ÿ_:'?ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 <KÿA%F%&ÿA:)7)ÿ                   0/           52             30          34          31         20
                                                                        is pr
                                                                              ch




                              EF78ÿ/ÿD7:8)ÿE&?ÿP                   3H1         1H3            /H3         /H,         /H.        /H=         .0      ,
                                                                           Ar


                                                                       n is




                               bF78:(7ÿIC9J78
                                                                    tio nt




                            <Kÿ$7&<'Vÿ^7K7'?:';)ÿ
                                                                  uc e
                                                                od um




       5!T                     $%&7?ÿM78ÿA:)7                    .H2         .H3            .H3         .H/         .H/        .H.
                                                              pr oc




                                 bF(Hÿ>87)7';ÿK<8ÿ
                                                            re d




                                 LC8VÿW7&7@;%<'                   /1H5        /,H4           /0H.        /.H=        13H=       15H2
                                                          er is
                                                             Th




                      LC8<8) >78@7';ÿI<;
                                 W7&7@;7?ÿ<8ÿ
                                 AB:&&7'(7?                       //H2        //H0           14H.        /,H=        13H4       14H5
                                                              rth
                                                           Fu




                                      ÿ""ÿÿ ÿ"["ÿUnÿop !ÿU""Sÿqnÿ!ÿpÿ2 "!ÿ ÿ5pp
        6VM7ÿ<K           6<;:& b                    e       A          ^          G            $         f          Y         g      L      h      i
          A%F%&             ,-.05            23 .4= 2,3                     3          .=          /4 ,15 205                    .4 ,0.           . .44
       A8%9%':&ÿ+              1.1            j 50              5.         == .,2                   0        .,          /         /    .4        /   .4
IE6GrÿA8%9%':&ÿ?:;:ÿ%'ÿ;B%)ÿM8<K%&7ÿ@<C';ÿ?7K7'?:';)ÿ8:;B78ÿ;B:'ÿ@:)7)ÿ:'?ÿ;B787K<87ÿl%&&ÿ'<;ÿ9:;@BÿM87F%<C)&VÿMCJ&%)B7?ÿ'C9J78)H
+ÿ$%&%'()ÿ%'ÿ;B7ÿkEF78:&&ÿA:)7&<:?ÿW;:;%);%@)kÿ)7@;%<'ÿ%'@&C?7ÿ@8%9%':&ÿ;8:')K78)-ÿlB%&7ÿK%&%'()ÿJVÿkI:;C87ÿ<KÿEKK7')7kÿ?<ÿ'<;H
 PÿW77ÿkGmM&:':;%<'ÿ<KÿW7&7@;7?ÿ6789)Hk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 34 of 95

                                                                  cd4dÿn!ÿ ÿtÿ !ÿÿso
01234ÿ67809186                                                        rY Rÿsÿ1  Qÿ
                                                           ÿ     ÿ        ÿ        ÿ     ÿ ÿ                                            6 Z!
                                                                                                                      4  Q
                                     "#$#%&'ÿ)             *+,-. /+0,1 /+,1/ /+/2, /+-,, /+*/3                                                 b R
      7                     4567#%89#:%'             -+-20 -+;2; -+-,0 /+1/, /+,*. 0+.11                                              cd4d ! 
                             <5%=#%&              2.+2/- 23+30; 2;+13. 2;+-0/ 2-+1,/ 23+-;0
     4!             <56>5%9ÿ?@8%&5ÿ#%ÿ4:98$ÿ
                             "#$#%&'ÿ?A665%9ÿB586ÿ
                               CD56ÿE86$#56ÿB586                   F3G/        F1G-           0G.         ,G2         .G.          ÿ        ,1      .
                                    HA7I56ÿ:JÿKA=&5'@#L'            2,          2,             2,          2,          2,        2,          ÿ
                             M8>8%9ÿKA=&5'@#LÿN:%9@'ÿO 2/G0                   .1G*           3*G1        3*G1        -;G0        ;G.         ÿ
                                             4:98$                 -*0         --1            -12        -3.         -.;        -;-         2/      .
                                             ?#D#$                 ;.;         30;            3;-        3/;         3;1        3/0         2-      2
                           S Q "5$:%T      ?6#7# %8$
                                                                   2,*         2.-            22;        2.;         2;2        2;1         23      .
      3! ÿ                                UA L 56D#
                                                     '5=
  Pÿ QRP                                V5$58'5
                                             W586#%&'               ,-          ,0             ,0          ..          .3        ,/         ;,      .
                               <5%=#%&ÿ?8'5'ÿO                  2+10* 2+,1* 2+,;3 2+.1* 2+..- 2+,,,                                         /       ,
                              X5#&@95=ÿ"#$#%&'ÿO                   -11         ;*,            ;20        ;/;         ;0/        -1-         2-      .
                                  4567#%89#:%'                     ;;,         ;3.            ;;,        ;*0      20 -1/        //;         2,      3
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46#8$'ÿ?:7L$595=                     ,1          2*             ,2          2/          ,2        2;         .*      -




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "6:7ÿ"#$#%&ÿ9: ?6       #7#%8$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            2-      .
                                                                                             ou yr
                                                                                             ec v




                                             "5 $:%T                /G3         /G2           /G*         /G2         /G-        /G,
                                                                                                      2
                                                                                           D US




      Y ÿ              ]#'L:'#9#:%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO           ÿÿÿÿÿ-G3 ÿÿÿÿÿ-G; ÿÿÿÿÿ/G. ÿÿÿÿÿ-G0 ÿÿÿÿÿ-G/ ÿÿÿÿ2.G*                        **      /
                                                                                        w c
  0Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "6:7ÿ"#$#%&ÿ9:ÿ46#8$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?#D#$ÿC%$T_               ÿÿÿÿ,.G* ÿÿÿÿ,-G0 ÿÿÿÿ,1G2 ÿÿÿÿ,3G* ÿÿÿÿ,2G, ÿÿÿÿ,,G,                         22      .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA7I56ÿ^8%=ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 :Jÿ?#D#$ÿ?8'5'ÿ                2+-/0 3+;,/ -+3/* /+0.- *+/;, /+;.-
                                                                        is pr
                                                                              ch




                              CD56ÿ.ÿB586'ÿC$=ÿO                  23G/        .;G0           3*G/        ;/G.        -,G,       -1G3        0.      0
                                                                           Ar


                                                                       n is




                               aD568&5ÿHA7I56
                                                                    tio nt




                            :Jÿ"5$:%Tÿ]5J5%=8%9'ÿ
                                                                  uc e
                                                                od um




       7R                     "#$5=ÿL56ÿ?8'5                     2G;         2G/           2G;         2G-         2G3        2G;
                                                              pr oc




                                 aD&Gÿ<65'5%9ÿJ:6ÿ
                                                            re d




                                 KA6TÿU5$5>9#:%                   31G;        ;0G1           ;2G3        --G.        ;,G2       ;*G1
                                                          er is
                                                             Th




                      KA6:6' <56>5%9ÿH:9
                                 U5$5>95=ÿ:6ÿ
                                 ?@8$$5%&5=                       31G*        3*G2           3;G/        3-G0        3-G-       3,G2
                                                              rth
                                                           Fu




                                      ÿÿÿ ÿZ ÿS mÿno  ÿS Qÿpmÿ6ÿoÿ4 ÿ ÿ7oo 
        4TL5ÿ:J           4:98$ a                    e       ?          ]          E            "         f          W         g     K      h      i
          ?#D#$             ;+/33 220 ,0* ,+2*1                            ,. ,,0 ,-/ -,0 3/0 ,1; -;2                                            F --3
       ?6#7#%8$ÿ)           2+/0/ 221 -0; 2// .-. 20,                                              3. 223               22       3,    2,       2,   ,-
HC4Eqÿ?6#7#%8$ÿ=898ÿ#%ÿ9@#'ÿL6:J#$5ÿ>:A%9ÿ=5J5%=8%9'ÿ689@56ÿ9@8%ÿ>8'5'ÿ8%=ÿ9@565J:65ÿk#$$ÿ%:9ÿ789>@ÿL65D#:A'$TÿLAI$#'@5=ÿ%A7I56'G
)ÿ"#$#%&'ÿ#%ÿ9@5ÿjCD568$$ÿ?8'5$:8=ÿU989#'9#>'jÿ'5>9#:%ÿ#%>$A=5ÿ>6#7#%8$ÿ968%'J56'+ÿk@#$5ÿJ#$#%&'ÿITÿjH89A65ÿ:JÿCJJ5%'5jÿ=:ÿ%:9G
 OÿU55ÿjElL$8%89#:%ÿ:JÿU5$5>95=ÿ4567'Gj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 35 of 95

                                                                  bc4cÿmÿ9ÿsÿ89ÿÿrn
01234ÿ1340167                                                       qX Qÿrÿ1 Pÿ
                                                       89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ                                                         79Y
                                                                                                                                   4 P
                                     !"#"$%&ÿ(           )*+,- )*,., /*001 2*0)- /*.1+ /*++.                                                  aQ
                           3456"$78"9$&           )*/10 )*,1. )*/0- /*++1 2*,2. 2*:)0                                               bc4c 9
                             ;4$<"$%             )*:,/ )*0.1 )*++1 /*00. )*1-/ )*+,.
     4            ;45=4$8ÿ>?7$%4ÿ"$ÿ3987#ÿ
                             !"#"$%&ÿ>@554$8ÿA475ÿ
                               BC45ÿD75#"45ÿA475                  E+1F2 E+0F: E.2F)                       ,F)         +F,          ÿ       +.      /
                                    G@6H45ÿ9IÿJ@<%4&?"K&               0          0              0          0           0          0        ÿ
                             L7=7$8ÿJ@<%4&?"KÿM9$8?&ÿN +,F+                   +,F:           2-F1        /1F1        2)F:        .F1        ÿ
                                             3987#                  --+        :/1            -.1        /0+         ).2        )+0        +,      /
                                             >"C"#                  )-/        -+1            ).:        2:2         20+        2,:        +0      2
                           RP !4#9$S     >5"6" $7#
                                                                     ,:        ..,             ,2        .1,         .2.        .+,        .,      /
      3  ÿ                               T@ K 45C"
                                                     &4<
  Oÿ89PQO                              U4#47&4
                                             V475"$%&                  .          .              .          .           .          .       ,2      ,
                               ;4$<"$%ÿ>7&4&ÿN                      :+/        :+-            -)2        -.1         -22        --.        .,      /
                              W4"%?84<ÿ!"#"$%&ÿN                 .*1+2 .*1,1                  0-/        )-)         ),)        ),+        .,      /
                                  3456"$78"9$&                      -:-        :20            -0-        )+0      20 /,.        /:1        /-      -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35"7#&ÿ>96K#484<                      ./         .)             ./          .+          ..        ./        /2      :




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !596ÿ!"#"$%ÿ89 >5       "6"$7#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           -/      0
                                                                                             ou yr
                                                                                             ec v




                                             !4 #9$S               ./F2       ..F-           .+F:        .1F-         ,F-       ..F-
                                                                                                      2
                                                                                           D US




      X ÿ             \"&K9&"8"9$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             >"C"#ÿN            ÿÿÿÿÿ0F. ÿÿÿÿÿ-F) ÿÿÿÿÿ:F. ÿÿÿÿÿ0F) ÿÿÿÿÿ0F- ÿÿÿÿÿ,F+                      //      /
                                                                                        w c
  0YÿZX Q[
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !596ÿ!"#"$%ÿ89ÿ35"7#ÿN
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ]>"C"#ÿB$#S^                ÿÿÿÿ++F, ÿÿÿÿ+1F: ÿÿÿÿ++F1 ÿÿÿÿ.,F+ ÿÿÿÿ.:F) ÿÿÿÿ.:F:                       /       .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               G@6H45ÿ]7$<ÿ_^ÿ
                                                                          pr ot
                                                                                 iv




                                 9Iÿ>"C"#ÿ>7&4&ÿ                    +/1        +:1            +-/        +/2         +:)        +-0
                                                                        is pr
                                                                              ch




                              BC45ÿ2ÿA475&ÿB#<ÿN                     )F)        -F2            -F0        :F1         0F2        :F,       /:      -
                                                                           Ar


                                                                       n is




                               `C457%4ÿG@6H45
                                                                    tio nt




                            9Iÿ!4#9$Sÿ\4I4$<7$8&ÿ
                                                                  uc e
                                                                od um




       Q                     !"#4<ÿK45ÿ>7&4                      .F0       +F.            .F0         +F1         .F:        .F0
                                                              pr oc




                                 `C%Fÿ;54&4$8ÿI95ÿ
                                                            re d




                                 J@5SÿT4#4=8"9$                    /.F-       2:F.           2:F,        /0F0        2:F0       /-F2
                                                          er is
                                                             Th




                      J@595& ;45=4$8ÿG98
                                 T4#4=84<ÿ95ÿ
                                 >?7##4$%4<                        2-F/       +,F0           2+F2        20F:        2+F2       +:F2
                                                             rth
                                                          Fu




                                            ÿÿÿ ÿYÿR lÿmn  ÿRPÿolÿ79ÿnÿ49ÿ ÿnn 
        3SK4ÿ9I           3987# `                    d       >           \         D             !        e          V         f     J     g      h
          >"C"#             2*.:, .2/                  ,/ .*.,:            .1          0,          ,2 2.. ++- /+2 .,,                           . /1+
       >5"6"$7#ÿ(           .*12)            +: )+)              ,0 ./)                0+          /2        +-           E .-         ,        :   ):
GB3Dpÿ>5"6"$7#ÿ<787ÿ"$ÿ8?"&ÿK59I"#4ÿ=9@$8ÿ<4I4$<7$8&ÿ578?45ÿ8?7$ÿ=7&4&ÿ7$<ÿ8?454I954ÿj"##ÿ$98ÿ678=?ÿK54C"9@&#SÿK@H#"&?4<ÿ$@6H45&F
(ÿ!"#"$%&ÿ"$ÿ8?4ÿiBC457##ÿ>7&4#97<ÿT878"&8"=&iÿ&4=8"9$ÿ"$=#@<4ÿ=5"6"$7#ÿ857$&I45&*ÿj?"#4ÿI"#"$%&ÿHSÿiG78@54ÿ9IÿBII4$&4iÿ<9ÿ$98F
 NÿT44ÿiDkK#7$78"9$ÿ9IÿT4#4=84<ÿ3456&Fi
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 36 of 95

                                                                  7c4cÿn!!"ÿ ÿtÿ !"!ÿÿso!
01234ÿ4670819                                                         rY Rÿs!ÿ1 !Qÿ
                                                           ÿ    ÿ       ÿ       ÿ    ÿ                       ÿ                      Z!"
                                                                                                                      4 !Q
                                     #$%$&'(ÿ*            +,-+./ +.-+01 +,-+,2 +,-+1. +3-4/5                          +0-,./                   b!R!
      6                     6789$&:;$<&(            +1-/1, +,-14/ +,-3+1 +1-4/1 +.-51,                          +0-505                7c4c !" !
                             =7&>$&'              +5-24, +5-/,5 +5-.3+ +5-04/ +,-5,3                          +,-,33
     4!!"              =78?7&;ÿ@A:&'7ÿ$&ÿ6<;:%ÿ
                             #$%$&'(ÿ@B887&;ÿC7:8ÿ
                               DE78ÿF:8%$78ÿC7:8                  12G,        5+G3           12G.        12G3         /G/          ÿ        0      +
                                    HB9I78ÿ<JÿKB>'7(A$L(            +/          +/             +/          +/          +/        +/          ÿ
                             M:?:&;ÿKB>'7(A$LÿN<&;A(ÿO ,4G5                   +.G2           5,G2        54G2        12G4       +.G,         ÿ
                                             6<;:%                 4,.         4//            4,,        4,,         00,        /45         3      5
                                             @$E$%                 1+0         154            152        120         13,        1.3         ,5     .
                           S!!Q #7%<&T     @8$9$ &:%
                                                                   1,2         102            112        1,,         ,54        .1.         1      5
      3"! ÿ                                UB L 78E$
                                                     (7>
  Pÿ QR!P                               V7%7:(7
                                             W7:8$&'(               00          /5             /,          /5          /1        0+         ++     5
                               =7&>$&'ÿ@:(7(ÿO                     31.         30+            33+        340         4.2        43+         +,     1
                              X7$'A;7>ÿ#$%$&'(ÿO                   .10         .44            ..,        .3/         3.4        305         /      5
                                  6789$&:;$<&(                     411         4.4            43/        453      20 025        /35         4      1
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68$:%(ÿ@<9L%7;7>                     55          50             5,          5.          51        52         +0     1




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #8<9ÿ#$%$&'ÿ;< @8       $9$&:%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            1      +
                                                                                             ou yr
                                                                                             ec v




                                             #7 %<&T                .G+        .G+            .G+         .G2         ,G3        ,G2
                                                                                                      2
                                                                                           D US




      Y! ÿ             ]$(L<($;$<&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿO           ÿÿÿÿÿ4G5 ÿÿÿÿÿ4G1 ÿÿÿÿÿ0G+ ÿÿÿÿÿ4G0 ÿÿÿÿÿ4G2 ÿÿÿÿÿ0G+                        54     1
                                                                                        w c
  0!Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #8<9ÿ#$%$&'ÿ;<ÿ68$:%ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^@$E$%ÿD&%T_               ÿÿÿÿ5+G1 ÿÿÿÿ51G, ÿÿÿÿ5+G3 ÿÿÿÿ52G, ÿÿÿÿ55G2 ÿÿÿÿ5,G/                         +.     .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HB9I78ÿ^:&>ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 <Jÿ@$E$%ÿ@:(7(ÿ                   1/4         10/            ,2.        105         141        115
                                                                        is pr
                                                                              ch




                              DE78ÿ1ÿC7:8(ÿD%>ÿO                    4G0         4G5            4G,        4G5         3G.        .G0        13     .
                                                                           Ar


                                                                       n is




                               aE78:'7ÿHB9I78
                                                                    tio nt




                            <Jÿ#7%<&Tÿ]7J7&>:&;(ÿ
                                                                  uc e
                                                                od um




       6 R                     #$%7>ÿL78ÿ@:(7                     +G+        +G5            +G5         +G5         +G+        +G+
                                                              pr oc




                                 aE'Gÿ=87(7&;ÿJ<8ÿ
                                                            re d




                                 KB8TÿU7%7?;$<&                   ,0G.        ,.G0           ,4G5        ,.G.        ,3G5       .2G4
                                                          er is
                                                             Th




                      KB8<8( =78?7&;ÿH<;
                                 U7%7?;7>ÿ<8ÿ
                                 @A:%%7&'7>                       ,2G/        14G0           14G4        10G4        1/G/       13G/
                                                              rth
                                                           Fu




                                      ÿ!!ÿÿ ÿ!Z!ÿS mÿno  ÿS!!Qÿpmÿ ÿoÿ4 !ÿ ÿ6oo 
        6TL7ÿ<J           6<;:% a                    d       @          ]          F             #        e          W         f     K      g    h
          @$E$%             3-432 +3+ +4+ +-,2,                            50 ,45 ,45 +-1/3 /.2 52+ 31+                                       +4 0.4
       @8$9$&:%ÿ*          +2-+33 ++2 /11 0-+24 12, 531 +21                                                  05           i ,+         ,5    +1+   .2
HD6Fqÿ@8$9$&:%ÿ>:;:ÿ$&ÿ;A$(ÿL8<J$%7ÿ?<B&;ÿ>7J7&>:&;(ÿ8:;A78ÿ;A:&ÿ?:(7(ÿ:&>ÿ;A787J<87ÿk$%%ÿ&<;ÿ9:;?AÿL87E$<B(%TÿLBI%$(A7>ÿ&B9I78(G
*ÿ#$%$&'(ÿ$&ÿ;A7ÿjDE78:%%ÿ@:(7%<:>ÿU;:;$(;$?(jÿ(7?;$<&ÿ$&?%B>7ÿ?8$9$&:%ÿ;8:&(J78(-ÿkA$%7ÿJ$%$&'(ÿITÿjH:;B87ÿ<JÿDJJ7&(7jÿ><ÿ&<;G
 OÿU77ÿjFlL%:&:;$<&ÿ<JÿU7%7?;7>ÿ6789(Gj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 37 of 95

                                                                  bc4cÿm!ÿ ÿsÿ9 !ÿÿrn
01234ÿ6140178                                                        qY Rÿrÿ1  Qÿ
                                                        9ÿ 9ÿ 9ÿ 9ÿ 9ÿ                                              9ÿ                        8 Z!
                                                                                                                             4  Q
                                     "#$#%&'ÿ)           **+,-. */+010 **+.** *0+/.* *2+**1                          *3+*.,                    6 R
                           4567#%89#:%'           *,+;/; **+*20 **+;-/ */+0*, *3+23,                          *2+,1,                 bc4c ! 
                             <5%=#%&              .+00, -+/*1 .+.2* -+2*- -+1;1                               -+,,0
     4!             <56>5%9ÿ?@8%&5ÿ#%ÿ4:98$ÿ
                             "#$#%&'ÿ?A665%9ÿB586ÿ
                               CD56ÿE86$#56ÿB586                  /-F;        *3F0           //F,         .F;        G.F0          ÿ        22      -
                                    HA7I56ÿ:JÿKA=&5'@#L'            *0          *0             *0          *0          *0        *0          ÿ
                             M8>8%9ÿKA=&5'@#LÿN:%9@'ÿO              3F2       */F,           /*F2        /3F0        *3F/        ,F*         ÿ
                                             4:98$                 ;2/         120            ;10 *+,/, *+*.0 *+,;1                         3       *
                                             ?#D#$                 /2,         0/1            /-1        /..         0,/        030         3.      .
                           S Q "5$:%T      ?6#7# %8$
                                                                   3;1         2,;            310        .33         -31        .31         *       *
      3! ÿ                                UA L 56D#
                                                     '5=
  Pÿ9 QRP                               V5$58'5
                                             W586#%&'              **0         **-            */*        *,1         **/         1-         -       *
                               <5%=#%&ÿ?8'5'ÿO                     3;-         222            2*/        2-;         .*2        201         01      .
                              X5#&@95=ÿ"#$#%&'ÿO                   ../         -20            .1.        -03         ;,,        -1-         2       *
                                  4567#%89#:%'                     ;00         ;2;            1*0        13- *+**; *+*.*
                                                                                                                  20                        2       /
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46#8$'ÿ?:7L$595=                     /*          /,             *1          /,          //        //         *2      /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "6:7ÿ"#$#%&ÿ9: ?6       #7#%8$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            2       /
                                                                                             ou yr
                                                                                             ec v




                                             "5 $:%T                2F/        2F2            2F.         3F3         3F0        3F0
                                                                                                      2
                                                                                           D US




      Y ÿ              ]#'L:'#9#:%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO           ÿÿÿÿÿ-F* ÿÿÿÿÿ.F* ÿÿÿÿÿ-F0 ÿÿÿÿÿ-F; ÿÿÿÿÿ-F2 ÿÿÿÿÿ.F0                        *0      *
                                                                                        w c
  0Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "6:7ÿ"#$#%&ÿ9:ÿ46#8$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?#D#$ÿC%$T_               ÿÿÿÿ*-F1 ÿÿÿÿ/,F3 ÿÿÿÿ/,F; ÿÿÿÿ*1F* ÿÿÿÿ/-F3 ÿÿÿÿ//F3                         */      3
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA7I56ÿ^8%=ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 :Jÿ?#D#$ÿ?8'5'ÿ                    1*          -*             ;,          ;-        *20        *-3
                                                                        is pr
                                                                              ch




                              CD56ÿ0ÿB586'ÿC$=ÿO                    0F-        /F0            /F;         0F/         2F/        2F,        /1      3
                                                                           Ar


                                                                       n is




                               aD568&5ÿHA7I56
                                                                    tio nt




                            :Jÿ"5$:%Tÿ]5J5%=8%9'ÿ
                                                                  uc e
                                                                od um




       R                     "#$5=ÿL56ÿ?8'5                     *F/        *F/            *F/         *F*         *F*        *F*
                                                              pr oc




                                 aD&Fÿ<65'5%9ÿJ:6ÿ
                                                            re d




                                 KA6TÿU5$5>9#:%                   21F1        23F3           20F/        2,F;        .2F2       2/F*
                                                          er is
                                                             Th




                      KA6:6' <56>5%9ÿH:9
                                 U5$5>95=ÿ:6ÿ
                                 ?@8$$5%&5=                       3.F/        3.F-           3,F1        30F*        01F/       30F,
                                                              rth
                                                           Fu




                                        ÿÿÿ ÿZ ÿS lÿmn  ÿS Qÿolÿ8ÿnÿ4 ÿ ÿnn 
        4TL5ÿ:J           4:98$ a                    d       ?          ]          E            "         e          W         f     K      g      h
          ?#D#$             3+3.0 */, */1 1/1                              *- *;; 0.; 20. 3/3 -0; 2/;                                            * 3;2
       ?6#7#%8$ÿ)           ;+303 /-1 .,2 .+-;, /2. 00*                                            02        2/          .        -    /3       0;   /*
HC4Epÿ?6#7#%8$ÿ=898ÿ#%ÿ9@#'ÿL6:J#$5ÿ>:A%9ÿ=5J5%=8%9'ÿ689@56ÿ9@8%ÿ>8'5'ÿ8%=ÿ9@565J:65ÿj#$$ÿ%:9ÿ789>@ÿL65D#:A'$TÿLAI$#'@5=ÿ%A7I56'F
)ÿ"#$#%&'ÿ#%ÿ9@5ÿiCD568$$ÿ?8'5$:8=ÿU989#'9#>'iÿ'5>9#:%ÿ#%>$A=5ÿ>6#7#%8$ÿ968%'J56'+ÿj@#$5ÿJ#$#%&'ÿITÿiH89A65ÿ:JÿCJJ5%'5iÿ=:ÿ%:9F
 OÿU55ÿiEkL$8%89#:%ÿ:JÿU5$5>95=ÿ4567'Fi
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 38 of 95

                                                                  4d9dÿn!!"ÿ5 ÿtÿ !"!ÿ5ÿso!
01234506ÿ18931 2                                                    rZ Sÿs!ÿ1 !Rÿ
                                                          ÿ   ÿ       ÿ       ÿ    ÿ ÿ                                           2 [!"
                                                                                                                     9 !R
                                     #$%$&'(ÿ*            +,-./ 0,/0/ 0,010 0,2/+ 0,0/. 0,+-.                                                 c!S!
                           3456$&78$9&(            0,00. +,10: 0,/;1 0,+:0 0,+.- 0,0<1                                              4d9d 5!" !
     5                        =4&>$&'              +,-:; +,1:. 0,+<- 0,2:2 0,21+ 0,2+/
     9!!"              =45?4&8ÿ@A7&'4ÿ$&ÿ3987%ÿ
                             #$%$&'(ÿ@B554&8ÿC475ÿ
                               DE45ÿF75%$45ÿC475                  +<G;         -G0            H:G.       H;G/        H/G1          ÿ       2:      0
                                    IB6J45ÿ9KÿLB>'4(A$M(           ;G;         ;G;             ;G;        ;G;         ;G;        ;G;        ÿ
                             N7?7&8ÿLB>'4(A$MÿO9&8A(ÿP +0G/                   +0G/           +2G0        0:G/         /G/        /G/        ÿ
                                             3987%                22-          2.<            :+<        :+-         :/+        21<        ..      -
                                             @$E$%                000          0;0            2/;        01-         0:+        0.:        .+      .
                           T!!R #4%9&U     @5$6$ &7%
                                                                   -+           -0             <:          -;        ++;         12        01      2
      8"! ÿ                                VB M 45E$
                                                     (4>
  Qÿ RS!Q                               W4%47(4
                                             X475$&'(              2;           22             21          2;          :;        :+        2+      :
                               =4&>$&'ÿ@7(4(ÿP                    22;          2;:            21.        :0.         :2;        :0/        ;.      <
                              Y4$'A84>ÿ#$%$&'(ÿP                  2//          2+:            22/        22-         2;<        22;        .1      -
                                  3456$&78$9&(                    :/;          2;/            2<:        2-1      20 21:        :+:        .:      <
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35$7%(ÿ@96M%484>                    +;           +;             00          +-          0+        +;        2-      ;




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #596ÿ#$%$&'ÿ89 @5       $6$&7%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           22      0
                                                                                             ou yr
                                                                                             ec v




                                             #4 %9&U              +/G0         -G2             1G2       +/G+         1G;        -G1
                                                                                                      2
                                                                                           D US




      Z! ÿ             ^$(M9($8$9&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP          ÿÿÿÿ+/G+ ÿÿÿÿ+/G; ÿÿÿÿÿ-G1 ÿÿÿÿÿ-G+ ÿÿÿÿÿ1G0 ÿÿÿÿ++G1                        -0      1
                                                                                        w c
  3![ÿ\Z S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #596ÿ#$%$&'ÿ89ÿ35$7%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%U`                      H ÿÿÿÿ:+G/                  H ÿÿÿÿ0<G2 ÿÿÿÿ0:G2               H        H      H
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB6J45ÿ_7&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 9Kÿ@$E$%ÿ@7(4(ÿ                  +:0          +:+            +2+        +22         +</        +2:
                                                                        is pr
                                                                              ch




                              DE45ÿ2ÿC475(ÿD%>ÿP                  ++G;        +/G-             -G.        -G2        +/G-        -G<       ;+      .
                                                                           Ar


                                                                       n is




                               bE457'4ÿIB6J45
                                                                    tio nt




                            9Kÿ#4%9&Uÿ^4K4&>7&8(ÿ
                                                                  uc e
                                                                od um




        S                     #$%4>ÿM45ÿ@7(4                    +G-         +G-             +G.        +G<         +G.        +G;
                                                              pr oc




                                 bE'Gÿ=54(4&8ÿK95ÿ
                                                            re d




                                 LB5UÿV4%4?8$9&                   ;+G;        :-G+           ;2G/        ;+G:        ;0G0       :1G:
                                                          er is
                                                             Th




                      LB595( =45?4&8ÿI98
                                 V4%4?84>ÿ95ÿ
                                 @A7%%4&'4>                       2<G;        2;G+           2;G:        2.G2        2<G/       2<G:
                                                             rth
                                                          Fu




                                      ÿ5!!ÿ5ÿ ÿ5![!ÿT mÿno  ÿT!!Rÿpmÿ2 ÿoÿ9 !ÿ ÿoo 
        3UM4ÿ9K           3987% b                    e       @          ^          F             #        f          X         g     L     h      i
          @$E$%             +,:;0 +;. +:/ :<1                              +<          -:          ;; +/: +2-                    +0 +0<         H +:/
       @5$6$&7%ÿ*              ;/-            0 0:-             0<         .-          <<          02        0.           H       0    ;       +:   +.
ID3Fqÿ@5$6$&7%ÿ>787ÿ$&ÿ8A$(ÿM59K$%4ÿ?9B&8ÿ>4K4&>7&8(ÿ578A45ÿ8A7&ÿ?7(4(ÿ7&>ÿ8A454K954ÿk$%%ÿ&98ÿ678?AÿM54E$9B(%UÿMBJ%$(A4>ÿ&B6J45(G
*ÿ#$%$&'(ÿ$&ÿ8A4ÿjDE457%%ÿ@7(4%97>ÿV878$(8$?(jÿ(4?8$9&ÿ$&?%B>4ÿ?5$6$&7%ÿ857&(K45(,ÿkA$%4ÿK$%$&'(ÿJUÿjI78B54ÿ9KÿDKK4&(4jÿ>9ÿ&98G
 PÿV44ÿjFlM%7&78$9&ÿ9KÿV4%4?84>ÿ3456(Gj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 39 of 95

                                                                  4d9dÿn!!"ÿ5 ÿtÿ !"!ÿ5ÿso!
01234506ÿ81931 2                                                    r[ Tÿs!ÿ1 !Sÿ
                                                          ÿ   ÿ       ÿ       ÿ    ÿ ÿ                                           2 \!"
                                                                                                                     9 !S
                                     #$%$&'(ÿ*            +,-./ /,001 /,23+ /,14/ +,-/+ /,5.5                                                 8!T!
                           6789$&:;$<&(            /,0/1 /,0+1 +,2.- /,14- /,154 /,53+                                              4d9d 5!" !
     5                        =7&>$&'              +,235 +,25+ /,25+ /,22- +,-50 +,/-3
     9!!"              =78?7&;ÿ@A:&'7ÿ$&ÿ6<;:%ÿ
                             #$%$&'(ÿ@B887&;ÿC7:8ÿ
                               DE78ÿF:8%$78ÿC7:8                   G3H.       /1H.            0H3        /4H+        G+H0          ÿ       3.      3
                                    IB9J78ÿ<KÿLB>'7(A$M(            3H.        3H.            3H.         3H.         3H.        3H.        ÿ
                             N:?:&;ÿLB>'7(A$MÿO<&;A(ÿP +3H1                   /+H-           /+H-        /+H-        /+H1        4H2        ÿ
                                             6<;:%                 3.0         41-            3-5        42.         331        34.        .1      .
                                             @$E$%                 42/         +50            4/0        4-.         4+3        4.5        42      4
                           U!!S #7%<&V     @8$9$ &:%
                                                                    .5          .2             13          0+        /-/         .2        0+      2
      Q"! ÿ                                WB M 78E$
                                                     (7>
  Rÿ ST!R                               X7%7:(7
                                             Y7:8$&'(               /0          /1             +-          /1          ++        /5        0.      1
                               =7&>$&'ÿ@:(7(ÿP                     044         034            3+-        3/2         300        302        35      0
                              Z7$'A;7>ÿ#$%$&'(ÿP                   423         44/            41+        4.+         3/0        413        .0      1
                                  6789$&:;$<&(                     4.5         40+            044        423      20 452        34+        ..      3
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68$:%(ÿ@<9M%7;7>                     /+          /3             /0          /3          /2        /0        4+      3




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #8<9ÿ#$%$&'ÿ;< @8       $9$&:%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           14      2
                                                                                             ou yr
                                                                                             ec v




                                             #7 %<&V              /4H-        /4H.           /+H4        /4H/        /+H3       /+H1
                                                                                                      2
                                                                                           D US




      [! ÿ             _$(M<($;$<&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ2H3 ÿÿÿÿÿ5H4 ÿÿÿÿ+4H0 ÿÿÿÿÿ5H3 ÿÿÿÿÿ2H. ÿÿÿÿÿ2H4                       +5      +
                                                                                        w c
  3!\ÿ][ T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #8<9ÿ#$%$&'ÿ;<ÿ68$:%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `@$E$%ÿD&%Va               ÿÿÿÿ+2H/            G ÿÿÿÿ+5H2 ÿÿÿÿ33H1 ÿÿÿÿ4.H/                     G        G      G
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB9J78ÿ̀:&>ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 <Kÿ@$E$%ÿ@:(7(ÿ                    11         31/            /+/        /+4         /-5        /+.
                                                                        is pr
                                                                              ch




                              DE78ÿ4ÿC7:8(ÿD%>ÿP                    4H/       /2H2             2H3        2H0         1H4        1H1       3.      .
                                                                           Ar


                                                                       n is




                               cE78:'7ÿIB9J78
                                                                    tio nt




                            <Kÿ#7%<&Vÿ_7K7&>:&;(ÿ
                                                                  uc e
                                                                od um




        T                     #$%7>ÿM78ÿ@:(7                     /H.        /H3            /H.         /H4         /H4        /H+
                                                              pr oc




                                 cE'Hÿ=87(7&;ÿK<8ÿ
                                                            re d




                                 LB8VÿW7%7?;$<&                   3+H-        35H.           33H-        33H/        .+H5       .+H1
                                                          er is
                                                             Th




                      LB8<8( =78?7&;ÿI<;
                                 W7%7?;7>ÿ<8ÿ
                                 @A:%%7&'7>                       44H/        33H+           4.H0        +0H+        41H-       4/H1
                                                             rth
                                                          Fu




                                      ÿ5!!ÿ5ÿ ÿ5!\!ÿU mÿno  ÿU!!Sÿpmÿ2 ÿoÿ9 !ÿ ÿoo 
        6VM7ÿ<K           6<;:% c                    e       @          _          F             #        f          Y         g     L     h      i
          @$E$%             /,0/3 /14                  14 4/.               +          53 /+- /3- /.0                            // +3+         + +20
       @8$9$&:%ÿ*              +.0           /-        03       +4         24          /2           1        +1          4        1    1        G   1
ID6Fqÿ@8$9$&:%ÿ>:;:ÿ$&ÿ;A$(ÿM8<K$%7ÿ?<B&;ÿ>7K7&>:&;(ÿ8:;A78ÿ;A:&ÿ?:(7(ÿ:&>ÿ;A787K<87ÿk$%%ÿ&<;ÿ9:;?AÿM87E$<B(%VÿMBJ%$(A7>ÿ&B9J78(H
*ÿ#$%$&'(ÿ$&ÿ;A7ÿjDE78:%%ÿ@:(7%<:>ÿW;:;$(;$?(jÿ(7?;$<&ÿ$&?%B>7ÿ?8$9$&:%ÿ;8:&(K78(,ÿkA$%7ÿK$%$&'(ÿJVÿjI:;B87ÿ<KÿDKK7&(7jÿ><ÿ&<;H
 PÿW77ÿjFlM%:&:;$<&ÿ<KÿW7%7?;7>ÿ6789(Hj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 40 of 95

                                                                  de9eÿo"!"#!ÿ2 !ÿuÿ "#"ÿ2 ÿtp"
01231456ÿ859 8 6                                                    s0!Tÿt" ÿ8 "Sÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                       6 ["#
                                                                                                                     9! "S
                                     $%&%'()ÿ+            ,-./. 0-12, 0-2.. 0-03/ 0-45. 2-2,0                                                 c"!T"
                           6789%':;%<')            ,-.05 0-1,. 0-0/. 0-00, 0-210 2-,,4                                              de9e 2"# "!
     2                         =7'>%'(              ,-520 ,-,/1 ,-25/ ,-2.4 0-310 0-44?
     9!!"!"#           =78@7';ÿAB:'(7ÿ%'ÿ6<;:&ÿ
                             $%&%'()ÿAC887';ÿD7:8ÿ
                               EF78ÿG:8&%78ÿD7:8                 H3,I, H32I1 H45I? H41I3 H4?I,                                     ÿ       /.      /
                                    JC9K78ÿ<LÿMC>(7)B%N)            40          40             40          40          40        40         ÿ
                             O:@:';ÿMC>(7)B%NÿP<';B)ÿQ              .I.        .I.            /I4        43I.        43I.        0I,        ÿ
                                             6<;:&                 2.0         ?1,            ?,.        ?,1         ?20        31/        /4      1
                                             A%F%&                 ?35         ?40            3/2        351         3,/        324        54      1
                           U""S $7&<'V    A8%9% ':&
                                                                    ,3          ,,             0/          ,/          0/        23        /3      1
      5#!"ÿ                               WC N 78F%
                                                     )7>
  Rÿ ST"R                                X7&7:)7
                                             Y7:8%'()               4,          40             41          33          3.        40        53      1
                               =7'>%'(ÿA:)7)ÿQ                     20.         22,            2?3        235         ?0?        ?24        55      1
                              Z7%(B;7>ÿ$%&%'()ÿQ                   ?,0         ?,2            ?23        ??,         ?3/        3/4        /.      1
                                  6789%':;%<')                     2.2         ?15            ?53        ?5.      20 ?,,        ?44        /.      1
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68%:&)ÿA<9N&7;7>                     4?          4?             4?          43          43          /       5?      /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $8<9ÿ$%&%'(ÿ;< A8       %9%':&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           ?2      ?
                                                                                             ou yr
                                                                                             ec v




                                             $7 &<'V              4.I2        44I5           4.I1        4.I/        4.I2        1I.
                                                                                                      2
                                                                                           D US




      0 "ÿ             ^%)N<)%;%<'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ           ÿÿÿÿÿ/I, ÿÿÿÿÿ/I3 ÿÿÿÿÿ1I? ÿÿÿÿÿ1I? ÿÿÿÿÿ/I5 ÿÿÿÿÿ1I.                       24      ?
                                                                                        w c
   "[ÿ\0!T]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $8<9ÿ$%&%'(ÿ;<ÿ68%:&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _A%F%&ÿE'&V`               ÿÿÿÿ3/I. ÿÿÿÿ31I, ÿÿÿÿ30I1 ÿÿÿÿ30I/ ÿÿÿÿ31I4 ÿÿÿÿ?4I.                        30      4
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC9K78ÿ_:'>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 <LÿA%F%&ÿA:)7)ÿ                   ,,5 4-..2 4-./0 4-.?0                             ??5        ?23
                                                                        is pr
                                                                              ch




                              EF78ÿ?ÿD7:8)ÿE&>ÿQ                  43I2        41I3           34I4        3.I,         /I?        /I5       04      ,
                                                                           Ar


                                                                       n is




                               bF78:(7ÿJC9K78
                                                                    tio nt




                            <Lÿ$7&<'Vÿ^7L7'>:';)ÿ
                                                                  uc e
                                                                od um




       !T                     $%&7>ÿN78ÿA:)7                     4I2        4I?            4I?         4I2         4I?        4I3
                                                              pr oc




                                 bF(Iÿ=87)7';ÿL<8ÿ
                                                            re d




                                 MC8VÿW7&7@;%<'                   53I4        21I,           22I0        ,?I2        ,?I4       22I/
                                                          er is
                                                             Th




                      MC8<8) =78@7';ÿJ<;
                                 W7&7@;7>ÿ<8ÿ
                                 AB:&&7'(7>                       0.I5        2/I5           20I2        04I0        04I?       2?I0
                                                             rth
                                                          Fu




                                      ÿ2""ÿ2ÿ ÿ2"["ÿUnÿop !ÿU""Sÿqnÿ6!ÿpÿ9 "!ÿ ÿpp
        6VN7ÿ<L           6<;:& b                    f       A          ^          G            $         g          Y         h     M     i      j
          A%F%&             ?-,44 32? 443 513                              33          54 3?0 233 312 4.2 522                                  2? 031
       A8%9%':&ÿ+              ,?0            H 42? 434 4?1 4.1                                    22        25          4        5    ?        ,   40
JE6GrÿA8%9%':&ÿ>:;:ÿ%'ÿ;B%)ÿN8<L%&7ÿ@<C';ÿ>7L7'>:';)ÿ8:;B78ÿ;B:'ÿ@:)7)ÿ:'>ÿ;B787L<87ÿl%&&ÿ'<;ÿ9:;@BÿN87F%<C)&VÿNCK&%)B7>ÿ'C9K78)I
+ÿ$%&%'()ÿ%'ÿ;B7ÿkEF78:&&ÿA:)7&<:>ÿW;:;%);%@)kÿ)7@;%<'ÿ%'@&C>7ÿ@8%9%':&ÿ;8:')L78)-ÿlB%&7ÿL%&%'()ÿKVÿkJ:;C87ÿ<LÿELL7')7kÿ><ÿ'<;I
 QÿW77ÿkGmN&:':;%<'ÿ<LÿW7&7@;7>ÿ6789)Ik
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 41 of 95

                                                                  deeÿo#"#$"ÿ2 "ÿuÿ!#$#ÿ2!ÿtp#
01231456ÿ89 9 6                                                      s0 "Uÿt#!ÿ9!#Tÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                 6\#$
                                                                                                                      "!#T
                                     %&'&()*ÿ,             -./0/ -.123 -./34 -.53- -.561 5.750                                                8#"U#
                           89:;&(<=&>(*             -.-/4 -.-7- -.136 -./60 -.5// 5.76/                                              dee 2#$#"
     2!                         ?9(@&()               5.055 5.000 5.646 5.346 5.2/7 5.34/
       ""#"#$          ?9:A9(=ÿBC<()9ÿ&(ÿ8>=<'ÿ
                             %&'&()*ÿBD::9(=ÿE9<:ÿ
                               FG9:ÿH<:'&9:ÿE9<:                   I0J6 I54J7                 I2J7 I5/J7 I5/J3                      ÿ       23      2
                                    KD;L9:ÿ>MÿND@)9*C&O*              6          6               6          6           6          6         ÿ
                             P<A<(=ÿND@)9*C&OÿQ>(=C*ÿR              /J/        /J/             6J7       5-J/        5-J/       5-J/         ÿ
                                             8>=<'                 354         375            353        314         312        607         63      6
                                             B&G&'                 174         635            104        107         142        12-         10      -
                           V##T %9'>(W    B:&;& (<'
                                                                    4-         5//              43       55/         5/0          45        12      3
      5$"#ÿ                                XD O 9:G&
                                                     *9@
  Sÿ!TU#S                               Y9'9<*9
                                             Z9<:&()*               14          65              3-         3/          61         10        17      3
                               ?9(@&()ÿB<*9*ÿR                     6-4         666            105        172         6/-        173         26      4
                              [9&)C=9@ÿ%&'&()*ÿR                   6-5         603            6/0        622         641        174         3-      6
                                  89:;&(<=&>(*                     33-         301            347        35-      20 3-3        643         17      5
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               8:&<'*ÿB>;O'9=9@                     52          -1              54         53          -/         56        61      2




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       %:>;ÿ%&'&()ÿ=> B:       &;&(<'
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            54      5
                                                                                             ou yr
                                                                                             ec v




                                             %9 '>(W                0J3        2J2             0J1        2J2         2J3        0J6
                                                                                                      2
                                                                                           D US




      0!#ÿ             _&*O>*&=&>(                                                     ith op
                                                                                                    /
                                                                                                 21



                                             B&G&'ÿR           ÿÿÿÿÿ7J/ ÿÿÿÿÿ7J0 ÿÿÿÿÿ4J- ÿÿÿÿÿ0J4 ÿÿÿÿÿ0J- ÿÿÿÿÿ4J-                        -4      5
                                                                                        w c
   #\ÿ]0 "U^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             %:>;ÿ%&'&()ÿ=>ÿ8:&<'ÿR
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `B&G&'ÿF('Wa               ÿÿÿÿ-4J2 ÿÿÿÿ-4J3 ÿÿÿÿ17J/ ÿÿÿÿ16J6 ÿÿÿÿ-7J4                         I         I      I
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               KD;L9:ÿ̀<(@ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 >MÿB&G&'ÿB<*9*ÿ                    26          74              0/         60          63         25
                                                                        is pr
                                                                              ch




                              FG9:ÿ1ÿE9<:*ÿF'@ÿR                    6J-        2J6             3J3        1J2         1J6        6J3        -1      5
                                                                           Ar


                                                                       n is




                               cG9:<)9ÿKD;L9:
                                                                    tio nt




                            >Mÿ%9'>(Wÿ_9M9(@<(=*ÿ
                                                                  uc e
                                                                od um




        "U                    %&'9@ÿO9:ÿB<*9                     5J1        5J6             5J-        5J6         5J1        5J-
                                                              pr oc




                                 cG)Jÿ?:9*9(=ÿM>:ÿ
                                                            re d




                                 ND:WÿX9'9A=&>(                   10J4        11J7           15J4        14J-        17J5       10J0
                                                          er is
                                                             Th




                      ND:>:* ?9:A9(=ÿK>=
                                 X9'9A=9@ÿ>:ÿ
                                 BC<''9()9@                       1/J6        13J6           13J1        16J2        6-J0       6/J2
                                                              rth
                                                           Fu




                                      ÿ2##ÿ2ÿ!ÿ2#\#ÿVnÿop!"ÿV##Tÿqnÿ6"ÿpÿ#"ÿ!ÿpp
        8WO9ÿ>M           8>=<' c                    f       B          _          H             %        g          Z         h      N     i      j
          B&G&'             5.660 567                  65 303               -          -2          71 5//               35       17 -1/          I 565
       B:&;&(<'ÿ,              1-5            5 553             61         24          -0          50        54          3         3    0        1   5-
KF8HrÿB:&;&(<'ÿ@<=<ÿ&(ÿ=C&*ÿO:>M&'9ÿA>D(=ÿ@9M9(@<(=*ÿ:<=C9:ÿ=C<(ÿA<*9*ÿ<(@ÿ=C9:9M>:9ÿl&''ÿ(>=ÿ;<=ACÿO:9G&>D*'WÿODL'&*C9@ÿ(D;L9:*J
,ÿ%&'&()*ÿ&(ÿ=C9ÿkFG9:<''ÿB<*9'><@ÿX=<=&*=&A*kÿ*9A=&>(ÿ&(A'D@9ÿA:&;&(<'ÿ=:<(*M9:*.ÿlC&'9ÿM&'&()*ÿLWÿkK<=D:9ÿ>MÿFMM9(*9kÿ@>ÿ(>=J
 RÿX99ÿkHmO'<(<=&>(ÿ>MÿX9'9A=9@ÿ89:;*Jk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 42 of 95

                                                                  cddÿnÿ9ÿtÿ89ÿÿso
0120ÿ40561754                                                       rY Rÿsÿ7 Qÿ
                                                       89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ                                                         49Z
                                                                                                                                    Q
                                     !"#"$%&ÿ(           )*+,, ,*-.) ,*/.+ 0*/,/ 0*-,) 0*.-/                                                  bR
      0                     1234"$56"7$&           -*/). -*+8) 0*0)9 ,*0)8 ,*9/: ,*-..                                               cdd 9
                             ;2$<"$%             9*::, )*,00 0*+-, 0*9:, )*:/: :*+9-
                 ;23=2$6ÿ>?5$%2ÿ"$ÿ1765#ÿ
                             !"#"$%&ÿ>@332$6ÿA253ÿ
                               BC23ÿD53#"23ÿA253                  E+,F8        9F0           ..F/        E+F+        E9F)          ÿ       )+      0
                                    G@4H23ÿ7IÿJ@<%2&?"K&            ++          ++             ++          ++          ++        ++         ÿ
                             L5=5$6ÿJ@<%2&?"KÿM7$6?&ÿN              8F8        8F8            8F8        +.F8        ++F/       +:F-        ÿ
                                             1765#                 009         ,/9            /9/        ,-)         0/+        ,-8        ,,      /
                                             >"C"#                 ,0:         //9            .98        /0.         /--        /0.        ,,      0
                           SQ !2#7$T     >3"4" $5#
                                                                    )+          )8             0/          -/          90        -0        /,      ,
      O  ÿ                               U@ K 23C"
                                                     &2<
  Pÿ89QRP                              V2#25&2
                                             W253"$%&               ,8          ,8             08          0+          ,-        ,/        .:      /
                               ;2$<"$%ÿ>5&2&ÿN                     --9         0-:            ,:+        0,/         )+.        )0,        .+      .
                              X2"%?62<ÿ!"#"$%&ÿN                   /0-         /,.            /+9        /).         ,/9        /9)        0/      0
                                  1234"$56"7$&                     :)8         :/:            08)        ,+0      20 ,,9        ,/-        0/      /
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               13"5#&ÿ>74K#262<                     +8          +.             +.          ++          +/          9       )-      :




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !374ÿ!"#"$%ÿ67 >3       "4"$5#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           /0      ,
                                                                                             ou yr
                                                                                             ec v




                                             !2 #7$T                -F:        :F-            -F-         :F9         -F,        9F.
                                                                                                      2
                                                                                           D US




      Y ÿ             ]"&K7&"6"7$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             >"C"#ÿN           ÿÿÿÿ.:F) ÿÿÿÿ+)F- ÿÿÿÿ+.F9 ÿÿÿÿ+8F/ ÿÿÿÿÿ9F9 ÿÿÿÿÿ9F,                       ,9      0
                                                                                        w c
  6Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !374ÿ!"#"$%ÿ67ÿ13"5#ÿN
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^>"C"#ÿB$#T_                ÿÿÿÿ/0F, ÿÿÿÿ/8F) ÿÿÿÿ.)F: ÿÿÿÿ.+F, ÿÿÿÿ+-F)                        E        E      E
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               G@4H23ÿ^5$<ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 7Iÿ>"C"#ÿ>5&2&ÿ                 .*).. +*:.0 +*+,0 +*/+: +*80:                                  0-+
                                                                        is pr
                                                                              ch




                              BC23ÿ/ÿA253&ÿB#<ÿN                   .-F0       .9F,           .,F9        .0F,        +-F.        9F0       0/      -
                                                                           Ar


                                                                       n is




                               aC235%2ÿG@4H23
                                                                    tio nt




                            7Iÿ!2#7$Tÿ]2I2$<5$6&ÿ
                                                                  uc e
                                                                od um




       0R                     !"#2<ÿK23ÿ>5&2                     +F)        +F)            +F0         +F0         +F,        +F,
                                                              pr oc




                                 aC%Fÿ;32&2$6ÿI73ÿ
                                                            re d




                                 J@3TÿU2#2=6"7$                    ,/F8       /:F9           ,8F9        0/F+        ,0F9       ,-F)
                                                          er is
                                                             Th




                      J@373& ;23=2$6ÿG76
                                 U2#2=62<ÿ73ÿ
                                 >?5##2$%2<                        /:F8       /0F,           /)F/        ,0F)        ,8F,       //F+
                                                             rth
                                                          Fu




                                            ÿÿÿ ÿZÿS mÿno  ÿSQÿpmÿ49ÿoÿ9ÿ ÿ0oo 
        1TK2ÿ7I           1765# a                    e       >          ]          D            !         f          W         g     J     h      i
          >"C"#             /*-:. ,:, /00 090                              +-          +9 /)/ .9/ ,0. +), ,.,                                   / :+.
       >3"4"$5#ÿ(              9/+           +9 ,++              )0 ..0                :9          .)        ,,          +       +:    :        :   /8
GB1Dqÿ>3"4"$5#ÿ<565ÿ"$ÿ6?"&ÿK37I"#2ÿ=7@$6ÿ<2I2$<5$6&ÿ356?23ÿ6?5$ÿ=5&2&ÿ5$<ÿ6?232I732ÿk"##ÿ$76ÿ456=?ÿK32C"7@&#TÿK@H#"&?2<ÿ$@4H23&F
(ÿ!"#"$%&ÿ"$ÿ6?2ÿjBC235##ÿ>5&2#75<ÿU656"&6"=&jÿ&2=6"7$ÿ"$=#@<2ÿ=3"4"$5#ÿ635$&I23&*ÿk?"#2ÿI"#"$%&ÿHTÿjG56@32ÿ7IÿBII2$&2jÿ<7ÿ$76F
 NÿU22ÿjDlK#5$56"7$ÿ7IÿU2#2=62<ÿ1234&Fj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 43 of 95

                                                                  5c4cÿm!ÿ ÿsÿ !ÿÿrn
0120ÿ40561789                                                       qY Rÿrÿ7  Qÿ
                                                          ÿ    ÿ        ÿ        ÿ     ÿ ÿ                                             9 Z!
                                                                                                                     4  Q
                                     "#$#%&'ÿ)            *+,-. /+0/1 /+/23 /+2.4 *+1.0 ,+/4,                                                 b R
      0                     5678#%9:#;%'            /+4.. /+204 /+-2, 2+0.0 *+*33 /+-21                                              5c4c ! 
                             <6%=#%&              *+*1- 0+3-4 *+.10 0+/.0 0+3/. 11+.,0
     4!             <67>6%:ÿ?@9%&6ÿ#%ÿ5;:9$ÿ
                             "#$#%&'ÿ?A776%:ÿB697ÿ
                               CD67ÿE97$#67ÿB697                  22F3 12-F3 141F0 14/F0                             /-F.          ÿ       2       1
                                    GA8H67ÿ;IÿJA=&6'@#K'              ,           ,              ,          ,           ,          ,        ÿ
                             L9>9%:ÿJA=&6'@#KÿM;%:@'ÿN              3F3        1F.           12F3        24F3        /.F0       22F0        ÿ
                                             5;:9$                 ,4*         -**            -14        -12         004 1+3-4             4       1
                                             ?#D#$                 0-*         /*/            /12        2.3         *4,        .-,        -       1
                           S Q "6$;%T      ?7#8# %9$
                                                                    ,1          0-             02          .*          .1        02        -/      *
      O! ÿ                                UA K 67D#
                                                     '6=
  Pÿ QRP                                V6$69'6
                                             W697#%&'               2.          2.             /1          20          2*        24        4*      *
                               <6%=#%&ÿ?9'6'ÿN                     ,20         ,,1            ,*4        .24         ,,3 1+-.,             4       1
                              X6#&@:6=ÿ"#$#%&'ÿN                   -/*         -31            /0-        -3/         *-2        ,24        -       1
                                  5678#%9:#;%'                     -43         -3.            -2.        /43      20 ,24        -2,        40      4
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57#9$'ÿ?;8K$6:6=                     22          21             2*          2-          /4        /3        ,       1




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "7;8ÿ"#$#%&ÿ:; ?7       #8#%9$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           *2      4
                                                                                             ou yr
                                                                                             ec v




                                             "6 $;%T                0F4        ,F2            .F3         ,F-        13F0       11F4
                                                                                                      2
                                                                                           D US




      Y ÿ              ]#'K;'#:#;%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿN           ÿÿÿÿÿ.F1 ÿÿÿÿÿ.F2 ÿÿÿÿÿ,F, ÿÿÿÿÿ.F* ÿÿÿÿ-1F* ÿÿÿÿÿ.F,                       4/      *
                                                                                        w c
  6Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "7;8ÿ"#$#%&ÿ:;ÿ57#9$ÿN
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?#D#$ÿC%$T_               ÿÿÿÿ2.F4 ÿÿÿÿ//F3 ÿÿÿÿ//F1 ÿÿÿÿ/2F- ÿÿÿÿ/1F- ÿÿÿÿ/-F2                        /0      /
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               GA8H67ÿ^9%=ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 ;Iÿ?#D#$ÿ?9'6'ÿ                   14*         233            /3. /+*12              /*4        4*.
                                                                        is pr
                                                                              ch




                              CD67ÿ/ÿB697'ÿC$=ÿN                    2F*         /F2            4F3       4*F/         *F2        4F2       /3      /
                                                                           Ar


                                                                       n is




                               aD679&6ÿGA8H67
                                                                    tio nt




                            ;Iÿ"6$;%Tÿ]6I6%=9%:'ÿ
                                                                  uc e
                                                                od um




       0R                     "#$6=ÿK67ÿ?9'6                     1F4        1F-            1F/         1F4         1F-        1F4
                                                              pr oc




                                 aD&Fÿ<76'6%:ÿI;7ÿ
                                                            re d




                                 JA7TÿU6$6>:#;%                   41F0        02F1           44F3        -4F-        */F,       41F,
                                                          er is
                                                             Th




                      JA7;7' <67>6%:ÿG;:
                                 U6$6>:6=ÿ;7ÿ
                                 ?@9$$6%&6=                       /.F,        //F,           -3F0        /4F-        -0F3       41F3
                                                             rth
                                                          Fu




                                      ÿÿÿ ÿZ ÿS lÿmn  ÿS Qÿolÿ9ÿnÿ4 ÿ ÿ0nn 
        5TK6ÿ;I           5;:9$ a                    d       ?          ]          E             "        e          W         f     J     g      h
          ?#D#$             0+4,* -3, 4+332 -//                            1,          .0 2,4 2,3 1,-                            4, 4*3         / 24,
       ?7#8#%9$ÿ)              40*            1 24,             /, 130                 4*          1*        -.          2       10    ,        -   23
GC5Epÿ?7#8#%9$ÿ=9:9ÿ#%ÿ:@#'ÿK7;I#$6ÿ>;A%:ÿ=6I6%=9%:'ÿ79:@67ÿ:@9%ÿ>9'6'ÿ9%=ÿ:@676I;76ÿj#$$ÿ%;:ÿ89:>@ÿK76D#;A'$TÿKAH$#'@6=ÿ%A8H67'F
)ÿ"#$#%&'ÿ#%ÿ:@6ÿiCD679$$ÿ?9'6$;9=ÿU:9:#':#>'iÿ'6>:#;%ÿ#%>$A=6ÿ>7#8#%9$ÿ:79%'I67'+ÿj@#$6ÿI#$#%&'ÿHTÿiG9:A76ÿ;IÿCII6%'6iÿ=;ÿ%;:F
 NÿU66ÿiEkK$9%9:#;%ÿ;IÿU6$6>:6=ÿ5678'Fi
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 44 of 95

                                                                 ab3bÿlÿ8ÿrÿ78ÿÿqm
012213311ÿ1530162                                                    pW9Pÿqÿ199Oÿ
                                                       789ÿ 789ÿ 789ÿ 789ÿ 789ÿ 789ÿ                                                        28X
                                                                                                                                       399O
                                     !"!#$%ÿ'             ()*+( (),++ ()-.. ()-// ()**. ()-01                                                `P9
                          2345!#67!8#%             ()*11 ()(** (),*+ ()+0- ()+9( ()-*-                                             ab3b 8
                            :3#;!#$               (),,. ()0*, ()/+. ()(01 ()/,1 (),++
    3            :34<3#7ÿ=>6#$3ÿ!#ÿ2876"ÿ
                             !"!#$%ÿ=?443#7ÿ@364ÿ
                              AB34ÿC64"!34ÿ@364                   D.E1 D+9E.                 D-E9        (E+ D+-E0                ÿ       90       1
                                   F?5G34ÿ8HÿI?;$3%>!J%              ,          ,               ,          ,           ,          ,        ÿ
                            K6<6#7ÿI?;$3%>!JÿL8#7>%ÿM              1E.        ,E(             -E-        -E-        +(E-        /E(        ÿ
                                            2876"                 /9(         ,-(            /(-        /-.         /90        /+1        9(       9
                                            =!B!"                 (90         */-            (9-        (*+         (*/        (,-        90       0
                           Q9O          =4!5! #6"
                                             3"8#R                +9/         +*/            +(0        +/0         (-,        +/.        +,       +
     59ÿ                               S? J 34B!
                                                    %3;
  Nÿ78OPN                             T3"36%3
                                            U364!#$%               *-          (0             *(          *-          (.         +0       99       0
                              :3#;!#$ÿ=6%3%ÿM                     ,+(         ,91            /0/        /,1         /.+        ,-(        /9       ,
                             V3!$>73;ÿ!"!#$%ÿM                    /09         /,.            /++        /(0         ,-/        /9-        *(       (
                                 2345!#67!8#%                     /1,         //1            ,-9        /*9      20 /*(        /-9        9,       0
                                                                                                           /1 e




                                                                                                                  .
                                                                                                               on
                                                                                                        12 fag
                                                                                                              4/
                              24!6"%ÿ=85J"373;                     ++          ++             +,           .          ++          1       10       .




                                                                                                             si
                                                                                                     er t.
                                                                                                   ed ol




                                                                                                          is
                                                                                                 t p igh
                         485ÿ!"!#$ÿ78 =4      !5!#6"
                                                                                                id K




                                                                                                        m
                                                                                                       0
                                                                                                                                          9(       ,
                                                                                            ou yr
                                                                                            ec v




                                             3 "8#R                .E9       +-E,           +-E0         .E.         .E9       ++E,
                                                                                                     2
                                                                                          D US




     W9ÿ             [!%J8%!7!8#                                                     ith op
                                                                                                   /
                                                                                                21



                                            =!B!"ÿM           ÿÿÿÿ+*E+ ÿÿÿÿ+(E+ ÿÿÿÿ+(E1 ÿÿÿÿ+(E( ÿÿÿÿ++E0 ÿÿÿÿ++E9                       1.       0
                                                                                       w c
  0XÿYW9PZ
                                                                                      12 in




                                                                                              /

                                                                                    d by
                                                                                           12




                              485ÿ!"!#$ÿ78ÿ24!6"ÿM
                                                                                 C ited




                                                                                 ite d
                                                                                       on




                                  \=!B!"ÿA#"R]                ÿÿÿÿ**E/ ÿÿÿÿ(/E. ÿÿÿÿ(,E, ÿÿÿÿ(0E1 ÿÿÿÿ(,E9                        D        D       D
                                                                              ib te
                                                                             20 C




                                                                           oh ec
                                                                                   ed
                                                                                   r4




                              F?5G34ÿ\6#;ÿ^]ÿ
                                                                         pr ot
                                                                                iv




                                8Hÿ=!B!"ÿ=6%3%ÿ                   +-*          1(            +-+          9*          0+         1-
                                                                       is pr
                                                                             ch




                             AB34ÿ*ÿ@364%ÿA";ÿM                    9E+        *E,             9E-        /E*         ,E1        /E.       (0       (
                                                                          Ar


                                                                      n is




                              _B346$3ÿF?5G34
                                                                   tio nt




                           8Hÿ3"8#Rÿ[3H3#;6#7%ÿ
                                                                 uc e
                                                               od um




      P                      !"3;ÿJ34ÿ=6%3                     +E.        +E1             +E1        +E9         +E9        +E0
                                                             pr oc




                                _B$Eÿ:43%3#7ÿH84ÿ
                                                           re d




                                I?4RÿS3"3<7!8#                    ,*E+       *1E+           *9E*        (9E*        *0E-       /,E0
                                                         er is
                                                            Th




                     I?484% :34<3#7ÿF87
                                S3"3<73;ÿ84ÿ
                                =>6""3#$3;                        ,*E-       (1E0           (.E-        *0E(        *9E+       *9E-
                                                             rth
                                                          Fu




                                           ÿÿÿ9ÿX9ÿQ9kÿlm99ÿQ9Oÿnkÿ28ÿmÿ38ÿ9ÿmm9
       2RJ3ÿ8H            2876" _                   c       =          [          C                      d          U         e     I     f        g
         =!B!"             +)(,(            00        0, (.9               9          +.          0( +/- +,,                    (+ (9.         (       0.
      =4!5!#6"ÿ'              1/+            9 /-*                0 (+,               (/           0        */          (       ++    ,        .       +9
FA2Coÿ=4!5!#6"ÿ;676ÿ!#ÿ7>!%ÿJ48H!"3ÿ<8?#7ÿ;3H3#;6#7%ÿ467>34ÿ7>6#ÿ<6%3%ÿ6#;ÿ7>343H843ÿi!""ÿ#87ÿ567<>ÿJ43B!8?%"RÿJ?G"!%>3;ÿ#?5G34%E
'ÿ!"!#$%ÿ!#ÿ7>3ÿhAB346""ÿ=6%3"86;ÿS767!%7!<%hÿ%3<7!8#ÿ!#<"?;3ÿ<4!5!#6"ÿ746#%H34%)ÿi>!"3ÿH!"!#$%ÿGRÿhF67?43ÿ8HÿAHH3#%3hÿ;8ÿ#87E
 MÿS33ÿhCjJ"6#67!8#ÿ8HÿS3"3<73;ÿ2345%Eh
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 45 of 95

                                                                  cd3dÿ7!ÿ ÿsÿ9 !ÿÿrn
012213311ÿ567781                                                    q5 Sÿrÿ1  Rÿ
                                                        9ÿ 9ÿ 9ÿ 9ÿ 9ÿ 9ÿ                                                                     2 Z!
                                                                                                                             3  R
                                     "#$#%&'ÿ)            *+,-. -+/01 -+,2* *+/1. *+*3* .+2*1                                                  b S
                           4567#%89#:%'            *+13- -+/,2 -+101 *+.0; *+*32 .+32,                                               cd3d ! 
                             <5%=#%&              *+.** *+.,- *+/,2 .+2/. .+02* *+/*;
     3!             <56>5%9ÿ?@8%&5ÿ#%ÿ4:98$ÿ
                             "#$#%&'ÿ?A665%9ÿB586ÿ
                               CD56ÿE86$#56ÿB586                 F*/G0 F-3G; F,,G2                       F;G. F.1G-                 ÿ       0,      2
                                    HA7I56ÿ:JÿKA=&5'@#L'             ,           ,              ,           ,           ,          ,         ÿ
                             M8>8%9ÿKA=&5'@#LÿN:%9@'ÿO             ;G2         2G-            2G,        .0G-         -G-        /G/         ÿ
                                             4:98$                ;/0          33.            03-        1.-         1;0        ,0.         ,.      *
                                             ?#D#$                1/1          ;;*            310        -;,         ,/.        -13         ,.      ,
                           T R "5$:%U      ?6#7# %8$
                                                                   ;.           1;             ;;          00          20         ;2        1/      3
      P! ÿ                                VA L 56D#
                                                     '5=
  Qÿ9 RSQ                               W5$58'5
                                             X586#%&'              ,-           1,             1/          ;.          3/         1;        *.      .
                               <5%=#%&ÿ?8'5'ÿO                    1-.          1-;            1.*        ,31         ,3-        1/3         ,1      ,
                              Y5#&@95=ÿ"#$#%&'ÿO                  1.-          121            3.2        ,;*         1/0        ,-,         -0      -
                                  4567#%89#:%'                    ;,-          3;*            02;        1,3      20 13/        ,,2         1.      *
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46#8$'ÿ?:7L$595=                    *,           */             -.          *-          *2         .2        *-      -




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "6:7ÿ"#$#%&ÿ9: ?6       #7#%8$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            0;      2
                                                                                             ou yr
                                                                                             ec v




                                             "5 $:%U              .0G2        .0G;           .3G;        .1G1        .*G/       .1G.
                                                                                                      2
                                                                                           D US




      5 ÿ              ]#'L:'#9#:%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO          ÿÿÿÿ.*G- ÿÿÿÿ.*G, ÿÿÿÿ..G. ÿÿÿÿ..G3 ÿÿÿÿ./G0 ÿÿÿÿ./G;                         ;;      3
                                                                                        w c
  0Zÿ[5 S\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "6:7ÿ"#$#%&ÿ9:ÿ46#8$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?#D#$ÿC%$U_               ÿÿÿÿ-.G1 ÿÿÿÿ-3G. ÿÿÿÿ*;G0 ÿÿÿÿ*3G; ÿÿÿÿ*;G/ ÿÿÿÿ-.G*                         *;      *
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA7I56ÿ^8%=ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 :Jÿ?#D#$ÿ?8'5'ÿ                   03           2.             ;.          1*          ;,         0/
                                                                        is pr
                                                                              ch




                              CD56ÿ-ÿB586'ÿC$=ÿO                   1G-         1G-            -G0         -G3         ,G3        1G1        -,      ,
                                                                           Ar


                                                                       n is




                               aD568&5ÿHA7I56
                                                                    tio nt




                            :Jÿ"5$:%Uÿ]5J5%=8%9'ÿ
                                                                  uc e
                                                                od um




       S                     "#$5=ÿL56ÿ?8'5                    .G;         .G-            .G,         .G,         .G*        .G*
                                                              pr oc




                                 aD&Gÿ<65'5%9ÿJ:6ÿ
                                                            re d




                                 KA6UÿV5$5>9#:%                   -*G1        -;G.           ,-G1        ,/G1        11G,       3-G;
                                                          er is
                                                             Th




                      KA6:6' <56>5%9ÿH:9
                                 V5$5>95=ÿ:6ÿ
                                 ?@8$$5%&5=                       **G/        .0G.           ,-G*        .3G-        --G3       1,G/
                                                              rth
                                                           Fu




                                        ÿÿÿ ÿZ ÿT mÿ7n  ÿT Rÿomÿ2ÿnÿ3 ÿ ÿnn 
        4UL5ÿ:J           4:98$ a                    e       ?          ]          E            "         f          X         g      K     h      i
          ?#D#$             .+,*2            1-        11 ,/.              .,          *. .-; .,. .,.                            -- --/          - ./.
       ?6#7#%8$ÿ)              *3,            3        3*       ., .*0                 */          .1          ;         .         *    3        F   *
HC4Epÿ?6#7#%8$ÿ=898ÿ#%ÿ9@#'ÿL6:J#$5ÿ>:A%9ÿ=5J5%=8%9'ÿ689@56ÿ9@8%ÿ>8'5'ÿ8%=ÿ9@565J:65ÿk#$$ÿ%:9ÿ789>@ÿL65D#:A'$UÿLAI$#'@5=ÿ%A7I56'G
)ÿ"#$#%&'ÿ#%ÿ9@5ÿjCD568$$ÿ?8'5$:8=ÿV989#'9#>'jÿ'5>9#:%ÿ#%>$A=5ÿ>6#7#%8$ÿ968%'J56'+ÿk@#$5ÿJ#$#%&'ÿIUÿjH89A65ÿ:JÿCJJ5%'5jÿ=:ÿ%:9G
 OÿV55ÿjElL$8%89#:%ÿ:JÿV5$5>95=ÿ4567'Gj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 46 of 95

                                                                  ab3bÿlÿ8ÿrÿ78ÿÿqm
012213311ÿ5130162                                                    pX9Qÿqÿ199Pÿ
                                                       789ÿ 789ÿ 789ÿ 789ÿ 789ÿ 789ÿ                                                         28Y
                                                                                                                                        399P
                                     !"!#$%ÿ'             ()*+, ()-,- ()-., ()(,. ()-/* ()-,0                                                 5Q9
                          1234!#56!7#%             ()*8+ ()-+- *)/,8 ()*(+ ()(*. ()-9*                                              ab3b 8
                            :2#;!#$               ()0,8 ()00- (),.9 ()+/( (),/0 ()+*,
    3            :23<2#6ÿ=>5#$2ÿ!#ÿ1765"ÿ
                             !"!#$%ÿ=?332#6ÿ@253ÿ
                              AB23ÿC53"!23ÿ@253                   D0E*        -E(            *E8        D9E+        D*E(          ÿ        .,       .
                                   F?4G23ÿ7HÿI?;$2%>!J%              0          0              0           0           0          0         ÿ
                            K5<5#6ÿI?;$2%>!JÿL7#6>%ÿM              -E-       *(E-           *0E8        *9E.         .E.        -E-         ÿ
                                            1765"                 8.0         8*(            8-+        80.         8*9        8*.         ,.       +
                                            =!B!"                 (+*         (0/            (8(        (.+         (.*        (08         ,,       +
                           R9P          =3!4! #5"
                                             2"7#S                *-/          /,             /+        *8(         **9        *-8         (,       (
     N9ÿ                               T? J 23B!
                                                    %2;
  Oÿ78PQO                             U2"25%2
                                            V253!#$%               00          0+             ,/          +8          ,/        00         ((       (
                              :2#;!#$ÿ=5%2%ÿM                     0*.         0*-            0(9        009         0./        08.         .+       .
                             W2!$>62;ÿ!"!#$%ÿM                    .98         .8.            .8,        8*8         .+*        .+/         00       ,
                                 1234!#56!7#%                     8(/         8*8            ./.        8(0       2088.        8*,         ,.       ,
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                              13!5"%ÿ=74J"262;                     ./          .-             (9          (9          (/        (+         **       (




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                         374ÿ!"!#$ÿ67 =3      !4!#5"
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           ,/       +
                                                                                             ou yr
                                                                                             ec v




                                             2 "7#S                /E9        /E+            9E9         /E(         /E/       *(E*
                                                                                                      2
                                                                                           D US




     X9ÿ             \!%J7%!6!7#                                                      ith op
                                                                                                    /
                                                                                                 21



                                            =!B!"ÿM           ÿÿÿÿ*-E, ÿÿÿÿÿ/E/ ÿÿÿÿÿ/E- ÿÿÿÿÿ/E. ÿÿÿÿÿ/E0 ÿÿÿÿÿ/E-                        8*       .
                                                                                        w c
  0YÿZX9Q[
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                              374ÿ!"!#$ÿ67ÿ13!5"ÿM
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                  ]=!B!"ÿA#"S^                ÿÿÿÿ(-E+ ÿÿÿÿ(,E( ÿÿÿÿ(8E*                   D ÿÿÿÿ(-E*             D         D       D
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                              F?4G23ÿ]5#;ÿ_^ÿ
                                                                          pr ot
                                                                                 iv




                                7Hÿ=!B!"ÿ=5%2%ÿ                   *(9         *+,            *90        *,.         (-9        *+(
                                                                        is pr
                                                                              ch




                             AB23ÿ.ÿ@253%ÿA";ÿM                    +E+       *-E8           *-E/        *-E*        *.E9       **E/        ,(       /
                                                                           Ar


                                                                       n is




                              `B235$2ÿF?4G23
                                                                    tio nt




                           7Hÿ2"7#Sÿ\2H2#;5#6%ÿ
                                                                  uc e
                                                                od um




      Q                      !"2;ÿJ23ÿ=5%2                     *E0        *E8            *E8         *E0         *E.        *E8
                                                              pr oc




                                `B$Eÿ:32%2#6ÿH73ÿ
                                                            re d




                                I?3SÿT2"2<6!7#                    8.E9       8-E,           0,E*        0(E8        09E/       (0E/
                                                          er is
                                                             Th




                     I?373% :23<2#6ÿF76
                                T2"2<62;ÿ73ÿ
                                =>5""2#$2;                        0*E.       8-E+           0.E,        89E+        0*E,       0-E*
                                                             rth
                                                          Fu




                                           ÿÿÿ9ÿY9ÿR9kÿlm99ÿR9Pÿnkÿ28ÿmÿ38ÿ9ÿmm9
       1SJ2ÿ7H            1765" `                   c       =          \          C                      d          V         e     I      f        g
         =!B!"             *)(+(            9*        0( 8-+              *-          (.          9( *(( *.9                    (* (+-          *       ,0
      =3!4!#5"ÿ'              0*,            8 *8-              *, (8.                8,          (0        *.          (        +    *.        8        .
FA1Coÿ=3!4!#5"ÿ;565ÿ!#ÿ6>!%ÿJ37H!"2ÿ<7?#6ÿ;2H2#;5#6%ÿ356>23ÿ6>5#ÿ<5%2%ÿ5#;ÿ6>232H732ÿi!""ÿ#76ÿ456<>ÿJ32B!7?%"SÿJ?G"!%>2;ÿ#?4G23%E
'ÿ!"!#$%ÿ!#ÿ6>2ÿhAB235""ÿ=5%2"75;ÿT656!%6!<%hÿ%2<6!7#ÿ!#<"?;2ÿ<3!4!#5"ÿ635#%H23%)ÿi>!"2ÿH!"!#$%ÿGSÿhF56?32ÿ7HÿAHH2#%2hÿ;7ÿ#76E
 MÿT22ÿhCjJ"5#56!7#ÿ7HÿT2"2<62;ÿ1234%Eh
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 47 of 95

                                                                  de4eÿo!ÿ ÿuÿ !ÿÿtp
01102304ÿ23678962                                                    sZ Sÿtÿ9  Rÿ
                                                          ÿ     ÿ        ÿ        ÿ     ÿ ÿ                                            2 [!
                                                                                                                     4  R
                                     "#$#%&'ÿ)           *+,-./ *0,1+2 **,+1- *.,0/* *.,.2- /,332                                             c S
      3                     4567#%89#:%'           **,+2. *.,-2+ **,+;2 **,../ *.,001 *.,312                                         de4e ! 
                             <5%=#%&             *0,.// *;,310 *;,0-. *2,/-* *2,2** *3,2;*
     4!             <56>5%9ÿ?@8%&5ÿ#%ÿ4:98$ÿ
                             "#$#%&'ÿ?A665%9ÿB586ÿ
                               CD56ÿE86$#56ÿB586                 F+3G0 F11G1 F*3G.                       F-G/        F3G*          ÿ       31     3
                                    HA7I56ÿ:JÿKA=&5'@#L'            ++          ++             ++          ++          ++        ++         ÿ
                             M8>8%9ÿKA=&5'@#LÿN:%9@'ÿO              ;G0        .G.           *+G+        +/G/        0/G;       1;G0        ÿ
                                             4:98$                 3-+         23*            3**        0;;         03-        010        3-     ;
                                             ?#D#$                 31-         2*3            02/        012         0.0        1/0        +/     3
                           T R "5$:%U      ?6#7# %8$
                                                                    11          +-             10          11          03        1.        -/     ;
      P! ÿ                                VA L 56D#
                                                     '5=
  Qÿ RSQ                                W5$58'5
                                             X586#%&'               **           -              ;           -           /        **        -0     2
                               <5%=#%&ÿ?8'5'ÿO                     20*         ;/;            ;/3        ;;+         ;33        ;*+        *2     +
                              Y5#&@95=ÿ"#$#%&'ÿO                   003         01.            02*        000         011        0*3        03     0
                                  4567#%89#:%'                     3*+         0/0            3*1        3..      20 0;3        0;/        01     0
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46#8$'ÿ?:7L$595=                     *+          *+             *.          **           /          2       -3     2




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "6:7ÿ"#$#%&ÿ9: ?6       #7#%8$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           -2     ;
                                                                                             ou yr
                                                                                             ec v




                                             "5 $:%U              */G0        */G*           */G1        *2G/        */G-       *3G*
                                                                                                      2
                                                                                           D US




      Z ÿ              ^#'L:'#9#:%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO           ÿÿÿÿÿ;G1 ÿÿÿÿÿ;G1 ÿÿÿÿÿ-G+ ÿÿÿÿÿ;G3 ÿÿÿÿÿ;G2 ÿÿÿÿ**G+                       ;0     2
                                                                                        w c
  7[ÿ\Z S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "6:7ÿ"#$#%&ÿ9:ÿ46#8$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _?#D#$ÿC%$U`               ÿÿÿÿ11G. ÿÿÿÿ1-G0 ÿÿÿÿ0.G. ÿÿÿÿ12G1 ÿÿÿÿ12G; ÿÿÿÿ0*G1                        0/     3
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA7I56ÿ_8%=ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 :Jÿ?#D#$ÿ?8'5'ÿ                *,+-+ *,1*; *,02; +,/3; 3,011 0,103
                                                                        is pr
                                                                              ch




                              CD56ÿ1ÿB586'ÿC$=ÿO                  *.G0         -G1            /G0        */G3        1;G3       1+G+       -/     ;
                                                                           Ar


                                                                       n is




                               bD568&5ÿHA7I56
                                                                    tio nt




                            :Jÿ"5$:%Uÿ^5J5%=8%9'ÿ
                                                                  uc e
                                                                od um




       3S                     "#$5=ÿL56ÿ?8'5                     *G3        *G0            *G0         *G0         *G1        *G0
                                                              pr oc




                                 bD&Gÿ<65'5%9ÿJ:6ÿ
                                                            re d




                                 KA6UÿV5$5>9#:%                   00G.        02G*           0/G+        3.G*        0/G*       0-G-
                                                          er is
                                                             Th




                      KA6:6' <56>5%9ÿH:9
                                 V5$5>95=ÿ:6ÿ
                                 ?@8$$5%&5=                       12G1        1;G-           0*G2        1-G0        01G0       00G1
                                                             rth
                                                          Fu




                                      ÿÿÿ ÿ[ ÿT nÿop  ÿT Rÿqnÿ2ÿpÿ4 ÿ ÿ3pp 
        4UL5ÿ:J           4:98$ b                    f       ?          ^          E            "         g          X         h     K     i    j
          ?#D#$             -,22+ 3*- 0;1 *,1.0                            */          2. ;++ -1/ 2/. -3- *,13.                             **2 *,;*1
       ?6#7#%8$ÿ)              231           *- *-3             03 *0-                 /+          ;1        *;           F **         -     **    03
HC4Erÿ?6#7#%8$ÿ=898ÿ#%ÿ9@#'ÿL6:J#$5ÿ>:A%9ÿ=5J5%=8%9'ÿ689@56ÿ9@8%ÿ>8'5'ÿ8%=ÿ9@565J:65ÿl#$$ÿ%:9ÿ789>@ÿL65D#:A'$UÿLAI$#'@5=ÿ%A7I56'G
)ÿ"#$#%&'ÿ#%ÿ9@5ÿkCD568$$ÿ?8'5$:8=ÿV989#'9#>'kÿ'5>9#:%ÿ#%>$A=5ÿ>6#7#%8$ÿ968%'J56',ÿl@#$5ÿJ#$#%&'ÿIUÿkH89A65ÿ:JÿCJJ5%'5kÿ=:ÿ%:9G
 OÿV55ÿkEmL$8%89#:%ÿ:JÿV5$5>95=ÿ4567'Gk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 48 of 95

                                                                  cd4dÿn!ÿ6 ÿtÿ !ÿ6ÿso
01102304ÿ67289 1                                                    rY Rÿsÿ7  Qÿ
                                                          ÿ   ÿ       ÿ       ÿ    ÿ ÿ                                           2 Z!
                                                                                                                     4  Q
                                     "#$#%&'ÿ)            *+,,- *+../ 0+10/ 0+10, *+23* *+2-.                                                 b R
      3                     4567#%89#:%'            *+2-0 *+.32 0+1-- *+... *+2;, *+,1/                                              cd4d 6! 
     6                        <5%=#%&              *+.3. *+..0 *+./3 0+11* *+.2; 0+*0,
     4!             <56>5%9ÿ?@8%&5ÿ#%ÿ4:98$ÿ
                             "#$#%&'ÿ?A665%9ÿB586ÿ
                               CD56ÿE86$#56ÿB586                   ;F,         G/F.           G2F0       G2F3         *F-          ÿ       0/       0
                                    HA7I56ÿ:JÿKA=&5'@#L'             ;            ;              ;          ;           ;          ;        ÿ
                             M8>8%9ÿKA=&5'@#LÿN:%9@'ÿO             1F1          1F1            1F1        1F1         1F1        1F1        ÿ
                                             4:98$                ;;;          ;..            -1,        -1,         ;-2        ;/-        ;2       -
                                             ?#D#$                3;,          322            3./        320         3;3        3-2        ;1       /
                           S Q "5$:%T      ?6#7# %8$
                                                                   /*           ,0             //          ,2          ,3        //        -;       -
       ! ÿ                                UA L 56D#
                                                     '5=
  Pÿ QRP                                V5$58'5
                                             W586#%&'              3/           ;1             ;-          ;/          ;0        ;*        3*       0
                               <5%=#%&ÿ?8'5'ÿO                    ;2-          ;.2            ;.*        -11         ;./        -30        ;*       /
                              X5#&@95=ÿ"#$#%&'ÿO                  3/1          3.,            ;1*        ;03         3,2        3,1        -2       /
                                  4567#%89#:%'                    ;/3          ;2-            -*;        -11      20 ;/0        ;0,        -2       ,
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46#8$'ÿ?:7L$595=                    31           3-             31          0.          31        0*        */       *




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "6:7ÿ"#$#%&ÿ9: ?6       #7#%8$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           ,2       ;
                                                                                             ou yr
                                                                                             ec v




                                             "5 $:%T              *0F;        **F0           **F-        *1F-        *0F3       *3F;
                                                                                                      2
                                                                                           D US




      Y ÿ              ]#'L:'#9#:%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO          ÿÿÿÿ*1F2 ÿÿÿÿ*1F; ÿÿÿÿ*1F0 ÿÿÿÿÿ.F1 ÿÿÿÿ*1F1 ÿÿÿÿ*1F1                        -,       ;
                                                                                        w c
  8Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "6:7ÿ"#$#%&ÿ9:ÿ46#8$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?#D#$ÿC%$T_               ÿÿÿÿ3-F* ÿÿÿÿ3/F/ ÿÿÿÿ3;F3 ÿÿÿÿ;0F2 ÿÿÿÿ;3F* ÿÿÿÿ32F3                        ;0       ;
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA7I56ÿ^8%=ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 :Jÿ?#D#$ÿ?8'5'ÿ                   .*          *1-            *10          .0          ,,       **-
                                                                        is pr
                                                                              ch




                              CD56ÿ3ÿB586'ÿC$=ÿO                   -F-          /F0            /F0        -F/         ;F.        /F2       ;0       ;
                                                                           Ar


                                                                       n is




                               aD568&5ÿHA7I56
                                                                    tio nt




                            :Jÿ"5$:%Tÿ]5J5%=8%9'ÿ
                                                                  uc e
                                                                od um




       3R                     "#$5=ÿL56ÿ?8'5                    *F0          *F*            *F0        *F;         *F0        *F*
                                                              pr oc




                                 aD&Fÿ<65'5%9ÿJ:6ÿ
                                                            re d




                                 KA6TÿU5$5>9#:%                   31F/        3*F;           31F;        31F;        03F-       3,F2
                                                          er is
                                                             Th




                      KA6:6' <56>5%9ÿH:9
                                 U5$5>95=ÿ:6ÿ
                                 ?@8$$5%&5=                       3*F,        3-F,           3*F.        3/F2        32F;       ;2F1
                                                             rth
                                                          Fu




                                      ÿ6ÿ6ÿ ÿ6Z ÿS mÿno  ÿS Qÿpmÿ2ÿoÿ4 ÿ ÿ3oo 
        4TL5ÿ:J           4:98$ a                    e       ?          ]          E             "        f          W         g     K     h        i
          ?#D#$             *+;31 *;;                  -, ,;1               ;          02          /1        --         /.       *; *,2         G       2*
       ?6#7#%8$ÿ)              0/3           *1        2-       *0         --          *,           -        /,           G       *    3        -        3
HC4Eqÿ?6#7#%8$ÿ=898ÿ#%ÿ9@#'ÿL6:J#$5ÿ>:A%9ÿ=5J5%=8%9'ÿ689@56ÿ9@8%ÿ>8'5'ÿ8%=ÿ9@565J:65ÿk#$$ÿ%:9ÿ789>@ÿL65D#:A'$TÿLAI$#'@5=ÿ%A7I56'F
)ÿ"#$#%&'ÿ#%ÿ9@5ÿjCD568$$ÿ?8'5$:8=ÿU989#'9#>'jÿ'5>9#:%ÿ#%>$A=5ÿ>6#7#%8$ÿ968%'J56'+ÿk@#$5ÿJ#$#%&'ÿITÿjH89A65ÿ:JÿCJJ5%'5jÿ=:ÿ%:9F
 OÿU55ÿjElL$8%89#:%ÿ:JÿU5$5>95=ÿ4567'Fj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 49 of 95

                                                                  6e4eÿo!!"ÿ ÿuÿ !"!ÿÿtp!
01102304ÿ436789 2                                                   s[ Tÿt!ÿ9 !Sÿ
                                                          ÿ   ÿ       ÿ       ÿ    ÿ ÿ                                           2 \!"
                                                                                                                     4 !S
                                     #$%$&'(ÿ*            +,-./ .,0/- .,1-2 +,/0/ +,./1 .,1.1                                                 d!T!
      3                     3456$&78$9&(           .-,:+0 :,.-- +,2/- +,:/: +,;;. .,0-;                                              6e4e !" !
                             <4&=$&'              ;,/0/ :,;;: +,;01 +,2:; +,;/; +,:>.
     4!!"              <45?4&8ÿ@A7&'4ÿ$&ÿ3987%ÿ
                             #$%$&'(ÿ@B554&8ÿC475ÿ
                               DE45ÿF75%$45ÿC475                  G0H1         G>H1           -H> G+0H0 G./H1                      ÿ       1/       2
                                    IB6J45ÿ9KÿLB='4(A$M(             ;            ;             ;           ;           ;          ;        ÿ
                             N7?7&8ÿLB='4(A$MÿO9&8A(ÿP             -H-          -H-           -H-         -H-         1H2       +;H-        ÿ
                                             3987%                /-;          ;11            ;/+        >;0         /;-        ;//        /-       >
                                             @$E$%                :2/          :>>            :;-        /.>         ;-:        :;.        ;2       2
                           U!!S #4%9&V     @5$6$ &7%
                                                                   0-           2;             >/          2.          1+        2+        ;:       :
      Q"! ÿ                                WB M 45E$
                                                     (4=
  Rÿ ST!R                               X4%47(4
                                             Y475$&'(              :0           ;1             ;2          >+          //        ;+        +0       .
                               <4&=$&'ÿ@7(4(ÿP                  .,.;0          1>.            >+/        >1;         >.;        /0-        +2       /
                              Z4$'A84=ÿ#$%$&'(ÿP                  ;.+          :21            :;0        /.1         ;;.        :/1        >-       2
                                  3456$&78$9&(                  +,/1+          22/            >11        /11      20 >.-        ;2>        ;;       /
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35$7%(ÿ@96M%484=                    .2           .1             .>          .;          .0        .>        :+       +




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #596ÿ#$%$&'ÿ89 @5       $6$&7%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           :0       +
                                                                                             ou yr
                                                                                             ec v




                                             #4 %9&V              .-H.          0H1          .-H2         0H-         0H:        0H;
                                                                                                      2
                                                                                           D US




      [! ÿ             _$(M9($8$9&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP          ÿÿÿÿ:/H/ ÿÿÿÿ:-H> ÿÿÿÿ:/H1 ÿÿÿÿ.1H+ ÿÿÿÿÿ1H: ÿÿÿÿ.-H>                        >>       /
                                                                                        w c
  7!\ÿ][ T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #596ÿ#$%$&'ÿ89ÿ35$7%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `@$E$%ÿD&%Va               ÿÿÿÿ:-H. ÿÿÿÿ+0H- ÿÿÿÿ:1H> ÿÿÿÿ:1H; ÿÿÿÿ:1H>                         G        G       G
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB6J45ÿ̀7&=ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 9Kÿ@$E$%ÿ@7(4(ÿ                .,>:2 .,+./                   >/;        +/;         +20        +-;
                                                                        is pr
                                                                              ch




                              DE45ÿ:ÿC475(ÿD%=ÿP                  :1H1        :1H/           +0H+        .-H;        .:H+       .-H+       /0       /
                                                                           Ar


                                                                       n is




                               cE457'4ÿIB6J45
                                                                    tio nt




                            9Kÿ#4%9&Vÿ_4K4&=7&8(ÿ
                                                                  uc e
                                                                od um




       3 T                     #$%4=ÿM45ÿ@7(4                    .H/          .H;           .H:         .H+         .H;        .H+
                                                              pr oc




                                 cE'Hÿ<54(4&8ÿK95ÿ
                                                            re d




                                 LB5VÿW4%4?8$9&                   +>H/        +;H:           .+H/        +0H;        +>H>       +:H1
                                                          er is
                                                             Th




                      LB595( <45?4&8ÿI98
                                 W4%4?84=ÿ95ÿ
                                 @A7%%4&'4=                        1H>        .-H>           .:H+        :-H-        .1H+       .-H/
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ!\!ÿU nÿop  ÿU!!Sÿqnÿ2 ÿpÿ4 !ÿ ÿ3pp 
        3VM4ÿ9K           3987% c                    f       @          _          F            #         g          Y         h     L     i        j
          @$E$%             .,:>: .+-                  1- >1>               0          :>          /;        1. .:/               > ..>         +       :1
       @5$6$&7%ÿ*              +11            ; ..1             .;         2;          .:           0        ;1           G       :    .        G        ;
ID3Frÿ@5$6$&7%ÿ=787ÿ$&ÿ8A$(ÿM59K$%4ÿ?9B&8ÿ=4K4&=7&8(ÿ578A45ÿ8A7&ÿ?7(4(ÿ7&=ÿ8A454K954ÿl$%%ÿ&98ÿ678?AÿM54E$9B(%VÿMBJ%$(A4=ÿ&B6J45(H
*ÿ#$%$&'(ÿ$&ÿ8A4ÿkDE457%%ÿ@7(4%97=ÿW878$(8$?(kÿ(4?8$9&ÿ$&?%B=4ÿ?5$6$&7%ÿ857&(K45(,ÿlA$%4ÿK$%$&'(ÿJVÿkI78B54ÿ9KÿDKK4&(4kÿ=9ÿ&98H
 PÿW44ÿkFmM%7&78$9&ÿ9KÿW4%4?84=ÿ3456(Hk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 50 of 95

                                                                  deeÿ2!!"ÿ ÿtÿ !"!ÿÿso!
0120313ÿ15678961                                                    rY Rÿs!ÿ9 !Qÿ
                                                          ÿ    ÿ        ÿ        ÿ     ÿ ÿ                                             1 Z!"
                                                                                                                      !Q
                                     #$%$&'(ÿ*            +,-./ +,012 +,344 +,233 +,54+ +,.13                                                 c!R!
      5                     6789$&:;$<&(            +,53. +,50+ 0,-15 +,332 +,.-. +,..+                                              dee !" !
                             =7&>$&'              0,42. 0,5++ 0,//. 0,-0- 0,--1 0,-+4
     !!"              =78?7&;ÿ@A:&'7ÿ$&ÿ6<;:%ÿ
                             #$%$&'(ÿ@B887&;ÿC7:8ÿ
                               DE78ÿF:8%$78ÿC7:8                  03G-        /5G4            4G-        /0G4         2G+          ÿ       /.       /
                                    HB9I78ÿ<JÿKB>'7(A$L(             3            3             3           3           3          3        ÿ
                             M:?:&;ÿKB>'7(A$LÿN<&;A(ÿO             -G-         3G5           /+G-        +/G-        +/G0        -G0        ÿ
                                             6<;:%                2/2          2.1            3/4        21/         305        331        +0       0
                                             @$E$%                004          044            2/1        010         204        2.4        /.       0
                           S!!Q #7%<&T     @8$9$ &:%
                                                                   3.           .+             4-          .1          40        55        32       3
      3"! ÿ                                UB L 78E$
                                                     (7>
  Pÿ QR!P                               V7%7:(7
                                             W7:8$&'(              /1           /4             /1          /4          /5        /3        .+       3
                               =7&>$&'ÿ@:(7(ÿO                    .51          .+2            5+0        5-5         5-+        5-5        +3       2
                              X7$'A;7>ÿ#$%$&'(ÿO                  05-          2+3            232        200         25.        2.5        +1       0
                                  6789$&:;$<&(                    30/          3+5            5/1        3//      20 32/        332        +.       0
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68$:%(ÿ@<9L%7;7>                    /.           /.             /5          /3          /5        //        3.       2




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #8<9ÿ#$%$&'ÿ;< @8       $9$&:%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           4+       5
                                                                                             ou yr
                                                                                             ec v




                                             #7 %<&T              /-G4        /-G4           //G+        //G3        /-G4       /2G-
                                                                                                      2
                                                                                           D US




      Y! ÿ             ]$(L<($;$<&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿO          ÿÿÿÿ/+G+ ÿÿÿÿ/.G- ÿÿÿÿ++G/ ÿÿÿÿ/0G- ÿÿÿÿ/2G/ ÿÿÿÿ/+G+                        42       .
                                                                                        w c
  7!Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #8<9ÿ#$%$&'ÿ;<ÿ68$:%ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^@$E$%ÿD&%T_               ÿÿÿÿ22G/            ` ÿÿÿÿ3+G/                `            `         `        `       `
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HB9I78ÿ^:&>ÿa_ÿ
                                                                          pr ot
                                                                                 iv




                                 <Jÿ@$E$%ÿ@:(7(ÿ                  /-.          +20            00/        +53         /34        /2/
                                                                        is pr
                                                                              ch




                              DE78ÿ0ÿC7:8(ÿD%>ÿO                   0G/          .G4          /0G+        //G/         5G.        3G4       05       +
                                                                           Ar


                                                                       n is




                               bE78:'7ÿHB9I78
                                                                    tio nt




                            <Jÿ#7%<&Tÿ]7J7&>:&;(ÿ
                                                                  uc e
                                                                od um




       5 R                     #$%7>ÿL78ÿ@:(7                    /G+         /G0            /G2         /G+         /G+        /G/
                                                              pr oc




                                 bE'Gÿ=87(7&;ÿJ<8ÿ
                                                            re d




                                 KB8TÿU7%7?;$<&                    .G.        /+G2           02G-        0+G5        00G0       04G.
                                                          er is
                                                             Th




                      KB8<8( =78?7&;ÿH<;
                                 U7%7?;7>ÿ<8ÿ
                                 @A:%%7&'7>                       0-G5        +3G1           +4G5        0-G4        0/G/       +1G3
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ!Z!ÿS nÿ2o  ÿS!!Qÿpnÿ1 ÿoÿ !ÿ ÿ5oo 
        6TL7ÿ<J           6<;:% b                    f       @          ]          F            #         g          W         h     K     i        j
          @$E$%             +,044 021                  2. /,-/+            /-          +2          .+ /51 +-0                    02 0.+         /       13
       @8$9$&:%ÿ*              0+1            +        1+         3 /30                0+           1        /1          /        +    3        `        1
HD6Fqÿ@8$9$&:%ÿ>:;:ÿ$&ÿ;A$(ÿL8<J$%7ÿ?<B&;ÿ>7J7&>:&;(ÿ8:;A78ÿ;A:&ÿ?:(7(ÿ:&>ÿ;A787J<87ÿl$%%ÿ&<;ÿ9:;?AÿL87E$<B(%TÿLBI%$(A7>ÿ&B9I78(G
*ÿ#$%$&'(ÿ$&ÿ;A7ÿkDE78:%%ÿ@:(7%<:>ÿU;:;$(;$?(kÿ(7?;$<&ÿ$&?%B>7ÿ?8$9$&:%ÿ;8:&(J78(,ÿlA$%7ÿJ$%$&'(ÿITÿkH:;B87ÿ<JÿDJJ7&(7kÿ><ÿ&<;G
 OÿU77ÿkFmL%:&:;$<&ÿ<JÿU7%7?;7>ÿ6789(Gk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 51 of 95

                                                                  7e5eÿ2"!"#!ÿ !ÿtÿ "#"ÿ ÿso"
0120313ÿ56789 1                                                     r[!Tÿs" ÿ "Sÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                       1 \"#
                                                                                                                     5! "S
                                     $%&%'()ÿ+            ,-./0 0-.10 2-2,1 3-43, 3-335 2-514                                                 d"!T"
      6                     6789%':;%<')            ,-0=2 ,-4., ,-5/= ,-50= 0-1=3 0-044                                              7e5e "# "!
                              >7'?%'(              .-1.3 ,-533 2-2.. /-/0, 5-34. 44-432
     5!!"!"#           >78@7';ÿAB:'(7ÿ%'ÿ6<;:&ÿ
                             $%&%'()ÿAC887';ÿD7:8ÿ
                               EF78ÿG:8&%78ÿD7:8                  1.H/        ,5H3            1H=        I,H= I4=H,                ÿ       30      3
                                    JC9K78ÿ<LÿMC?(7)B%N)              2          2              2           2           2          2        ÿ
                             O:@:';ÿMC?(7)B%NÿP<';B)ÿQ              2H=       4.H=           4.H=        4.H=        42H,        =H=        ÿ
                                             6<;:&                 322         12/ 4-4=1 4-.,, 4-,,0 4-453                                 .       4
                                             A%F%&                 2/0         /2/ 4-=44 4-445 4-413 4-4=0                                 .       4
                           U""S $7&<'V    A8%9% ':&
                                                                    /,          5,             11        4=1         400         5=        ,,      4
      3#!"ÿ                               WC N 78F%
                                                     )7?
  Rÿ ST"R                                X7&7:)7
                                             Y7:8%'()                 1          /              5           3           2          .       5.      /
                               >7'?%'(ÿA:)7)ÿQ                     232         /5, 4-4=0 4-205 4-5.. .-.,,                                 0       4
                              Z7%(B;7?ÿ$%&%'()ÿQ                   210         /4/            542 4-==5 4-4.2                   52.        ,       4
                                  6789%':;%<')                     314         3.2            /50        /11      20 534        11.        1       4
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68%:&)ÿA<9N&7;7?                     41          .4             4/          43          41        44        2/      0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $8<9ÿ$%&%'(ÿ;< A8       %9%':&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           14      2
                                                                                             ou yr
                                                                                             ec v




                                             $7 &<'V              4.H1        4.H2           4.H/        4,H.        44H2       4,H1
                                                                                                      2
                                                                                           D US




      [ "ÿ             _%)N<)%;%<'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ           ÿÿÿÿÿ1H2 ÿÿÿÿÿ1H1 ÿÿÿÿÿ1H. ÿÿÿÿÿ/H1 ÿÿÿÿÿ1H4 ÿÿÿÿÿ/H5                       .0      ,
                                                                                        w c
  8"\ÿ][!T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $8<9ÿ$%&%'(ÿ;<ÿ68%:&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `A%F%&ÿE'&Va               ÿÿÿÿ,,H5 ÿÿÿÿ.5H= ÿÿÿÿ.2H. ÿÿÿÿ.0H2 ÿÿÿÿ,2H, ÿÿÿÿ,/H0                        04      ,
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC9K78ÿ̀:'?ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 <LÿA%F%&ÿA:)7)ÿ                    00          23             3=        40=         3,/ 4-5,4
                                                                        is pr
                                                                              ch




                              EF78ÿ,ÿD7:8)ÿE&?ÿQ                    4H1        4H3            4H.         .H=         /H,       41H/       1.      3
                                                                           Ar


                                                                       n is




                               cF78:(7ÿJC9K78
                                                                    tio nt




                            <Lÿ$7&<'Vÿ_7L7'?:';)ÿ
                                                                  uc e
                                                                od um




       6!T                     $%&7?ÿN78ÿA:)7                     4H0        4H1            4H2         4H0         4H,        4H,
                                                              pr oc




                                 cF(Hÿ>87)7';ÿL<8ÿ
                                                            re d




                                 MC8VÿW7&7@;%<'                   0=H,        ,/H0           0=H/        ,1H5        ,3H4       ,1H3
                                                          er is
                                                             Th




                      MC8<8) >78@7';ÿJ<;
                                 W7&7@;7?ÿ<8ÿ
                                 AB:&&7'(7?                       00H=        ,,H1           0.H=        ,/H0        ,.H.       ,,H0
                                                             rth
                                                          Fu




                                      ÿ""ÿÿ ÿ"\"ÿUnÿ2o !ÿU""Sÿpnÿ1!ÿoÿ5 "!ÿ ÿ6oo
        6VN7ÿ<L           6<;:& c                    f       A          _          G            $         g          Y         h     M     i      j
          A%F%&             2-2.4 .// 4-50. 4-024                          ,=          41 425 4/2 ,44                            ,0 3,5         4 010
       A8%9%':&ÿ+              00/            3 424               5 43/                ,5           5        0/           I       4    3        0   1
JE6GqÿA8%9%':&ÿ?:;:ÿ%'ÿ;B%)ÿN8<L%&7ÿ@<C';ÿ?7L7'?:';)ÿ8:;B78ÿ;B:'ÿ@:)7)ÿ:'?ÿ;B787L<87ÿl%&&ÿ'<;ÿ9:;@BÿN87F%<C)&VÿNCK&%)B7?ÿ'C9K78)H
+ÿ$%&%'()ÿ%'ÿ;B7ÿkEF78:&&ÿA:)7&<:?ÿW;:;%);%@)kÿ)7@;%<'ÿ%'@&C?7ÿ@8%9%':&ÿ;8:')L78)-ÿlB%&7ÿL%&%'()ÿKVÿkJ:;C87ÿ<LÿELL7')7kÿ?<ÿ'<;H
 QÿW77ÿkGmN&:':;%<'ÿ<LÿW7&7@;7?ÿ6789)Hk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 52 of 95

                                                                  bc2cÿm!ÿ3 ÿsÿ !ÿ3ÿrn
012345215ÿ78297 5                                                   qY Rÿrÿ7  Qÿ
                                                          ÿ   ÿ       ÿ       ÿ    ÿ ÿ                                           5 Z!
                                                                                                                     2  Q
                                     "#$#%&'ÿ)            *+*,- *+.// *+01- *+//2 *+/10 *+/3.                                                 0 R
      4                     4567#%89#:%'            *+2/; *+..* *+*1* *+0/. *+3.0 *+01*                                              bc2c 3! 
     3                        <5%=#%&              .+,3/ .+,,/ .+-,0 *+.;/ *+*-. *+311
     2!             <56>5%9ÿ?@8%&5ÿ#%ÿ4:98$ÿ
                             "#$#%&'ÿ?A665%9ÿB586ÿ
                               CD56ÿE86$#56ÿB586                  ..F2        .;F-            ;F0        G2F3        G2F-          ÿ       03      3
                                    HA7I56ÿ:JÿKA=&5'@#L'              /          /              /           /           /          /        ÿ
                             M8>8%9ÿKA=&5'@#LÿN:%9@'ÿO              3F;        3F,           .*F2        .*F2        .*F2       .,F2        ÿ
                                             4:98$                 3/,         30.            3;3        /.2         /.0        /2,        03      3
                                             ?#D#$                 03*         000            01,        0-.         3.2        320        *1      3
                           S Q "5$:%T      ?6#7# %8$
                                                                    ;-          /;             1/          13          /;        1-        /2      3
      8! ÿ                                UA L 56D#
                                                     '5=
  Pÿ QRP                                V5$58'5
                                             W586#%&'               0;          3.             3.          /1          31        01        3*      0
                               <5%=#%&ÿ?8'5'ÿO                     01-         0;;            0-;        30/         3/,        3-0        3;      ;
                              X5#&@95=ÿ"#$#%&'ÿO                   0,3         03*            0-*        3./         32*        32*        3-      /
                                  4567#%89#:%'                     3..         3**            3/*        3;2      20 3,0        3;*        3/      1
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46#8$'ÿ?:7L$595=                     .*           -              -           ,           1          1       ,/      1




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "6:7ÿ"#$#%&ÿ9: ?6       #7#%8$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           3*      0
                                                                                             ou yr
                                                                                             ec v




                                             "5 $:%T                ;F;        -F3           ..F;        .2F-        ..F.        -F/
                                                                                                      2
                                                                                           D US




      Y ÿ              ]#'L:'#9#:%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO           ÿÿÿÿÿ1F* ÿÿÿÿÿ;F. ÿÿÿÿÿ1F0 ÿÿÿÿÿ1F2 ÿÿÿÿÿ1F* ÿÿÿÿÿ;F*                       .-      .
                                                                                        w c
  9Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "6:7ÿ"#$#%&ÿ9:ÿ46#8$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?#D#$ÿC%$T_               ÿÿÿÿ02F* ÿÿÿÿ*;F1 ÿÿÿÿ00F; ÿÿÿÿ0/F1 ÿÿÿÿ*/F3 ÿÿÿÿ0.F/                        0.      *
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA7I56ÿ^8%=ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 :Jÿ?#D#$ÿ?8'5'ÿ                    /;          1,             ;3          ,,        .2,        ..0
                                                                        is pr
                                                                              ch




                              CD56ÿ0ÿB586'ÿC$=ÿO                    3F0        3F,            /F2         /F0         1F.        1F2       0-      0
                                                                           Ar


                                                                       n is




                               aD568&5ÿHA7I56
                                                                    tio nt




                            :Jÿ"5$:%Tÿ]5J5%=8%9'ÿ
                                                                  uc e
                                                                od um




       4R                     "#$5=ÿL56ÿ?8'5                     .F,        .F3            .F,         .F/         .F/        .F,
                                                              pr oc




                                 aD&Fÿ<65'5%9ÿJ:6ÿ
                                                            re d




                                 KA6TÿU5$5>9#:%                   00F,        0*F.           0.F,        0-F/        32F,       32F2
                                                          er is
                                                             Th




                      KA6:6' <56>5%9ÿH:9
                                 U5$5>95=ÿ:6ÿ
                                 ?@8$$5%&5=                       0;F-        03F,           0.F*        *,F/        0/F;       0/F/
                                                             rth
                                                          Fu




                                      ÿ3ÿ3ÿ ÿ3Z ÿS lÿmn  ÿS Qÿolÿ5ÿnÿ2 ÿ ÿ4nn 
        4TL5ÿ:J           4:98$ a                    d       ?          ]          E            "         e          W         f     K     g      h
          ?#D#$             *+2./ *;/                  1/ ;0,              .0          .0 .;. .21                       10       02 *.*         . 0*,
       ?6#7#%8$ÿ)              031            0 ./3             *0         ;-          */          .;        **           G       *    3        -   ,
HC4Epÿ?6#7#%8$ÿ=898ÿ#%ÿ9@#'ÿL6:J#$5ÿ>:A%9ÿ=5J5%=8%9'ÿ689@56ÿ9@8%ÿ>8'5'ÿ8%=ÿ9@565J:65ÿj#$$ÿ%:9ÿ789>@ÿL65D#:A'$TÿLAI$#'@5=ÿ%A7I56'F
)ÿ"#$#%&'ÿ#%ÿ9@5ÿiCD568$$ÿ?8'5$:8=ÿU989#'9#>'iÿ'5>9#:%ÿ#%>$A=5ÿ>6#7#%8$ÿ968%'J56'+ÿj@#$5ÿJ#$#%&'ÿITÿiH89A65ÿ:JÿCJJ5%'5iÿ=:ÿ%:9F
 OÿU55ÿiEkL$8%89#:%ÿ:JÿU5$5>95=ÿ4567'Fi
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 53 of 95

                                                                  ab2bÿmÿ3 ÿsÿ ÿ3ÿrn
012345215ÿ0728795                                                    qX Qÿrÿ7 Pÿ
                                                           ÿ    ÿ        ÿ         ÿ     ÿ ÿ                                            5 Y
                                                                                                                      2 P
                                     !"#"$%&ÿ(             )*+,- )*)./ )*)+, )*.)/ )*01/ )*2+)                                                 0Q
      4                     3456"$78"9$&             )*+12 )*+0/ )*+.1 )*+1. )*.:, )*0,-                                              ab2b 3 
     3                        ;4$<"$%                 1,. )*+-2 )*)/. )*.-/ )*2+0 )*2),
     2            ;45=4$8ÿ>?7$%4ÿ"$ÿ3987#ÿ
                             !"#"$%&ÿ>@554$8ÿA475ÿ
                               BC45ÿD75#"45ÿA475                  .,E1        .2E/           .:E2        )/E0         +E2           ÿ       .,     0
                                    F@6G45ÿ9HÿI@<%4&?"J&              .          .              .           .           .          .         ÿ
                             K7=7$8ÿI@<%4&?"JÿL9$8?&ÿM              +E+        +E+            +E+         +E+         +E+        +E+         ÿ
                                             3987#                 /22         /:0            //2        :+,         :1,        -+)         )2     .
                                             >"C"#                 201         2:/            2:.        2,1         /-)        /,/         1      .
                           RP !4#9$S     >5"6" $7#
                                                                    :,          -)             ::          ,/          ,,         ,)        0:     .
      N  ÿ                               T@ J 45C"
                                                     &4<
  Oÿ PQO                               U4#47&4
                                             V475"$%&               0-          .-             .-          02          01         0/        22     2
                               ;4$<"$%ÿ>7&4&ÿM                     21)         /0-            /-:        :0,         -+.        -+1         )-     0
                              W4"%?84<ÿ!"#"$%&ÿM                   2/0         2:2            2,)        /)1         /,.        /-,         .+     .
                                  3456"$78"9$&                     /2-         /),            /)/        /2:      20 :02        :12         )/     .
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35"7#&ÿ>96J#484<                     .0          ..             )-          .+          .-         )0        2,     0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !596ÿ!"#"$%ÿ89 >5       "6"$7#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            )-     )
                                                                                             ou yr
                                                                                             ec v




                                             !4 #9$S                :E/        :E-            ,E+         -E2         -E.        -E0
                                                                                                      2
                                                                                           D US




      X ÿ             \"&J9&"8"9$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             >"C"#ÿM           ÿÿÿÿÿ,E0 ÿÿÿÿÿ-E+ ÿÿÿÿÿ-E. ÿÿÿÿÿ-E- ÿÿÿÿÿ-E/ ÿÿÿÿÿ-E2                        .)     .
                                                                                        w c
  8YÿZX Q[
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !596ÿ!"#"$%ÿ89ÿ35"7#ÿM
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ]>"C"#ÿB$#S^               ÿÿÿÿ.)E) ÿÿÿÿ.+E) ÿÿÿÿ..E+ ÿÿÿÿ.+E/ ÿÿÿÿ.2E) ÿÿÿÿ.2E0                         )0     )
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               F@6G45ÿ]7$<ÿ_^ÿ
                                                                          pr ot
                                                                                 iv




                                 9Hÿ>"C"#ÿ>7&4&ÿ                    )+          ))             ..          21          0-         //
                                                                        is pr
                                                                              ch




                              BC45ÿ0ÿA475&ÿB#<ÿM                    )E0        )E0            .E2         2E1         0E.        2E-        .:     )
                                                                           Ar


                                                                       n is




                               `C457%4ÿF@6G45
                                                                    tio nt




                            9Hÿ!4#9$Sÿ\4H4$<7$8&ÿ
                                                                  uc e
                                                                od um




       4Q                     !"#4<ÿJ45ÿ>7&4                     )E)        )E.            )E0         )E.         )E)        )E)
                                                              pr oc




                                 `C%Eÿ;54&4$8ÿH95ÿ
                                                            re d




                                 I@5SÿT4#4=8"9$                   .1E)        .+E-           .,E,        ./E.        )0E)       .:E1
                                                          er is
                                                             Th




                      I@595& ;45=4$8ÿF98
                                 T4#4=84<ÿ95ÿ
                                 >?7##4$%4<                       .0E1        )2E,            1E+         ,E1        ))E/       )0E1
                                                              rth
                                                           Fu




                                      ÿ3ÿ3ÿ ÿ3YÿR lÿmn  ÿRPÿolÿ5ÿnÿ2 ÿ ÿ4nn 
        3SJ4ÿ9H           3987# `                    c       >          \          D            !         d          V         e      I     f      g
          >"C"#             )*):1 ),,                  00 01/               0          )0          ::        -)         2:       /, )0/          ) ):+
       >5"6"$7#ÿ(              ):.            h /0              ..         2/          ).           -        )2          )         2    .        .   h
FB3Dpÿ>5"6"$7#ÿ<787ÿ"$ÿ8?"&ÿJ59H"#4ÿ=9@$8ÿ<4H4$<7$8&ÿ578?45ÿ8?7$ÿ=7&4&ÿ7$<ÿ8?454H954ÿj"##ÿ$98ÿ678=?ÿJ54C"9@&#SÿJ@G#"&?4<ÿ$@6G45&E
(ÿ!"#"$%&ÿ"$ÿ8?4ÿiBC457##ÿ>7&4#97<ÿT878"&8"=&iÿ&4=8"9$ÿ"$=#@<4ÿ=5"6"$7#ÿ857$&H45&*ÿj?"#4ÿH"#"$%&ÿGSÿiF78@54ÿ9HÿBHH4$&4iÿ<9ÿ$98E
 MÿT44ÿiDkJ#7$78"9$ÿ9HÿT4#4=84<ÿ3456&Ei
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 54 of 95

                                                                  ab4bÿmÿ9ÿsÿ89ÿÿrn
01203404ÿ6047613                                                     qW Oÿrÿ6 Nÿ
                                                        89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ                                                         39X
                                                                                                                                    4 N
                                     !"#"$%&ÿ(            )*+,- )*.-) )*++. )*.-, )*,-/ )*0)0                                                  `O
                           1234"$56"7$&            )*.8, )*+,) )*./8 )*+.9 )*8.. )*++/                                               ab4b 9
                             :2$;"$%              )*9-+ )*)./ )*9,+ )*)0/ )*-09 8*/.9
     4            :23<2$6ÿ=>5$%2ÿ"$ÿ1765#ÿ
                             !"#"$%&ÿ=?332$6ÿ@253ÿ
                               AB23ÿC53#"23ÿ@253                   9+D)       9/D+           9.D,        9/D)         )D.           ÿ       )+       )
                                    E?4F23ÿ7GÿH?;%2&>"I&              .          .              .           .           .          .         ÿ
                             J5<5$6ÿH?;%2&>"IÿK7$6>&ÿL              /D/        /D/            /D/         8D/        9)D/        +D)         ÿ
                                             1765#                 +Q.         .9)            +0Q        .98         ..)        .--         ))       9
                                             ="B"#                 8,0         +/+            8Q+        8,9         8Q-        +)0         )9       9
                           PN !2#7$R     =3"4" $5#
                                                                    Q.          00             ,,        9))         98,        9)9         )/       ,
      0  ÿ                               S? I 23B"
                                                     &2;
  Mÿ89NOM                              T2#25&2
                                             U253"$%&               )8          )9             9Q          )9          9Q         9,        ,/       Q
                               :2$;"$%ÿ=5&2&ÿL                     +88         +./            +8.        +.-         .8-        -9/         )+       9
                              V2"%>62;ÿ!"#"$%&ÿL                   +8)         +80            +9.        +-)         ./+        ./9         ).       )
                                  1234"$56"7$&                     ./,         +Q+            ./9        +Q/      20 +,9        +00         8,       +
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               13"5#&ÿ=74I#262;                     ))          )-             9Q          9,          9,         98        +0       0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !374ÿ!"#"$%ÿ67 =3       "4"$5#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            Q9       9/
                                                                                             ou yr
                                                                                             ec v




                                             !2 #7$R               9,D/       9,D/           9QD0        90D-        9.D+       9,D.
                                                                                                      2
                                                                                           D US




      W ÿ             ["&I7&"6"7$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ="B"#ÿL           ÿÿÿÿ9/D0 ÿÿÿÿÿQD. ÿÿÿÿ9/D8 ÿÿÿÿ9/D9 ÿÿÿÿ9/D8 ÿÿÿÿ9/D)                        -)       -
                                                                                        w c
  7XÿYW OZ
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !374ÿ!"#"$%ÿ67ÿ13"5#ÿL
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   \="B"#ÿA$#R]                ÿÿÿÿ)/D- ÿÿÿÿ).D9 ÿÿÿÿ).D0 ÿÿÿÿ).DQ ÿÿÿÿ)8D0 ÿÿÿÿ)+D+                        9+       9
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               E?4F23ÿ\5$;ÿ^]ÿ
                                                                          pr ot
                                                                                 iv




                                 7Gÿ="B"#ÿ=5&2&ÿ                    8)          89             )Q          ),          8,         80
                                                                        is pr
                                                                              ch




                              AB23ÿ8ÿ@253&ÿA#;ÿL                    )D)        )D/            9DQ         9DQ         )D+        )D9        8        )
                                                                           Ar


                                                                       n is




                               _B235%2ÿE?4F23
                                                                    tio nt




                            7Gÿ!2#7$Rÿ[2G2$;5$6&ÿ
                                                                  uc e
                                                                od um




       O                     !"#2;ÿI23ÿ=5&2                     )D.        9D,            9D,         9D,         9D8        9D8
                                                              pr oc




                                 _B%Dÿ:32&2$6ÿG73ÿ
                                                            re d




                                 H?3RÿS2#2<6"7$                    +-D0       +8D)           +0D+        +8D/        +)D,       +,D+
                                                          er is
                                                             Th




                      H?373& :23<2$6ÿE76
                                 S2#2<62;ÿ73ÿ
                                 =>5##2$%2;                        +8DQ       8QD9           +.D.        ++D0        +9D9       +/D9
                                                              rth
                                                           Fu




                                            ÿÿÿ ÿXÿP lÿmn  ÿPNÿolÿ39ÿnÿ49ÿ ÿnn 
        1RI2ÿ7G           1765# _                    c       =          [          C            !         d          U         e      H     f        g
          ="B"#             )*9+/ 9,+                  ,, 9*9,,             .          9- 9,0 9/0 990                              Q )),         h       .9
       =3"4"$5#ÿ(              -/+           99 9,0              .9 )80                ))           8        88          .       9+     ,       9)       8/
EA1Cpÿ=3"4"$5#ÿ;565ÿ"$ÿ6>"&ÿI37G"#2ÿ<7?$6ÿ;2G2$;5$6&ÿ356>23ÿ6>5$ÿ<5&2&ÿ5$;ÿ6>232G732ÿj"##ÿ$76ÿ456<>ÿI32B"7?&#RÿI?F#"&>2;ÿ$?4F23&D
(ÿ!"#"$%&ÿ"$ÿ6>2ÿiAB235##ÿ=5&2#75;ÿS656"&6"<&iÿ&2<6"7$ÿ"$<#?;2ÿ<3"4"$5#ÿ635$&G23&*ÿj>"#2ÿG"#"$%&ÿFRÿiE56?32ÿ7GÿAGG2$&2iÿ;7ÿ$76D
 LÿS22ÿiCkI#5$56"7$ÿ7GÿS2#2<62;ÿ1234&Di
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 55 of 95

                                                                  bc4cÿm!ÿ ÿsÿ9 !ÿÿrn
01203404ÿ6748713                                                    qY Rÿrÿ7  Qÿ
                                                        9ÿ 9ÿ 9ÿ 9ÿ 9ÿ 9ÿ                                                                      3 Z!
                                                                                                                              4  Q
                                     "#$#%&'ÿ)            *+,-* *+.-* *+/0* *+,,1 *+/2/ *+*/*                                                   6 R
                           3456#%78#9%'            *+01: *+/22 *+01, *+./; *+,00 *+/-2                                                bc4c ! 
                             <4%=#%&              *+,:0 *+0., *+/:* *+*;2 *+**0    20;
     4!             <45>4%8ÿ?@7%&4ÿ#%ÿ3987$ÿ
                             "#$#%&'ÿ?A554%8ÿB475ÿ
                               CD45ÿE75$#45ÿB475                 F*;G- F/,G, F*1G. F*0G; F*,G/                                      ÿ        ;;       2
                                    HA6I45ÿ9JÿKA=&4'@#L'             ,           ,              ,           ,           ,          ,          ÿ
                             M7>7%8ÿKA=&4'@#LÿN9%8@'ÿO             1G1         1G1            1G1         1G1         1G1        1G1          ÿ
                                             3987$                .0.          .:;            .*;        ..,         .,*        ,;.          ;1       *1
                                             ?#D#$                ,.2          ,;0            ,/2        ,0/         /2-        /:;          0:       0
                           S Q "4$9%T      ?5#6# %7$
                                                                   :,          *11             ;.          ;,        **1          ;,         ./       2
      0! ÿ                                UA L 45D#
                                                     '4=
  Pÿ9 QRP                               V4$47'4
                                             W475#%&'              /*           */             *.          *:          /0         *,         ;2       *1
                               <4%=#%&ÿ?7'4'ÿO                    .-/          0*.            ./;        ,2,         ,;/        ,*2          :/       2
                              X4#&@84=ÿ"#$#%&'ÿO                  ,-/          .1.            ,,:        ,0,         ,;.        ,/,          ;*       *1
                                  3456#%78#9%'                    01,          .,,            01*        .;-      20 .0/        ./,          -*       :
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35#7$'ÿ?96L$484=                    *,           *.             *0          **          *,          -         :0       2




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "596ÿ"#$#%&ÿ89 ?5       #6#%7$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                             //       *
                                                                                             ou yr
                                                                                             ec v




                                             "4 $9%T               :G:         ;G.            2G;         2G-         :G-        :G*
                                                                                                      2
                                                                                           D US




      Y ÿ              ]#'L9'#8#9%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO          ÿÿÿÿ**G2 ÿÿÿÿ**G- ÿÿÿÿ**G; ÿÿÿÿ**G, ÿÿÿÿ**G/ ÿÿÿÿ*1G:                          -2       :
                                                                                        w c
  8Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "596ÿ"#$#%&ÿ89ÿ35#7$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?#D#$ÿC%$T_               ÿÿÿÿ/-G0 ÿÿÿÿ/.G; ÿÿÿÿ/,G- ÿÿÿÿ/1G* ÿÿÿÿ*.G,                         F          F        F
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA6I45ÿ^7%=ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 9Jÿ?#D#$ÿ?7'4'ÿ                   //           ,,             *2          /.          *:         *-
                                                                        is pr
                                                                              ch




                              CD45ÿ,ÿB475'ÿC$=ÿO                   /G1         /G:            /G*         /G2         /G-        /G-         -        ,
                                                                           Ar


                                                                       n is




                               aD457&4ÿHA6I45
                                                                    tio nt




                            9Jÿ"4$9%Tÿ]4J4%=7%8'ÿ
                                                                  uc e
                                                                od um




       R                     "#$4=ÿL45ÿ?7'4                    *G/         *G,            *G/         *G.         *G,        *G/
                                                              pr oc




                                 aD&Gÿ<54'4%8ÿJ95ÿ
                                                            re d




                                 KA5TÿU4$4>8#9%                   .*G1        .:G*           ,:G,        01G0        0/G1       .0G;
                                                          er is
                                                             Th




                      KA595' <45>4%8ÿH98
                                 U4$4>84=ÿ95ÿ
                                 ?@7$$4%&4=                       .1G/        ,1G;           ..G2        .2G/        ./G2       ,-G2
                                                              rth
                                                           Fu




                                        ÿÿÿ ÿZ ÿS lÿmn  ÿS Qÿolÿ3ÿnÿ4 ÿ ÿnn 
        3TL4ÿ9J           3987$ a                    d       ?          ]          E            "         e          W         f      K      g        h
          ?#D#$                :-* *2,                 .* ,*.               *           -          --        ::         0-       *.     01        F       ,/
       ?5#6#%7$ÿ)              //1            ,        :/       /*         01          *;           :        /,          *         -     F        .        0
HC3Epÿ?5#6#%7$ÿ=787ÿ#%ÿ8@#'ÿL59J#$4ÿ>9A%8ÿ=4J4%=7%8'ÿ578@45ÿ8@7%ÿ>7'4'ÿ7%=ÿ8@454J954ÿj#$$ÿ%98ÿ678>@ÿL54D#9A'$TÿLAI$#'@4=ÿ%A6I45'G
)ÿ"#$#%&'ÿ#%ÿ8@4ÿiCD457$$ÿ?7'4$97=ÿU878#'8#>'iÿ'4>8#9%ÿ#%>$A=4ÿ>5#6#%7$ÿ857%'J45'+ÿj@#$4ÿJ#$#%&'ÿITÿiH78A54ÿ9JÿCJJ4%'4iÿ=9ÿ%98G
 OÿU44ÿiEkL$7%78#9%ÿ9JÿU4$4>84=ÿ3456'Gi
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 56 of 95

                                                                  cddÿn!!"ÿ ÿtÿ !"!ÿÿso!
0123ÿ51678965                                                        rZ Sÿs!ÿ9 !Rÿ
                                                           ÿ    ÿ        ÿ        ÿ     ÿ   ÿ                                           5 [!"
                                                                                                                       !R
                                     #$%$&'(ÿ*             +,-+. +,/++ +,+00 +,+1- +,211 +,2-0                                                 2!S!
      1                     3456$&78$9&(             +,+0/ +,-:2 +,./1 +,+:/ +,220 +,2;0                                              cdd !" !
                             <4&=$&'                 ;/+   10;      ;1+       ;;2    0>:  0+:
     !!"              <45?4&8ÿ@A7&'4ÿ$&ÿ3987%ÿ
                             #$%$&'(ÿ@B554&8ÿC475ÿ
                               DE45ÿF75%$45ÿC475                 G+/H. G.-H2 G+-H0 G+.H+                             G/H;          ÿ        />       >
                                    IB6J45ÿ9KÿLB='4(A$M(              -          -              -           -           -          -         ÿ
                             N7?7&8ÿLB='4(A$MÿO9&8A(ÿP              2H2        0H>           +-H2        -2H:        +>H-        2H2         ÿ
                                             3987%                 ;20         0/;            /1:        /:+         />>        /+>         ..       >
                                             @$E$%                 .2/         >..            -/-        ->2         -+-        -+:         0>       0
                           T!!R #4%9&U     @5$6$ &7%
                                                                   +:.         -2-            +:+        --+         -+>        +11         0        +
      3"! ÿ                                VB M 45E$
                                                     (4=
  Qÿ RS!Q                               W4%47(4
                                             X475$&'(              ++2         +-+            +>;        +.+         ++:        +20         >        -
                               <4&=$&'ÿ@7(4(ÿP                     .-;         >.1            .>+        ..2         .0/        .;2         ;:       0
                              Y4$'A84=ÿ#$%$&'(ÿP                   >:1         /02            >/-        >0:         >0-        >.0         .0       /
                                  3456$&78$9&(                     /11         ;>/            ;0:        /:1      20 /2>        /.>         -:       .
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35$7%(ÿ@96M%484=                    +->          11             10          1+          1>        /+         -        +




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #596ÿ#$%$&'ÿ89 @5       $6$&7%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            -0       -
                                                                                             ou yr
                                                                                             ec v




                                             #4 %9&U                ;H2        ;H2            ;H1         ;H:         0H:        1H/
                                                                                                      2
                                                                                           D US




      Z! ÿ             ^$(M9($8$9&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ/H2 ÿÿÿÿÿ.H/ ÿÿÿÿÿ:H- ÿÿÿÿÿ0H. ÿÿÿÿÿ1H0 ÿÿÿÿÿ:H;                        /+       /
                                                                                        w c
  7![ÿ\Z S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #596ÿ#$%$&'ÿ89ÿ35$7%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%U`                       G           G             G           G            G         G         G       G
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB6J45ÿ_7&=ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 9Kÿ@$E$%ÿ@7(4(ÿ                    +.          +-             ++           0           /          /
                                                                        is pr
                                                                              ch




                              DE45ÿ.ÿC475(ÿD%=ÿP                    .H-        -H+            -H;         +H:         +H-        +H-        -        +
                                                                           Ar


                                                                       n is




                               bE457'4ÿIB6J45
                                                                    tio nt




                            9Kÿ#4%9&Uÿ^4K4&=7&8(ÿ
                                                                  uc e
                                                                od um




       1 S                     #$%4=ÿM45ÿ@7(4                     +H-        +H-            +H-         +H-         +H-        +H+
                                                              pr oc




                                 bE'Hÿ<54(4&8ÿK95ÿ
                                                            re d




                                 LB5UÿV4%4?8$9&                   >1H;        >;H;           .;H>        .1H>        >.H/       .:H-
                                                          er is
                                                             Th




                      LB595( <45?4&8ÿI98
                                 V4%4?84=ÿ95ÿ
                                 @A7%%4&'4=                       >>H2        .2H;           -0H/        .2H2        .>H1       -1H0
                                                              rth
                                                           Fu




                                      ÿ!!ÿÿ ÿ![!ÿT mÿno  ÿT!!Rÿpmÿ5 ÿoÿ !ÿ ÿ1oo 
        3UM4ÿ9K           3987% b                    e       @          ^          F            #         f          X         g     L      h        i
          @$E$%                >.1           1-        .; +>+               -           ;          +-        .1         >-        1    >0        G       ->
       @5$6$&7%ÿ*              .0/            . +21             .+ +.0                 ./           >        .2          +        /    +-        .        ;
ID3Fqÿ@5$6$&7%ÿ=787ÿ$&ÿ8A$(ÿM59K$%4ÿ?9B&8ÿ=4K4&=7&8(ÿ578A45ÿ8A7&ÿ?7(4(ÿ7&=ÿ8A454K954ÿk$%%ÿ&98ÿ678?AÿM54E$9B(%UÿMBJ%$(A4=ÿ&B6J45(H
*ÿ#$%$&'(ÿ$&ÿ8A4ÿjDE457%%ÿ@7(4%97=ÿV878$(8$?(jÿ(4?8$9&ÿ$&?%B=4ÿ?5$6$&7%ÿ857&(K45(,ÿkA$%4ÿK$%$&'(ÿJUÿjI78B54ÿ9KÿDKK4&(4jÿ=9ÿ&98H
 PÿV44ÿjFlM%7&78$9&ÿ9KÿV4%4?84=ÿ3456(Hj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 57 of 95

                                                                  6d5dÿn"!"#!ÿ !ÿtÿ "#"ÿ ÿso"
0123ÿ516789                                                          r[!Tÿs" ÿ9 "Sÿ
                                                          ÿ ÿ ÿ ÿ ÿ ÿ                                                         \"#
                                                                                                                      5! "S
                                     $%&%'()ÿ+             ,-,./ ,-012 ,-/,2 ,-//0 ,-/// ,-343                                                 2"!T"
      1                     5678%'9:%;')             ,-,4< ,-342 ,-/<0 ,-34= ,-/<3 ,-,44                                              6d5d "# "!
                              >6'?%'(                 <,3   44,       4,0       4=,    <40 4<1
     5!!"!"#           >67@6':ÿAB9'(6ÿ%'ÿ5;:9&ÿ
                             $%&%'()ÿAC776':ÿD697ÿ
                               EF67ÿG97&%67ÿD697                  ,,H, I,3H,                  I,H0       I/H,        I/H,           ÿ       0<       /
                                    JC8K67ÿ;LÿMC?(6)B%N)              /          /               /          /           /          /         ÿ
                             O9@9':ÿMC?(6)B%NÿP;':B)ÿQ              0H2        1H/             2H2        2H2         2H2        2H2         ÿ
                                             5;:9&                 /<<         042            0/1        00=         000        0/,         =4       1
                                             A%F%&                 3,0         314            321        ,<1         ,4.        ,<<         <,       <
                           U""S $6&;'V    A7%8% '9&
                                                                   ,,3         ,/2            ,.3        ,<1         ,.4        ,11         4        /
      3#!"ÿ                               WC N 67F%
                                                     )6?
  Rÿ ST"R                                X6&69)6
                                             Y697%'()               .3          <,              .<         12          14         .=        ,.       =
                               >6'?%'(ÿA9)6)ÿQ                     31,         //2            /2=        /,1         34<        /34         <2       <
                              Z6%(B:6?ÿ$%&%'()ÿQ                   /0,         /1<            /44        0,.         0,=        03<         0,       1
                                  5678%'9:%;')                     /44         0/2            0.,        0/3      20 0.,        022         ..       4
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57%9&)ÿA;8N&6:6?                     //          /,              /,         /4          0<         /0        .        /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $7;8ÿ$%&%'(ÿ:; A7       %8%'9&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            /=       /
                                                                                             ou yr
                                                                                             ec v




                                             $6 &;'V                4H,        <H1             4H2        4H/         4H3        4H3
                                                                                                      2
                                                                                           D US




      [ "ÿ             _%)N;)%:%;'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ           ÿÿÿÿÿ<H0 ÿÿÿÿ,2H, ÿÿÿÿÿ4H1 ÿÿÿÿÿ4H< ÿÿÿÿÿ<H. ÿÿÿÿÿ4H3                        00       0
                                                                                        w c
  7"\ÿ][!T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $7;8ÿ$%&%'(ÿ:;ÿ57%9&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `A%F%&ÿE'&Va                       I           I              I          I            I         I         I       I
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC8K67ÿ̀9'?ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 ;LÿA%F%&ÿA9)6)ÿ                    31          3/              32         ,4          3/         ,=
                                                                        is pr
                                                                              ch




                              EF67ÿ/ÿD697)ÿE&?ÿQ                    =H/        /H0             0H2        0H3         =H/        /H0        ,/       0
                                                                           Ar


                                                                       n is




                               cF679(6ÿJC8K67
                                                                    tio nt




                            ;Lÿ$6&;'Vÿ_6L6'?9':)ÿ
                                                                  uc e
                                                                od um




       1!T                     $%&6?ÿN67ÿA9)6                     ,H/        ,H/             ,H0        ,H/         ,H0        ,H3
                                                              pr oc




                                 cF(Hÿ>76)6':ÿL;7ÿ
                                                            re d




                                 MC7VÿW6&6@:%;'                   /4H3        02H/           0,H=        /1H.        02H/       /1H4
                                                          er is
                                                             Th




                      MC7;7) >67@6':ÿJ;:
                                 W6&6@:6?ÿ;7ÿ
                                 AB9&&6'(6?                       3/H,        3.H<           3/H<        30H.        3/H0       ,4H.
                                                              rth
                                                           Fu




                                      ÿ""ÿÿ ÿ"\"ÿUmÿno !ÿU""Sÿpmÿ!ÿoÿ5 "!ÿ ÿ1oo
        5VN6ÿ;L           5;:9& c                    e       A          _          G             $        f          Y         g      M     h        i
          A%F%&                =.0           /,        /= ,<4              ,0           1          //        =1         0<         4 ,24         I       /3
       A7%8%'9&ÿ+              =/,            I 3,=             3< ,12                 /,          ,,        =1          ,         I    4        0        =
JE5GqÿA7%8%'9&ÿ?9:9ÿ%'ÿ:B%)ÿN7;L%&6ÿ@;C':ÿ?6L6'?9':)ÿ79:B67ÿ:B9'ÿ@9)6)ÿ9'?ÿ:B676L;76ÿk%&&ÿ';:ÿ89:@BÿN76F%;C)&VÿNCK&%)B6?ÿ'C8K67)H
+ÿ$%&%'()ÿ%'ÿ:B6ÿjEF679&&ÿA9)6&;9?ÿW:9:%):%@)jÿ)6@:%;'ÿ%'@&C?6ÿ@7%8%'9&ÿ:79')L67)-ÿkB%&6ÿL%&%'()ÿKVÿjJ9:C76ÿ;LÿELL6')6jÿ?;ÿ';:H
 QÿW66ÿjGlN&9'9:%;'ÿ;LÿW6&6@:6?ÿ5678)Hj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 58 of 95

                                                                  ab4bÿlÿ9ÿrÿ89ÿÿqm
012234567                                                           p0 Qÿqÿ3 Pÿ
                                                       89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ                                                         29X
                                                                                                                            4 P
                                     !"#"$%&ÿ(            )*+,- ,*)., /*,/+ /*010 ,*2/+ -*)+/                                                 `Q
      5                     3456"$78"9$&            ,*).+ ,*)-1 ,*2,: ,*:/2 -*./, 1*1-+                                              ab4b 9
                             ;4$<"$%              /*1.2 )*::2 0*-:/ 1*:)2 1*-/. -*:,1
     4            ;45=4$8ÿ>?7$%4ÿ"$ÿ3987#ÿ
                             !"#"$%&ÿ>@554$8ÿA475ÿ
                               BC45ÿD75#"45ÿA475                 E,2F1 E++F) E--F/ E-0F/ E2+F0                                     ÿ       0+     0
                                    G@6H45ÿ9IÿJ@<%4&?"K&              0           0             0           0           0          0        ÿ
                             L7=7$8ÿJ@<%4&?"KÿM9$8?&ÿN              :F:        )F)           -2F1        -)F:        2)F2        .F/        ÿ
                                             3987#                 .1+         ))1            001        .+.         /1-        /2.        -+     -
                                             >"C"#                 000         /0+            )/2        0:1         ,.+        ,20        +,     +
                           RP !4#9$S     >5"6" $7#
                                                                    .,          /:             /0          /2          /.        ,0        0/     2:
      7  ÿ                               T@ K 45C"
                                                     &4<
  Oÿ89PQO                              U4#47&4
                                             V475"$%&               -2          ,0             02          ).          /-        /-        +-     )
                               ;4$<"$%ÿ>7&4&ÿN                     ./,         ./0 2*:,, 2*+1, 2*--0                            ,-)        /,     -
                              W4"%?84<ÿ!"#"$%&ÿN                   .:0         /+:            /1-        )+0         ,.+        ,-:        -1     )
                                  3456"$78"9$&                     ))1         ))-            /12        /01      20 //2 2*,21             +      2
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35"7#&ÿ>96K#484<                     2,          2+             22          2+           1          )       ./     1




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !596ÿ!"#"$%ÿ89 >5       "6"$7#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           /0     0
                                                                                             ou yr
                                                                                             ec v




                                             !4 #9$S              2:F0        22F0           2+F+         1F0        2:F+       2:F1
                                                                                                      2
                                                                                           D US




      0 ÿ             ["&K9&"8"9$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             >"C"#ÿN           ÿÿÿÿÿ+F- ÿÿÿÿ2,F. ÿÿÿÿÿ1F- ÿÿÿÿ22F+ ÿÿÿÿÿ1F2 ÿÿÿÿ+-F/                       1-     2:
                                                                                        w c
  6XÿY0 QZ
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !596ÿ!"#"$%ÿ89ÿ35"7#ÿN
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   \>"C"#ÿB$#S]               ÿÿÿÿ+0F1 ÿÿÿÿ+0F0 ÿÿÿÿ-)F) ÿÿÿÿ-+F, ÿÿÿÿ+,F1                         E        E      E
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               G@6H45ÿ\7$<ÿ^]ÿ
                                                                          pr ot
                                                                                 iv




                                 9Iÿ>"C"#ÿ>7&4&ÿ                   21.         2.0            0)/ 2*2:+ 2*.+2                   /++
                                                                        is pr
                                                                              ch




                              BC45ÿ-ÿA475&ÿB#<ÿN                    -F0         -F,          22F:        2+F0        +:F,       21F0       .,     2:
                                                                           Ar


                                                                       n is




                               _C457%4ÿG@6H45
                                                                    tio nt




                            9Iÿ!4#9$Sÿ[4I4$<7$8&ÿ
                                                                  uc e
                                                                od um




       5Q                     !"#4<ÿK45ÿ>7&4                     2F0        2F,            2F)         2F/         2F,        2F-
                                                              pr oc




                                 _C%Fÿ;54&4$8ÿI95ÿ
                                                            re d




                                 J@5SÿT4#4=8"9$                   ,1F1        )2F.           /)F-        )+F,        //F1       02F-
                                                          er is
                                                             Th




                      J@595& ;45=4$8ÿG98
                                 T4#4=84<ÿ95ÿ
                                 >?7##4$%4<                       -.F:        ,+F-           -1F+        ,,F2        -)F)       /:F0
                                                             rth
                                                          Fu




                                        ÿÿÿ ÿXÿR kÿlm  ÿRPÿnkÿ29ÿmÿ49ÿ ÿ5mm 
        3SK4ÿ9I           3987# _                    c       >          [          D            !         d          V         e     J     f      g
          >"C"#             +*1+2 22/ .20 -)/                              2:          +, -1- +.2 202                            02 +1+        2. -),
       >5"6"$7#ÿ(              --:            E 2/:             2:         ):          ,:          -:        +,           E       .    -        +   -
GB3Doÿ>5"6"$7#ÿ<787ÿ"$ÿ8?"&ÿK59I"#4ÿ=9@$8ÿ<4I4$<7$8&ÿ578?45ÿ8?7$ÿ=7&4&ÿ7$<ÿ8?454I954ÿi"##ÿ$98ÿ678=?ÿK54C"9@&#SÿK@H#"&?4<ÿ$@6H45&F
(ÿ!"#"$%&ÿ"$ÿ8?4ÿhBC457##ÿ>7&4#97<ÿT878"&8"=&hÿ&4=8"9$ÿ"$=#@<4ÿ=5"6"$7#ÿ857$&I45&*ÿi?"#4ÿI"#"$%&ÿHSÿhG78@54ÿ9IÿBII4$&4hÿ<9ÿ$98F
 NÿT44ÿhDjK#7$78"9$ÿ9IÿT4#4=84<ÿ3456&Fh
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 59 of 95

                                                                  4c2cÿm!!"ÿ ÿsÿ !"!ÿÿrn!
01223451ÿ782975                                                      q0 Sÿr!ÿ7 !Rÿ
                                                           ÿ   ÿ       ÿ       ÿ    ÿ ÿ                                             Z!"
                                                                                                                      2 !R
                                     #$%$&'(ÿ*             +,+-. +,/01 /,-1+ +,00. /,011 /,2..                                                 b!S!
      3                     3456$&78$9&(             +,2/0 /,.:- -,+:/ +,1+; /,+0: /,<;.                                              4c2c !" !
                             =4&>$&'               /,/<0 +,0-; +,2++ +,+++ +,1;- +,++1
     2!!"              =45?4&8ÿ@A7&'4ÿ$&ÿ3987%ÿ
                             #$%$&'(ÿ@B554&8ÿC475ÿ
                               DE45ÿF75%$45ÿC475                  2-G/        2.G:            H1G/        -G+ H:-G1                ÿ        1-     :.
                                    IB6J45ÿ9KÿLB>'4(A$M(              1          1               1          1           1          1         ÿ
                             N7?7&8ÿLB>'4(A$MÿO9&8A(ÿP              .G-        .G.             .G.        0G0        :<G<        -G:         ÿ
                                             3987%                 /:0         /+;            -;+        /00         <2/        -2-         +.      2
                                             @$E$%                 212         +.2            /:/        +.0         /::        +/<         /-      +
                           T!!R #4%9&U     @5$6$ &7%
                                                                    0/          00            :::        :/0         :;:        :/+         :;      <
      8"! ÿ                                VB M 45E$
                                                     (4>
  Qÿ RS!Q                               W4%47(4
                                             X475$&'(               /+          +<             /;          /.          /2         +;        +0      1
                               =4&>$&'ÿ@7(4(ÿP                     --0         /0-            /./        /:;         /1/        /:;         -1      /
                              Y4$'A84>ÿ#$%$&'(ÿP                   +0.         +12            -++        /;/         -0+        -.2         2/      :
                                  3456$&78$9&(                     /.<         -.2            <</        /1.      20 -/0        -1/         2+      2
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35$7%(ÿ@96M%484>                     :0          :;             2+          2/          2-         :0        2+      -




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #596ÿ#$%$&'ÿ89 @5       $6$&7%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            --      <
                                                                                             ou yr
                                                                                             ec v




                                             #4 %9&U                1G1        1G1             0G2       :.G:         0G;       :.G1
                                                                                                      2
                                                                                           D US




      0! ÿ             ]$(M9($8$9&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ1G2 ÿÿÿÿ:+G- ÿÿÿÿÿ<G2 ÿÿÿÿÿ<G2 ÿÿÿÿÿ2G; ÿÿÿÿÿ+G2                        :       :
                                                                                        w c
  9!Zÿ[0 S\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #596ÿ#$%$&'ÿ89ÿ35$7%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^@$E$%ÿD&%U_               ÿÿÿÿ+-G; ÿÿÿÿ+<G2 ÿÿÿÿ2<G/ ÿÿÿÿ+.G/ ÿÿÿÿ+-G+                         H         H      H
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB6J45ÿ^7&>ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 9Kÿ@$E$%ÿ@7(4(ÿ                   00.         ;:<            21:          <<          1;         <;
                                                                        is pr
                                                                              ch




                              DE45ÿ+ÿC475(ÿD%>ÿP                  2<G0        22G;           :2G/         +G+         +G;        +G<        :<      -
                                                                           Ar


                                                                       n is




                               aE457'4ÿIB6J45
                                                                    tio nt




                            9Kÿ#4%9&Uÿ]4K4&>7&8(ÿ
                                                                  uc e
                                                                od um




       3 S                     #$%4>ÿM45ÿ@7(4                     :G-        :G+             :G-        :G2         :G2        :G2
                                                              pr oc




                                 aE'Gÿ=54(4&8ÿK95ÿ
                                                            re d




                                 LB5UÿV4%4?8$9&                   +1G:        +0G-           +.G1        +;G:        ++G+       2<G<
                                                          er is
                                                             Th




                      LB595( =45?4&8ÿI98
                                 V4%4?84>ÿ95ÿ
                                 @A7%%4&'4>                       22G1        +.G1           2+G/        2-G-        :<G+       :0G:
                                                              rth
                                                           Fu




                                      ÿ!!ÿÿ ÿ!Z!ÿT lÿmn  ÿT!!Rÿolÿ ÿnÿ2 !ÿ ÿ3nn 
        3UM4ÿ9K           3987% a                    d       @          ]          F             #        e          X         f     L      g      h
          @$E$%             2,;<; 2/- +0; -;/                              ::          21 :.; 21/ -0+                            /. 20:          + :0/
       @5$6$&7%ÿ*           :,:/.             2 2<:             +< <20                 1.          /:        -:          +       :.    :<        /   ;
ID3Fpÿ@5$6$&7%ÿ>787ÿ$&ÿ8A$(ÿM59K$%4ÿ?9B&8ÿ>4K4&>7&8(ÿ578A45ÿ8A7&ÿ?7(4(ÿ7&>ÿ8A454K954ÿj$%%ÿ&98ÿ678?AÿM54E$9B(%UÿMBJ%$(A4>ÿ&B6J45(G
*ÿ#$%$&'(ÿ$&ÿ8A4ÿiDE457%%ÿ@7(4%97>ÿV878$(8$?(iÿ(4?8$9&ÿ$&?%B>4ÿ?5$6$&7%ÿ857&(K45(,ÿjA$%4ÿK$%$&'(ÿJUÿiI78B54ÿ9KÿDKK4&(4iÿ>9ÿ&98G
 PÿV44ÿiFkM%7&78$9&ÿ9KÿV4%4?84>ÿ3456(Gi
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 60 of 95

                                                                  4c2cÿm!!"ÿ ÿsÿ !"!ÿÿrn!
01223451ÿ782985                                                     q0 Tÿr!ÿ8 !Sÿ
                                                          ÿ   ÿ       ÿ       ÿ    ÿ ÿ                                             [!"
                                                                                                                     2 !S
                                     #$%$&'(ÿ*            +,-.. +,/-0 +,.+. +,.11 +,.+/ +,2+3                                                 7!T!
      3                     4567$&89$:&(            +,/++ +,;/1 +,/.1 +,-./ +,332 .,<</                                              4c2c !" !
                             =5&>$&'              +,3+0 +,.2/ .,<.3 .,/11 .,011 .,1+/
     2!!"              =56?5&9ÿ@A8&'5ÿ$&ÿ4:98%ÿ
                             #$%$&'(ÿ@B665&9ÿC586ÿ
                               DE56ÿF86%$56ÿC586                 G33H- G3/H1                  G/H.       G<H3        G/H+          ÿ       ;;      ;
                                    IB7J56ÿ:KÿLB>'5(A$M(              /          /               /          /           /          /        ÿ
                             N8?8&9ÿLB>'5(A$MÿO:&9A(ÿP              2H2        1H0             2H2        2H2         2H2        2H2        ÿ
                                             4:98%                 ;02         /2<            ;+1        ;;2         ;+1        ;2;        +0      ;
                                             @$E$%                 +<2         -.3            +;.        +//         ++1        +++        -1      -
                           U!!S #5%:&V     @6$7$ &8%
                                                                   3-1         3+;            3./        3.0         3;+        3.3        .2      0
      Q"! ÿ                                WB M 56E$
                                                     (5>
  Rÿ ST!R                               X5%58(5
                                             Y586$&'(               -.          ;+              /3         ;0          -0        ;3        .;      0
                               =5&>$&'ÿ@8(5(ÿP                     ;.+         ;+-            -02        -;2         -/0        -<1        -<      .
                              Z5$'A95>ÿ#$%$&'(ÿP                   ;.+         ;2-            -/.        -<1         ;21        -;/        ++      +
                                  4567$&89$:&(                     /2/         ;1;            /2;        ;03      20 ;3<        -<3        -3      /
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46$8%(ÿ@:7M%595>                     +.          +/              +-         ++          .0        ./        3+      -




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #6:7ÿ#$%$&'ÿ9: @6       $7$&8%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           <;      1
                                                                                             ou yr
                                                                                             ec v




                                             #5 %:&V              3/H1        3;H+           3;H1        3/H-        3/H3       3;H2
                                                                                                      2
                                                                                           D US




      0! ÿ             ^$(M:($9$:&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ1H1 ÿÿÿÿÿ<H0 ÿÿÿÿÿ<H< ÿÿÿÿÿ/H/ ÿÿÿÿÿ/H< ÿÿÿÿÿ0H.                       31      .
                                                                                        w c
  9![ÿ\0 T]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #6:7ÿ#$%$&'ÿ9:ÿ46$8%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%V`               ÿÿÿÿ.;H0 ÿÿÿÿ.2H0 ÿÿÿÿ.3H; ÿÿÿÿ.0H2 ÿÿÿÿ.+H/ ÿÿÿÿ./H3                        3/      .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB7J56ÿ_8&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 :Kÿ@$E$%ÿ@8(5(ÿ                    /.          0/              <+         <.        33.        3.0
                                                                        is pr
                                                                              ch




                              DE56ÿ+ÿC586(ÿD%>ÿP                    +H;        +H1             ;H3        ;H;         0H<        <H;       ;2      0
                                                                           Ar


                                                                       n is




                               bE568'5ÿIB7J56
                                                                    tio nt




                            :Kÿ#5%:&Vÿ^5K5&>8&9(ÿ
                                                                  uc e
                                                                od um




       3 T                     #$%5>ÿM56ÿ@8(5                     3H;        3H+             3H+        3H+         3H+        3H+
                                                              pr oc




                                 bE'Hÿ=65(5&9ÿK:6ÿ
                                                            re d




                                 LB6VÿW5%5?9$:&                   -/H2        +<H1           -+H3        +1H2        -+H.       -.H/
                                                          er is
                                                             Th




                      LB6:6( =56?5&9ÿI:9
                                 W5%5?95>ÿ:6ÿ
                                 @A8%%5&'5>                       +2H1        +2H;           .0H+        .1H<        31H;       31H+
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ![!ÿU lÿmn  ÿU!!Sÿolÿ ÿnÿ2 !ÿ ÿ3nn 
        4VM5ÿ:K           4:98% b                    d       @          ^          F             #        e          Y         f     L     g      h
          @$E$%             3,11/ ./.                  <+ ;+0              33          .0 3.2 .3- 31;                            +3 +3-         - 31<
       @6$7$&8%ÿ*              0.;           32 ./2             30 .1<                 3<          3;        00          3        <    /        -   33
ID4Fpÿ@6$7$&8%ÿ>898ÿ$&ÿ9A$(ÿM6:K$%5ÿ?:B&9ÿ>5K5&>8&9(ÿ689A56ÿ9A8&ÿ?8(5(ÿ8&>ÿ9A565K:65ÿj$%%ÿ&:9ÿ789?AÿM65E$:B(%VÿMBJ%$(A5>ÿ&B7J56(H
*ÿ#$%$&'(ÿ$&ÿ9A5ÿiDE568%%ÿ@8(5%:8>ÿW989$(9$?(iÿ(5?9$:&ÿ$&?%B>5ÿ?6$7$&8%ÿ968&(K56(,ÿjA$%5ÿK$%$&'(ÿJVÿiI89B65ÿ:KÿDKK5&(5iÿ>:ÿ&:9H
 PÿW55ÿiFkM%8&89$:&ÿ:KÿW5%5?95>ÿ4567(Hi
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 61 of 95

                                                                   cd5dÿnÿ8ÿtÿ78ÿÿso
01234564                                                              rX9Qÿsÿ199Pÿ
                                                        789ÿ 789ÿ 789ÿ 789ÿ 789ÿ 789ÿ                                                          08Z
                                                                                                                                     599P
                                     !"#"$%&ÿ(             )*+,- )*.+/ )*-0, )*.). )*.-+ )*+++                                                  bQ9
                           1234"$56"7$&             )*-+8 )*-)+ )*89+ )*-,0 )*-/: )*+-0                                               cd5d 8
                             ;2$<"$%               )*)0- )*0-0 )*9:+ )*)+) )*0/8 )*0/)
     5            ;23=2$6ÿ>?5$%2ÿ"$ÿ1765#ÿ
                             !"#"$%&ÿ>@332$6ÿA253ÿ
                               BC23ÿD53#"23ÿA253                    E/F+ E)0F)                E-F. E)9F. E)0F8                      ÿ        80       8
                                    G@4H23ÿ7IÿJ@<%2&?"K&               /         /               /          /           /          /          ÿ
                             L5=5$6ÿJ@<%2&?"KÿM7$6?&ÿN               :F,      )0F9           )0F9        )0F9        ):F,        9F:          ÿ
                                             1765#                  +,:        -+:            -)9        -/,         --)        +:)          +)       .
                                             >"C"#                  0)+        0-+            0)8        0+8         0+9        008          8/       .
                           R9P !2#7$S    >3"4" $5#
                                                                    ),0        09)            ),9        ):+         09.        )8-          )9       +
      4 9ÿ                               T@ K 23C"
                                                     &2<
  Oÿ78PQO                              U2#25&2
                                             V253"$%&                ,/         ,0            )9/        )9:         )9-          8,         )0       +
                               ;2$<"$%ÿ>5&2&ÿN                      /8-        +)8            /.)        /:9         +)0        +)9          .9       -
                              W2"%?62<ÿ!"#"$%&ÿN                    +-:        -/+            +8+        -9-         -)9        ++.          /+       +
                                  1234"$56"7$&                      -).        -9-            -.:        -/)      20 -)/        +:+          +9       -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               13"5#&ÿ>74K#262<                      ):         ):              0)         09          09         )+         +/       8




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !374ÿ!"#"$%ÿ67 >3       "4"$5#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                             +.       -
                                                                                             ou yr
                                                                                             ec v




                                             !2 #7$S                 :F9       ,F9             ,F9        ,F0         :F-        ,F,
                                                                                                      2
                                                                                           D US




      X9ÿ             ]"&K7&"6"7$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             >"C"#ÿN            ÿÿÿÿÿ8F8 ÿÿÿÿÿ8F, ÿÿÿÿÿ,F, ÿÿÿÿÿ8F- ÿÿÿÿÿ:F/ ÿÿÿÿÿ:F+                        /9       /
                                                                                        w c
  YZÿ[X9Q\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !374ÿ!"#"$%ÿ67ÿ13"5#ÿN
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^>"C"#ÿB$#S_                ÿÿÿÿ/)F+ ÿÿÿÿ/0F. ÿÿÿÿ0:F9                   E ÿÿÿÿ0+F+             E          E       E
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               G@4H23ÿ^5$<ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 7Iÿ>"C"#ÿ>5&2&ÿ                     /.         +/              /9         0/          //         /:
                                                                        is pr
                                                                              ch




                              BC23ÿ/ÿA253&ÿB#<ÿN                     .F0       .F/             -F.        /F,         -F)        -F8         /-       .
                                                                           Ar


                                                                       n is




                               aC235%2ÿG@4H23
                                                                    tio nt




                            7Iÿ!2#7$Sÿ]2I2$<5$6&ÿ
                                                                  uc e
                                                                od um




       Q                     !"#2<ÿK23ÿ>5&2                      )F0       )F/             )F0        )F0         )F0        )F)
                                                              pr oc




                                 aC%Fÿ;32&2$6ÿI73ÿ
                                                            re d




                                 J@3SÿT2#2=6"7$                    /+F-       /-F9           0:F.        /0F8        /9F+       /-F+
                                                          er is
                                                             Th




                      J@373& ;23=2$6ÿG76
                                 T2#2=62<ÿ73ÿ
                                 >?5##2$%2<                        ):F,       0)F)             ,F+       ))F8         ,F8       0.F)
                                                              rth
                                                           Fu




                                            ÿÿÿ9ÿZ9ÿR9mÿno99ÿR9Pÿpmÿ08ÿoÿ58ÿ9ÿoo9
        1SK2ÿ7I           1765# a                    e       >           ]         D             !        f          V         g      J      h        i
          >"C"#                .:0           09        +: ):+               :          ).          -9        ,0         :,       0.     ,/        E       -.
       >3"4"$5#ÿ(              -0.            E ):/              ,+        8/          /8          ++        .8          )         -     8        +       ))
GB1Dqÿ>3"4"$5#ÿ<565ÿ"$ÿ6?"&ÿK37I"#2ÿ=7@$6ÿ<2I2$<5$6&ÿ356?23ÿ6?5$ÿ=5&2&ÿ5$<ÿ6?232I732ÿk"##ÿ$76ÿ456=?ÿK32C"7@&#SÿK@H#"&?2<ÿ$@4H23&F
(ÿ!"#"$%&ÿ"$ÿ6?2ÿjBC235##ÿ>5&2#75<ÿT656"&6"=&jÿ&2=6"7$ÿ"$=#@<2ÿ=3"4"$5#ÿ635$&I23&*ÿk?"#2ÿI"#"$%&ÿHSÿjG56@32ÿ7IÿBII2$&2jÿ<7ÿ$76F
 NÿT22ÿjDlK#5$56"7$ÿ7IÿT2#2=62<ÿ1234&Fj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 62 of 95

                                                                  cddÿ6!ÿ ÿtÿ9 !ÿÿrn
01234ÿ678137                                                       qY Rÿrÿs  Qÿ
                                                        9ÿ 9ÿ 9ÿ 9ÿ 9ÿ 9ÿ                                                                     0 Z!
                                                                                                                               Q
                                     "#$#%&'ÿ)             *+,   **,       -.-      ./0   .+/ -,1                                              b R
      1                     2345#%67#8%'             -,/   -1/ ,9++.          -00   .-/ ./,                                           cdd ! 
                             :3%;#%&               *<* ,9+1.       *0,      -=-   .10 -+1
     !             :34>3%7ÿ?@6%&3ÿ#%ÿ2876$ÿ
                             "#$#%&'ÿ?A443%7ÿB364ÿ
                               CD34ÿE64$#34ÿB364                  F*G1 F,.G-                  F.G0        .G+        ,1G=          ÿ        1        ,
                                    HA5I34ÿ8JÿKA;&3'@#L'             0           0               0          0           0          0         ÿ
                             M6>6%7ÿKA;&3'@#LÿN8%7@'ÿO             +G+         +G+             +G+        *G+        ,0G+        ,G+         ÿ
                                             2876$                =1,          =*/            =<*        <-,         <1<        =+-         /=       *
                                             ?#D#$                ,1<          0+/            ,1-        ,=,         ,<0        ,<*         -/       *
                           S Q "3$8%T      ?4#5# %6$
                                                                  00+          0,<            ,*,        ,.<         ,==        ,-<         -        0
      7! ÿ                                UA L 34D#
                                                     '3;
  Pÿ9 QRP                               V3$36'3
                                             W364#%&'              .-           ..              *,         /-          .-        -/         *        <
                               :3%;#%&ÿ?6'3'ÿO                    =.+          10*            =/,        =0=         <./        =+<         /0       /
                              X3#&@73;ÿ"#$#%&'ÿO                  ==+          =-0            =<<        =+0         <=+        =,+         =.       -
                                  2345#%67#8%'                    =+-          =0-            1+=        =,,      20 <*<        <-,         .+       ,+
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               24#6$'ÿ?85L$373;                    <=           <<              0<         0<          ,-        ,-         0*       /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "485ÿ"#$#%&ÿ78 ?4       #5#%6$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            .*       -
                                                                                             ou yr
                                                                                             ec v




                                             "3 $8%T               -G.        ,,G=           ,+G+        ,<G/        ,<G=       ,<G1
                                                                                                      2
                                                                                           D US




      Y ÿ              ]#'L8'#7#8%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO          ÿÿÿÿ,+G+ ÿÿÿÿ,,G0 ÿÿÿÿ0,G/ ÿÿÿÿ,<G+ ÿÿÿÿ,0G= ÿÿÿÿ,+G/                         //       .
                                                                                        w c
  3Zÿ[Y R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "485ÿ"#$#%&ÿ78ÿ24#6$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?#D#$ÿC%$T_                      F            F              F          F            F         F         F        F
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA5I34ÿ^6%;ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 8Jÿ?#D#$ÿ?6'3'ÿ                   ,-          ,+0              =,         ==          =*        1.
                                                                        is pr
                                                                              ch




                              CD34ÿ<ÿB364'ÿC$;ÿO                   <G*        ,-G+             *G1       ,0G,        ,<G/       ,.G/        -+       *
                                                                           Ar


                                                                       n is




                               aD346&3ÿHA5I34
                                                                    tio nt




                            8Jÿ"3$8%Tÿ]3J3%;6%7'ÿ
                                                                  uc e
                                                                od um




       1R                     "#$3;ÿL34ÿ?6'3                    ,G<         ,G1             ,G1        ,G/         ,G=        ,G/
                                                              pr oc




                                 aD&Gÿ:43'3%7ÿJ84ÿ
                                                            re d




                                 KA4TÿU3$3>7#8%                   <-G,        <*G-           =,G0        ,.G/        =+G/       <.G0
                                                          er is
                                                             Th




                      KA484' :34>3%7ÿH87
                                 U3$3>73;ÿ84ÿ
                                 ?@6$$3%&3;                       00G.        <+G.           <<G-        0<G/        0/G*       <1G-
                                                              rth
                                                           Fu




                                        ÿÿÿ ÿZ ÿS mÿ6n  ÿS Qÿomÿ0ÿnÿ ÿ ÿ1nn 
        2TL3ÿ8J           2876$ a                    e       ?          ]          E             "        f          W         g     K      h        i
          ?#D#$                0..            *        ,,       1*          ,          ,<          0.        1/         <1        <    <=        F       0*
       ?4#5#%6$ÿ)              <//            F ,*,             <1         0=          ,,          <-        ==          ,        1     .        <        .
HC2Epÿ?4#5#%6$ÿ;676ÿ#%ÿ7@#'ÿL48J#$3ÿ>8A%7ÿ;3J3%;6%7'ÿ467@34ÿ7@6%ÿ>6'3'ÿ6%;ÿ7@343J843ÿk#$$ÿ%87ÿ567>@ÿL43D#8A'$TÿLAI$#'@3;ÿ%A5I34'G
)ÿ"#$#%&'ÿ#%ÿ7@3ÿjCD346$$ÿ?6'3$86;ÿU767#'7#>'jÿ'3>7#8%ÿ#%>$A;3ÿ>4#5#%6$ÿ746%'J34'9ÿk@#$3ÿJ#$#%&'ÿITÿjH67A43ÿ8JÿCJJ3%'3jÿ;8ÿ%87G
 OÿU33ÿjElL$6%67#8%ÿ8JÿU3$3>73;ÿ2345'Gj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 63 of 95

                                                                  2c0cÿ6ÿ ÿsÿ9 ÿÿqm
01234ÿ678137                                                        pX Qÿqÿr Pÿ
                                                        9ÿ 9ÿ 9ÿ 9ÿ 9ÿ 9ÿ                                                                     a Y
                                                                                                                             0 P
                                     !"#"$%&ÿ(            )*)++ )*,)+ )*+-. )*+)/ )*0+0 )*/1/                                                  bQ
      1                     2345"$67"8$&            )*.0) )*0/1 )*/90 )*+/1 )*+)9 )*0./                                               2c0c  
                             :3$;"$%                <)0   <9< )*.+0           <-/ )*.1+ </9
     0            :34=3$7ÿ>?6$%3ÿ"$ÿ2876#ÿ
                             !"#"$%&ÿ>@443$7ÿA364ÿ
                               BC34ÿD64#"34ÿA364                  )+E/ F),E+                  F9E0       F/E+ F).E9                ÿ        9-       9
                                    G@5H34ÿ8IÿJ@;%3&?"K&              +          +               +          +           +          +         ÿ
                             L6=6$7ÿJ@;%3&?"KÿM8$7?&ÿN              .E.        .E.             .E.        .E.         .E.        .E.         ÿ
                                             2876#                 +-1         ,.0            0,-        0+-         0-1        0/-         9.       1
                                             >"C"#                 )/1         /)0            )/0        ).,         ))1        )).         <.       ).
                           RP !3#8$S     >4"5" $6#
                                                                   )--         )</            /..        )1)         )<<        )9.         )+       ,
      7  ÿ                               T@ K 34C"
                                                     &3;
  Oÿ9 PQO                              U3#36&3
                                             V364"$%&               -+          <1            )++        ),)         )9)        ),-         )        )
                               :3$;"$%ÿ>6&3&ÿN                     +.,         +/+            +0,        +/0         +9)        +.<         1+       ).
                              W3"%?73;ÿ!"#"$%&ÿN                   +<<         0<,            00)        +-<         0/<        +,-         9)       <
                                  2345"$67"8$&                     +0-         0-9            0/)        00+      20 0+<        09-         0-       -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               24"6#&ÿ>85K#373;                     +1          +-             09          +-          0-        0/         +        /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !485ÿ!"#"$%ÿ78 >4       "5"$6#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            +<       0
                                                                                             ou yr
                                                                                             ec v




                                             !3 #8$S                1E9        1E,             <E,        <E1         <E,        <E0
                                                                                                      2
                                                                                           D US




      X ÿ             \"&K8&"7"8$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             >"C"#ÿN           ÿÿÿÿÿ1E- ÿÿÿÿÿ)E/ ÿÿÿÿ)/E/ ÿÿÿÿ))E- ÿÿÿÿ))E< ÿÿÿÿ))E.                        -.       <
                                                                                        w c
  3YÿZX Q[
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !485ÿ!"#"$%ÿ78ÿ24"6#ÿN
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ]>"C"#ÿB$#S^               ÿÿÿÿ/)E.            F              F          F            F         F         F        F
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               G@5H34ÿ]6$;ÿ_^ÿ
                                                                          pr ot
                                                                                 iv




                                 8Iÿ>"C"#ÿ>6&3&ÿ                    ,1          ,-             ,+          ,0          ,<        9.
                                                                        is pr
                                                                              ch




                              BC34ÿ+ÿA364&ÿB#;ÿN                  )+E1        )+E,           )/E0        )+E+        )0E)       ),E)        -0       1
                                                                           Ar


                                                                       n is




                               `C346%3ÿG@5H34
                                                                    tio nt




                            8Iÿ!3#8$Sÿ\3I3$;6$7&ÿ
                                                                  uc e
                                                                od um




       1Q                     !"#3;ÿK34ÿ>6&3                     )E)        )E/             )E/        )E/         )E/        )E/
                                                              pr oc




                                 `C%Eÿ:43&3$7ÿI84ÿ
                                                            re d




                                 J@4SÿT3#3=7"8$                   +<E9        0)E9           09E,        +-E-        0/E+       01E0
                                                          er is
                                                             Th




                      J@484& :34=3$7ÿG87
                                 T3#3=73;ÿ84ÿ
                                 >?6##3$%3;                       )9E9        /)E)           /9E)        /.E9        /)E,       /.E+
                                                              rth
                                                           Fu




                                        ÿÿÿ ÿYÿR lÿ6m  ÿRPÿnlÿaÿmÿ0 ÿ ÿ1mm 
        2SK3ÿ8I           2876# `                    d       >          \          D             !        e          V         f     J      g        h
          >"C"#                +/<           )<        ). )),                F          +           9        ,)         0<        0    ,/        F       /.
       >4"5"$6#ÿ(              01)            F )/.             +<         -9          /)          -<        <+           F ),         )0        -       )-
GB2Doÿ>4"5"$6#ÿ;676ÿ"$ÿ7?"&ÿK48I"#3ÿ=8@$7ÿ;3I3$;6$7&ÿ467?34ÿ7?6$ÿ=6&3&ÿ6$;ÿ7?343I843ÿj"##ÿ$87ÿ567=?ÿK43C"8@&#SÿK@H#"&?3;ÿ$@5H34&E
(ÿ!"#"$%&ÿ"$ÿ7?3ÿiBC346##ÿ>6&3#86;ÿT767"&7"=&iÿ&3=7"8$ÿ"$=#@;3ÿ=4"5"$6#ÿ746$&I34&*ÿj?"#3ÿI"#"$%&ÿHSÿiG67@43ÿ8IÿBII3$&3iÿ;8ÿ$87E
 NÿT33ÿiDkK#6$67"8$ÿ8IÿT3#3=73;ÿ2345&Ei
                            Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 64 of 95

                                                                `a2aÿlÿ5ÿsÿ45ÿÿqm
010230                                                                    pT6Mÿqÿr66Lÿ
                                                     456ÿ89      456ÿ89 456ÿ89 456ÿ89 456ÿ89 456ÿ89                                   ^5V
                                                       9           9         9         9       9   99                              266L
                                  !"#ÿ%                &'(         )&*       &+&       ),)     )--  &-.                             _M6
                        /012!345!#               &(*         &&*       &6-       &,&     )6&  -+-                          `a2a 5
                          70!8!"                 &&(         )*6       ).+       ,.,     ),)  ,.'
    2          70190!4ÿ:;3!"0ÿ!ÿ/543ÿ
                           !"#ÿ:<110!4ÿ=031ÿ
                             >?01ÿ@3101ÿ=031                   )A* B',A(             B,A- B'6A+ B'&A+                     ÿ        +&       '*
                                 C<2D01ÿ5EÿF<8"0#;G#             *        *             *          *           *          *         ÿ
                           H393!4ÿF<8"0#;GÿI5!4;#ÿJ            (A(      )A(         '.A(        '.A(        '.A(       '.A(         ÿ
                                         /543                  ',(       .'+          '6&        ..&         .'&        '+'         6'       '*
                                         :?                  '((       '.*          '.(        '.(         '*,        '.*         ++       '*
                         N6L 05!O   :12!3
                                                                ))        ))           )*          6(          ,*        &,         )&       +
     06ÿ                            P< G01?
                                                #08
  Kÿ45LMK                          Q003#0
                                         R031!"#                 -       .6           ''          '&           &          '        6*       '&
                             70!8!"ÿ:3#0#ÿJ                   '+*       .'*          .(6        .-.         ..&        .-(         6.       '*
                            S0";408ÿ!"#ÿJ                  .((       .(,          .(-        .&*         .*-        '6)         6(       '*
                               /012!345!#                    ')+       '+-          '6+        '6.         .*.
                                                                                                               20       ')'         6'       '*
                                                                                                         /1 e




                                                                                                                .
                                                                                                             on
                                                                                                      12 fag
                                                                                                            4/
                             /13#ÿ:52G0408                     ''         +           ''          '-           ,          +        ,*       '(




                                                                                                           si
                                                                                                   er t.
                                                                                                 ed ol




                                                                                                        is
                                                                                               t p igh
                      152ÿ!"ÿ45 :1     2!3
                                                                                              id K




                                                                                                      m
                                                                                                     0
                                                                                                                                    ))       ''
                                                                                          ou yr
                                                                                          ec v




                                         0 5!O               '(A(      '(A&         '(A(         6A&        ''A&       '.A(
                                                                                                   2
                                                                                        D US




     T6ÿ            Y#G5#45!                                                    ith op
                                                                                                 /
                                                                                              21



                                         :?ÿJ            ÿÿÿÿÿ6A- ÿÿÿÿÿ6A- ÿÿÿÿÿ+A- ÿÿÿÿÿ+A- ÿÿÿÿÿ+A& ÿÿÿÿÿ+A)                    *-       )
                                                                                     w c
  UVÿWT6MX
                                                                                    12 in




                                                                                            /

                                                                                  d by
                                                                                         12




                           152ÿ!"ÿ45ÿ/13ÿJ
                                                                               C ited




                                                                               ite d
                                                                                     on




                                Z:?ÿ>!O[                        B         B ÿÿÿÿ.)A)              B            B         B         B        B
                                                                            ib te
                                                                           20 C




                                                                         oh ec
                                                                                 ed
                                                                                 r4




                             C<2D01ÿZ3!8ÿ\[ÿ
                                                                       pr ot
                                                                              iv




                              5Eÿ:?ÿ:3#0#ÿ                    *,        &(           -(          -+          &-        &&
                                                                     is pr
                                                                           ch




                            >?01ÿ*ÿ=031#ÿ>8ÿJ                 ''A)      '.A6         '(A.        ''A+        '-A'       '-A(        )6       6
                                                                        Ar


                                                                    n is




                             ]?013"0ÿC<2D01
                                                                 tio nt




                          5Eÿ05!OÿY0E0!83!4#ÿ
                                                               uc e
                                                             od um




      M                   08ÿG01ÿ:3#0                     'A-      'A*           'A'        'A*         'A.        'A.
                                                           pr oc




                              ]?"Aÿ710#0!4ÿE51ÿ
                                                         re d




                              F<1OÿP00945!                   &*A,      ,+A.         -+A+        &-A'        ,.A+       ,(A)
                                                       er is
                                                          Th




                     F<151# 70190!4ÿC54
                              P009408ÿ51ÿ
                              :;30!"08                        **A(      -)A+         *+A'        .-A)        *,A'       --A+
                                                          rth
                                                       Fu




                                    9 9ÿÿÿ6ÿV6ÿN6kÿlm66ÿN6Lÿnkÿ^5ÿmÿ25ÿ6ÿmm6
       /OG0ÿ5E          /543          ]         b       :           Y        @                   c          R         d     F      e        f
         :?                *)6         -6       '*        )-         *         6         ',        &.         ),        )    &,        B       *.
      :12!3ÿ%              ',(          .       &'          '       )6         +          6        '&           B       .     '        ,        &
C>/@oÿ:12!3ÿ8343ÿ!ÿ4;#ÿG15E0ÿ95<!4ÿ80E0!83!4#ÿ134;01ÿ4;3!ÿ93#0#ÿ3!8ÿ4;010E510ÿiÿ!54ÿ2349;ÿG10?5<#OÿG<D#;08ÿ!<2D01#A
%ÿ!"#ÿ!ÿ4;0ÿg>?013ÿ:3#0538ÿP434#49#gÿ#0945!ÿ!9<80ÿ912!3ÿ413!#E01#hÿi;0ÿE!"#ÿDOÿgC34<10ÿ5Eÿ>EE0!#0gÿ85ÿ!54A
 JÿP00ÿg@jG3!345!ÿ5EÿP009408ÿ/012#Ag
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 65 of 95

                                                                  bccÿmÿ7ÿtÿ67ÿÿrn
0123450                                                               qW8Pÿrÿs88Oÿ
                                                       678ÿ 678ÿ 678ÿ 678ÿ 678ÿ 678ÿ                                                         57Y
                                                                                                                                        88O
                                     !"!#$%ÿ'             ()*+, --).-/ --)0-, -.)-1+ -+)+1( ()/--                                             aP8
      4                    2345!#67!8#%             ()9-1 ()+19 -1)0*1 ()+-. -1)+.0 -0)119                                           bcc 7
                            :3#;!#$               +)*1/ 9)(.. 0)0,0 -1).(- -+)10. 0)..*
                :34<3#7ÿ=>6#$3ÿ!#ÿ2876"ÿ
                             !"!#$%ÿ=?443#7ÿ@364ÿ
                              AB34ÿC64"!34ÿ@364                    D-E9 D-0E1 D.1E+ D./E- D*1E1                                   ÿ        (/      -+
                                   F?5G34ÿ8HÿI?;$3%>!J%             -/         -/             -/          -/          -/        -/          ÿ
                            K6<6#7ÿI?;$3%>!JÿL8#7>%ÿM               1E1       1E1           .-E(        .9E,        /.E*       ./E+         ÿ
                                            2876"                  0.,        ,9/            (1-        (/- -)-(/              0-9         --      .
                                            =!B!"                  .,.        /0/            *.(        **,         99/        .00         +(      (
                           Q8O          =4!5! #6"
                                             3"8#R                 /*-        /0,            /*0        /9(         *-/        //*         +       .
     08ÿ                               S? J 34B!
                                                    %3;
  Nÿ67OPN                             T3"36%3
                                            U364!#$%               -1+        --.            -.+        --*         --0        -19         +       .
                              :3#;!#$ÿ=6%3%ÿM                      *-9        +/.            +((        0(. -)-+(              ++9         /*      +
                             V3!$>73;ÿ!"!#$%ÿM                     ++(        9,+            9,9        9((         ,-(        *9/         /1      9
                                 2345!#67!8#%                      0/(        0/-            ,.9        0/.       20,-1 -)/1,              *       -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                              24!6"%ÿ=85J"373;                      -*         -.             -+          -*          -1        -1         9.      9




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                         485ÿ!"!#$ÿ78 =4      !5!#6"
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           *       .
                                                                                             ou yr
                                                                                             ec v




                                             3 "8#R                 *E(       *E(            +E/         +E-         *E(        *E-
                                                                                                      2
                                                                                           D US




     W8ÿ             \!%J8%!7!8#                                                      ith op
                                                                                                    /
                                                                                                 21



                                            =!B!"ÿM            ÿÿÿÿÿ0E, ÿÿÿÿÿ9E, ÿÿÿÿÿ9E, ÿÿÿÿÿ0E* ÿÿÿÿÿ0E9 ÿÿÿÿ-.E+                       ,+      -+
                                                                                        w c
  XYÿZW8P[
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                              485ÿ!"!#$ÿ78ÿ24!6"ÿM
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                  ]=!B!"ÿA#"R^                ÿÿÿÿ/1E1 ÿÿÿÿ/*E. ÿÿÿÿ/.E9 ÿÿÿÿ/-E/ ÿÿÿÿ/9E( ÿÿÿÿ/.E.                        /*      +
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                              F?5G34ÿ]6#;ÿ_^ÿ
                                                                          pr ot
                                                                                 iv




                                8Hÿ=!B!"ÿ=6%3%ÿ                     (.         (,            -10        -*1         09.        ,-/
                                                                        is pr
                                                                              ch




                             AB34ÿ/ÿ@364%ÿA";ÿM                     /E-       .E+             .E1        -E(         9E*       -9E*        0,      -.
                                                                           Ar


                                                                       n is




                              `B346$3ÿF?5G34
                                                                    tio nt




                           8Hÿ3"8#Rÿ\3H3#;6#7%ÿ
                                                                  uc e
                                                                od um




      4P                      !"3;ÿJ34ÿ=6%3                      -E-       -E-            -E-         -E-         -E-        -E-
                                                              pr oc




                                `B$Eÿ:43%3#7ÿH84ÿ
                                                            re d




                                I?4RÿS3"3<7!8#                    +0E/       +*E,           +/E+        +*E(        +0E.       +0E1
                                                          er is
                                                             Th




                     I?484% :34<3#7ÿF87
                                S3"3<73;ÿ84ÿ
                                =>6""3#$3;                        /.E/       .(E*           .0E1        .(E9        /-E-       .,E(
                                                             rth
                                                          Fu




                                           ÿÿÿ8ÿY8ÿQ8lÿmn88ÿQ8Oÿolÿ57ÿnÿ7ÿ8ÿ4nn8
       2RJ3ÿ8H            2876" `                   d       =           \         C                      e          U         f     I      g      h
         =!B!"             /)+(9 .+( -1, -)+/,                             0          /0 .19 /-- -0,                            (* *1-          . *++
      =4!5!#6"ÿ'           *)//9            ,, *0* /)/(/                  0*          /9 -*.                91          -        (    -,       .-   .1
FA2Cpÿ=4!5!#6"ÿ;676ÿ!#ÿ7>!%ÿJ48H!"3ÿ<8?#7ÿ;3H3#;6#7%ÿ467>34ÿ7>6#ÿ<6%3%ÿ6#;ÿ7>343H843ÿj!""ÿ#87ÿ567<>ÿJ43B!8?%"RÿJ?G"!%>3;ÿ#?5G34%E
'ÿ!"!#$%ÿ!#ÿ7>3ÿiAB346""ÿ=6%3"86;ÿS767!%7!<%iÿ%3<7!8#ÿ!#<"?;3ÿ<4!5!#6"ÿ746#%H34%)ÿj>!"3ÿH!"!#$%ÿGRÿiF67?43ÿ8HÿAHH3#%3iÿ;8ÿ#87E
 MÿS33ÿiCkJ"6#67!8#ÿ8HÿS3"3<73;ÿ2345%Ei
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 66 of 95

                                                                  cddÿn"!"#!ÿ0 !ÿtÿ "#"ÿ0ÿso"
0123456731ÿ7569 67                                                  rY!Sÿs"ÿ"Rÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                      7 Z"#
                                                                                                                     !"R
                                     $%&%'()ÿ+            ,-../ 0-1.2 .-345 .-,31 .-15/ 26-66.                                               b"!S"
      5                     789:%';<%=')            0-6.3 ,-,36 0-20. 0-013 .-542 .-460                                              cdd 0"# "!
     0                        >8'?%'(              ,-/5/ 0-,.1 1-656 1-.36 26-364 25-204
       !!"!"#          >89@8'<ÿAB;'(8ÿ%'ÿ7=<;&ÿ
                             $%&%'()ÿAC998'<ÿD8;9ÿ
                               EF89ÿG;9&%89ÿD8;9                  /3H/        53H/           20H4        23H,        25H2          ÿ       0      5
                                    IC:J89ÿ=KÿLC?(8)B%M)            2/          2/             2/          2/          2/        2/         ÿ
                             N;@;'<ÿLC?(8)B%MÿO='<B)ÿP              6H6        6H6            6H6         6H6         6H6        6H6        ÿ
                                             7=<;&                 /15         306            ,61        ,21         ,40        023        25     4
                                             A%F%&                 /6,         /13            344        34,         3/,        ,45        0      5
                           4""R $8&='T    A9%:% ';&
                                                                    /1          4.             41          40          /3        //        00     22
      1#!"ÿ                               UC M 89F%
                                                     )8?
  Qÿ RS"Q                               V8&8;)8
                                             W8;9%'()               4.          40             4.          /3          /,        4.        43     .
                               >8'?%'(ÿA;)8)ÿP                     /31         3/1            ,//        06/         036        .06        22     5
                              X8%(B<8?ÿ$%&%'()ÿP                   /.,         36/            34.        31/         ,60        31.        2.     /
                                  789:%';<%=')                     36,         /03            324        330      20 3..        314        56     3
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               79%;&)ÿA=:M&8<8?                     25          22             26           1          26          ,       .3     2/




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $9=:ÿ$%&%'(ÿ<= A9       %:%';&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           31     .
                                                                                             ou yr
                                                                                             ec v




                                             $8 &='T              24H0        24H5           20H4        21H6        2/H0       22H5
                                                                                                      2
                                                                                           D US




      Y"ÿ             ]%)M=)%<%='                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿP           ÿÿÿÿÿ0H. ÿÿÿÿÿ0H/ ÿÿÿÿÿ0H/ ÿÿÿÿÿ0H6 ÿÿÿÿÿ.H3 ÿÿÿÿ26H2                       31     .
                                                                                        w c
  9"Zÿ[Y!S\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $9=:ÿ$%&%'(ÿ<=ÿ79%;&ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^A%F%&ÿE'&T_               ÿÿÿÿ42H, ÿÿÿÿ5/H, ÿÿÿÿ5,H2 ÿÿÿÿ51H0 ÿÿÿÿ53H4 ÿÿÿÿ51H4                        55     4
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IC:J89ÿ^;'?ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 =KÿA%F%&ÿA;)8)ÿ                   /00         /1,            362        336 2-4/2 2-//6
                                                                        is pr
                                                                              ch




                              EF89ÿ4ÿD8;9)ÿE&?ÿP                    1H2         0H,            ,H/        ,H4        2/H/       24H2       ,,     .
                                                                           Ar


                                                                       n is




                               aF89;(8ÿIC:J89
                                                                    tio nt




                            =Kÿ$8&='Tÿ]8K8'?;'<)ÿ
                                                                  uc e
                                                                od um




        5!S                    $%&8?ÿM89ÿA;)8                     2H3        2H/            2H/         2H4         2H4        2H4
                                                              pr oc




                                 aF(Hÿ>98)8'<ÿK=9ÿ
                                                            re d




                                 LC9TÿU8&8@<%='                   ,6H.        05H1           30H,        ,0H5        0/H0       .1H.
                                                          er is
                                                             Th




                      LC9=9) >89@8'<ÿI=<
                                 U8&8@<8?ÿ=9ÿ
                                 AB;&&8'(8?                       /5H1        /1H2           4.H1        5,H0        34H/       31H1
                                                             rth
                                                          Fu




                                      ÿ0""ÿ0ÿÿ0"Z"ÿ4mÿno!ÿ4""Rÿpmÿ7!ÿoÿ "!ÿÿ5oo
        7TM8ÿ=K           7=<;& a                    e       A          ]          G             $        f          W         g     L     h    i
          A%F%&             .-.36 55. 4-226 2-631                          22 262 /5, ,33 40/ /06 2-4,4                                     26/ 1/1
       A9%:%';&ÿ+              ,21           5, 51/             2. 22,                 ,0          2,        50          4       26    ,     26   5,
IE7GqÿA9%:%';&ÿ?;<;ÿ%'ÿ<B%)ÿM9=K%&8ÿ@=C'<ÿ?8K8'?;'<)ÿ9;<B89ÿ<B;'ÿ@;)8)ÿ;'?ÿ<B898K=98ÿk%&&ÿ'=<ÿ:;<@BÿM98F%=C)&TÿMCJ&%)B8?ÿ'C:J89)H
+ÿ$%&%'()ÿ%'ÿ<B8ÿjEF89;&&ÿA;)8&=;?ÿU<;<%)<%@)jÿ)8@<%='ÿ%'@&C?8ÿ@9%:%';&ÿ<9;')K89)-ÿkB%&8ÿK%&%'()ÿJTÿjI;<C98ÿ=KÿEKK8')8jÿ?=ÿ'=<H
 PÿU88ÿjGlM&;';<%='ÿ=KÿU8&8@<8?ÿ789:)Hj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 67 of 95

                                                                  cddÿn!!"ÿ0 ÿtÿ !"!ÿ0ÿso!
0123456731ÿ91 967                                                   rYSÿs!ÿ9!Rÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                      7 Z!"
                                                                                                                      !R
                                     #$%$&'(ÿ*            +,--. +,/-- +,/+- +,0-1 +,2./ +,134                                                b!S!
      5                     5678$&9:$;&(            3,130 +,/0- +,-.- +,4</ +,++. /,0+<                                              cdd 0!" !
     0                        =6&>$&'              -,322 -,+03 -,443 -,02. -,.+2 -,//1
       !!"             =67?6&:ÿ@A9&'6ÿ$&ÿ5;:9%ÿ
                             #$%$&'(ÿ@B776&:ÿC697ÿ
                               DE67ÿF97%$67ÿC697                 G2.H4         G-H3           G-H. G24H-             G2H.          ÿ       43      +
                                    IB8J67ÿ;KÿLB>'6(A$M(              3           3              3          3           3          3        ÿ
                             N9?9&:ÿLB>'6(A$MÿO;&:A(ÿP              4H1         4H2            1H1        1H1         1H1       22H4        ÿ
                                             5;:9%                 <3.         <24            <21        <-0         0+/        0//        <       2
                                             @$E$%                 -<-         --4            ---        0./         -12        -4+        +       2
                           4!!R #6%;&T    @7$8$ &9%
                                                                   213          </             04          <<          <0        -2        /-      -
      1"!ÿ                                UB M 67E$
                                                     (6>
  Qÿ RS!Q                               V6%69(6
                                             W697$&'(               +<          /3             +1          +3          ++        40        4+     0
                               =6&>$&'ÿ@9(6(ÿP                  2,.3< 2,.3/ 2,..4 2,41. 2,.1< 2,./1                                        3      2
                              X6$'A:6>ÿ#$%$&'(ÿP                   0.3         --1            -0+        04/         -/1        -.+        -      2
                                  5678$&9:$;&(                  2,122          <2+            <++        0<<      20 <.+        021        22     .
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57$9%(ÿ@;8M%6:6>                     2+          2/             2<          2/          23          0       -4     21




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #7;8ÿ#$%$&'ÿ:; @7       $8$&9%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           </     2+
                                                                                             ou yr
                                                                                             ec v




                                             #6 %;&T              .1H1        .2H-           .4H1        .1H/        20H+       .1H4
                                                                                                      2
                                                                                           D US




      Y!ÿ             ]$(M;($:$;&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ0H+ ÿÿÿÿÿ<H/ ÿÿÿÿÿ<H1 ÿÿÿÿÿ<H+ ÿÿÿÿÿ0H- ÿÿÿÿÿ<H3                       +2     -
                                                                                        w c
   !Zÿ[YS\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #7;8ÿ#$%$&'ÿ:;ÿ57$9%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^@$E$%ÿD&%T_               ÿÿÿÿ40H0 ÿÿÿÿ/2H- ÿÿÿÿ//H2 ÿÿÿÿ//H0 ÿÿÿÿ4.H3 ÿÿÿÿ42H.                        .3     /
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB8J67ÿ^9&>ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 ;Kÿ@$E$%ÿ@9(6(ÿ                   02/         02/            -+/        012         -33        01<
                                                                        is pr
                                                                              ch




                              DE67ÿ4ÿC697(ÿD%>ÿP                  2/H/        2/H2           24H4        24H4        2/H.       2/H4       -.     21
                                                                           Ar


                                                                       n is




                               aE679'6ÿIB8J67
                                                                    tio nt




                            ;Kÿ#6%;&Tÿ]6K6&>9&:(ÿ
                                                                  uc e
                                                                od um




       5 S                     #$%6>ÿM67ÿ@9(6                     2H+         2H-            2H3        2H+         2H3        2H/
                                                              pr oc




                                 aE'Hÿ=76(6&:ÿK;7ÿ
                                                            re d




                                 LB7TÿU6%6?:$;&                   /1H<        4+H1           4<H.        /1H<        4+H-       /-H<
                                                          er is
                                                             Th




                      LB7;7( =67?6&:ÿI;:
                                 U6%6?:6>ÿ;7ÿ
                                 @A9%%6&'6>                       4+H/        4<H.           43H+        44H4        4-H/       40H3
                                                             rth
                                                          Fu




                                      ÿ0!!ÿ0ÿÿ0!Z!ÿ4mÿnoÿ4!!Rÿpmÿ7 ÿoÿ !ÿÿ5oo
        5TM6ÿ;K           5;:9% a                    e       @          ]          F             #        f          W         g     L     h      i
          @$E$%             /,/1< /+3 2/1 2,030                             /          0/ 2+2 .<. 23/                            // -<-         2 /10
       @7$8$&9%ÿ*              /.+           4- 2--             .2         </          //           -        .0           G       0    4        .   /
ID5Fqÿ@7$8$&9%ÿ>9:9ÿ$&ÿ:A$(ÿM7;K$%6ÿ?;B&:ÿ>6K6&>9&:(ÿ79:A67ÿ:A9&ÿ?9(6(ÿ9&>ÿ:A676K;76ÿk$%%ÿ&;:ÿ89:?AÿM76E$;B(%TÿMBJ%$(A6>ÿ&B8J67(H
*ÿ#$%$&'(ÿ$&ÿ:A6ÿjDE679%%ÿ@9(6%;9>ÿU:9:$(:$?(jÿ(6?:$;&ÿ$&?%B>6ÿ?7$8$&9%ÿ:79&(K67(,ÿkA$%6ÿK$%$&'(ÿJTÿjI9:B76ÿ;KÿDKK6&(6jÿ>;ÿ&;:H
 PÿU66ÿjFlM%9&9:$;&ÿ;KÿU6%6?:6>ÿ5678(Hj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 68 of 95

                                                                  cddÿn!!"ÿ0 ÿtÿ !"!ÿ0ÿso!
0123456731ÿ097 612                                                   rY Sÿs!ÿ9 !Rÿ
                                                          ÿ    ÿ       ÿ       ÿ    ÿ                        ÿ                   7 Z!"
                                                                                                                      !R
                                     #$%$&'(ÿ*           +,-./0 +,-1+2 +,-00+ +/-34/ +1-20,                           +/-,05                  b!S!
      5                     6789$&:;$<&(           +,-5+3 +,-/+5 +,-013 +,-.03 +,-5,2                           +,-511               cdd 0!" !
     0                        =7&>$&'             +.-403 +.-035 +.-411 +3-05/ +4-,1.                           +0-+,4
     !!"              =78?7&;ÿ@A:&'7ÿ$&ÿ6<;:%ÿ
                             #$%$&'(ÿ@B887&;ÿC7:8ÿ
                               DE78ÿF:8%$78ÿC7:8                    1G0        0G+            ,G/         +G1        H.G.          ÿ       4+       ,
                                    IB9J78ÿ<KÿLB>'7(A$M(            .1          .1             .1          .1          .1        .1         ÿ
                             N:?:&;ÿLB>'7(A$MÿO<&;A(ÿP ++G,                   .0G+           41G5        ,1G/        10G1 +++G5             ÿ
                                             6<;:%                 01+         ,22            05+        ,.2         ,40        ,3+        +5       0
                                             @$E$%                 0++         03.            0+1        03,         003        0/2        ++      3
                           4!!R #7%<&T     @8$9$ &:%
                                                                    31          42             4+          02          ,2        31        10      +3
      1"! ÿ                                UB M 78E$
                                                     (7>
  Qÿ RS!Q                               V7%7:(7
                                             W7:8$&'(               3.          .1             33          33          3.        ..        ,2      +3
                               =7&>$&'ÿ@:(7(ÿP                     440         441            44,        41,         0.4        04.        31      /
                              X7$'A;7>ÿ#$%$&'(ÿP                   03/         0,,            0,/        ,+1         ,,5        ,1+        +2      .
                                  6789$&:;$<&(                     ,24         05/            05.        012      20 ,2,        ,2/        +5      4
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68$:%(ÿ@<9M%7;7>                     +4          +2             +3          ++          +.          /       /1      +3




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #8<9ÿ#$%$&'ÿ;< @8       $9$&:%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           13      +3
                                                                                             ou yr
                                                                                             ec v




                                             #7 %<&T              +4G.        +/G5           +4G/        +3G.        +3G3       +4G/
                                                                                                      2
                                                                                           D US




      Y! ÿ             ]$(M<($;$<&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ0G0 ÿÿÿÿÿ0G2 ÿÿÿÿÿ4G1 ÿÿÿÿÿ0G2 ÿÿÿÿÿ0G2 ÿÿÿÿÿ4G/                       4       +
                                                                                        w c
   !Zÿ[Y S\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #8<9ÿ#$%$&'ÿ;<ÿ68$:%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^@$E$%ÿD&%T_               ÿÿÿÿ+5G1 ÿÿÿÿ+5G1 ÿÿÿÿ.2G2 ÿÿÿÿ.2G2 ÿÿÿÿ..G2 ÿÿÿÿ.+G.                        +2      .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB9J78ÿ^:&>ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 <Kÿ@$E$%ÿ@:(7(ÿ                   0/3         00,            042        00.         ,+.        ,34
                                                                        is pr
                                                                              ch




                              DE78ÿ3ÿC7:8(ÿD%>ÿP                    0G1         0G/            0G0        0G.         0G0        0G4       33       3
                                                                           Ar


                                                                       n is




                               aE78:'7ÿIB9J78
                                                                    tio nt




                            <Kÿ#7%<&Tÿ]7K7&>:&;(ÿ
                                                                  uc e
                                                                od um




       5 S                     #$%7>ÿM78ÿ@:(7                     +G,        +G,            +G0         +G,         +G,        +G0
                                                              pr oc




                                 aE'Gÿ=87(7&;ÿK<8ÿ
                                                            re d




                                 LB8TÿU7%7?;$<&                   4+G1        04G/           41G+        4.G,        41G0       ,3G.
                                                          er is
                                                             Th




                      LB8<8( =78?7&;ÿI<;
                                 U7%7?;7>ÿ<8ÿ
                                 @A:%%7&'7>                       4+G2        00G.           44G5        43G3        4/G5       ,2G+
                                                             rth
                                                          Fu




                                      ÿ0!!ÿ0ÿ ÿ0!Z!ÿ4 mÿno  ÿ4!!Rÿpmÿ7 ÿoÿ !ÿ ÿ5oo 
        6TM7ÿ<K           6<;:% a                    e       @          ]          F             #        f          W         g     L     h      i
          @$E$%            +0-5,/ 114 3,/ +-13/                            04 011 /24 +-/.. 5,+ +-+3+ 0-,,4                                    ., .-2.5
       @8$9$&:%ÿ*           +-2,.             5 42, +22 +.5 .+3                                    00        43          +       0.    1       +.    34
ID6Fqÿ@8$9$&:%ÿ>:;:ÿ$&ÿ;A$(ÿM8<K$%7ÿ?<B&;ÿ>7K7&>:&;(ÿ8:;A78ÿ;A:&ÿ?:(7(ÿ:&>ÿ;A787K<87ÿk$%%ÿ&<;ÿ9:;?AÿM87E$<B(%TÿMBJ%$(A7>ÿ&B9J78(G
*ÿ#$%$&'(ÿ$&ÿ;A7ÿjDE78:%%ÿ@:(7%<:>ÿU;:;$(;$?(jÿ(7?;$<&ÿ$&?%B>7ÿ?8$9$&:%ÿ;8:&(K78(-ÿkA$%7ÿK$%$&'(ÿJTÿjI:;B87ÿ<KÿDKK7&(7jÿ><ÿ&<;G
 PÿU77ÿjFlM%:&:;$<&ÿ<KÿU7%7?;7>ÿ6789(Gj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 69 of 95

                                                                    e9eÿo#"#$"ÿ0 "ÿuÿ!#$#ÿ0!ÿtp#
0123456731ÿ95           67                                                 s[ "Uÿt#!ÿ!#Tÿ
                                                        ÿ      ÿ ÿ ÿ ÿ ÿ                                       7\#$
                                                                                                                     9"!#T
                                     %&'&()*ÿ,             -./01       -.234 1.--/ 25.673 4.616 4.573                                         d#"U#
      5                     89:;&(<=&>(*             -.543       -.633 1.67- -.710 -.40/ -.775                                        e9e 0#$#"
     0!                         ?9(@&()               /.416       /.75/ /./6/ /.146 /.1/4 /.463
     9""#"#$           ?9:A9(=ÿBC<()9ÿ&(ÿ8>=<'ÿ
                             %&'&()*ÿBD::9(=ÿE9<:ÿ
                               FG9:ÿH<:'&9:ÿE9<:                    3I5       25I3           26I3 J27I6              J6I3          ÿ        /0      22
                                    KD;L9:ÿ>MÿND@)9*C&O*            27          27             27          27          27        27         ÿ
                             P<A<(=ÿND@)9*C&OÿQ>(=C*ÿR              5I5        5I5            4I5        00I1        64I2       35I5        ÿ
                                             8>=<'                 3/3         30-            351        -57         104        34/         2/      6
                                             B&G&'                 066         012            077        001         000        025         11      25
                           4##T %9'>(V    B:&;& (<'
                                                                   722         03-            042        6-7         627        7-7         6       2
      1$"#ÿ                                WD O 9:G&
                                                     *9@
  Sÿ!TU#S                              X9'9<*9
                                             Y9<:&()*              252          45             -7          47          46       257         3       7
                               ?9(@&()ÿB<*9*ÿR                     635         65-            601        663         667        6/1         /2      -
                              Z9&)C=9@ÿ%&'&()*ÿR                   //6         /63            /00        364         35/        350         21      7
                                  89:;&(<=&>(*                     307         3/2            /10        366      20 3-1        362         2-      7
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               8:&<'*ÿB>;O'9=9@                     23          26             26          2/          23          -        17      25




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       %:>;ÿ%&'&()ÿ=> B:       &;&(<'
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            3       7
                                                                                             ou yr
                                                                                             ec v




                                             %9 '>(V                6I3        /I5            6I3         6I3         6I6        6I3
                                                                                                      2
                                                                                           D US




      [!#ÿ             _&*O>*&=&>(                                                     ith op
                                                                                                    /
                                                                                                 21



                                             B&G&'ÿR           ÿÿÿÿÿ3I/ ÿÿÿÿÿ4I0 ÿÿÿÿÿ3I3 ÿÿÿÿÿ3I6 ÿÿÿÿÿ3I2 ÿÿÿÿÿ3I0                        20      0
                                                                                        w c
   #\ÿ][ "U^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             %:>;ÿ%&'&()ÿ=>ÿ8:&<'ÿR
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `B&G&'ÿF('Va               ÿÿÿÿ77I5 ÿÿÿÿ0-I1 ÿÿÿÿ73I/ ÿÿÿÿ7/I4 ÿÿÿÿ01I1 ÿÿÿÿ73I1                         74      1
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               KD;L9:ÿ̀<(@ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 >MÿB&G&'ÿB<*9*ÿ                   722         243            722        622         302        167
                                                                        is pr
                                                                              ch




                              FG9:ÿ7ÿE9<:*ÿF'@ÿR                    4I2         3I6          25I/        26I7        07I5       03I/        --      26
                                                                           Ar


                                                                       n is




                               cG9:<)9ÿKD;L9:
                                                                    tio nt




                            >Mÿ%9'>(Vÿ_9M9(@<(=*ÿ
                                                                  uc e
                                                                od um




       5"U                     %&'9@ÿO9:ÿB<*9                     2I0        2I0            2I0         2I2         2I2        2I2
                                                              pr oc




                                 cG)Iÿ?:9*9(=ÿM>:ÿ
                                                            re d




                                 ND:VÿW9'9A=&>(                   64I0        /7I3           /2I/        /5I7        /0I7       /7I/
                                                          er is
                                                             Th




                      ND:>:* ?9:A9(=ÿK>=
                                 W9'9A=9@ÿ>:ÿ
                                 BC<''9()9@                       65I0        6/I4           60I3        62I1        62I-       60I/
                                                              rth
                                                           Fu




                                      ÿ0##ÿ0ÿ!ÿ0#\#ÿ4nÿop!"ÿ4##Tÿqnÿ7"ÿpÿ9#"ÿ!ÿ5pp
        8VO9ÿ>M           8>=<' c                    f       B          _          H            %         g          Y         h     N      i      j
          B&G&'             0.10/ 237 272 3-4                               4          /4          -3 70/ 213 220 6-3                            - 6-2
       B:&;&(<'ÿ,           6.411            05 0.226 0.775                /3 0/7                  7-        63          0        -    75       /-   00
KF8HrÿB:&;&(<'ÿ@<=<ÿ&(ÿ=C&*ÿO:>M&'9ÿA>D(=ÿ@9M9(@<(=*ÿ:<=C9:ÿ=C<(ÿA<*9*ÿ<(@ÿ=C9:9M>:9ÿl&''ÿ(>=ÿ;<=ACÿO:9G&>D*'VÿODL'&*C9@ÿ(D;L9:*I
,ÿ%&'&()*ÿ&(ÿ=C9ÿkFG9:<''ÿB<*9'><@ÿW=<=&*=&A*kÿ*9A=&>(ÿ&(A'D@9ÿA:&;&(<'ÿ=:<(*M9:*.ÿlC&'9ÿM&'&()*ÿLVÿkK<=D:9ÿ>MÿFMM9(*9kÿ@>ÿ(>=I
 RÿW99ÿkHmO'<(<=&>(ÿ>MÿW9'9A=9@ÿ89:;*Ik
                           Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 70 of 95

                                                              abbÿlÿ5ÿsÿ45ÿÿqm
012133                                                                  pV6Oÿqÿr66Nÿ
                                                   456ÿ89      456ÿ89 456ÿ89 456ÿ89 456ÿ89 456ÿ89                                 `5X
                                                     9           9         9         9       9   99                            66N
                                 !"#$ÿ&                ''(       )*+,) )*+'+           '--     ',, )*+)'                          2O6
                       ./01"234"$              )*)-,       )*++( )*+)) )*+-5             '-,   '6'                       abb 5
                         7/"8"#                 569         '+5       '56       55'     '+(   ',9
             7/0:/"3ÿ;<2"#/ÿ"ÿ.432!ÿ
                          !"#$ÿ;=00/"3ÿ>/20ÿ
                            ?@/0ÿA20!/0ÿ>/20                   BCB     D-C+       D6C,        'CB         6C(           ÿ       )+       -
                                E=1F/0ÿ4GÿH=8#/$<I$              9        9          9          9           9          9         ÿ
                          J2:2"3ÿH=8#/$<IÿK4"3<$ÿL             +C+      (C5      )BC+        )BC+        )BC+        +C+         ÿ
                                       .432!                  B9'      B6-        B(-        B--          B-'       B,,         56       )B
                                       ;@!                    )96      )(5        )((        )9'          ),6       )6,         5,       )B
                        P6N /!4"Q ;0 1  "2!
                                                               96        -B         95         9+          9(         ,)        (B       '
     16ÿ                          R= I/ 0
                                             @ $/8
  Mÿ45NOM                        S/!/2$/
                                       T/20"#$                 ,(        ,-         9(         99          -6         -'        -9       (
                            7/"8"#ÿ;2$/$ÿL                    B)6      BB(        B9(        BBB          BB(       B-'         '-       )9
                           U/#<3/8ÿ!"#$ÿL                    B)-      B))        B9B        B),          B)'       B9)         56       )B
                              ./01"234"$                      B59      B,B        B,-        B6+          B-920     B9B         55       )B
                                                                                                       /1 e




                                                                                                              .
                                                                                                           on
                                                                                                    12 fag
                                                                                                          4/
                            .02!$ÿ;41I!/3/8                    )-        )B         )-         )9          )9         )+        6B       6




                                                                                                         si
                                                                                                 er t.
                                                                                               ed ol




                                                                                                      is
                                                                                             t p igh
                     041ÿ!"#ÿ34 ;0      1"2!
                                                                                            id K




                                                                                                    m
                                                                                                   0
                                                                                                                                -+       ,
                                                                                        ou yr
                                                                                        ec v




                                       /!4"Q                )+C-      )+C5      ))C+        )BC-         'C5        5C6
                                                                                                 2
                                                                                      D US




     V6ÿ           [$I4$34"                                                      ith op
                                                                                               /
                                                                                            21



                                       ;@!ÿL              ÿÿÿÿÿ'C, ÿÿÿÿÿ5C' ÿÿÿÿÿ5C- ÿÿÿÿÿ5C) ÿÿÿÿ)+C) ÿÿÿÿÿ(C)                 )(       9
                                                                                   w c
  WXÿYV6OZ
                                                                                  12 in




                                                                                          /

                                                                                d by
                                                                                       12




                          041ÿ!"#ÿ34ÿ.02!ÿL
                                                                             C ited




                                                                             ite d
                                                                                   on




                               \;@!ÿ?"!Q]                ÿÿÿÿB(C-         D          D ÿÿÿÿB9C6              D         D         D        D
                                                                          ib te
                                                                         20 C




                                                                       oh ec
                                                                               ed
                                                                               r4




                            E=1F/0ÿ\2"8ÿ^]ÿ
                                                                     pr ot
                                                                            iv




                             4Gÿ;@!ÿ;2$/$ÿ                     --        BB         -B         B5          -(         9-
                                                                   is pr
                                                                         ch




                           ?@/0ÿ-ÿ>/20$ÿ?!8ÿL                  6CB      -C6        9C'        ,C)         6C5        (C(        9,       ,
                                                                      Ar


                                                                  n is




                            _@/02#/ÿE=1F/0
                                                               tio nt




                         4Gÿ/!4"Qÿ[/G/"82"3$ÿ
                                                             uc e
                                                           od um




      O                  !/8ÿI/0ÿ;2$/                     )C-      )CB        )C(        )C9         )C-        )C9
                                                         pr oc




                             _@#Cÿ70/$/"3ÿG40ÿ
                                                       re d




                             H=0QÿR/!/:34"                   6'C,      6(C9      6-C(        65C( ))BC'             (9C9
                                                     er is
                                                        Th




                    H=040$ 7/0:/"3ÿE43
                             R/!/:3/8ÿ40ÿ
                             ;<2!!/"#/8                      -9C(      9,C+      96CB        -(C5        ,'C-       9,C+
                                                        rth
                                                     Fu




                                   9 9ÿÿÿ6ÿX6ÿP6kÿlm66ÿP6Nÿnkÿ̀5ÿmÿ5ÿ6ÿmm6
       .QI/ÿ4G         .432! _                c        ;           [       A                 d          T         e      H     f        g
        ;@!                 66+        B+        B, )B,               B      6'        B6        5+         56       B- )9B          D       6B
      ;01"2!ÿ&              B+9          D 5B                (       -)      B'        )B          (         )         -    (       ))       )9
E?.Aoÿ;01"2!ÿ8232ÿ"ÿ3<$ÿI04G!/ÿ:4="3ÿ8/G/"82"3$ÿ023</0ÿ3<2"ÿ:2$/$ÿ2"8ÿ3</0/G40/ÿi!!ÿ"43ÿ123:<ÿI0/@4=$!QÿI=F!$</8ÿ"=1F/0$C
&ÿ!"#$ÿ"ÿ3</ÿh?@/02!!ÿ;2$/!428ÿR323$3:$hÿ$/:34"ÿ":!=8/ÿ:01"2!ÿ302"$G/0$*ÿi<!/ÿG!"#$ÿFQÿhE23=0/ÿ4Gÿ?GG/"$/hÿ84ÿ"43C
 LÿR//ÿhAjI!2"234"ÿ4GÿR/!/:3/8ÿ./01$Ch
                           Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 71 of 95

                                                            bccÿ1ÿ6ÿsÿ56ÿÿqm
01234                                                            pV7Oÿqÿr77Nÿ
                                                   567ÿ9 567ÿ9 567ÿ9 567ÿ9 567ÿ9 567ÿ9                                            `6X
                                                                                                                              77N
                                 !"#$ÿ&               '() *+),-       ''* *+*-) *+)'' *+).)                                       aO7
      4                 /012"345"$               '6-   '76 *+)88 *+*-* *+)7) *+)-.                                        bcc 6
                         90":"#                ',' *+**( *+).( *+)(' *+**' *+*77
             901;0"4ÿ<=3"#0ÿ"ÿ/543!ÿ
                          !"#$ÿ<>110"4ÿ?031ÿ
                            @A01ÿB31!01ÿ?031                 **C6      D*C8        ,C)       D6C-         D8C(         ÿ        76       ,
                                E>2F01ÿ5GÿH>:#0$=I$             8         8          8          8            8         8         ÿ
                          J3;3"4ÿH>:#0$=IÿK5"4=$ÿL            )C)      *8C)      *8C)         )C7          )C)       )C)         ÿ
                                       /543!                 7,)       678        7'(        6(6          66)       6-6         8.       .
                                       <A!                   8.,       --.        8,8        8,6          8.8       -)'         6*       .
                        P7N 0!5"Q <1 2  "3!
                                                             *(8       *(*        *(7        88*          88.       *.)         *8       -
     27ÿ                          R> I0 1
                                             A $0:
  Mÿ56NOM                        S0!03$0
                                       T031"#$                7*        77          6*         6'          6*         6.        8)       (
                            90":"#ÿ<3$0$ÿL                   7'6       66,        6-,        6-6          6()       6.8         -*       7
                           U0#=40:ÿ!"#$ÿL                   7('       68)        7(7        67.          676       7',         8.       6
                              /012"345"$                     7..       7.-        6**        6((          68)20     6*'         -*       ,
                                                                                                       /1 e




                                                                                                              .
                                                                                                           on
                                                                                                    12 fag
                                                                                                          4/
                            /13!$ÿ<52I!040:                   *6        *.          8-         *,          *(         *8        6*       6




                                                                                                         si
                                                                                                 er t.
                                                                                               ed ol




                                                                                                      is
                                                                                             t p igh
                     152ÿ!"#ÿ45 <1      2"3!
                                                                                            id K




                                                                                                    m
                                                                                                   0
                                                                                                                                7(       (
                                                                                        ou yr
                                                                                        ec v




                                       0!5"Q                 ,C8       ,C6        ,C*        .C8          ,C*       'C'
                                                                                                 2
                                                                                      D US




     V7ÿ           [$I5$45"                                                      ith op
                                                                                               /
                                                                                            21



                                       <A!ÿL             ÿÿÿÿ*)C, ÿÿÿÿ**C8 ÿÿÿÿ**C' ÿÿÿÿ*7C8 ÿÿÿÿÿ'C, ÿÿÿÿ**C(                  .'       *8
                                                                                   w c
  WXÿYV7OZ
                                                                                  12 in




                                                                                          /

                                                                                d by
                                                                                       12




                          152ÿ!"#ÿ45ÿ/13!ÿL
                                                                             C ited




                                                                             ite d
                                                                                   on




                               \<A!ÿ@"!Q]                       D         D          D          D             D        D         D        D
                                                                          ib te
                                                                         20 C




                                                                       oh ec
                                                                               ed
                                                                               r4




                            E>2F01ÿ\3":ÿ^]ÿ
                                                                     pr ot
                                                                            iv




                             5Gÿ<A!ÿ<3$0$ÿ                    (-        ..          (7         6.          .*         .)
                                                                   is pr
                                                                         ch




                           @A01ÿ-ÿ?031$ÿ@!:ÿL                 'C-      *)C)        ,C7        ,C7        *)C,        'C,        6(       .
                                                                      Ar


                                                                  n is




                            _A013#0ÿE>2F01
                                                               tio nt




                         5Gÿ0!5"Qÿ[0G0":3"4$ÿ
                                                             uc e
                                                           od um




      4O                  !0:ÿI01ÿ<3$0                    *C-       *C7        *C8        *C8          *C8       *C*
                                                         pr oc




                             _A#Cÿ910$0"4ÿG51ÿ
                                                       re d




                             H>1QÿR0!0;45"                   7)C7      6*C(      7.C,        -'C7        -6C8       7'C.
                                                     er is
                                                        Th




                    H>151$ 901;0"4ÿE54
                             R0!0;40:ÿ51ÿ
                             <=3!!0"#0:                      8.C.      7-C8      *.C)        --C-        87C)       7*C(
                                                        rth
                                                     Fu




                                      ÿÿÿ7ÿX7ÿP7lÿ1m77ÿP7Nÿnlÿ̀6ÿmÿ6ÿ7ÿ4mm7
       /QI0ÿ5G         /543! _                d        <          [        B                 e          T         f     H      g        h
        <A!                 (*,        7,        8- 87)              8       *-        8)        68          -6      88    '*        *       .*
      <12"3!ÿ&              --'         . **'              ()       7,       *'        *.        7)           '      *)     7        8        7
E@/Boÿ<12"3!ÿ:343ÿ"ÿ4=$ÿI15G!0ÿ;5>"4ÿ:0G0":3"4$ÿ134=01ÿ4=3"ÿ;3$0$ÿ3":ÿ4=010G510ÿj!!ÿ"54ÿ234;=ÿI10A5>$!QÿI>F!$=0:ÿ">2F01$C
&ÿ!"#$ÿ"ÿ4=0ÿi@A013!!ÿ<3$0!53:ÿR434$4;$iÿ$0;45"ÿ";!>:0ÿ;12"3!ÿ413"$G01$+ÿj=!0ÿG!"#$ÿFQÿiE34>10ÿ5Gÿ@GG0"$0iÿ:5ÿ"54C
 LÿR00ÿiBkI!3"345"ÿ5GÿR0!0;40:ÿ/012$Ci
                           Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 72 of 95

                                                             _`ÿ̀jÿ6ÿqÿ56ÿÿok
0123424                                                          n07Oÿoÿp77Nÿ
                                                   567ÿ9 567ÿ9 567ÿ9 567ÿ9 567ÿ9 567ÿ9                                             26V
                                                                                                                               77N
                                 !"#$ÿ&              '(')) '(*+, '('-' '(*.- '(,.. '(,''                                           ^O7
      1                 /012"345"$              '(,*6 '(')* '('.' '(,-7 '(*+) '('6+                                        _`` 6
                         80"9"#                 7.- '(:,- '(:+* '('', '(:*: '(:.,
             801;0"4ÿ<=3"#0ÿ"ÿ/543!ÿ
                          !"#$ÿ<>110"4ÿ?031ÿ
                            @A01ÿB31!01ÿ?031                   *C6     D6C7        *C+ D':C7              D*C.          ÿ        .:       ':
                                E>2F01ÿ5GÿH>9#0$=I$              *        *          *          *            *         *          ÿ
                          J3;3"4ÿH>9#0$=IÿK5"4=$ÿL             :C:      :C:        :C:        :C:          :C:       :C:          ÿ
                                       /543!                  *76      ++-        *6:        +.,          +'7       +:+          ).       ''
                                       <A!                    '6*      ,*'        ,'*        ,.+          '6-       ,:+          -7       ''
                        P7N 0!5"Q <1 2  "3!
                                                              ',-      '+6        '')        ',7          '*-       ''*          ,+       +
     47ÿ                          R> I0 1
                                             A $09
  Mÿ56NOM                        S0!03$0
                                       T031"#$                 )7        )-         )'         -:           7+        7-         7        +
                            80"9"#ÿ<3$0$ÿL                    ,7)      *+,        *+7        *-'          *+*       *.'          -+       ''
                           U0#=409ÿ!"#$ÿL                    *7'      +*-        *-.        *67          *7*       *)6          .6       ':
                              /012"345"$                      +'*      *77        *7+        +,)          ++620     *67          )7       ''
                                                                                                       /1 e




                                                                                                              .
                                                                                                           on
                                                                                                    12 fag
                                                                                                          4/
                            /13!$ÿ<52I!0409                    ++        *:         **         *'           +,        .*         '        '




                                                                                                         si
                                                                                                 er t.
                                                                                               ed ol




                                                                                                      is
                                                                                             t p igh
                     152ÿ!"#ÿ45 <1      2"3!
                                                                                            id K




                                                                                                    m
                                                                                                   0
                                                                                                                                 ,'       +
                                                                                        ou yr
                                                                                        ec v




                                       0!5"Q                  -C7      -C7        7C7        7C.          7C:       7C:
                                                                                                 2
                                                                                      D US




     07ÿ           Y$I5$45"                                                      ith op
                                                                                               /
                                                                                            21



                                       <A!ÿL              ÿÿÿÿÿ6C6 ÿÿÿÿÿ7C) ÿÿÿÿ''C: ÿÿÿÿÿ6C. ÿÿÿÿ':C) ÿÿÿÿ':C.                  ).       ':
                                                                                   w c
  3VÿW07OX
                                                                                  12 in




                                                                                          /

                                                                                d by
                                                                                       12




                          152ÿ!"#ÿ45ÿ/13!ÿL
                                                                             C ited




                                                                             ite d
                                                                                   on




                               Z<A!ÿ@"!Q[                ÿÿÿÿ,,C.         D ÿÿÿÿ,.C7            D ÿÿÿÿ'6C.             D          D        D
                                                                          ib te
                                                                         20 C




                                                                       oh ec
                                                                               ed
                                                                               r4




                            E>2F01ÿZ3"9ÿ\[ÿ
                                                                     pr ot
                                                                            iv




                             5Gÿ<A!ÿ<3$0$ÿ                     +)        .7         .-         .*           .6        )*
                                                                   is pr
                                                                         ch




                           @A01ÿ*ÿ?031$ÿ@!9ÿL                  7C-      6C.        7C)        -C+          6C6       6C-         .+       )
                                                                      Ar


                                                                  n is




                            ]A013#0ÿE>2F01
                                                               tio nt




                         5Gÿ0!5"QÿY0G0"93"4$ÿ
                                                             uc e
                                                           od um




      1O                  !09ÿI01ÿ<3$0                     'C*      'C*        'C,        'C,          'C,       'C,
                                                         pr oc




                             ]A#Cÿ810$0"4ÿG51ÿ
                                                       re d




                             H>1QÿR0!0;45"                   +.C'      +.C7      +)C-        .'C6        *,C6       ++C*
                                                     er is
                                                        Th




                    H>151$ 801;0"4ÿE54
                             R0!0;409ÿ51ÿ
                             <=3!!0"#09                      *'C7      *.C,      **C7        ,6C-        ,7C6       *.C6
                                                        rth
                                                      Fu




                                      ÿÿÿ7ÿV7ÿP7iÿjk77ÿP7Nÿliÿ26ÿkÿ6ÿ7ÿ1kk7
       /QI0ÿ5G         /543! ]                a        <           Y       B                 b          T         c      H      d        e
        <A!                 )'*        *'        ,+ '-)               -      ,:        ,: '*)                -:        7    --        D       ++
      <12"3!ÿ&              **-         * ',.              '.        6*      ')        *6        *)           D        ,     D        D        7
E@/Bmÿ<12"3!ÿ9343ÿ"ÿ4=$ÿI15G!0ÿ;5>"4ÿ90G0"93"4$ÿ134=01ÿ4=3"ÿ;3$0$ÿ3"9ÿ4=010G510ÿg!!ÿ"54ÿ234;=ÿI10A5>$!QÿI>F!$=09ÿ">2F01$C
&ÿ!"#$ÿ"ÿ4=0ÿf@A013!!ÿ<3$0!539ÿR434$4;$fÿ$0;45"ÿ";!>90ÿ;12"3!ÿ413"$G01$(ÿg=!0ÿG!"#$ÿFQÿfE34>10ÿ5Gÿ@GG0"$0fÿ95ÿ"54C
 LÿR00ÿfBhI!3"345"ÿ5GÿR0!0;409ÿ/012$Cf
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 73 of 95

                                                                 bccÿ4ÿ6ÿrÿ56ÿÿqm
012343                                                               pW7Pÿqÿ177Oÿ
                                                       567ÿ9 567ÿ9 567ÿ9 567ÿ9 567ÿ9 567ÿ9                                                  06Y
                                                                                                                                        77O
                                     !"!#$%ÿ'             ()*+, +),-. +).,, ()/-( ()*.* ()*0-                                                aP7
                          1234!#56!7#%             ()8(9 ()(/+ ()/*( +),(0 +),/0 +)900                                             bcc 6
                            :2#;!#$               +)-(, -)(8. 8)9*0 -)./, -)(*. -)008
                :23<2#6ÿ=>5#$2ÿ!#ÿ1765"ÿ
                             !"!#$%ÿ=?332#6ÿ@253ÿ
                              AB23ÿC53"!23ÿ@253                    D9E0 D9(E0 D,(E,                     D8E(        D,E,          ÿ       +9      8
                                   F?4G23ÿ7HÿI?;$2%>!J%               *          *              *          *           *          *        ÿ
                            K5<5#6ÿI?;$2%>!JÿL7#6>%ÿM               0E0       +E/           9,E0        9,E0        ,+E0       ,+E0        ÿ
                                            1765"                  -(-        80.            8./        -8-         -+9        -,/        ,.      .
                                            =!B!"                  +(,        -0,            -*-        ++,         +,.        ++.        9/     -
                           Q7O          =3!4! #5"
                                             2"7#R                  *9         *,             *-          .(          *9        +.        *+     90
     37ÿ                               S? J 23B!
                                                    %2;
  Nÿ56OPN                             T2"25%2
                                            U253!#$%                (,         (+             (/          +0          +,        ((        +8     99
                              :2#;!#$ÿ=5%2%ÿM                      8+*        *8*            ..9        .+,         *8.        *9-        9-     (
                             V2!$>62;ÿ!"!#$%ÿM                     +/*        -(+            8(8        -,0         +.(        +8(        (0     8
                                 1234!#56!7#%                      -9/        +.-            -8.        80+      20 89(        -.8        ,,     8
                                                                                                           /1 e




                                                                                                                  .
                                                                                                               on
                                                                                                        12 fag
                                                                                                              4/
                              13!5"%ÿ=74J"262;                      9-         9(             9(          99          9*        9+        +(     (




                                                                                                             si
                                                                                                     er t.
                                                                                                   ed ol




                                                                                                          is
                                                                                                 t p igh
                         374ÿ!"!#$ÿ67 =3      !4!#5"
                                                                                                id K




                                                                                                        m
                                                                                                       0
                                                                                                                                          ./     9+
                                                                                            ou yr
                                                                                            ec v




                                             2 "7#R               9(E.       99E*           9,E8        9,E/        9(E-       98E9
                                                                                                     2
                                                                                          D US




     W7ÿ             \!%J7%!6!7#                                                     ith op
                                                                                                   /
                                                                                                21



                                            =!B!"ÿM            ÿÿÿÿÿ/E0 ÿÿÿÿÿ/E( ÿÿÿÿÿ.E- ÿÿÿÿÿ.E8 ÿÿÿÿ90E. ÿÿÿÿ99E-                      *8     99
                                                                                       w c
  XYÿZW7P[
                                                                                      12 in




                                                                                              /

                                                                                    d by
                                                                                           12




                              374ÿ!"!#$ÿ67ÿ13!5"ÿM
                                                                                 C ited




                                                                                 ite d
                                                                                       on




                                  ]=!B!"ÿA#"R^                ÿÿÿÿ(8E+ ÿÿÿÿ+*E+ ÿÿÿÿ+(E* ÿÿÿÿ-,E- ÿÿÿÿ(*E9 ÿÿÿÿ(/E/                       +8     .
                                                                              ib te
                                                                             20 C




                                                                           oh ec
                                                                                   ed
                                                                                   r4




                              F?4G23ÿ]5#;ÿ_^ÿ
                                                                         pr ot
                                                                                iv




                                7Hÿ=!B!"ÿ=5%2%ÿ                    (8+        +09            +9/        -,8         8*9        8(8
                                                                       is pr
                                                                             ch




                             AB23ÿ(ÿ@253%ÿA";ÿM                   90E-         /E+            .E(       99E,        9-E.       98E,       **     99
                                                                          Ar


                                                                      n is




                              `B235$2ÿF?4G23
                                                                   tio nt




                           7Hÿ2"7#Rÿ\2H2#;5#6%ÿ
                                                                 uc e
                                                               od um




      P                      !"2;ÿJ23ÿ=5%2                      9E(       9E(            9E+         9E(         9E(        9E(
                                                             pr oc




                                `B$Eÿ:32%2#6ÿH73ÿ
                                                           re d




                                I?3RÿS2"2<6!7#                    -8E(       -0E/           -(E/        -.E(        -8E.       -/E8
                                                         er is
                                                            Th




                     I?373% :23<2#6ÿF76
                                S2"2<62;ÿ73ÿ
                                =>5""2#$2;                        +9E(       ,/E+           (*E+        (9E8        ,.E0       ,,E8
                                                             rth
                                                          Fu




                                           ÿÿÿ7ÿY7ÿQ7lÿ4m77ÿQ7Oÿnlÿ06ÿmÿ6ÿ7ÿmm7
       1RJ2ÿ7H            1765" `                   d       =           \         C                      e          U         f     I     g      h
         =!B!"             ()9(-            -/        *, //0              9/          .-          .* (8/ (,+                    *0 -,/         9 -(0
      =3!4!#5"ÿ'              (((            D /0               +9 908                (8          9/        9*           D       -    8        -   .
FA1Coÿ=3!4!#5"ÿ;565ÿ!#ÿ6>!%ÿJ37H!"2ÿ<7?#6ÿ;2H2#;5#6%ÿ356>23ÿ6>5#ÿ<5%2%ÿ5#;ÿ6>232H732ÿj!""ÿ#76ÿ456<>ÿJ32B!7?%"RÿJ?G"!%>2;ÿ#?4G23%E
'ÿ!"!#$%ÿ!#ÿ6>2ÿiAB235""ÿ=5%2"75;ÿS656!%6!<%iÿ%2<6!7#ÿ!#<"?;2ÿ<3!4!#5"ÿ635#%H23%)ÿj>!"2ÿH!"!#$%ÿGRÿiF56?32ÿ7HÿAHH2#%2iÿ;7ÿ#76E
 MÿS22ÿiCkJ"5#56!7#ÿ7HÿS2"2<62;ÿ1234%Ei
                          Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 74 of 95

                                                            bccÿmÿ6ÿsÿ56ÿÿrn
012304                                                           qW7Pÿrÿ277Oÿ
                                                   567ÿ9 567ÿ9 567ÿ9 567ÿ9 567ÿ9 567ÿ9                                           46Y
                                                                                                                             77O
                                 !"#$ÿ&              '()*' '(+,, '(-.* '(/0) '(//* '()/.                                         aP7
      0                 1234"567"$              '('), '(/*0 '(/), '()') '(-+/ /(888                                      bcc 6
                         92":"#               /(*)- '(-*0 /(808 '(-+* '()** '(/88
             923;2"6ÿ<=5"#2ÿ"ÿ1765!ÿ
                          !"#$ÿ<>332"6ÿ?253ÿ
                            @A23ÿB53!23ÿ?253                 C)D* C)/D.            )D8       C'D+         C'D/         ÿ       08      8
                                E>4F23ÿ7GÿH>:#2$=I$             .         .          .          .            .         .        ÿ
                          J5;5"6ÿH>:#2$=IÿK7"6=$ÿL            -D-       -D-        -D-       ))D)        )/D-        )D-        ÿ
                                       1765!                 +')       +8.        +))        +0-          +'*       +/)        ')      8
                                       <A!                   ',.       0'/        '+)        '.*          '+)       '++        0'      .
                        Q7O 2!7"R <3 4  "5!
                                                              *.        8*          *)         *'         )--        8)        ')      +
     M7ÿ                          S> I2 3
                                             A $2:
  Nÿ56OPN                        T2!25$2
                                       U253"#$                .8        .,          ,8         *8          *,        ,+        )'      +
                            92":"#ÿ<5$2$ÿL                   0.*       +)0        08/        +)-          +')       ++-        '.      .
                           V2#=62:ÿ!"#$ÿL                   00-       08*        0//        0/.          0''       0/8        0-      8
                              1234"567"$                     ++'       +0,        +'.        +//          +-8
                                                                                                            20      +--        '+      )-
                                                                                                      /1 e




                                                                                                             .
                                                                                                          on
                                                                                                   12 fag
                                                                                                         4/
                            135!$ÿ<74I!262:                   ))        )/          ))          *            8         .       *+      )0




                                                                                                        si
                                                                                                er t.
                                                                                              ed ol




                                                                                                     is
                                                                                            t p igh
                     374ÿ!"#ÿ67 <3      4"5!
                                                                                           id K




                                                                                                   m
                                                                                                  0
                                                                                                                               ,+      )/
                                                                                       ou yr
                                                                                       ec v




                                       2!7"R                ))D/      )/D,      ))D'        )'D+        )/D/       )/D*
                                                                                                2
                                                                                     D US




     W7ÿ           \$I7$67"                                                     ith op
                                                                                              /
                                                                                           21



                                       <A!ÿL             ÿÿÿÿ)-D* ÿÿÿÿÿ8D* ÿÿÿÿ)-D8 ÿÿÿÿ)-D, ÿÿÿÿ))D/ ÿÿÿÿ)/D-                 *'      )0
                                                                                  w c
  XYÿZW7P[
                                                                                 12 in




                                                                                         /

                                                                               d by
                                                                                      12




                          374ÿ!"#ÿ67ÿ135!ÿL
                                                                            C ited




                                                                            ite d
                                                                                  on




                               ]<A!ÿ@"!R^                ÿÿÿÿ/'D0 ÿÿÿÿ/-D+ ÿÿÿÿ//D, ÿÿÿÿ/,D' ÿÿÿÿ/*D' ÿÿÿÿ'+D-                 '*      .
                                                                         ib te
                                                                        20 C




                                                                      oh ec
                                                                              ed
                                                                              r4




                            E>4F23ÿ]5":ÿ_^ÿ
                                                                    pr ot
                                                                           iv




                             7Gÿ<A!ÿ<5$2$ÿ                   )-*       )-.        ))/        )+*          )*0       )*+
                                                                  is pr
                                                                        ch




                           @A23ÿ'ÿ?253$ÿ@!:ÿL                 0D8       0D0        0D8        .D.          ,D0       ,D0       00      0
                                                                     Ar


                                                                 n is




                            `A235#2ÿE>4F23
                                                              tio nt




                         7Gÿ2!7"Rÿ\2G2":5"6$ÿ
                                                            uc e
                                                          od um




      0P                  !2:ÿI23ÿ<5$2                    )D'       )D0        )D'        )D)          )D/       )D'
                                                        pr oc




                             `A#Dÿ932$2"6ÿG73ÿ
                                                      re d




                             H>3RÿS2!2;67"                   /.D)      /,D.      ''D.        '-D,        ',D'       '*D/
                                                    er is
                                                       Th




                    H>373$ 923;2"6ÿE76
                             S2!2;62:ÿ73ÿ
                             <=5!!2"#2:                      ).D'      /'D8      /'D)        /0D'        /0D0       ',D/
                                                        rth
                                                     Fu




                                      ÿÿÿ7ÿY7ÿQ7lÿmn77ÿQ7Oÿolÿ46ÿnÿ6ÿ7ÿ0nn7
       1RI2ÿ7G         1765! `                d        <          \        B                 e          U         f     H     g      h
        <A!              /()'- 0*0               0. 08/             /-       '. )-* /)- )'8                          08 ''-         ' /)'
      <34"5!ÿ&              +00         * /)0              ,8       8)       ',        '/        ',          /        8    .        .   /'
E@1Bpÿ<34"5!ÿ:565ÿ"ÿ6=$ÿI37G!2ÿ;7>"6ÿ:2G2":5"6$ÿ356=23ÿ6=5"ÿ;5$2$ÿ5":ÿ6=232G732ÿj!!ÿ"76ÿ456;=ÿI32A7>$!RÿI>F!$=2:ÿ">4F23$D
&ÿ!"#$ÿ"ÿ6=2ÿi@A235!!ÿ<5$2!75:ÿS656$6;$iÿ$2;67"ÿ";!>:2ÿ;34"5!ÿ635"$G23$(ÿj=!2ÿG!"#$ÿFRÿiE56>32ÿ7Gÿ@GG2"$2iÿ:7ÿ"76D
 LÿS22ÿiBkI!5"567"ÿ7GÿS2!2;62:ÿ1234$Di
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 75 of 95

                                                                   de2eÿo"!"#!ÿ !ÿuÿ "#"ÿ ÿtp"
0123456785ÿ127 5                                                     s[!Tÿt" ÿ "Sÿ
                                                          ÿ ÿ ÿ ÿ ÿ ÿ                                                        5 \"#
                                                                                                                       2! "S
                                     $%&%'()ÿ+             ,-./0 ,-123 ,-450 ,-14, 3-,.5 3-6//                                                  0"!T"
      8                     789:%';<%=')             ,-4/. ,-46/ ,-424 ,-41. 3-,/3 3-,5,                                               de2e "# "!
                              >8'?%'(               ,-616 ,-3/5 ,-332 ,-345 ,-31. ,-,..
     2!!"!"#           >89@8'<ÿAB;'(8ÿ%'ÿ7=<;&ÿ
                             $%&%'()ÿAC998'<ÿD8;9ÿ
                               EF89ÿG;9&%89ÿD8;9                  ,.H,         2H.            1H5         3H0        I0H5           ÿ        5.       ,3
                                    JC:K89ÿ=LÿMC?(8)B%N)              2          2              2           2           2          2          ÿ
                             O;@;'<ÿMC?(8)B%NÿP='<B)ÿQ              6H6        6H6            6H6         6H6         6H6        6H6          ÿ
                                             7=<;&                 2/2         240            202        215         522        564          /2       ,6
                                             A%F%&                 ,10         32,            3/4        35,         31/        313          55       4
                           U""S $8&='V    A9%:% ';&
                                                                    13          11             1.        ,66         ,6/          .4         /4       0
      1#!"ÿ                               WC N 89F%
                                                     )8?
  Rÿ ST"R                                X8&8;)8
                                             Y8;9%'()              ,20         ,20            ,/6        ,25         ,24        ,/1          3        ,
                               >8'?%'(ÿA;)8)ÿQ                     3./         /61            /60        /3,         /32        312          40       ,3
                              Z8%(B<8?ÿ$%&%'()ÿQ                   301         314            311        /62         /63        30.          4/       ,,
                                  789:%';<%=')                     251         25,            203        2.2      20 5//        5/4          34       .
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               79%;&)ÿA=:N&8<8?                     36          ,4             36          ,2          ,/         ,2         2/       /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $9=:ÿ$%&%'(ÿ<= A9       %:%';&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                             06       1
                                                                                             ou yr
                                                                                             ec v




                                             $8 &='V              ,,H4        ,6H2            1H6         4H5         1H.       ,,H/
                                                                                                      2
                                                                                           D US




      [ "ÿ             _%)N=)%<%='                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ           ÿÿÿÿÿ1H1 ÿÿÿÿÿ1H0 ÿÿÿÿÿ1H, ÿÿÿÿÿ1H4 ÿÿÿÿÿ1H. ÿÿÿÿÿ.H4                         3/       5
                                                                                        w c
  7"\ÿ][!T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $9=:ÿ$%&%'(ÿ<=ÿ79%;&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `A%F%&ÿE'&Va                       I           I             I           I            I         I          I        I
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC:K89ÿ̀;'?ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 =LÿA%F%&ÿA;)8)ÿ                    2/          2,             2/          21          56         26
                                                                        is pr
                                                                              ch




                              EF89ÿ/ÿD8;9)ÿE&?ÿQ                    0H/        5H,            5H2         5H4         5H4        5H3         /6       3
                                                                           Ar


                                                                       n is




                               cF89;(8ÿJC:K89
                                                                    tio nt




                            =Lÿ$8&='Vÿ_8L8'?;'<)ÿ
                                                                  uc e
                                                                od um




       8!T                     $%&8?ÿN89ÿA;)8                     ,H2        ,H2            ,H/         ,H/         ,H3        ,H/
                                                              pr oc




                                 cF(Hÿ>98)8'<ÿL=9ÿ
                                                            re d




                                 MC9VÿW8&8@<%='                   22H0        .2H1           2/H,        2/H5        52H5       /5H.
                                                          er is
                                                             Th




                      MC9=9) >89@8'<ÿJ=<
                                 W8&8@<8?ÿ=9ÿ
                                 AB;&&8'(8?                       34H6        2.H5           /0H3        34H4        /0H,       35H5
                                                              rth
                                                           Fu




                                      ÿ""ÿÿ ÿ"\"ÿUnÿop !ÿU""Sÿqnÿ5!ÿpÿ2 "!ÿ ÿ8pp
        7VN8ÿ=L           7=<;& c                    f       A          _          G            $         g          Y         h      M      i        j
          A%F%&             ,-,0. 06.                  /5 32.               2           1          3/        52         /.       ,3     42        I       55
       A9%:%';&ÿ+              /,3            , ,,2             44         /3          ,2          ,4        ,1         ,6         .     .        I        3
JE7GrÿA9%:%';&ÿ?;<;ÿ%'ÿ<B%)ÿN9=L%&8ÿ@=C'<ÿ?8L8'?;'<)ÿ9;<B89ÿ<B;'ÿ@;)8)ÿ;'?ÿ<B898L=98ÿl%&&ÿ'=<ÿ:;<@BÿN98F%=C)&VÿNCK&%)B8?ÿ'C:K89)H
+ÿ$%&%'()ÿ%'ÿ<B8ÿkEF89;&&ÿA;)8&=;?ÿW<;<%)<%@)kÿ)8@<%='ÿ%'@&C?8ÿ@9%:%';&ÿ<9;')L89)-ÿlB%&8ÿL%&%'()ÿKVÿkJ;<C98ÿ=LÿELL8')8kÿ?=ÿ'=<H
 QÿW88ÿkGmN&;';<%='ÿ=LÿW8&8@<8?ÿ789:)Hk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 76 of 95

                                                                  de2eÿo"!"#!ÿ !ÿuÿ "#"ÿ ÿtp"
0123456785ÿ0 27 5                                                    s[!Tÿt" ÿ "Sÿ
                                                          ÿ ÿ ÿ ÿ ÿ ÿ                                                       5 \"#
                                                                                                                      2! "S
                                     $%&%'()ÿ+             ,-../ ,-0,1 ,-//2 ,-0,3 ,-/44 ,-/03                                                 0"!T"
      8                     5678%'9:%;')             ,-0<1 ,-./2 ,-.=. ,-42/ ,-/4< ,-220                                              de2e "# "!
                              >6'?%'(               <-/22 <-.== <-/,. ,-=14 <-001 ,-1.<
     2!!"!"#           >67@6':ÿAB9'(6ÿ%'ÿ5;:9&ÿ
                             $%&%'()ÿAC776':ÿD697ÿ
                               EF67ÿG97&%67ÿD697                   H<I3        H,I2           =I2        H,I4         =I/           ÿ       </      3
                                    JC8K67ÿ;LÿMC?(6)B%N)              /           /             /           /           /          /         ÿ
                             O9@9':ÿMC?(6)B%NÿP;':B)ÿQ              =I=         0I0          ,4I=        ,4I=        3=I=       2,I0         ÿ
                                             5;:9&                 222         24<            2,0        24<         2,.        23<         <4      4
                                             A%F%&                 334         32=            3,<        33,         33<        3/,         1.     3
                           U""S $6&;'V    A7%8% '9&
                                                                    44           4<            22          /<          21         ,/        .4     13
      1#!"ÿ                               WC N 67F%
                                                     )6?
  Rÿ ST"R                                X6&69)6
                                             Y697%'()               3,           2=            2<          3/          32         ,,        34     11
                               >6'?%'(ÿA9)6)ÿQ                     ,03         3==            ,01        3,1         3</        322         2<     0
                              Z6%(B:6?ÿ$%&%'()ÿQ                   3.,         3/2            34<        303         32.        33,         ,2     .
                                  5678%'9:%;')                     24=         223            233        2<<      20 2,/        2=.         ,3     0
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57%9&)ÿA;8N&6:6?                     14           1.            1.          13          1<         1=        4<     4




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $7;8ÿ$%&%'(ÿ:; A7       %8%'9&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            34     4
                                                                                             ou yr
                                                                                             ec v




                                             $6 &;'V                .I4         .I<           .I4         .I/         0I1        0I0
                                                                                                      2
                                                                                           D US




      [ "ÿ             _%)N;)%:%;'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ           ÿÿÿÿÿ/I= ÿÿÿÿÿ4I2 ÿÿÿÿÿ4I/ ÿÿÿÿÿ4I/ ÿÿÿÿÿ/I4 ÿÿÿÿÿ/I=                        14     ,
                                                                                        w c
  7"\ÿ][!T^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $7;8ÿ$%&%'(ÿ:;ÿ57%9&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `A%F%&ÿE'&Va               ÿÿÿÿ1.I4 ÿÿÿÿ1/I< ÿÿÿÿ10I= ÿÿÿÿ10I2 ÿÿÿÿ10I, ÿÿÿÿ10I1                         /      1
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC8K67ÿ̀9'?ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 ;LÿA%F%&ÿA9)6)ÿ                    40           42            4/          /4          /,         .4
                                                                        is pr
                                                                              ch




                              EF67ÿ,ÿD697)ÿE&?ÿQ                    ,I<         ,I=           ,I1         ,I<         ,I1        ,I,        11      1
                                                                           Ar


                                                                       n is




                               cF679(6ÿJC8K67
                                                                    tio nt




                            ;Lÿ$6&;'Vÿ_6L6'?9':)ÿ
                                                                  uc e
                                                                od um




       8!T                     $%&6?ÿN67ÿA9)6                     1I,         1I3           1I3         1I2         1I,        1I,
                                                              pr oc




                                 cF(Iÿ>76)6':ÿL;7ÿ
                                                            re d




                                 MC7VÿW6&6@:%;'                   ,,I,        3/I1           3=I3        ,.I=        ,4I/       ,.I,
                                                          er is
                                                             Th




                      MC7;7) >67@6':ÿJ;:
                                 W6&6@:6?ÿ;7ÿ
                                 AB9&&6'(6?                       <.I0        ,4I,           ,4I/        ,=I,        <,I3       ,=I4
                                                             rth
                                                          Fu




                                      ÿ""ÿÿ ÿ"\"ÿUnÿop !ÿU""Sÿqnÿ5!ÿpÿ2 "!ÿ ÿ8pp
        5VN6ÿ;L           5;:9& c                    f       A          _          G            $         g          Y         h      M     i      j
          A%F%&             ,-,=. .12 11, 41<                               <          22 1.. 3/, <2,                            0/ ,3.          < ,2=
       A7%8%'9&ÿ+              <22            H 03              ,4         ,2          ,3          13        <,          1         /    H        <   0
JE5GrÿA7%8%'9&ÿ?9:9ÿ%'ÿ:B%)ÿN7;L%&6ÿ@;C':ÿ?6L6'?9':)ÿ79:B67ÿ:B9'ÿ@9)6)ÿ9'?ÿ:B676L;76ÿl%&&ÿ';:ÿ89:@BÿN76F%;C)&VÿNCK&%)B6?ÿ'C8K67)I
+ÿ$%&%'()ÿ%'ÿ:B6ÿkEF679&&ÿA9)6&;9?ÿW:9:%):%@)kÿ)6@:%;'ÿ%'@&C?6ÿ@7%8%'9&ÿ:79')L67)-ÿlB%&6ÿL%&%'()ÿKVÿkJ9:C76ÿ;LÿELL6')6kÿ?;ÿ';:I
 QÿW66ÿkGmN&9'9:%;'ÿ;LÿW6&6@:6?ÿ5678)Ik
                          Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 77 of 95

                                                              1`ÿ̀kÿ5ÿrÿ45ÿÿpl
0123                                                                    o36Nÿpÿq66Mÿ
                                                   456ÿ89      456ÿ89 456ÿ89 456ÿ89 456ÿ89 456ÿ89                                ^5V
                                                     9           9         9         9       9   99                           66M
                                 !"#$ÿ&                ''(         ')*       ')+       '+,     '-.  '/)                          _N6
                       0123"456"$                '++         ''*       '7)       ''7     '.,  '+'                       1`` 5
                         81"9"#                 '))         '(+       +.(       +)(     7,,  7-)
             812:1"5ÿ;<4"#1ÿ"ÿ0654!ÿ
                          !"#$ÿ;=221"5ÿ>142ÿ
                            ?@12ÿA42!12ÿ>142                 ++B-      C*B,       C/B,       ')B' C+7B*                ÿ       -'       '/
                                D=3E12ÿ6FÿG=9#1$<H$             '         '          '          '           '          '        ÿ
                          I4:4"5ÿG=9#1$<HÿJ6"5<$ÿK            .B.       .B.        .B.        .B.         .B.        .B.        ÿ
                                       0654!                 ''(       ')*        ')+        '+,          '-.       '/)        -7       '/
                                       ;@!                    7(        ('          -(         (+         '77        ,,        -7       '/
                        O6M 1!6"P ;2 3  "4!
                                                              *(        */          ).         /7          )*        /'        (7       '+
     26ÿ                          Q= H1 2
                                             @ $19
  Lÿ45MNL                        R1!14$1
                                       S142"#$                  +         +          /          '           .        7(        7)       (
                            81"9"#ÿ;4$1$ÿK                   '))       '(+        +.(        +)(          7,,       7-)        ,/       '.
                           T1#<519ÿ!"#$ÿK                      C         C          C          C            C         C        C        C
                              0123"456"$                     '++       ''*        '7)        ''7          '.,
                                                                                                            20      '+'        -7       '/
                                                                                                      /1 e




                                                                                                             .
                                                                                                          on
                                                                                                   12 fag
                                                                                                         4/
                            024!$ÿ;63H!1519                     ,         ,          (          -          '.        ')        7(       +




                                                                                                        si
                                                                                                er t.
                                                                                              ed ol




                                                                                                     is
                                                                                            t p igh
                     263ÿ!"#ÿ56 ;2      3"4!
                                                                                           id K




                                                                                                   m
                                                                                                  0
                                                                                                                               ,.       -
                                                                                       ou yr
                                                                                       ec v




                                       1!6"P                +'B(       (B7      +.B.        7.B'        7+B.       ''B7
                                                                                                2
                                                                                     D US




     36ÿ           Y$H6$56"                                                     ith op
                                                                                              /
                                                                                           21



                                       ;@!ÿK             ÿÿÿÿ+.B) ÿÿÿÿÿ(B. ÿÿÿÿ'.B- ÿÿÿÿ'*B, ÿÿÿÿ'/B* ÿÿÿÿ''B,                 *-       '+
                                                                                  w c
  UVÿW36NX
                                                                                 12 in




                                                                                         /

                                                                               d by
                                                                                      12




                          263ÿ!"#ÿ56ÿ024!ÿK
                                                                            C ited




                                                                            ite d
                                                                                  on




                               Z;@!ÿ?"!P[                       C         C          C          C            C         C        C        C
                                                                         ib te
                                                                        20 C




                                                                      oh ec
                                                                              ed
                                                                              r4




                            D=3E12ÿZ4"9ÿ\[ÿ
                                                                    pr ot
                                                                           iv




                             6Fÿ;@!ÿ;4$1$ÿ                      -       '.          '7         '7          '-        *-
                                                                  is pr
                                                                        ch




                           ?@12ÿ7ÿ>142$ÿ?!9ÿK                '/B(      ''B)      '.B+         *B)         ,B(       +)B/       (*       '7
                                                                     Ar


                                                                 n is




                            ]@124#1ÿD=3E12
                                                              tio nt




                         6Fÿ1!6"PÿY1F1"94"5$ÿ
                                                            uc e
                                                          od um




      N                  !19ÿH12ÿ;4$1                    'B)       'B)        'B'        'B7         'B'        'B'
                                                        pr oc




                             ]@#Bÿ821$1"5ÿF62ÿ
                                                      re d




                             G=2PÿQ1!1:56"                 '7+B) ''7B7 +'(B. 7))B) ')/B(                            (/B)
                                                    er is
                                                       Th




                    G=262$ 812:1"5ÿD65
                             Q1!1:519ÿ62ÿ
                             ;<4!!1"#19                      /,B(      ).B'      ,'B.        *(B.        ,*B.       ,7B7
                                                        rth
                                                     Fu




                                   9 9ÿÿÿ6ÿV6ÿO6jÿkl66ÿO6Mÿmjÿ^5ÿlÿ5ÿ6ÿll6
       0PH1ÿ6F         0654! ]                a        ;          Y        A                 b          S         c     G     d        e
        ;@!                  ,,         '         +          '        C       +          C         )        /'         C ''         C       7
      ;23"4!ÿ&               /'          C '/                *       '       ''          '         +          C       7    '        '       C
D?0Anÿ;23"4!ÿ9454ÿ"ÿ5<$ÿH26F!1ÿ:6="5ÿ91F1"94"5$ÿ245<12ÿ5<4"ÿ:4$1$ÿ4"9ÿ5<121F621ÿh!!ÿ"65ÿ345:<ÿH21@6=$!PÿH=E!$<19ÿ"=3E12$B
&ÿ!"#$ÿ"ÿ5<1ÿf?@124!!ÿ;4$1!649ÿQ545$5:$fÿ$1:56"ÿ":!=91ÿ:23"4!ÿ524"$F12$gÿh<!1ÿF!"#$ÿEPÿfD45=21ÿ6Fÿ?FF1"$1fÿ96ÿ"65B
 KÿQ11ÿfAiH!4"456"ÿ6FÿQ1!1:519ÿ0123$Bf
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 78 of 95

                                                                 bccÿn!!"ÿ ÿtÿ !"!ÿÿso!
01234520ÿ7829808                                                  r7 Rÿs!ÿ5 !Qÿ
                                                          ÿ  ÿ      ÿ       ÿ    ÿ  ÿ                                           0 Y!"
                                                                                                                       !Q
                                     #$%$&'(ÿ*              +,   -,       +.        +,     /-   01                                           a!R!
      1                     2345$&67$8&(              9/   :9       +9        :.     0-   /:                                         bcc !" !
                             ;3&<$&'                1-   19       --        :-     +-   -=
       !!"             ;34>3&7ÿ?@6&'3ÿ$&ÿ2876%ÿ
                             #$%$&'(ÿ?A443&7ÿB364ÿ
                               CD34ÿE64%$34ÿB364                 F=-G/ F/-G- F.=G, F=-G/                             .-G1          ÿ       0        =
                                    HA5I34ÿ8JÿKA<'3(@$L(             =           =              =           =           =          =        ÿ
                             M6>6&7ÿKA<'3(@$LÿN8&7@(ÿO             ,G,         ,G,            ,G,         ,G,         ,G,        ,G,        ÿ
                                             2876%                 +,           -,             +.          +,          /-        01        10       =9
                                             ?$D$%                 .9           /0             ..          //          ..        .-        10       =9
                           S!!Q #3%8&T     ?4$5$ &6%
                                                                   =:           ..             .0          =0          =/        =+        10       =9
      8"! ÿ                                UA L 34D$
                                                     (3<
  Pÿ QR!P                               V3%36(3
                                             W364$&'(              =-           .0             =+          =/           /          9       -1       =0
                               ;3&<$&'ÿ?6(3(ÿO                     1-           19             --          :-          +-        -=        10       =9
                              X3$'@73<ÿ#$%$&'(ÿO                     F            F             F           F            F         F        F        F
                                  2345$&67$8&(                     9/           :9             +9          :.    20    0-        /:        10       =9
                                                                                                           /1 e




                                                                                                                  .
                                                                                                               on
                                                                                                        12 fag
                                                                                                              4/
                               24$6%(ÿ?85L%373<                      +          =/              .           0           /          1       +-       1




                                                                                                             si
                                                                                                     er t.
                                                                                                   ed ol




                                                                                                          is
                                                                                                 t p igh
                       #485ÿ#$%$&'ÿ78 ?4       $5$&6%
                                                                                                id K




                                                                                                        m
                                                                                                       0
                                                                                                                                           =        =
                                                                                            ou yr
                                                                                            ec v




                                             #3 %8&T              ==G=         -G:            -G=        =.G,         :G0        =G,
                                                                                                     2
                                                                                          D US




      7! ÿ             \$(L8($7$8&                                                    ith op
                                                                                                   /
                                                                                                21



                                             ?$D$%ÿO          ÿÿÿÿ=0G- ÿÿÿÿ=:G, ÿÿÿÿ=,G+ ÿÿÿÿ=.G+ ÿÿÿÿ=/G1 ÿÿÿÿ=,G/                        +/       1
                                                                                       w c
  3!YÿZ7 R[
                                                                                      12 in




                                                                                              /

                                                                                    d by
                                                                                           12




                             #485ÿ#$%$&'ÿ78ÿ24$6%ÿO
                                                                                 C ited




                                                                                 ite d
                                                                                       on




                                   ]?$D$%ÿC&%T^                      F            F             F           F            F         F        F        F
                                                                              ib te
                                                                             20 C




                                                                           oh ec
                                                                                   ed
                                                                                   r4




                               HA5I34ÿ]6&<ÿ_^ÿ
                                                                         pr ot
                                                                                iv




                                 8Jÿ?$D$%ÿ?6(3(ÿ                   .,           ..             .0          .,          =9        =9
                                                                       is pr
                                                                             ch




                              CD34ÿ/ÿB364(ÿC%<ÿO                  /,G-        //G/           0.G1        0+G9        09G9       /+G+       1=       =9
                                                                          Ar


                                                                      n is




                               `D346'3ÿHA5I34
                                                                   tio nt




                            8Jÿ#3%8&Tÿ\3J3&<6&7(ÿ
                                                                 uc e
                                                               od um




       1 R                     #$%3<ÿL34ÿ?6(3                    =G.         =G9            =G/         =G:         =G/        =G/
                                                             pr oc




                                 `D'Gÿ;43(3&7ÿJ84ÿ
                                                           re d




                                 KA4TÿU3%3>7$8&                 .+/G9         9/G,           +1G,        90G,                   -=G,
                                                         er is
                                                            Th




                      KA484( ;34>3&7ÿH87
                                 U3%3>73<ÿ84ÿ
                                 ?@6%%3&'3<                       91G,        ==G/           =+G:        ==G=                   0+G1
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ!Y!ÿS mÿno  ÿS!!Qÿpmÿ0 ÿoÿ !ÿ ÿ1oo 
        2TL3ÿ8J           2876% `                    d       ?          \          E            #         e          W         f     K     g        h
          ?$D$%                  .-           F         =         9          F          =            F         1         +        =    9        F       F
       ?4$5$&6%ÿ*                =+           F         /         =          F ==                    F         F          F        F   F        F       =
HC2Eqÿ?4$5$&6%ÿ<676ÿ$&ÿ7@$(ÿL48J$%3ÿ>8A&7ÿ<3J3&<6&7(ÿ467@34ÿ7@6&ÿ>6(3(ÿ6&<ÿ7@343J843ÿk$%%ÿ&87ÿ567>@ÿL43D$8A(%TÿLAI%$(@3<ÿ&A5I34(G
*ÿ#$%$&'(ÿ$&ÿ7@3ÿiCD346%%ÿ?6(3%86<ÿU767$(7$>(iÿ(3>7$8&ÿ$&>%A<3ÿ>4$5$&6%ÿ746&(J34(jÿk@$%3ÿJ$%$&'(ÿITÿiH67A43ÿ8JÿCJJ3&(3iÿ<8ÿ&87G
 OÿU33ÿiElL%6&67$8&ÿ8JÿU3%3>73<ÿ2345(Gi
                           Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 79 of 95

                                                            bccÿ5ÿ07ÿsÿ67ÿ0ÿqm
01213451                                                         pV8Oÿqÿr88Nÿ
                                                   678ÿ 678ÿ 678ÿ 678ÿ 678ÿ 678ÿ                                                  `7X
                                                                                                                             88N
                                 !"#$ÿ&              '()*+ '(),- '(--. '(+)/ /('/0 /(*)/                                          aO8
      1                 1234"567"$              '(+'' '(0)* '(-/- '(-)+ /(,/0 /(,-8                                       bcc 07
    0                     92":"#               '(.88 '(,+0 '(,+' '(*)' '(80. '(-0*
             923;2"6ÿ<=5"#2ÿ"ÿ1765!ÿ
                          !"#$ÿ<>332"6ÿ?253ÿ
                            @A23ÿB53!23ÿ?253                 ..C+      .*C8      .'C0         -C8         D.C/         ÿ        ')      -
                                E>4F23ÿ7GÿH>:#2$=I$              -        -          -          -            -         -         ÿ
                          J5;5"6ÿH>:#2$=IÿK7"6=$ÿL             ,C,      *C0      .*C,        .*C,        .'C.       .*C,         ÿ
                                       1765!                  8/-      8//        8'+        80+          0*.       0.*         *,      *
                                       <A!                    //.      /8'        /8*        /0.          8,+       8'*         .'      .
                        P8N 2!7"Q <3 4  "5!
                                                               --        0'         0+         )/           +,       0,         0.      )
     48ÿ                          R> I2 3
                                             A $2:
  Mÿ67NOM                        S2!25$2
                                       T253"#$                 *+        *-         .)         */           **       *,         0/      -
                            92":"#ÿ<5$2$ÿL                    /8.      //*        //*        /0+          8,+       8'-         /,      .
                           U2#=62:ÿ!"#$ÿL                    8.*      /+)        8/*        80-          0'8       0*.         .*      .
                              1234"567"$                      80*      8*0        8'8        8/.          8-)20     8)*         */      *
                                                                                                       /1 e




                                                                                                              .
                                                                                                           on
                                                                                                    12 fag
                                                                                                          4/
                            135!$ÿ<74I!262:                    .+        *.         .-         *.           *,       .*         8.      '




                                                                                                         si
                                                                                                 er t.
                                                                                               ed ol




                                                                                                      is
                                                                                             t p igh
                     374ÿ!"#ÿ67 <3      4"5!
                                                                                            id K




                                                                                                    m
                                                                                                   0
                                                                                                                                8.      -
                                                                                        ou yr
                                                                                        ec v




                                       2!7"Q                  +C8      +C0        )C0        )C8        .,C/       .,C*
                                                                                                 2
                                                                                      D US




     V8ÿ           [$I7$67"                                                      ith op
                                                                                               /
                                                                                            21



                                       <A!ÿL              ÿÿÿÿÿ-C) ÿÿÿÿÿ)C' ÿÿÿÿÿ-C, ÿÿÿÿÿ-C- ÿÿÿÿÿ-C- ÿÿÿÿÿ-C0                 **      .
                                                                                   w c
  WXÿYV8OZ
                                                                                  12 in




                                                                                          /

                                                                                d by
                                                                                       12




                          374ÿ!"#ÿ67ÿ135!ÿL
                                                                             C ited




                                                                             ite d
                                                                                   on




                               \<A!ÿ@"!Q]                ÿÿÿÿ*-C, ÿÿÿÿ*8C+ ÿÿÿÿ*8C, ÿÿÿÿ*-C) ÿÿÿÿ',C' ÿÿÿÿ''C+                  '8      '
                                                                          ib te
                                                                         20 C




                                                                       oh ec
                                                                               ed
                                                                               r4




                            E>4F23ÿ\5":ÿ^]ÿ
                                                                     pr ot
                                                                            iv




                             7Gÿ<A!ÿ<5$2$ÿ                     0)        8'         8-         -8           ++      .,-
                                                                   is pr
                                                                         ch




                           @A23ÿ'ÿ?253$ÿ@!:ÿL                  *C+      *C.        *C'        *C)          'C8       'C/        .'      .
                                                                      Ar


                                                                  n is




                            _A235#2ÿE>4F23
                                                               tio nt




                         7Gÿ2!7"Qÿ[2G2":5"6$ÿ
                                                             uc e
                                                           od um




      1O                  !2:ÿI23ÿ<5$2                     .C/      .C'        .C'        .C'          .C'       .C/
                                                         pr oc




                             _A#Cÿ932$2"6ÿG73ÿ
                                                       re d




                             H>3QÿR2!2;67"                   ',C8      ''C/      '0C*        //C)        '/C.       /.C/
                                                     er is
                                                        Th




                    H>373$ 923;2"6ÿE76
                             R2!2;62:ÿ73ÿ
                             <=5!!2"#2:                      ')C)      '.C0      /,C'        /'C+        *0C*       '0C.
                                                        rth
                                                     Fu




                                      ÿ0ÿ0ÿ8ÿ0X8ÿP8lÿ5m88ÿP8Nÿnlÿ̀7ÿmÿ7ÿ8ÿ1mm8
       1QI2ÿ7G         1765! _                d        <           [       B                 e          T         f     H      g      h
        <A!              '(-*8 *')               -) )))              '*      ** .88 )'- *8) .80 -'/                                  8 '**
      <34"5!ÿ&              /./        .* .'+              80 .,/            ./        '8        .,           D .*         .'        )   ..
E@1Boÿ<34"5!ÿ:565ÿ"ÿ6=$ÿI37G!2ÿ;7>"6ÿ:2G2":5"6$ÿ356=23ÿ6=5"ÿ;5$2$ÿ5":ÿ6=232G732ÿj!!ÿ"76ÿ456;=ÿI32A7>$!QÿI>F!$=2:ÿ">4F23$C
&ÿ!"#$ÿ"ÿ6=2ÿi@A235!!ÿ<5$2!75:ÿR656$6;$iÿ$2;67"ÿ";!>:2ÿ;34"5!ÿ635"$G23$(ÿj=!2ÿG!"#$ÿFQÿiE56>32ÿ7Gÿ@GG2"$2iÿ:7ÿ"76C
 LÿR22ÿiBkI!5"567"ÿ7GÿR2!2;62:ÿ1234$Ci
                            Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 80 of 95

                                                                `a3aÿkÿ5ÿrÿ45ÿÿpl
012313                                                                   oU6Nÿpÿq66Mÿ
                                                     456ÿ89      456ÿ89 456ÿ89 456ÿ89 456ÿ89 456ÿ89                                    25W
                                                       9           9        9         9       9 99                                  366M
                                  !"#ÿ%              &'()*       +'(,- .'*)/ .'.-. .'.+) .'.+.                                       _N6
                        0123!456!#             +'-.(       .'&// .'/*( +'*(& .'),) .'.))                                    `a3a 5
                          71!8!"               +'+.*       +')&( +'9.. .').( .'*+) .'(,+
    3          712:1!5ÿ;<4!"1ÿ!ÿ0654ÿ
                           !"#ÿ;=221!5ÿ>142ÿ
                             ?@12ÿA4212ÿ>142                B&9C* B.,C&              .C.        B.C9        B(C+           ÿ        +*      &
                                 D=3E12ÿ6FÿG=8"1#<H#             9        9            9           9           9          9          ÿ
                           I4:4!5ÿG=8"1#<HÿJ6!5<#ÿK            +C(     *.C(         */C(        ./C(        *.C(        +C(          ÿ
                                         0654                  )/,       &*+          +9/        +).         +,+        +,.          ,*      &
                                         ;@                  9-9       +9)          .+9        ./,         ./&        .9*          9/      /
                         O6M 16!P   ;23!4
                                                               *(,       *(+           ).          -.          )+         ,&         /*      /
     16ÿ                            Q= H12@
                                                #18
  Lÿ45MNL                          R114#1
                                         S142!"#               //        /.           /,          //          /&         +9         /.      &
                             71!8!"ÿ;4#1#ÿK                   &&/       9/.          9(/        /,(         +&9        +/9          ,9      &
                            T1"<518ÿ!"#ÿK                  ,.9       +).          ++(        +&9         ++(        ++-          9)      &
                               0123!456!#                    9&+       /./          /(.        &*)         /)(
                                                                                                               20       +)*          ,(      &
                                                                                                         /1 e




                                                                                                                .
                                                                                                             on
                                                                                                      12 fag
                                                                                                            4/
                             024#ÿ;63H1518                     ..        ..           *-          .*          .+         *)         .-      .




                                                                                                           si
                                                                                                   er t.
                                                                                                 ed ol




                                                                                                        is
                                                                                               t p igh
                      263ÿ!"ÿ56 ;2     3!4
                                                                                              id K




                                                                                                      m
                                                                                                     0
                                                                                                                                     ,*      )
                                                                                          ou yr
                                                                                          ec v




                                         1 6!P                 -C&     *(C9         **C+        **C.        **C(       *.C.
                                                                                                   2
                                                                                        D US




     U6ÿ            Z#H6#56!                                                    ith op
                                                                                                 /
                                                                                              21



                                         ;@ÿK            ÿÿÿÿÿ.C( ÿÿÿÿÿ)C, ÿÿÿÿÿ)C. ÿÿÿÿ*,C- ÿÿÿÿ*)C. ÿÿÿÿÿ)C9                     +/      /
                                                                                     w c
  VWÿXU6NY
                                                                                    12 in




                                                                                            /

                                                                                  d by
                                                                                         12




                           263ÿ!"ÿ56ÿ024ÿK
                                                                               C ited




                                                                               ite d
                                                                                     on




                                [;@ÿ?!P\                ÿÿÿÿ./C+ ÿÿÿÿ.&C& ÿÿÿÿ.+C) ÿÿÿÿ./C& ÿÿÿÿ.&C( ÿÿÿÿ+(C/                      ./      .
                                                                            ib te
                                                                           20 C




                                                                         oh ec
                                                                                 ed
                                                                                 r4




                             D=3E12ÿ[4!8ÿ]\ÿ
                                                                       pr ot
                                                                              iv




                              6Fÿ;@ÿ;4#1#ÿ                   **-        ,&           9&        +&.         *&)          &,
                                                                     is pr
                                                                           ch




                            ?@12ÿ+ÿ>142#ÿ?8ÿK                   /C9      .C&          .C.        *9C-        *(C)        /C.         .*      +
                                                                        Ar


                                                                    n is




                             ^@124"1ÿD=3E12
                                                                 tio nt




                          6Fÿ16!PÿZ1F1!84!5#ÿ
                                                               uc e
                                                             od um




      N                   18ÿH12ÿ;4#1                     *C/      *C&          *C+         *C/         *C+        *C&
                                                           pr oc




                              ^@"Cÿ721#1!5ÿF62ÿ
                                                         re d




                              G=2PÿQ11:56!                   +9C(      +-C+         /.C-        &(C.        +9C,       /*C/
                                                       er is
                                                          Th




                     G=262# 712:1!5ÿD65
                              Q11:518ÿ62ÿ
                              ;<41!"18                        .&C.      +.C&         +,C.        //C(        .,C&       +)C,
                                                          rth
                                                        Fu




                                    9 9ÿÿÿ6ÿW6ÿO6jÿkl66ÿO6Mÿmjÿ25ÿlÿ35ÿ6ÿll6
       0PH1ÿ6F          0654          ^         b       ;           Z        A                   c          S         d      G      e      f
         ;@             *'&9) *.)               ,( //(              *-        /-         ,, *+, *)/                    .+ +(&           + *++
      ;23!4ÿ%              //9         *) *,-             *9 **9              .*         .(        ./          &         &    ./        /   */
D?0Anÿ;23!4ÿ8454ÿ!ÿ5<#ÿH26F1ÿ:6=!5ÿ81F1!84!5#ÿ245<12ÿ5<4!ÿ:4#1#ÿ4!8ÿ5<121F621ÿhÿ!65ÿ345:<ÿH21@6=#PÿH=E#<18ÿ!=3E12#C
%ÿ!"#ÿ!ÿ5<1ÿg?@124ÿ;4#1648ÿQ545#5:#gÿ#1:56!ÿ!:=81ÿ:23!4ÿ524!#F12#'ÿh<1ÿF!"#ÿEPÿgD45=21ÿ6Fÿ?FF1!#1gÿ86ÿ!65C
 KÿQ11ÿgAiH4!456!ÿ6FÿQ11:518ÿ0123#Cg
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 81 of 95

                                                                  bccÿmÿ7 ÿsÿ9 ÿ7ÿrn
012ÿ415678                                                          q4 Rÿrÿ1 Qÿ
                                                        9ÿ 9ÿ 9ÿ 9ÿ 9ÿ 9ÿ                                                                     0 Z
                                                                                                                              Q
                                     !"#"$%&ÿ(            )*+,- .*,./ 0*0/) 0*/12 0*312 )*1++                                                  2R
      8                     4567"$89":$&            )*,+2 .*-++ 0*//+ )*-+/ 0*,/) )*-))                                               bcc 7 
     7                        ;5$<"$%              +*3,2 2*2,0 +*/2/ +*3+0 2*1+, 2*-03
                 ;56=5$9ÿ>?8$%5ÿ"$ÿ4:98#ÿ
                             !"#"$%&ÿ>@665$9ÿA586ÿ
                               BC56ÿD86#"56ÿA586                  E1F/ E13F1                  /F,         2F0         0F2          ÿ        10       +
                                    G@7H56ÿ:IÿJ@<%5&?"K&             .           .              .           .           .          .         ÿ
                             L8=8$9ÿJ@<%5&?"KÿM:$9?&ÿN             -F-         -F-            -F-         ,F.        +2F1       +/F)         ÿ
                                             4:98#                3/1 1*-)3                   .//        3,0         32-        3.0         .        1
                                             >"C"#                1)0          +-1            1/,        1.0         1.0        131         32       .
                           SQ !5#:$T     >6"7" $8#
                                                                  )2,          .3+            0-3        031         0)1        )-/         +        1
      O  ÿ                               U@ K 56C"
                                                     &5<
  Pÿ9 QRP                              V5#58&5
                                             W586"$%&              /2           30             /.          3/          /,        30         1-       1
                               ;5$<"$%ÿ>8&5&ÿN                    ,-)          ,.3            ,+-        ,-,         ,,)        ,2.         02       2
                              X5"%?95<ÿ!"#"$%&ÿN                  0..          )/0            021        02-         0,.        02,         +2       +
                                  4567"$89":$&                    /13 1*--2                   30)        3)1      20 .30        3).         1-       1
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46"8#&ÿ>:7K#595<                    1,           1,             1)          1)          1)        11         0.       ,




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !6:7ÿ!"#"$%ÿ9: >6       "7"$8#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            +        1
                                                                                             ou yr
                                                                                             ec v




                                             !5 #:$T               1F-         1F-            1F,         1F-         1F1        1F2
                                                                                                      2
                                                                                           D US




      4 ÿ             ]"&K:&"9":$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             >"C"#ÿN          ÿÿÿÿ11F+ ÿÿÿÿ1-F0 ÿÿÿÿ1-F2 ÿÿÿÿÿ/F3 ÿÿÿÿ1-F1 ÿÿÿÿÿ/F2                         ,.       0
                                                                                        w c
  YZÿ[4 R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !6:7ÿ!"#"$%ÿ9:ÿ46"8#ÿN
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^>"C"#ÿB$#T_               ÿÿÿÿ+.F,            E             E           E ÿÿÿÿ+)F1             E         E       E
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               G@7H56ÿ^8$<ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 :Iÿ>"C"#ÿ>8&5&ÿ                   .3           /,             31          .0        1-+        1-,
                                                                        is pr
                                                                              ch




                              BC56ÿ2ÿA586&ÿB#<ÿN                   )F+         )F.            0F/         )F-         .F/        3F+        ,3       .
                                                                           Ar


                                                                       n is




                               aC568%5ÿG@7H56
                                                                    tio nt




                            :Iÿ!5#:$Tÿ]5I5$<8$9&ÿ
                                                                  uc e
                                                                od um




       8R                     !"#5<ÿK56ÿ>8&5                    1F1         1F1            1F1         1F-         1F-        1F-
                                                              pr oc




                                 aC%Fÿ;65&5$9ÿI:6ÿ
                                                            re d




                                 J@6TÿU5#5=9":$                   ,2F0        0)F,           ,,F.        0/F.        02F/       0,F-
                                                          er is
                                                             Th




                      J@6:6& ;56=5$9ÿG:9
                                 U5#5=95<ÿ:6ÿ
                                 >?8##5$%5<                       +,F3        +2F1           +,F,        +0F.        +2F+       23F/
                                                              rth
                                                           Fu




                                        ÿ7ÿ7ÿ ÿ7ZÿS lÿmn  ÿSQÿolÿ0ÿnÿ ÿ ÿ8nn 
        4TK5ÿ:I           4:98# a                    d       >          ]          D            !         e          W         f     J      g        h
          >"C"#             1*+)3 +-,                  ,1 21)              1,          1)          ,- 1)- 121                    1- +0)          1       ./
       >6"7"$8#ÿ(           ,*+)+            +, +.) 2*03+ 1)+                          20          /,        ,+           E       ,    12       1+       13
GB4Dpÿ>6"7"$8#ÿ<898ÿ"$ÿ9?"&ÿK6:I"#5ÿ=:@$9ÿ<5I5$<8$9&ÿ689?56ÿ9?8$ÿ=8&5&ÿ8$<ÿ9?565I:65ÿj"##ÿ$:9ÿ789=?ÿK65C":@&#TÿK@H#"&?5<ÿ$@7H56&F
(ÿ!"#"$%&ÿ"$ÿ9?5ÿiBC568##ÿ>8&5#:8<ÿU989"&9"=&iÿ&5=9":$ÿ"$=#@<5ÿ=6"7"$8#ÿ968$&I56&*ÿj?"#5ÿI"#"$%&ÿHTÿiG89@65ÿ:IÿBII5$&5iÿ<:ÿ$:9F
 NÿU55ÿiDkK#8$89":$ÿ:IÿU5#5=95<ÿ4567&Fi
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 82 of 95

                                                                  deeÿo"!"#!ÿ !ÿuÿ "#"ÿÿtp"
01234053ÿ70894 87                                                    s5 !Tÿt"ÿ "Sÿ
                                                           ÿ   ÿ       ÿ        ÿ   ÿ   ÿ                                        7 ["#
                                                                                                                      ! "S
                                     $%&%'()ÿ+             ,-,./ ,-,,, ,-,0. ,-/12 ,-324 ,-/5,                                                c"!T"
      0                     6789%':;%<')             ,-,,5 ,-,// ,-3.1 ,-/51 ,-/0, ,-/=0                                              dee "# "!
                             >7'?%'(               ,-/,= ,-/,2       ..5        .15 ,-/32   =.=
       !!"!"#          >78@7';ÿAB:'(7ÿ%'ÿ6<;:&ÿ
                             $%&%'()ÿAC887';ÿD7:8ÿ
                               EF78ÿG:8&%78ÿD7:8                  H=I3         H2I4           H5I0        3I5 H,2I2                 ÿ       5=       .
                                    JC9K78ÿ<LÿMC?(7)B%N)           2I0          2I0            2I0        2I0         2I0        2I0         ÿ
                             O:@:';ÿMC?(7)B%NÿP<';B)ÿQ             /I/          /I/            /I/        /I/         /I/        /I/         ÿ
                                             6<;:&                225          2,5            22,        3=.         202        2/4         ./       5
                                             A%F%&                33=          323            3,,        ,.=         3/,        ,=.         ./       4
                           U""S $7&<'V     A8%9% ':&
                                                                   .,            0/             1=         42        ,/0          5/        1.       4
      3#!" ÿ                               WC N 78F%
                                                     )7?
  Rÿ ST"R                               X7&7:)7
                                             Y7:8%'()              35            20             5,         15          15         2.        20       1
                               >7'?%'(ÿA:)7)ÿQ                    3=,          3.=            302        313         3=3        3.2         .5       4
                              Z7%(B;7?ÿ$%&%'()ÿQ                  2/.          34/            342        34/         235        3=/         55       5
                                  6789%':;%<')                    2,=          2,1            245        2/5      20 2//        2,2         5=       4
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68%:&)ÿA<9N&7;7?                    ,3            ,3              1          5          ,3         ,/        43       0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $8<9ÿ$%&%'(ÿ;< A8       %9%':&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            ,/       2
                                                                                             ou yr
                                                                                             ec v




                                             $7 &<'V               0I.          .I/            4I=        5I/         0I4        4I3
                                                                                                      2
                                                                                           D US




      5" ÿ             ^%)N<)%;%<'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ          ÿÿÿÿ,/I5 ÿÿÿÿ,/I2 ÿÿÿÿ,/I3 ÿÿÿÿÿ=I1 ÿÿÿÿÿ=I5 ÿÿÿÿ,/I,                         0=       5
                                                                                        w c
  9"[ÿ\5 !T]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $8<9ÿ$%&%'(ÿ;<ÿ68%:&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _A%F%&ÿE'&V`                      H            H              H          H            H         H         H       H
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC9K78ÿ_:'?ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 <LÿA%F%&ÿA:)7)ÿ                   3.            21             20         0,          14         1/
                                                                        is pr
                                                                              ch




                              EF78ÿ2ÿD7:8)ÿE&?ÿQ                   2I0          1I/            1I5        5I4         4I2        0I2        23       0
                                                                           Ar


                                                                       n is




                               bF78:(7ÿJC9K78
                                                                    tio nt




                            <Lÿ$7&<'Vÿ^7L7'?:';)ÿ
                                                                  uc e
                                                                od um




        0!T                    $%&7?ÿN78ÿA:)7                    ,I1          ,I1            ,I2        ,I2         ,I4        ,I2
                                                              pr oc




                                 bF(Iÿ>87)7';ÿL<8ÿ
                                                            re d




                                 MC8VÿW7&7@;%<'                   0/I.        13I3           1/I3        1,I1        13I/       11I0
                                                          er is
                                                             Th




                      MC8<8) >78@7';ÿJ<;
                                 W7&7@;7?ÿ<8ÿ
                                 AB:&&7'(7?                       30I2        3/I=           32I1        2/I/        20I5       31I=
                                                              rth
                                                           Fu




                                      ÿ""ÿÿ ÿ"["ÿU nÿop  !ÿU""Sÿqnÿ7!ÿpÿ "!ÿ ÿ0pp 
        6VN7ÿ<L           6<;:& b                    f       A          ^          G             $        g          Y         h      M     i        j
          A%F%&                4=1 ,,2                 31 ,,4               ,          3/          1, ,,3               50       ,1 ,,5          H       4,
       A8%9%':&ÿ+              311            H 0.              33         0=          25          ,,        23          ,         2    2        ,       ,5
JE6GrÿA8%9%':&ÿ?:;:ÿ%'ÿ;B%)ÿN8<L%&7ÿ@<C';ÿ?7L7'?:';)ÿ8:;B78ÿ;B:'ÿ@:)7)ÿ:'?ÿ;B787L<87ÿl%&&ÿ'<;ÿ9:;@BÿN87F%<C)&VÿNCK&%)B7?ÿ'C9K78)I
+ÿ$%&%'()ÿ%'ÿ;B7ÿkEF78:&&ÿA:)7&<:?ÿW;:;%);%@)kÿ)7@;%<'ÿ%'@&C?7ÿ@8%9%':&ÿ;8:')L78)-ÿlB%&7ÿL%&%'()ÿKVÿkJ:;C87ÿ<LÿELL7')7kÿ?<ÿ'<;I
 QÿW77ÿkGmN&:':;%<'ÿ<LÿW7&7@;7?ÿ6789)Ik
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 83 of 95

                                                                  cd8dÿo"!"#!ÿ !ÿuÿ "#"ÿ ÿtp"
01234053ÿ73897                                                      s5!Sÿt" ÿ7 "Rÿ
                                                          ÿ ÿ ÿ ÿ ÿ ÿ                                                          Z"#
                                                                                                                       8! "R
                                     $%&%'()ÿ+               ,-.  /.-       ,,0       ,01    2,3 242                                            b"!S"
      0                     5678%'9:%;')               ,4-  ,-4       /1-       ,42    2/, 2/,                                         cd8d "# "!
                              <6'=%'(                 ,3/  ,--       ,21       24/    2-3 24,
     8!!"!"#           <67>6':ÿ?@9'(6ÿ%'ÿ5;:9&ÿ
                             $%&%'()ÿ?A776':ÿB697ÿ
                               CD67ÿE97&%67ÿB697                 FG.H- FG-H0 FG1H0                       F2H,         2H2           ÿ        G3       G
                                    IA8J67ÿ;KÿLA=(6)@%M)           GH2         GH2            GH2         GH2         GH2        GH2          ÿ
                             N9>9':ÿLA=(6)@%MÿO;':@)ÿP             1H1         1H1            1H1        G1H4        G.H1       G1H,          ÿ
                                             5;:9&                322          3-2            33.        3.1         0/,        04/          ,,       3
                                             ?%D%&                0/0          0-.            0,,        .42         .-G        01/          2.       .
                           T""R $6&;'U    ?7%8% '9&
                                                                   ,0           -2             21        G12           /2         /,         31       0
      3#!"ÿ                               VA M 67D%
                                                     )6=
  Qÿ RS"Q                                W6&69)6
                                             X697%'()              G4           G4             .,          G4          G4         G3         /,       -
                               <6'=%'(ÿ?9)6)ÿP                    30G          324            300        04-         0-4        04/          ,0       3
                              Y6%(@:6=ÿ$%&%'()ÿP                  0,/          0--            021        04,         0.G        022          ,.       3
                                  5678%'9:%;')                    3,2          324            3/.        3,0      20 0-3        0-3          ,4       3
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57%9&)ÿ?;8M&6:6=                    G3           G0             G.           -          G,          4         ,-       ,




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $7;8ÿ$%&%'(ÿ:; ?7       %8%'9&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                             ..       2
                                                                                             ou yr
                                                                                             ec v




                                             $6 &;'U               /H4         ,H,            /H2         ,H2         /H,        -HG
                                                                                                      2
                                                                                           D US




      5 "ÿ             ]%)M;)%:%;'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?%D%&ÿP          ÿÿÿÿG0H- ÿÿÿÿG0H0 ÿÿÿÿG.H/ ÿÿÿÿGGHG ÿÿÿÿGGH4 ÿÿÿÿG.H,                          -,       -
                                                                                        w c
  9"Zÿ[5!S\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $7;8ÿ$%&%'(ÿ:;ÿ57%9&ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?%D%&ÿC'&U_                      F            F             F           F            F         F          F       F
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IA8J67ÿ^9'=ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 ;Kÿ?%D%&ÿ?9)6)ÿ                   G.           G3             G1          G0          G2         G/
                                                                        is pr
                                                                              ch




                              CD67ÿ0ÿB697)ÿC&=ÿP                   .HG         .H0            GH/         .H/         0H.        0H,         G,       .
                                                                           Ar


                                                                       n is




                               aD679(6ÿIA8J67
                                                                    tio nt




                            ;Kÿ$6&;'Uÿ]6K6'=9':)ÿ
                                                                  uc e
                                                                od um




       0!S                     $%&6=ÿM67ÿ?9)6                    GH0         GH3            GH.         GH3         GH0        GH-
                                                              pr oc




                                 aD(Hÿ<76)6':ÿK;7ÿ
                                                            re d




                                 LA7UÿV6&6>:%;'                   0-H0        01HG           0GHG        .0H,        .,H0       02H3
                                                          er is
                                                             Th




                      LA7;7) <67>6':ÿI;:
                                 V6&6>:6=ÿ;7ÿ
                                 ?@9&&6'(6=                       .0H0        ./H-           ./H,        G4H2        G3H.       .4H1
                                                              rth
                                                           Fu




                                      ÿ""ÿÿ ÿ"Z"ÿTnÿop !ÿT""Rÿqnÿ!ÿpÿ8 "!ÿ ÿ0pp
        5UM6ÿ;K           5;:9& a                    e       ?          ]          E            $         f          X         g      L      h        i
          ?%D%&                3,1 G3,                 GG       -.          G           /           2        34         ,3         0    ,/        F       .2
       ?7%8%'9&ÿ+              GG0            3        2/         G        .4           2           .          /         .         .     F        F        3
IC5Erÿ?7%8%'9&ÿ=9:9ÿ%'ÿ:@%)ÿM7;K%&6ÿ>;A':ÿ=6K6'=9':)ÿ79:@67ÿ:@9'ÿ>9)6)ÿ9'=ÿ:@676K;76ÿl%&&ÿ';:ÿ89:>@ÿM76D%;A)&UÿMAJ&%)@6=ÿ'A8J67)H
+ÿ$%&%'()ÿ%'ÿ:@6ÿjCD679&&ÿ?9)6&;9=ÿV:9:%):%>)jÿ)6>:%;'ÿ%'>&A=6ÿ>7%8%'9&ÿ:79')K67)kÿl@%&6ÿK%&%'()ÿJUÿjI9:A76ÿ;KÿCKK6')6jÿ=;ÿ';:H
 PÿV66ÿjEmM&9'9:%;'ÿ;KÿV6&6>:6=ÿ5678)Hj
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 84 of 95

                                                                  de9eÿo#"#$"ÿ "ÿuÿ!#$#ÿ!ÿtp#
01234053ÿ789 8                                                       s5 "Uÿt#!ÿ8!#Tÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                   \#$
                                                                                                                      9"!#T
                                     %&'&()*ÿ,             -.//- 0.1-1 0.123 0.342 0.353 0.31/                                                 7#"U#
      0                     6789&(:;&<(*             0.33= -./00 0.1>0 0.1-3 0.35> 0.=1/                                              de9e #$#"
     !                         ?7(@&()               0.4/1 0.204 0.2-= 0.>4> 0.>45 0.24>
     9""#"#$           ?78A7(;ÿBC:()7ÿ&(ÿ6<;:'ÿ
                             %&'&()*ÿBD887(;ÿE7:8ÿ
                               FG78ÿH:8'&78ÿE7:8                   I2J4        I-J/           I5J2        0J5         -J3           ÿ       --       >
                                    KD9L78ÿ<MÿND@)7*C&O*              4           4              4          4           4          4         ÿ
                             P:A:(;ÿND@)7*C&OÿQ<(;C*ÿR              1J1       -4J4           54J/        -=J3        -0J=       0=J4         ÿ
                                             6<;:'                 55>         5--            5-4        500         5/4        502         ==       4
                                             B&G&'                 -20         ->4            ->3        --4         -/1        -0-         =4       2
                           V##T %7'<(W    B8&9& (:'
                                                                    24           >4             >3         40          41         =-        >5       2
      3$"#ÿ                                XD O 78G&
                                                     *7@
  Sÿ!TU#S                               Y7'7:*7
                                             Z7:8&()*               -=           5/             50         -2          -1         50        >1       4
                               ?7(@&()ÿB:*7*ÿR                     -43         -25            -22        ->>         ->>        -40         31       =
                              [7&)C;7@ÿ%&'&()*ÿR                   5/1         -=1            -10        -31         -=1        -15         =4       4
                                  6789&(:;&<(*                     502         552            5->        5-0      20 5/4        -13         3-       =
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68&:'*ÿB<9O'7;7@                     ->           -5             01         -0          -5         -/        03       0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       %8<9ÿ%&'&()ÿ;< B8       &9&(:'
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            5-       4
                                                                                             ou yr
                                                                                             ec v




                                             %7 '<(W                4J2         1J4            3J3        3J4         3J3        3J3
                                                                                                      2
                                                                                           D US




      5!#ÿ             _&*O<*&;&<(                                                     ith op
                                                                                                    /
                                                                                                 21



                                             B&G&'ÿR           ÿÿÿÿÿ=J3 ÿÿÿÿÿ1J/ ÿÿÿÿÿ=J= ÿÿÿÿÿ3J> ÿÿÿÿÿ3J2 ÿÿÿÿÿ3J>                        5/       5
                                                                                        w c
   #\ÿ]5 "U^
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             %8<9ÿ%&'&()ÿ;<ÿ68&:'ÿR
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   `B&G&'ÿF('Wa               ÿÿÿÿ-5J4 ÿÿÿÿ0>J2 ÿÿÿÿ0=J5 ÿÿÿÿ-/J1                        I ÿÿÿÿ02J=         -        0
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               KD9L78ÿ̀:(@ÿbaÿ
                                                                          pr ot
                                                                                 iv




                                 <MÿB&G&'ÿB:*7*ÿ                    45           >=             54         >1          2-         >1
                                                                        is pr
                                                                              ch




                              FG78ÿ5ÿE7:8*ÿF'@ÿR                    2J0         5J1            5J/        >J2         2J5        >J=        -4       >
                                                                           Ar


                                                                       n is




                               cG78:)7ÿKD9L78
                                                                    tio nt




                            <Mÿ%7'<(Wÿ_7M7(@:(;*ÿ
                                                                  uc e
                                                                od um




       0"U                     %&'7@ÿO78ÿB:*7                     0J4         0J>            0J>        0J>         0J2        0J>
                                                              pr oc




                                 cG)Jÿ?87*7(;ÿM<8ÿ
                                                            re d




                                 ND8WÿX7'7A;&<(                   -1J>        -1J3           -4J>        -=J1        20J1       50J5
                                                          er is
                                                             Th




                      ND8<8* ?78A7(;ÿK<;
                                 X7'7A;7@ÿ<8ÿ
                                 BC:''7()7@                       -4J>        -1J1           >/J5        -1J/        >2J3       -4J5
                                                              rth
                                                           Fu




                                      ÿ##ÿÿ!ÿ#\#ÿVnÿop!"ÿV##Tÿqnÿ"ÿpÿ9#"ÿ!ÿ0pp
        6WO7ÿ<M           6<;:' c                    f       B          _          H             %        g          Z         h      N     i        j
          B&G&'             0.-=0 02/                  41 -2-               5          >5          >2 -5/ 02-                    02 -50          0       3/
       B8&9&(:'ÿ,              >-1            I 0=>             =- 000                 0>          -5        03          5         4    -        -        >
KF6HrÿB8&9&(:'ÿ@:;:ÿ&(ÿ;C&*ÿO8<M&'7ÿA<D(;ÿ@7M7(@:(;*ÿ8:;C78ÿ;C:(ÿA:*7*ÿ:(@ÿ;C787M<87ÿl&''ÿ(<;ÿ9:;ACÿO87G&<D*'WÿODL'&*C7@ÿ(D9L78*J
,ÿ%&'&()*ÿ&(ÿ;C7ÿkFG78:''ÿB:*7'<:@ÿX;:;&*;&A*kÿ*7A;&<(ÿ&(A'D@7ÿA8&9&(:'ÿ;8:(*M78*.ÿlC&'7ÿM&'&()*ÿLWÿkK:;D87ÿ<MÿFMM7(*7kÿ@<ÿ(<;J
 RÿX77ÿkHmO':(:;&<(ÿ<MÿX7'7A;7@ÿ6789*Jk
                          Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 85 of 95

                                                              0aaÿkÿ5ÿrÿ45ÿÿpl
0123                                                                   oV6Oÿpÿq66Nÿ
                                                   456ÿ89      456ÿ89 456ÿ89 456ÿ89 456ÿ89 456ÿ89                                _5W
                                                     9           9        9         9       9 99                              66N
                                 !"#$ÿ&              '()**       '(+', '(*'' '(-.+ '('*+ '('-'                                   `O6
                       /012"345"$              '(6+7       6(8., '(+** '(*)* '(+)* '())'                                0aa 5
                         90":"#               '())7       '(+-+ '(-,- '(-)6 '(++6 '(**)
             901;0"4ÿ<=3"#0ÿ"ÿ/543!ÿ
                          !"#$ÿ<>110"4ÿ?031ÿ
                            @A01ÿB31!01ÿ?031                  8C6      D+C, D66C6            D8C)         D)C*         ÿ       +'      .
                                E>2F01ÿ5GÿH>:#0$=I$             *         *          *          *            *         *        ÿ
                          J3;3"4ÿH>:#0$=IÿK5"4=$ÿL 66C.                 +C)      6'C)        6'C)        6*C.        *C6        ÿ
                                       /543!                 -66       -.*        *)-        -8+          -*6       --7        *'      +
                                       <A!                   '6,       ','        '8*        '.+          '+*       '.'        .+      +
                        P6N 0!5"Q <1 2  "3!
                                                             6+6       6*6        6**        6,*          6*,       6-*        6.      '
     26ÿ                          R> I0 1
                                             A $0:
  Mÿ45NOM                        S0!03$0
                                       T031"#$                .+        -'          **         **          *8        -6        +6      +
                            90":"#ÿ<3$0$ÿL                   -)'       -.8        -8*        -7)          -..       *6)        --      '
                           U0#=40:ÿ!"#$ÿL                   +,8       -.-        *')        *).          -*,       -',        -+      +
                              /012"345"$                     -'7       +8+        -,6        *)6          -.6
                                                                                                            20      -))        ..      +
                                                                                                      /1 e




                                                                                                             .
                                                                                                          on
                                                                                                   12 fag
                                                                                                         4/
                            /13!$ÿ<52I!040:                   6+        6-          6.         6*          66          7       ,+      7




                                                                                                        si
                                                                                                er t.
                                                                                              ed ol




                                                                                                     is
                                                                                            t p igh
                     152ÿ!"#ÿ45 <1      2"3!
                                                                                           id K




                                                                                                   m
                                                                                                  0
                                                                                                                               6*      -
                                                                                       ou yr
                                                                                       ec v




                                       0!5"Q                 *C,       *C*        .C)        .C-          ,C7       .C8
                                                                                                2
                                                                                     D US




     V6ÿ           Z$I5$45"                                                     ith op
                                                                                              /
                                                                                           21



                                       <A!ÿL             ÿÿÿÿ6'C+ ÿÿÿÿ6)C, ÿÿÿÿÿ8C. ÿÿÿÿÿ7C- ÿÿÿÿ6)C) ÿÿÿÿÿ8C7                 *+      .
                                                                                  w c
  1WÿXV6OY
                                                                                 12 in




                                                                                         /

                                                                               d by
                                                                                      12




                          152ÿ!"#ÿ45ÿ/13!ÿL
                                                                            C ited




                                                                            ite d
                                                                                  on




                               [<A!ÿ@"!Q\                ÿÿÿÿ+,C+ ÿÿÿÿ+6C8 ÿÿÿÿ+6C' ÿÿÿÿ-+C8                 D         D        D      D
                                                                         ib te
                                                                        20 C




                                                                      oh ec
                                                                              ed
                                                                              r4




                            E>2F01ÿ[3":ÿ]\ÿ
                                                                    pr ot
                                                                           iv




                             5Gÿ<A!ÿ<3$0$ÿ                   6+7       6-+        6*+        6**          '6+       '-+
                                                                  is pr
                                                                        ch




                           @A01ÿ+ÿ?031$ÿ@!:ÿL                 8C.       7C+        7C+        8C-        6-C6       6+C7       .7      7
                                                                     Ar


                                                                 n is




                            ^A013#0ÿE>2F01
                                                              tio nt




                         5Gÿ0!5"QÿZ0G0":3"4$ÿ
                                                            uc e
                                                          od um




      O                  !0:ÿI01ÿ<3$0                    6C6       6C'        6C'        6C'          6C'       6C'
                                                        pr oc




                             ^A#Cÿ910$0"4ÿG51ÿ
                                                      re d




                             H>1QÿR0!0;45"                   -7C*      *+C,      *+C*        -,C'        -6C8       .,C)
                                                    er is
                                                       Th




                    H>151$ 901;0"4ÿE54
                             R0!0;40:ÿ51ÿ
                             <=3!!0"#0:                      +8C,      +,C8      -)C6        '*C6        68C7       ++C'
                                                        rth
                                                     Fu




                                   9 9ÿÿÿ6ÿW6ÿP6jÿkl66ÿP6Nÿmjÿ_5ÿlÿ5ÿ6ÿll6
       /QI0ÿ5G         /543! ^                b        <          Z        B                 c          T         d     H     e      f
        <A!              6(+)8         8'        +* 6,-              -       6* 66- 6,* 66*                          7) '6*         D '8)
      <12"3!ÿ&              ,',         . 68, '., 6+8                        +7        67        +'           D       6    .        '   '6
E@/Bnÿ<12"3!ÿ:343ÿ"ÿ4=$ÿI15G!0ÿ;5>"4ÿ:0G0":3"4$ÿ134=01ÿ4=3"ÿ;3$0$ÿ3":ÿ4=010G510ÿh!!ÿ"54ÿ234;=ÿI10A5>$!QÿI>F!$=0:ÿ">2F01$C
&ÿ!"#$ÿ"ÿ4=0ÿg@A013!!ÿ<3$0!53:ÿR434$4;$gÿ$0;45"ÿ";!>:0ÿ;12"3!ÿ413"$G01$(ÿh=!0ÿG!"#$ÿFQÿgE34>10ÿ5Gÿ@GG0"$0gÿ:5ÿ"54C
 LÿR00ÿgBiI!3"345"ÿ5GÿR0!0;40:ÿ/012$Cg
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 86 of 95

                                                                   abbÿmÿ8ÿtÿ78ÿÿrn
0123456                                                             q39Qÿrÿs99Pÿ
                                                        789ÿ 789ÿ 789ÿ 789ÿ 789ÿ 789ÿ                                                          58Y
                                                                                                                                     99P
                                     !"#"$%&ÿ(              )**  +*+       +,-       .-/     .-+ ),.                                            0Q9
      2                     0123"$45"6$&              )/7  )-,       )8,       )7.     ./* .+.                                         abb 8
                             91$:"$%                );)  +7*       +*.       +,)     )8* +*.
                 912<1$5ÿ=>4$%1ÿ"$ÿ0654#ÿ
                             !"#"$%&ÿ=?221$5ÿ@142ÿ
                               AB12ÿC42#"12ÿ@142                   D/E- D,)E) D,;E*                       .E+         ;E-           ÿ        ,)       *
                                    F?3G12ÿ6HÿI?:%1&>"J&              *          *              *           *           *          *          ÿ
                             K4<4$5ÿI?:%1&>"JÿL6$5>&ÿM              7E7        7E7            7E7         7E7         7E7        7E7          ÿ
                                             0654#                 /,,         /;)            /*8        ,8;         ,8)        /7.          87       -
                                             ="B"#                  +8         ,7-             -)          +7          --         -)         8/       -
                           R9P !1#6$S    =2"3" $4#
                                                                    -)          ++             8*          +,          )-         +7         ;-       )
      N 9ÿ                               T? J 12B"
                                                     &1:
  Oÿ78PQO                              U1#14&1
                                             V142"$%&               ;)          ),             ),          .*          ;7         ;8         /)       /
                               91$:"$%ÿ=4&1&ÿM                     /,.         /*;            /;.        /*8         /*,        /;.          8,       -
                              W1"%>51:ÿ!"#"$%&ÿM                   ,8+         /7/            /,/        ,).         ,+8        ,-.          8,       -
                                  0123"$45"6$&                     /7+         //+            /*7        /7/      20 ,+;        ,8/          87       -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               02"4#&ÿ=63J#151:                     ,*          ,/             ,*           +           +          8         )-       )




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       !263ÿ!"#"$%ÿ56 =2       "3"$4#
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                             +        /
                                                                                             ou yr
                                                                                             ec v




                                             !1 #6$S                .E,        .E;            .E+         .E7         .E+        .E/
                                                                                                      2
                                                                                           D US




      39ÿ             \"&J6&"5"6$                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ="B"#ÿM           ÿÿÿÿ,/E/ ÿÿÿÿ,7E- ÿÿÿÿÿ8E. ÿÿÿÿ,,E; ÿÿÿÿÿ8E. ÿÿÿÿÿ-E7                         /.       /
                                                                                        w c
  XYÿZ39Q[
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             !263ÿ!"#"$%ÿ56ÿ02"4#ÿM
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ]="B"#ÿA$#S^                ÿÿÿÿ,.E)           D             D           D            D         D          D       D
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               F?3G12ÿ]4$:ÿ_^ÿ
                                                                          pr ot
                                                                                 iv




                                 6Hÿ="B"#ÿ=4&1&ÿ                      .          ;              -          ,7          /,         ,-
                                                                        is pr
                                                                              ch




                              AB12ÿ*ÿ@142&ÿA#:ÿM                    /E;        ,E.            *E;         ;E-         -E)        +E/         ;*       )
                                                                           Ar


                                                                       n is




                               `B124%1ÿF?3G12
                                                                    tio nt




                            6Hÿ!1#6$Sÿ\1H1$:4$5&ÿ
                                                                  uc e
                                                                od um




       2Q                     !"#1:ÿJ12ÿ=4&1                     ,E;        ,E/            ,E*         ,E/         ,E,        ,E/
                                                              pr oc




                                 `B%Eÿ921&1$5ÿH62ÿ
                                                            re d




                                 I?2SÿT1#1<5"6$                    **E8       ;7E/           *7E;        *)E,        *8E)       *,E*
                                                          er is
                                                             Th




                      I?262& 912<1$5ÿF65
                                 T1#1<51:ÿ62ÿ
                                 =>4##1$%1:                        *-E.       *+E.           *+E/        *;E-        *7E8       /8E*
                                                              rth
                                                           Fu




                                            ÿÿÿ9ÿY9ÿR9lÿmn99ÿR9Pÿolÿ58ÿnÿ8ÿ9ÿ2nn9
        0SJ1ÿ6H           0654# `                    c       =          \          C            !         d          V         e      I      f        g
          ="B"#                /.-            8        ,.        .7         *           )           8        *8         +7         .    *,        ,       /7
       =2"3"$4#ÿ(              /,7            D .+               *.        ;7          ,.          /7        */           D        ,     .        /        *
FA0Cpÿ=2"3"$4#ÿ:454ÿ"$ÿ5>"&ÿJ26H"#1ÿ<6?$5ÿ:1H1$:4$5&ÿ245>12ÿ5>4$ÿ<4&1&ÿ4$:ÿ5>121H621ÿj"##ÿ$65ÿ345<>ÿJ21B"6?&#SÿJ?G#"&>1:ÿ$?3G12&E
(ÿ!"#"$%&ÿ"$ÿ5>1ÿhAB124##ÿ=4&1#64:ÿT545"&5"<&hÿ&1<5"6$ÿ"$<#?:1ÿ<2"3"$4#ÿ524$&H12&iÿj>"#1ÿH"#"$%&ÿGSÿhF45?21ÿ6HÿAHH1$&1hÿ:6ÿ$65E
 MÿT11ÿhCkJ#4$45"6$ÿ6HÿT1#1<51:ÿ0123&Eh
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 87 of 95

                                                                  deeÿo"!"#!ÿ !ÿuÿ "#"ÿÿtp"
0102030ÿ56789 75                                                    s3 !Tÿt"ÿ "Sÿ
                                                          ÿ   ÿ       ÿ        ÿ   ÿ ÿ                                          5 ["#
                                                                                                                     ! "S
                                     $%&%'()ÿ+            ,-./, 0-102 ,-.30 ,-.34 0-1.5 ,-/22                                                c"!T"
      6                     6789%':;%<')            ,-542 0-150 ,-2.1 ,-.4, ,-544 ,-.3=                                              dee "# "!
                             >7'?%'(              0-14/ 0-11/ 0-=/. 0-=./ 0-0=0 0-,3/
       !!"!"#          >78@7';ÿAB:'(7ÿ%'ÿ6<;:&ÿ
                             $%&%'()ÿAC887';ÿD7:8ÿ
                               EF78ÿG:8&%78ÿD7:8                  H0I/         H.I5           H,I/       H,I. H=1I4                ÿ       24      5
                                    JC9K78ÿ<LÿMC?(7)B%N)             .            .              .          .           .          .        ÿ
                             O:@:';ÿMC?(7)B%NÿP<';B)ÿQ             3I/        ,3I1           ,3I1        ,3I0        =3I/        =I4        ÿ
                                             6<;:&                045          0.1            044        042         0.2        032        /4      5
                                             A%F%&                ,5/          0=3            ,/3        ,2.         ,/4        ,23        2=      5
                           U""S $7&<'V     A8%9% ':&
                                                                   34           3.             23          25          .3        2=        45      .
      0#!" ÿ                               WC N 78F%
                                                     )7?
  Rÿ ST"R                               X7&7:)7
                                             Y7:8%'()              =/           =.             =/          =5          ,/        ,=        20      /
                               >7'?%'(ÿA:)7)ÿQ                    0.,          0/2            05/        05.         3=3        312        2=      /
                              Z7%(B;7?ÿ$%&%'()ÿQ                  0,0          03,            031        005         0/2        0,,        /,      5
                                  6789%':;%<')                    0/1          0./            004        04/      20 025        044        /3      5
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68%:&)ÿA<9N&7;7?                    ,=           =/             ,.          =2          ,1        =5        ,0      0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $8<9ÿ$%&%'(ÿ;< A8       %9%':&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           =5      3
                                                                                             ou yr
                                                                                             ec v




                                             $7 &<'V               2I4          /I1            /I0        2I5         /I3        /I.
                                                                                                      2
                                                                                           D US




      3" ÿ             ^%)N<)%;%<'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿQ          ÿÿÿÿ==I1 ÿÿÿÿ=1I, ÿÿÿÿ=1I2 ÿÿÿÿ=1I2 ÿÿÿÿ==I0 ÿÿÿÿ==I1                        /1      .
                                                                                        w c
  8"[ÿ\3 !T]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $8<9ÿ$%&%'(ÿ;<ÿ68%:&ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _A%F%&ÿE'&V`               ÿÿÿÿ,2I1 ÿÿÿÿ03I. ÿÿÿÿ=3I. ÿÿÿÿ04I4 ÿÿÿÿ02I2 ÿÿÿÿ0=I,                        ,2      4
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC9K78ÿ_:'?ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 <LÿA%F%&ÿA:)7)ÿ                  ,01          ,45            ,.5        03.         054        0.4
                                                                        is pr
                                                                              ch




                              EF78ÿ0ÿD7:8)ÿE&?ÿQ                   .I5        =1I0           ==I,        =0I/        =4I/       =4I3       /4      5
                                                                           Ar


                                                                       n is




                               bF78:(7ÿJC9K78
                                                                    tio nt




                            <Lÿ$7&<'Vÿ^7L7'?:';)ÿ
                                                                  uc e
                                                                od um




        6!T                    $%&7?ÿN78ÿA:)7                    =I,          =I0            =I,        =I,         =I,        =I0
                                                              pr oc




                                 bF(Iÿ>87)7';ÿL<8ÿ
                                                            re d




                                 MC8VÿW7&7@;%<'                   00I/        3=I.           05I.        03I0        3,I5       0,I5
                                                          er is
                                                             Th




                      MC8<8) >78@7';ÿJ<;
                                 W7&7@;7?ÿ<8ÿ
                                 AB:&&7'(7?                       0=I5        0.I5           0.I5        04I5        31I/       ,2I2
                                                             rth
                                                          Fu




                                      ÿ""ÿÿ ÿ"["ÿU nÿop  !ÿU""Sÿqnÿ5!ÿpÿ "!ÿ ÿ6pp 
        6VN7ÿ<L           6<;:& b                    f       A          ^          G             $        g          Y         h     M     i      j
          A%F%&             ,-=15 ,3. =12 4,0                               3          0= =,/ ,1= =35                            =. 3./         , ,=0
       A8%9%':&ÿ+              3/.            . =33             ,2 ,1.                 02          =3        =/          3        /    =        ,   ==
JE6GrÿA8%9%':&ÿ?:;:ÿ%'ÿ;B%)ÿN8<L%&7ÿ@<C';ÿ?7L7'?:';)ÿ8:;B78ÿ;B:'ÿ@:)7)ÿ:'?ÿ;B787L<87ÿl%&&ÿ'<;ÿ9:;@BÿN87F%<C)&VÿNCK&%)B7?ÿ'C9K78)I
+ÿ$%&%'()ÿ%'ÿ;B7ÿkEF78:&&ÿA:)7&<:?ÿW;:;%);%@)kÿ)7@;%<'ÿ%'@&C?7ÿ@8%9%':&ÿ;8:')L78)-ÿlB%&7ÿL%&%'()ÿKVÿkJ:;C87ÿ<LÿELL7')7kÿ?<ÿ'<;I
 QÿW77ÿkGmN&:':;%<'ÿ<LÿW7&7@;7?ÿ6789)Ik
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 88 of 95

                                                                  deeÿ6!ÿ9ÿtÿ89!ÿÿso
0102030ÿ356617                                                      r3 Rÿsÿ7  Qÿ
                                                       89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ 89 ÿ                                                         b9Z!
                                                                                                                                     Q
                                     "#$#%&'ÿ)           *+,-* *+,./ *+001 *+2-0 *+*/. *+,,-                                                  c R
                           3456#%78#9%'           *+:;0 *+0,* *+*1/ *+,2. *+,.2 *+0;,                                               dee !9
                             <4%=#%&             *+,;. *+220 *+2-* *+1:0 *+:.; *+:1,
     !             <45>4%8ÿ?@7%&4ÿ#%ÿ3987$ÿ
                             "#$#%&'ÿ?A554%8ÿB475ÿ
                               CD45ÿE75$#45ÿB475                   F,G;        0G2            -G0 F*.G,              *,G:          ÿ       1        ,
                                    HA6I45ÿ9JÿKA=&4'@#L'              ,          ,               ,          ,           ,          ,        ÿ
                             M7>7%8ÿKA=&4'@#LÿN9%8@'ÿO              ,G.       0,G.           02G.        02G.        *:G-        :G*        ÿ
                                             3987$                 212         2,1            2.-        2-;         ,-,        221        :,       /
                                             ?#D#$                 ,;.         ,:-            ,.1        ,1-         ,*0        ,;1        ,0       1
                           S Q "4$9%T      ?5#6# %7$
                                                                    1-          :-             /*        *.:           10        :0        ;*       -
      0! ÿ                                UA L 45D#
                                                     '4=
  Pÿ89QRP                               V4$47'4
                                             W475#%&'               0:          */             00          0,          *-        */        11       /
                               <4%=#%&ÿ?7'4'ÿO                     2:;         2/*            2-;        ::*         :.0        :0*        20       :
                              X4#&@84=ÿ"#$#%&'ÿO                   20-         ,-.            ,/2        21:         ,:2        ,;*        :;       /
                                  3456#%78#9%'                     :02         2*.            ,/-        22;      20 2,:        202        1.       /
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               35#7$'ÿ?96L$484=                     *-          *:             *-          0*          0-        *1        ,0       1




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       "596ÿ"#$#%&ÿ89 ?5       #6#%7$
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           ,*       ;
                                                                                             ou yr
                                                                                             ec v




                                             "4 $9%T                -G:        -G;            -G;         /G-         -G;        /G;
                                                                                                      2
                                                                                           D US




      3 ÿ              ]#'L9'#8#9%                                                     ith op
                                                                                                    /
                                                                                                 21



                                             ?#D#$ÿO           ÿÿÿÿÿ/G; ÿÿÿÿÿ-G0 ÿÿÿÿÿ-G; ÿÿÿÿ*.G* ÿÿÿÿ*.G1 ÿÿÿÿ*.G2                       12       ;
                                                                                        w c
  YZÿ[3 R\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             "596ÿ"#$#%&ÿ89ÿ35#7$ÿO
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^?#D#$ÿC%$T_                       F           F              F          F            F         F        F       F
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               HA6I45ÿ^7%=ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 9Jÿ?#D#$ÿ?7'4'ÿ                    ;/          -1            *.2        *01         *;2        *;1
                                                                        is pr
                                                                              ch




                              CD45ÿ,ÿB475'ÿC$=ÿO                    ;G2        /G1             -G:       *.G-        *:G0       *2G0       ;.       /
                                                                           Ar


                                                                       n is




                               aD457&4ÿHA6I45
                                                                    tio nt




                            9Jÿ"4$9%Tÿ]4J4%=7%8'ÿ
                                                                  uc e
                                                                od um




       R                     "#$4=ÿL45ÿ?7'4                     *G:        *G2            *G2         *G2         *G*        *G*
                                                              pr oc




                                 aD&Gÿ<54'4%8ÿJ95ÿ
                                                            re d




                                 KA5TÿU4$4>8#9%                   2*G2        ,-G,           ,;G;        2.G;        2-G:       2,G1
                                                          er is
                                                             Th




                      KA595' <45>4%8ÿH98
                                 U4$4>84=ÿ95ÿ
                                 ?@7$$4%&4=                       0-G/        ,,G0           0-G/        0,G,        ,0G.       ,,G*
                                                             rth
                                                          Fu




                                            ÿÿÿ ÿZ ÿS nÿ6o  ÿS Qÿpnÿb9ÿoÿ9ÿ ÿoo 
        3TL4ÿ9J           3987$ a                    f       ?          ]          E             "        g          W         h     K     i        j
          ?#D#$             *+*0;            ;/        2- ::/              *,           -          01        ;,         1:        1 */;         F       1,
       ?5#6#%7$ÿ)              *:;            2        0,       02         11           ;           2        *0          0        :    *        0        ;
HC3Eqÿ?5#6#%7$ÿ=787ÿ#%ÿ8@#'ÿL59J#$4ÿ>9A%8ÿ=4J4%=7%8'ÿ578@45ÿ8@7%ÿ>7'4'ÿ7%=ÿ8@454J954ÿl#$$ÿ%98ÿ678>@ÿL54D#9A'$TÿLAI$#'@4=ÿ%A6I45'G
)ÿ"#$#%&'ÿ#%ÿ8@4ÿkCD457$$ÿ?7'4$97=ÿU878#'8#>'kÿ'4>8#9%ÿ#%>$A=4ÿ>5#6#%7$ÿ857%'J45'+ÿl@#$4ÿJ#$#%&'ÿITÿkH78A54ÿ9JÿCJJ4%'4kÿ=9ÿ%98G
 OÿU44ÿkEmL$7%78#9%ÿ9JÿU4$4>84=ÿ3456'Gk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 89 of 95

                                                                  7e5eÿo#"#$"ÿ "ÿuÿ!#$#ÿ!ÿtp#
0102030ÿ56789                                                        s3 "Tÿt#!ÿ!#Sÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                   [#$
                                                                                                                      5"!#S
                                     %&'&()*ÿ,             -.-/- -.-0- -.-12 -.-3- -.1-/ -.2/3                                                 d#"T#
      6                     4567&(89&:(*             -.-3; -.--< -.-;- -.3<1 -.322 -.2;2                                              7e5e #$#"
     !                         =5(>&()                 ?-0   ?2?       ?-1     ?/? -.30? -.3-/
     5""#"#$           =56@5(9ÿAB8()5ÿ&(ÿ4:98'ÿ
                             %&'&()*ÿAC665(9ÿD586ÿ
                               EF56ÿG86'&56ÿD586                  HHI-        /?I1           HHI;        H;I3        /HIH           ÿ        /       1
                                    JC7K56ÿ:LÿMC>)5*B&N*              /          /              /           /           /          /         ÿ
                             O8@8(9ÿMC>)5*B&NÿP:(9B*ÿQ              3I3        /I;           -1I3        1HI3         1I?        3I3         ÿ
                                             4:98'                 /00         /?3            /0<        /20         H3H        <H/         1<       2
                                             A&F&'                 1-?         1/1            131        -?3         -?0        /;0         /-       <
                           U##S %5':(V    A6&7& (8'
                                                                   --/         --/            --/        -1H         -H-          ?1        /3       H
      0$"#ÿ                                WC N 56F&
                                                     *5>
  Rÿ!ST#R                               X5'58*5
                                             Y586&()*               H<          H2             23          <1          22         2H        -0       -
                               =5(>&()ÿA8*5*ÿQ                     /32         /1/            /3H        /-/         /23        //;         0;       ?
                              Z5&)B95>ÿ%&'&()*ÿQ                   /H0         /<1            //0        /<3         /0<        <3-         1<       2
                                  4567&(89&:(*                     /2?         /01            /?H        /<-      20 /<<        <21         12       <
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               46&8'*ÿA:7N'595>                     -;          -2             1-          -0          1?         /0        H        -




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       %6:7ÿ%&'&()ÿ9: A6       &7&(8'
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            -?       H
                                                                                             ou yr
                                                                                             ec v




                                             %5 ':(V                2I3        2I0            0I-         2IH         <I?        0I;
                                                                                                      2
                                                                                           D US




      3!#ÿ             ^&*N:*&9&:(                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A&F&'ÿQ           ÿÿÿÿÿ0I; ÿÿÿÿÿ;I3 ÿÿÿÿÿ?I1 ÿÿÿÿÿ;I0 ÿÿÿÿÿ?I0 ÿÿÿÿÿHI2                        /        1
                                                                                        w c
  8#[ÿ\3 "T]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             %6:7ÿ%&'&()ÿ9:ÿ46&8'ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _A&F&'ÿE('V`                       a           a ÿÿÿÿ1-I/                a            a         a         a       a
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JC7K56ÿ_8(>ÿb`ÿ
                                                                          pr ot
                                                                                 iv




                                 :LÿA&F&'ÿA8*5*ÿ                    1<          /1             1-          13          10         1?
                                                                        is pr
                                                                              ch




                              EF56ÿ/ÿD586*ÿE'>ÿQ                    HI2        <IH            HI3         /I;         HIH        HI2        1H       <
                                                                           Ar


                                                                       n is




                               cF568)5ÿJC7K56
                                                                    tio nt




                            :Lÿ%5':(Vÿ^5L5(>8(9*ÿ
                                                                  uc e
                                                                od um




       6"T                     %&'5>ÿN56ÿA8*5                     -I/        -I/            -I/         -I1         -I/        -I/
                                                              pr oc




                                 cF)Iÿ=65*5(9ÿL:6ÿ
                                                            re d




                                 MC6VÿW5'5@9&:(                     ?I3       /0I<           <3I?        H2I;        H/IH       /0I/
                                                          er is
                                                             Th




                      MC6:6* =56@5(9ÿJ:9
                                 W5'5@95>ÿ:6ÿ
                                 AB8''5()5>                       //I1        12I0           /3I0        H-I0        1/I0       1/I;
                                                              rth
                                                           Fu




                                      ÿ##ÿÿ!ÿ#[#ÿUnÿop!"ÿU##Sÿqnÿ"ÿpÿ5#"ÿ!ÿ6pp
        4VN5ÿ:L           4:98' c                    f       A          ^          G            %         g          Y         h      M     i        j
          A&F&'             -.-23            2;        /2 -/?               /          --          -H        0? 21;                0 --/         -       2-
       A6&7&(8'ÿ,              100            H        ?1       10 -3H                 -2          -/          0         1         1    -        -        ;
JE4GrÿA6&7&(8'ÿ>898ÿ&(ÿ9B&*ÿN6:L&'5ÿ@:C(9ÿ>5L5(>8(9*ÿ689B56ÿ9B8(ÿ@8*5*ÿ8(>ÿ9B565L:65ÿl&''ÿ(:9ÿ789@BÿN65F&:C*'VÿNCK'&*B5>ÿ(C7K56*I
,ÿ%&'&()*ÿ&(ÿ9B5ÿkEF568''ÿA8*5':8>ÿW989&*9&@*kÿ*5@9&:(ÿ&(@'C>5ÿ@6&7&(8'ÿ968(*L56*.ÿlB&'5ÿL&'&()*ÿKVÿkJ89C65ÿ:LÿELL5(*5kÿ>:ÿ(:9I
 QÿW55ÿkGmN'8(89&:(ÿ:LÿW5'5@95>ÿ4567*Ik
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 90 of 95

                                                                  de!eÿ5#"#$"ÿ "ÿuÿ #$#ÿ ÿtp#
0123456ÿ8239 38                                                     sZ"Tÿt# ÿ #Sÿ
                                                         ÿ ÿ ÿ ÿ ÿ ÿ                                                       8 [#$
                                                                                                                     !" #S
                                     %&'&()*ÿ,            -./01 -.234 -.2/- /.050 6.//0 522.435                                               c#"T#
      2                     789:&(;<&=(*            -./34 -.-45 -.60> -./21 -.-54 0.2->                                              de!e #$ #"
                              ?8(@&()              5.>-> -.526 -.-/5 /.612 2.21> 526.411
     !""#"#$            ?89A8(<ÿBC;()8ÿ&(ÿ7=<;'ÿ
                             %&'&()*ÿBD998(<ÿE8;9ÿ
                               FG89ÿH;9'&89ÿE8;9              0.64-I- 0.55-I- 0.32/I/ 6.-34I1 /.6>/I-                              ÿ        5      5
                                    JD:K89ÿ=LÿMD@)8*C&N*              6          6              6           6           6          6        ÿ
                             O;A;(<ÿMD@)8*C&NÿP=(<C*ÿQ              3I3        0I3           5>I1        -6I3        -6I3        3I/        ÿ
                                             7=<;'                 2>-         0-1            0//        >36 5.346 /4.>23                  5       5
                                             B&G&'                 6>3         25>            2/2        1>/         >0> /4.4-/            5       5
                            0##S %8'=(U   B9&:& (;'
                                                                    1-          02             0/          1-          46        >5        /5      2
      6$"#ÿ                               VD N 89G&
                                                     *8@
  Rÿ ST#R                                W8'8;*8
                                             X8;9&()*               /3          6/             /2          />          /5        /1        />      /
                               ?8(@&()ÿB;*8*ÿQ                     64-         2/>            224        40> 5./>2 /4.15>                  5       5
                              Y8&)C<8@ÿ%&'&()*ÿQ                   26>         2/1            2/3        13>         1-4 -0.>46            5       5
                                  789:&(;<&=(*                     211         213            051        24>      20 222 5.0/-             5       5
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               79&;'*ÿB=:N'8<8@                     /5          /0             //          /-          -6        -1        55      -




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       %9=:ÿ%&'&()ÿ<= B9       &:&(;'
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                           55      -
                                                                                             ou yr
                                                                                             ec v




                                             %8 '=(U                0I2        1I-            1I-         1I-         1I3        0I2
                                                                                                      2
                                                                                           D US




      Z #ÿ             ^&*N=*&<&=(                                                     ith op
                                                                                                    /
                                                                                                 21



                                             B&G&'ÿQ           ÿÿÿÿÿ1I5 ÿÿÿÿÿ1I> ÿÿÿÿÿ1I2 ÿÿÿÿÿ1I1 ÿÿÿÿÿ0I4 ÿÿÿÿ55I/                       12      >
                                                                                        w c
  9#[ÿ\Z"T]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             %9=:ÿ%&'&()ÿ<=ÿ79&;'ÿQ
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _B&G&'ÿF('U`               ÿÿÿÿ50I2 ÿÿÿÿ51I1 ÿÿÿÿ-6I0 ÿÿÿÿ-/I3 ÿÿÿÿ/2I4 ÿÿÿÿ5>I1                        4       -
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               JD:K89ÿ_;(@ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 =LÿB&G&'ÿB;*8*ÿ                    2/          25             06          0-          04        24
                                                                        is pr
                                                                              ch




                              FG89ÿ/ÿE8;9*ÿF'@ÿQ                    /I6        -I4            /I6         -I3         5I/         I3        5      5
                                                                           Ar


                                                                       n is




                               bG89;)8ÿJD:K89
                                                                    tio nt




                            =Lÿ%8'=(Uÿ^8L8(@;(<*ÿ
                                                                  uc e
                                                                od um




       2"T                     %&'8@ÿN89ÿB;*8                     5I6        5I6            5I/         5I6         5I-        5I6
                                                              pr oc




                                 bG)Iÿ?98*8(<ÿL=9ÿ
                                                            re d




                                 MD9UÿV8'8A<&=(                   /-I/        /6I3           /6I6        /0I4        /-I6       />I/
                                                          er is
                                                             Th




                      MD9=9* ?89A8(<ÿJ=<
                                 V8'8A<8@ÿ=9ÿ
                                 BC;''8()8@                       --I1        51I5           54I/        50I5        54I2        >I4
                                                             rth
                                                          Fu




                                      ÿ##ÿÿ ÿ#[#ÿ0oÿ5p "ÿ0##Sÿqoÿ8"ÿpÿ! #"ÿ ÿ2pp
        7UN8ÿ=L            7=<;' b                   f       B          ^          H            %         g          X         h     M     i      j
          B&G&'           522.->3            22 52-.144 112                 4          -0          >1 -05 0>/                    -> 66/         k 552
       B9&:&(;'ÿ,              /06            k >>              02         22          15           1        /5          /       5/    2        /   5-
JF7HrÿB9&:&(;'ÿ@;<;ÿ&(ÿ<C&*ÿN9=L&'8ÿA=D(<ÿ@8L8(@;(<*ÿ9;<C89ÿ<C;(ÿA;*8*ÿ;(@ÿ<C898L=98ÿm&''ÿ(=<ÿ:;<ACÿN98G&=D*'UÿNDK'&*C8@ÿ(D:K89*I
,ÿ%&'&()*ÿ&(ÿ<C8ÿlFG89;''ÿB;*8'=;@ÿV<;<&*<&A*lÿ*8A<&=(ÿ&(A'D@8ÿA9&:&(;'ÿ<9;(*L89*.ÿmC&'8ÿL&'&()*ÿKUÿlJ;<D98ÿ=LÿFLL8(*8lÿ@=ÿ(=<I
 QÿV88ÿlHnN';(;<&=(ÿ=LÿV8'8A<8@ÿ789:*Il
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 91 of 95

                                                                  deeÿ5!!"ÿ ÿtÿ !"!ÿÿso!
0123456ÿ845519                                                        r8 Sÿs!ÿ9 !Rÿ
                                                           ÿ     ÿ        ÿ        ÿ     ÿ ÿ                                            b Z!"
                                                                                                                       !R
                                     #$%$&'(ÿ*            +,-./0 +,-112 +,-3+4 +,-51+ +,-44/ +,-/55                                            c!S!
      2                     6789$&:;$<&(            +,-1.0 +,-51, ++-30, +,-4+4 +,-24+ +,-./,                                         dee !" !
                             =7&>$&'               2-/14 1-+3+ 2-..3 2-04+ 2-03+ 2-511
     !!"              =78?7&;ÿ@A:&'7ÿ$&ÿ6<;:%ÿ
                             #$%$&'(ÿ@B887&;ÿC7:8ÿ
                               DE78ÿF:8%$78ÿC7:8                    +G1        H5G+           H,G4        ,G/        H0G+          ÿ        5,       4
                                    IB9J78ÿ<KÿLB>'7(A$M(            +/          +/             +/          +/          +/        +/          ÿ
                             N:?:&;ÿLB>'7(A$MÿO<&;A(ÿP              ,G1       0.G,           05G,        .5G,        .0G,       +0G2         ÿ
                                             6<;:%                 31,         4..            4,2        311         4+2        4,.         +.       0
                                             @$E$%                 /34         3,2            /45        //5         /41        /2.         +,       .
                           0!!R #7%<&T     @8$9$ &:%
                                                                    13          13             11        +,1         +,2         13         02       .
      6"! ÿ                                UB M 78E$
                                                     (7>
  Qÿ RS!Q                               V7%7:(7
                                             W7:8$&'(               02          01             .3          .4          .+        05         /4       /
                               =7&>$&'ÿ@:(7(ÿP                     /4.         3++            //3        //+         //+        /34         .0       5
                              X7$'A;7>ÿ#$%$&'(ÿP                   3+1         3+1            /1/        3+,         352        3+3         +.       .
                                  6789$&:;$<&(                     401         311            44/        4+5      20 40/        31,         +3       0
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68$:%(ÿ@<9M%7;7>                     0,          +1             +2          +1          +3        +/         .2       4




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #8<9ÿ#$%$&'ÿ;< @8       $9$&:%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            +.       .
                                                                                             ou yr
                                                                                             ec v




                                             #7 %<&T                4G,         4G5            4G5        3G1         3G1        3G4
                                                                                                      2
                                                                                           D US




      8! ÿ             ]$(M<($;$<&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ2G. ÿÿÿÿÿ3G2 ÿÿÿÿÿ4G. ÿÿÿÿÿ3G. ÿÿÿÿÿ3G, ÿÿÿÿÿ/G2                        1        5
                                                                                        w c
  Y!Zÿ[8 S\
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #8<9ÿ#$%$&'ÿ;<ÿ68$:%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   ^@$E$%ÿD&%T_               ÿÿÿÿ0+G4 ÿÿÿÿ0+G. ÿÿÿÿ05G4 ÿÿÿÿ0+G4 ÿÿÿÿ00G. ÿÿÿÿ03G0                         +4       .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB9J78ÿ^:&>ÿ̀_ÿ
                                                                          pr ot
                                                                                 iv




                                 <Kÿ@$E$%ÿ@:(7(ÿ                   5.2         500            .,4        .35         .24        50/
                                                                        is pr
                                                                              ch




                              DE78ÿ.ÿC7:8(ÿD%>ÿP                    3G5         /G4            5G3        /G3         3G,        3G5        5+       3
                                                                           Ar


                                                                       n is




                               aE78:'7ÿIB9J78
                                                                    tio nt




                            <Kÿ#7%<&Tÿ]7K7&>:&;(ÿ
                                                                  uc e
                                                                od um




       2 S                     #$%7>ÿM78ÿ@:(7                     +G.         +G.            +G.        +G.         +G.        +G.
                                                              pr oc




                                 aE'Gÿ=87(7&;ÿK<8ÿ
                                                            re d




                                 LB8TÿU7%7?;$<&                   .2G+        ./G1           .4G,        5/G/        5/G+       .1G/
                                                          er is
                                                             Th




                      LB8<8( =78?7&;ÿI<;
                                 U7%7?;7>ÿ<8ÿ
                                 @A:%%7&'7>                       04G.        0.G4           03G,        .3G,        .5G1       .0G2
                                                              rth
                                                           Fu




                                      ÿ!!ÿÿ ÿ!Z!ÿ0 nÿ5o  ÿ0!!Rÿpnÿb ÿoÿ !ÿ ÿ2oo 
        6TM7ÿ<K           6<;:% a                    f       @          ]          F             #        g          W         h     L      i      j
          @$E$%             2-450 444 543 0-,/3                            +. ++3 2// +-,4/ 3/, 05+ +-++2                                        0 +-.3.
       @8$9$&:%ÿ*           +-5..             0 54+ .4, +3, +1+                                    .3        22         +/       .2    +/       +0    ./
ID6Fqÿ@8$9$&:%ÿ>:;:ÿ$&ÿ;A$(ÿM8<K$%7ÿ?<B&;ÿ>7K7&>:&;(ÿ8:;A78ÿ;A:&ÿ?:(7(ÿ:&>ÿ;A787K<87ÿl$%%ÿ&<;ÿ9:;?AÿM87E$<B(%TÿMBJ%$(A7>ÿ&B9J78(G
*ÿ#$%$&'(ÿ$&ÿ;A7ÿkDE78:%%ÿ@:(7%<:>ÿU;:;$(;$?(kÿ(7?;$<&ÿ$&?%B>7ÿ?8$9$&:%ÿ;8:&(K78(-ÿlA$%7ÿK$%$&'(ÿJTÿkI:;B87ÿ<KÿDKK7&(7kÿ><ÿ&<;G
 PÿU77ÿkFmM%:&:;$<&ÿ<KÿU7%7?;7>ÿ6789(Gk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 92 of 95

                                                                   9f8fÿ5$#$%#ÿ!#ÿuÿ"$%$ÿ !"ÿt!p$
0123456ÿ829 3                                                              s\!#Vÿt$!" ÿ"$Uÿ
                                                        ÿ      ÿ ÿ ÿ ÿ                     ÿ                     ]$%
                                                                                                                      8#"$U
                                     &'(')*+ÿ-            ../012      .2/341 .2/4.5 ../163 .4/76.                     ../0.0                   e$#V$
      2                     89:;')<='>)+            .2/.36      .2/.10 .2/36. ../?12 .2/?.3                     .2/.31                9f8f $%$#
      !"                        @9)A')*               3/6?6       0/76. 3/330 3/66. 3/046                         3/261
     8##$#$%             @9:B9)=ÿCD<)*9ÿ')ÿ8>=<(ÿ
                             &'(')*+ÿCE::9)=ÿF9<:ÿ
                               GH9:ÿI<:('9:ÿF9<:                   J7K3        J0K4           J5K1       J.K2 J.7K2                ÿ        32       1
                                    LE;M9:ÿ>NÿOEA*9+D'P+            .1          .1              .1         .1          .1        .1          ÿ
                             Q<B<)=ÿOEA*9+D'PÿR>)=D+ÿS .2K0                   .2K7           20K0        61K?        66K.       .0K3         ÿ
                                             8>=<(                 366         072            315        36?         026        36.         .1       5
                                             C'H'(                 677         641            6.6        5?3         615        65.         .2       5
                           0$$U            C:';' )<(
                                             &9(>)W                .44         .40            .41        .45         ..2         15         46       3
      6%#$! ÿ                               XE P 9:H'
                                                     +9A
  Tÿ"U V$T                              Y9(9<+9
                                             Z9<:')*+               22          20              42         21          2?        23         65       5
                               @9)A')*ÿC<+9+ÿS                     433         4?2            407        435         405        451         06       1
                              [9'*D=9Aÿ&'(')*+ÿS                   300         3?5            30?        30?         036        346         ..       2
                                  89:;')<='>)+                     303         300            074        333      20 0.1        303         .0       4
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               8:'<(+ÿC>;P(9=9A                     23          21              26         26          22        .?         24       4




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       &:>;ÿ&'(')*ÿ=> C:       ';')<(
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            1        .
                                                                                             ou yr
                                                                                             ec v




                                             &9 (>)W                6K4         6K4            6K5        6K4         6K2        6K4
                                                                                                      2
                                                                                           D US




      \"$ÿ             `'+P>+'='>)                                                     ith op
                                                                                                    /
                                                                                                 21



                                             C'H'(ÿS           ÿÿÿÿÿ5K0 ÿÿÿÿÿ5K4 ÿÿÿÿÿ5K. ÿÿÿÿÿ5K. ÿÿÿÿÿ4K0 ÿÿÿÿÿ4K0                        2        .
                                                                                        w c
   $]ÿ^\!#V _
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             &:>;ÿ&'(')*ÿ=>ÿ8:'<(ÿS
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   aC'H'(ÿG)(Wb               ÿÿÿÿ2.K5 ÿÿÿÿ.0K2 ÿÿÿÿ.0K7 ÿÿÿÿ.5K? ÿÿÿÿ.1K4 ÿÿÿÿ.3K7                         4        .
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               LE;M9:ÿa<)Aÿcbÿ
                                                                          pr ot
                                                                                 iv




                                 >NÿC'H'(ÿC<+9+ÿ                   ..5         .70              ?4         ?3        .2.        ..1
                                                                        is pr
                                                                              ch




                              GH9:ÿ4ÿF9<:+ÿG(AÿS                    2K6         2K.            2K7        2K.         2K5        2K6         6       2
                                                                           Ar


                                                                       n is




                               dH9:<*9ÿLE;M9:
                                                                    tio nt




                            >Nÿ&9(>)Wÿ̀9N9)A<)=+ÿ
                                                                  uc e
                                                                od um




       2#V                     &'(9AÿP9:ÿC<+9                     .K6         .K5            .K6        .K5         .K4        .K4
                                                              pr oc




                                 dH*Kÿ@:9+9)=ÿN>:ÿ
                                                            re d




                                 OE:WÿX9(9B='>)                   53K3        56K3           56K5        54K.        56K7       52K1
                                                          er is
                                                             Th




                      OE:>:+ @9:B9)=ÿL>=
                                 X9(9B=9Aÿ>:ÿ
                                 CD<((9)*9A                       2.K4        .1K1           27K.        .1K7        .?K.       .6K5
                                                              rth
                                                           Fu




                                      ÿ$$ÿ ÿ"ÿ$]$ÿ0!oÿ5p"#ÿ0$$U ÿqoÿ#ÿ!pÿ8$#ÿ"ÿ2pp 
        8WP9ÿ>N           8>=<( d                    g       C          `          I             &        h          Z         i     O      j      k
          C'H'(             ?/044 .?3 64. ./.02                            .1 .75 ./.1? ./652 ./2?0 400 ./?02                                    ? ./423
       C:';')<(ÿ-           ./5?3            .. 411 441 .51 4.3                                    61        55          4       60    .1       42    14
LG8IrÿC:';')<(ÿA<=<ÿ')ÿ=D'+ÿP:>N'(9ÿB>E)=ÿA9N9)A<)=+ÿ:<=D9:ÿ=D<)ÿB<+9+ÿ<)Aÿ=D9:9N>:9ÿm'((ÿ)>=ÿ;<=BDÿP:9H'>E+(WÿPEM('+D9Aÿ)E;M9:+K
-ÿ&'(')*+ÿ')ÿ=D9ÿlGH9:<((ÿC<+9(><AÿX=<='+='B+lÿ+9B='>)ÿ')B(EA9ÿB:';')<(ÿ=:<)+N9:+/ÿmD'(9ÿN'(')*+ÿMWÿlL<=E:9ÿ>NÿGNN9)+9lÿA>ÿ)>=K
 SÿX99ÿlInP(<)<='>)ÿ>NÿX9(9B=9Aÿ89:;+Kl
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 93 of 95

                                                                  deeÿo!!"ÿ ÿuÿ !"!ÿÿtp!
0123045ÿ72389137                                                     sZ Sÿt!ÿ1 !Rÿ
                                                           ÿ    ÿ        ÿ        ÿ     ÿ ÿ                                             7 [!"
                                                                                                                       !R
                                     #$%$&'(ÿ*             +,-./ +,//0 +,123 4,./1 2,1.3 2,/53                                                 c!S!
      2                     6789$&:;$<&(             1,55. +,.-1 +,2.- +,543 +,2/0 +,-25                                              dee !" !
                             =7&>$&'               1,--. 1,+-4 1,/4/ +,1/2 2,-14 4,/+3
     !!"              =78?7&;ÿ@A:&'7ÿ$&ÿ6<;:%ÿ
                             #$%$&'(ÿ@B887&;ÿC7:8ÿ
                               DE78ÿF:8%$78ÿC7:8                  -.G4        0+G3           0/G.        H+G5        H.G0          ÿ        -5       +
                                    IB9J78ÿ<KÿLB>'7(A$M(            00          00             00          00          00        00          ÿ
                             N:?:&;ÿLB>'7(A$MÿO<&;A(ÿP 0/G1                   0-G.           01G.        -/G.        -0G+        -G/         ÿ
                                             6<;:%                 1+/         14+            154        230         +4-        +40         0+       3
                                             @$E$%                 /42         1./            1-4        +/2         +.0        15+         4        -
                           T!!R #7%<&U     @8$9$ &:%
                                                                    +.          +/             13          +2          +3        +/         14       2
      5"! ÿ                                VB M 78E$
                                                     (7>
  Qÿ RS!Q                               W7%7:(7
                                             X7:8$&'(               04          04             02          02          04        --         +.       +
                               =7&>$&'ÿ@:(7(ÿP                     /21         10-            /55        151         ++.        2+5         03       -
                              Y7$'A;7>ÿ#$%$&'(ÿP                   1.+         13/            13/        +3-         +0/        +0-         0/       /
                                  6789$&:;$<&(                     1/1         1/4            +.5        +31      20 +03        120         -1       /
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               68$:%(ÿ@<9M%7;7>                     -0          -.             -3          05          02        0-         10       4




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #8<9ÿ#$%$&'ÿ;< @8       $9$&:%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            /+       4
                                                                                             ou yr
                                                                                             ec v




                                             #7 %<&U                5G-       0.G-            5G2        0.G2         4G1        5G5
                                                                                                      2
                                                                                           D US




      Z! ÿ             ^$(M<($;$<&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP           ÿÿÿÿÿ+G2 ÿÿÿÿÿ+G3 ÿÿÿÿÿ1G4 ÿÿÿÿÿ+G+ ÿÿÿÿÿ+G1 ÿÿÿÿÿ1G1                        +        3
                                                                                        w c
  8![ÿ\Z S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #8<9ÿ#$%$&'ÿ;<ÿ68$:%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%U`               ÿÿÿÿ-5G4 ÿÿÿÿ-5G5 ÿÿÿÿ3.G3 ÿÿÿÿ-/G4 ÿÿÿÿ-5G/ ÿÿÿÿ30G3                         -5       +
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB9J78ÿ_:&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 <Kÿ@$E$%ÿ@:(7(ÿ                   032         -1.            /32          43        0-0        041
                                                                        is pr
                                                                              ch




                              DE78ÿ3ÿC7:8(ÿD%>ÿP                    3G3         1G1          0.G.         0G+         -G.        -G+        +        3
                                                                           Ar


                                                                       n is




                               bE78:'7ÿIB9J78
                                                                    tio nt




                            <Kÿ#7%<&Uÿ^7K7&>:&;(ÿ
                                                                  uc e
                                                                od um




       2 S                     #$%7>ÿM78ÿ@:(7                     0G/        0G+            0G/         0G1         0G/        0G/
                                                              pr oc




                                 bE'Gÿ=87(7&;ÿK<8ÿ
                                                            re d




                                 LB8UÿV7%7?;$<&                   3/G5        32G.           34G5        3/G0        3/G/       3-G5
                                                          er is
                                                             Th




                      LB8<8( =78?7&;ÿI<;
                                 V7%7?;7>ÿ<8ÿ
                                 @A:%%7&'7>                       -4G2        30G5           3.G2        -+G2        32G4       35G2
                                                              rth
                                                           Fu




                                      ÿ!!ÿÿ ÿ![!ÿT nÿop  ÿT!!Rÿqnÿ7 ÿpÿ !ÿ ÿ2pp 
        6UM7ÿ<K           6<;:% b                    f       @          ^          F            #         g          X         h     L      i      j
          @$E$%             +,11/ 3-- 524 5/-                              34 1/1 332 150 142 01/ 0,.-1                                          + 0,.-5
       @8$9$&:%ÿ*              +53            - -0/ 0.- 00+ 0.-                                    04        /.          /       0-    0/        4    +0
ID6Frÿ@8$9$&:%ÿ>:;:ÿ$&ÿ;A$(ÿM8<K$%7ÿ?<B&;ÿ>7K7&>:&;(ÿ8:;A78ÿ;A:&ÿ?:(7(ÿ:&>ÿ;A787K<87ÿl$%%ÿ&<;ÿ9:;?AÿM87E$<B(%UÿMBJ%$(A7>ÿ&B9J78(G
*ÿ#$%$&'(ÿ$&ÿ;A7ÿkDE78:%%ÿ@:(7%<:>ÿV;:;$(;$?(kÿ(7?;$<&ÿ$&?%B>7ÿ?8$9$&:%ÿ;8:&(K78(,ÿlA$%7ÿK$%$&'(ÿJUÿkI:;B87ÿ<KÿDKK7&(7kÿ><ÿ&<;G
 PÿV77ÿkFmM%:&:;$<&ÿ<KÿV7%7?;7>ÿ6789(Gk
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 94 of 95

                                                                  effÿ8!!"ÿ ÿuÿ !"!ÿÿtp!
0123045ÿ748891                                                       s7 Sÿt!ÿ1 !Rÿ
                                                           ÿ    ÿ        ÿ        ÿ     ÿ ÿ                                             c [!"
                                                                                                                       !R
                                     #$%$&'(ÿ*             +,-./ +,0-1 +,011 +,/2/ +,-/3 +,041                                                 d!S!
      2                     5678$&9:$;&(             +,-/< +,/-+ 4,2+4 +,0.3 +,03+ +,-2.                                              eff !" !
                             =6&>$&'               +,/2+ +,022 +,/33 +,-+. +,<23 +,/3<
     !!"              =67?6&:ÿ@A9&'6ÿ$&ÿ5;:9%ÿ
                             #$%$&'(ÿ@B776&:ÿC697ÿ
                               DE67ÿF97%$67ÿC697                   0G1         H4G.           H+G2        <G1         -G0           ÿ       0       1
                                    IB8J67ÿ;KÿLB>'6(A$M(             1            1              1          1           1          1         ÿ
                             N9?9&:ÿLB>'6(A$MÿO;&:A(ÿP             1G<          2G2            0G0        /G+         2G2        2G2         ÿ
                                             5;:9%                112          101            1/<        1.4         11<        1/+         1+      -
                                             @$E$%                341          3/4            3-1        331         34<        3.0         3/      /
                           T!!R #6%;&U     @7$8$ &9%
                                                                  +2.            0.             0-       +2+         +2-        ++2         4.      4
      5"! ÿ                                VB M 67E$
                                                     (6>
  Qÿ RS!Q                               W6%69(6
                                             X697$&'(              ++            +-             +.         +/          +3         +4        /4      0
                               =6&>$&'ÿ@9(6(ÿP                    1.2          1-.            1./        140         12+        1.0         .2      <
                              Y6$'A:6>ÿ#$%$&'(ÿP                  300          12-            1+-        12.         1+4        113         3.      -
                                  5678$&9:$;&(                    11-          1</            .23        1//      20 1/3        14<         .0      -
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57$9%(ÿ@;8M%6:6>                    +<            +0             +1         +<          +1         +4        .+      /




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       #7;8ÿ#$%$&'ÿ:; @7       $8$&9%
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            .3      0
                                                                                             ou yr
                                                                                             ec v




                                             #6 %;&U               /G.        ++G+           ++G3        +2G1        +2G-       +2G<
                                                                                                      2
                                                                                           D US




      7! ÿ             ^$(M;($:$;&                                                     ith op
                                                                                                    /
                                                                                                 21



                                             @$E$%ÿP          ÿÿÿÿ+4G+ ÿÿÿÿ+3G. ÿÿÿÿ+4G2 ÿÿÿÿÿ0G- ÿÿÿÿÿ/G3 ÿÿÿÿÿ<G0                         +.      .
                                                                                        w c
  Z![ÿ\7 S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             #7;8ÿ#$%$&'ÿ:;ÿ57$9%ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _@$E$%ÿD&%U`               ÿÿÿÿ41G1 ÿÿÿÿ41G. ÿÿÿÿ42G/ ÿÿÿÿ34G2                        H ÿÿÿÿ4/G3         4+      1
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IB8J67ÿ_9&>ÿa`ÿ
                                                                          pr ot
                                                                                 iv




                                 ;Kÿ@$E$%ÿ@9(6(ÿ                   .3            3-             3-         10          .0         .2
                                                                        is pr
                                                                              ch




                              DE67ÿ3ÿC697(ÿD%>ÿP                   3G0          4G<            4G/        1G4         .G<        1G3        44      1
                                                                           Ar


                                                                       n is




                               bE679'6ÿIB8J67
                                                                    tio nt




                            ;Kÿ#6%;&Uÿ^6K6&>9&:(ÿ
                                                                  uc e
                                                                od um




       2 S                     #$%6>ÿM67ÿ@9(6                    +G.          4G2            +G-        +G1         +G<        +G<
                                                              pr oc




                                 bE'Gÿ=76(6&:ÿK;7ÿ
                                                            re d




                                 LB7UÿV6%6?:$;&                   -0G4        42G/           33G+        12G<        1/G3       +3G4
                                                          er is
                                                             Th




                      LB7;7( =67?6&:ÿI;:
                                 V6%6?:6>ÿ;7ÿ
                                 @A9%%6&'6>                       <4G1        14G<           3.G/        3/G4        30G.       1-G0
                                                             rth
                                                          Fu




                                      ÿ!!ÿÿ ÿ![!ÿT oÿ8p  ÿT!!Rÿqoÿc ÿpÿ !ÿ ÿ2pp 
        5UM6ÿ;K           5;:9% b                    g       @          ^          F             #        h          X         i      L     j      k
          @$E$%             +,13-            /<        13 <//               4          +<          .2        02 +2-              +. 431          H +2<
       @7$8$&9%ÿ*              13/           3< +-<             3< +2/                 4<          ++        32          3         -    H        +   1
ID5Frÿ@7$8$&9%ÿ>9:9ÿ$&ÿ:A$(ÿM7;K$%6ÿ?;B&:ÿ>6K6&>9&:(ÿ79:A67ÿ:A9&ÿ?9(6(ÿ9&>ÿ:A676K;76ÿm$%%ÿ&;:ÿ89:?AÿM76E$;B(%UÿMBJ%$(A6>ÿ&B8J67(G
*ÿ#$%$&'(ÿ$&ÿ:A6ÿlDE679%%ÿ@9(6%;9>ÿV:9:$(:$?(lÿ(6?:$;&ÿ$&?%B>6ÿ?7$8$&9%ÿ:79&(K67(,ÿmA$%6ÿK$%$&'(ÿJUÿlI9:B76ÿ;KÿDKK6&(6lÿ>;ÿ&;:G
 PÿV66ÿlFnM%9&9:$;&ÿ;KÿV6%6?:6>ÿ5678(Gl
                             Case 1:20-cr-00412-AT Document 74 Filed 12/28/20 Page 95 of 95

                                                                  8e7eÿo"!"#!ÿ !ÿuÿ "#"ÿ ÿtp"
0123045ÿ7289 13                                                      sZ!Sÿt" ÿ1 "Rÿ
                                                          ÿ ÿ ÿ ÿ ÿ ÿ                                                         ["#
                                                                                                                      7! "R
                                     $%&%'()ÿ+             ,-./, ,-/01 ,-2// ,-//. ,-/33 ,-304                                                 d"!S"
      2                     5678%'9:%;')             ,-/<0 ,-2.3 ,-//= ,-2<< ,-.,= ,-.0<                                              8e7e "# "!
                              >6'?%'(               ,-103 ,-2=/ ,-1,0 ,-04< ,-.22 ,-320
     7!!"!"#           >67@6':ÿAB9'(6ÿ%'ÿ5;:9&ÿ
                             $%&%'()ÿAC776':ÿD697ÿ
                               EF67ÿG97&%67ÿD697                  ,,H0         /H.           ,4H/         2H2         0H/           ÿ       ,<       .
                                    IC8J67ÿ;KÿLC?(6)B%M)              0          0              0           0           0          0         ÿ
                             N9@9':ÿLC?(6)B%MÿO;':B)ÿP              =H=        =H=            2H=        ,1H=         ,H<        =H=         ÿ
                                             5;:9&                 .1=         .22            24<        ...         ..<        .3<         1,       .
                                             A%F%&                 032         033            004        0.,         00=        0//         0.       3
                           T""R $6&;'U    A7%8% '9&
                                                                    <3         ,1=            ,,,        ,/=         ,41        ,3,         ,,       ,
      5#!"ÿ                               VC M 67F%
                                                     )6?
  Qÿ RS"Q                                W6&69)6
                                             X697%'()               2<          23             2=          22          23         20        13       1
                               >6'?%'(ÿA9)6)ÿP                     2,1         2/<            2=2        2/0         .,.        .4,         0=       0
                              Y6%(B:6?ÿ$%&%'()ÿP                   2.3         2/.            21<        2<3         .04        .2=         1,       .
                                  5678%'9:%;')                     ./2         24/            ..0        .==      20 .=0        .,0         00       /
                                                                                                            /1 e




                                                                                                                   .
                                                                                                                on
                                                                                                         12 fag
                                                                                                               4/
                               57%9&)ÿA;8M&6:6?                     2,          0<             10          10          1,         ,<        10       0




                                                                                                              si
                                                                                                      er t.
                                                                                                    ed ol




                                                                                                           is
                                                                                                  t p igh
                       $7;8ÿ$%&%'(ÿ:; A7       %8%'9&
                                                                                                 id K




                                                                                                         m
                                                                                                        0
                                                                                                                                            13       /
                                                                                             ou yr
                                                                                             ec v




                                             $6 &;'U                3H0        3H=            4H0         3H3         3H.        4H.
                                                                                                      2
                                                                                           D US




      Z "ÿ             ^%)M;)%:%;'                                                     ith op
                                                                                                    /
                                                                                                 21



                                             A%F%&ÿP           ÿÿÿÿÿ<H2 ÿÿÿÿ,=H, ÿÿÿÿÿ<H. ÿÿÿÿÿ4H. ÿÿÿÿÿ4H2 ÿÿÿÿÿ4H4                        2=       /
                                                                                        w c
  9"[ÿ\Z!S]
                                                                                       12 in




                                                                                               /

                                                                                     d by
                                                                                            12




                             $7;8ÿ$%&%'(ÿ:;ÿ57%9&ÿP
                                                                                  C ited




                                                                                  ite d
                                                                                        on




                                   _A%F%&ÿE'&U`                       a           a             a           a            a         a         a       a
                                                                               ib te
                                                                              20 C




                                                                            oh ec
                                                                                    ed
                                                                                    r4




                               IC8J67ÿ_9'?ÿb`ÿ
                                                                          pr ot
                                                                                 iv




                                 ;KÿA%F%&ÿA9)6)ÿ                    02          22             .2          /2          4,         <=
                                                                        is pr
                                                                              ch




                              EF67ÿ0ÿD697)ÿE&?ÿP                    0H4        2H2            /H3         3H1         4H.        4H1        24       3
                                                                           Ar


                                                                       n is




                               cF679(6ÿIC8J67
                                                                    tio nt




                            ;Kÿ$6&;'Uÿ^6K6'?9':)ÿ
                                                                  uc e
                                                                od um




       2!S                     $%&6?ÿM67ÿA9)6                     ,H0        ,H/            ,H2         ,H2         ,H/        ,H/
                                                              pr oc




                                 cF(Hÿ>76)6':ÿK;7ÿ
                                                            re d




                                 LC7UÿV6&6@:%;'                   .1H1        21H/           2/H/        20H3        2=H<       2<H2
                                                          er is
                                                             Th




                      LC7;7) >67@6':ÿI;:
                                 V6&6@:6?ÿ;7ÿ
                                 AB9&&6'(6?                       2=H4        2/H/           24H0        03H4        0,H4       21H2
                                                              rth
                                                           Fu




                                      ÿ""ÿÿ ÿ"["ÿTnÿop !ÿT""Rÿqnÿ!ÿpÿ7 "!ÿ ÿ2pp
        5UM6ÿ;K           5;:9& c                    f       A          ^          G            $         g          X         h      L     i        j
          A%F%&             ,-=<3            2.        .4 ../               .          1,          14        33 ,=2              ,1 ,10          a       /4
       A7%8%'9&ÿ+              .,,           ,= 1=1             22 ,0,                 .0           <        0/           a        0    .        /       ,1
IE5GrÿA7%8%'9&ÿ?9:9ÿ%'ÿ:B%)ÿM7;K%&6ÿ@;C':ÿ?6K6'?9':)ÿ79:B67ÿ:B9'ÿ@9)6)ÿ9'?ÿ:B676K;76ÿl%&&ÿ';:ÿ89:@BÿM76F%;C)&UÿMCJ&%)B6?ÿ'C8J67)H
+ÿ$%&%'()ÿ%'ÿ:B6ÿkEF679&&ÿA9)6&;9?ÿV:9:%):%@)kÿ)6@:%;'ÿ%'@&C?6ÿ@7%8%'9&ÿ:79')K67)-ÿlB%&6ÿK%&%'()ÿJUÿkI9:C76ÿ;KÿEKK6')6kÿ?;ÿ';:H
 PÿV66ÿkGmM&9'9:%;'ÿ;KÿV6&6@:6?ÿ5678)Hk
